Exhibit 10.1

PURCHASE AGREEMENT

between

AFS SENSUB CORP.

Purchaser

and

AMERICREDIT FINANCIAL SERVICES, INC.

Seller

Dated as of November 14, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    Page  

ARTICLE I. DEFINITIONS

    1   

SECTION 1.1 General

    1   

SECTION 1.2 Specific Terms

    1   

SECTION 1.3 Usage of Terms

    2   

SECTION 1.4 [Reserved]

    2   

SECTION 1.5 No Recourse

    3   

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder

    3   

ARTICLE II. CONVEYANCE OF THE RECEIVABLES AND THE OTHER CONVEYED PROPERTY

    3   

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

    3   

ARTICLE III. REPRESENTATIONS AND WARRANTIES

    4   

SECTION 3.1 Representations and Warranties of Seller

    4   

SECTION 3.2 Representations and Warranties of Purchaser

    6   

ARTICLE IV. COVENANTS OF SELLER

    8   

SECTION 4.1 Protection of Title of Purchaser

    8   

SECTION 4.2 Other Liens or Interests

    10   

SECTION 4.3 Costs and Expenses

    10   

SECTION 4.4 Indemnification

    10   

ARTICLE V. REPURCHASES

    12   

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty

    12   

SECTION 5.2 Reassignment of Purchased Receivables

    13   

SECTION 5.3 Waivers

    13   

ARTICLE VI. MISCELLANEOUS

    13   

SECTION 6.1 Liability of Seller

    13   

SECTION 6.2 Merger or Consolidation of Seller or Purchaser

    13   

SECTION 6.3 Limitation on Liability of Seller and Others

    14   

SECTION 6.4 Seller May Own Notes or the Certificate

    14   

SECTION 6.5 Amendment

    14   

SECTION 6.6 Notices

    15   

SECTION 6.7 Merger and Integration

    15   

SECTION 6.8 Severability of Provisions

    15   

SECTION 6.9 Intention of the Parties

    15   

SECTION 6.10 Governing Law

    17   

SECTION 6.11 Counterparts

    17   

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer

    17   

SECTION 6.13 Nonpetition Covenant

    17   

 

i



--------------------------------------------------------------------------------

SCHEDULES

Schedule A — Schedule of Receivables

Schedule B — Representations and Warranties from the Seller as to the
Receivables

 

ii



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT, dated as of November 14, 2012, executed between AFS
SenSub Corp., a Nevada corporation, as purchaser (“Purchaser”) and AmeriCredit
Financial Services, Inc., a Delaware corporation, as Seller (“Seller”).

W I T N E S S E T H :

WHEREAS, Purchaser has agreed to purchase from the Seller, and the Seller,
pursuant to this Agreement, is transferring to Purchaser the Receivables and
Other Conveyed Property.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Purchaser and the Seller, intending to be
legally bound, hereby agree as follows:

ARTICLE I.

DEFINITIONS

SECTION 1.1 General. The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement dated as of November 14, 2012, by and
among AFS SenSub Corp., as Seller, AmeriCredit Financial Services, Inc., in its
individual capacity and as Servicer, AmeriCredit Automobile Receivables Trust
2012-5, as Issuer, and The Bank of New York Mellon, as Trust Collateral Agent.

SECTION 1.2 Specific Terms. Whenever used in this Agreement, the following words
and phrases, unless the context otherwise requires, shall have the following
meanings:

“Agreement” shall mean this Purchase Agreement and all amendments hereof and
supplements hereto.

“Closing Date” means November 20, 2012.

“Issuer” means AmeriCredit Automobile Receivables Trust 2012-5.

“Other Conveyed Property” means all property conveyed by the Seller to the
Purchaser pursuant to Section 2.1(a)(2) through (8) of this Agreement.

“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement.



--------------------------------------------------------------------------------

“Purchase Agreement Collateral” has the meaning specified in Section 6.9 of this
Agreement.

“Receivables” has the meaning assigned in the Sale and Servicing Agreement.

“Related Documents” means the Notes, the Certificate, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Lockbox Account Agreement, the Lockbox Processing Agreement, the Underwriting
Agreement and the Note Purchase Agreement. The Related Documents to be executed
by any party are referred to herein as “such party’s Related Documents,” “its
Related Documents” or by a similar expression.

“Repurchase Event” means the occurrence of a breach of any of the Seller’s
representations and warranties hereunder or any other event which requires the
repurchase of a Receivable by the Seller under the Sale and Servicing Agreement.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement referred
to in Section 1.1 hereof.

“Schedule of Receivables” means the Schedule of Receivables sold and transferred
pursuant to this Agreement which is attached hereto as Schedule A.

“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule B.

“Trust Collateral Agent” means The Bank of New York Mellon, as trust collateral
agent and any successor trust collateral agent appointed and acting pursuant to
the Sale and Servicing Agreement.

“Trustee” means The Bank of New York Mellon, as trustee and any successor
trustee appointed and acting pursuant to the Indenture.

SECTION 1.3 Usage of Terms. With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”

SECTION 1.4 [Reserved].

 

2



--------------------------------------------------------------------------------

SECTION 1.5 No Recourse. Without limiting the obligations of Seller hereunder,
no recourse may be taken, directly or indirectly, under this Agreement or any
certificate or other writing delivered in connection herewith or therewith,
against any stockholder, officer or director, as such, of Seller, or of any
predecessor or successor of Seller.

SECTION 1.6 Action by or Consent of Noteholders and Certificateholder. Whenever
any provision of this Agreement refers to action to be taken, or consented to,
by the Noteholders or the Certificateholder, such provision shall be deemed to
refer to the Noteholders or the Certificateholder, as the case may be, of record
as of the Record Date immediately preceding the date on which such action is to
be taken, or consent given, by Noteholders or the Certificateholder. Solely for
the purposes of any action to be taken, or consented to, by Noteholders or the
Certificateholder, any Note or the Certificate registered in the name of the
Seller or any Affiliate thereof shall be deemed not to be outstanding; provided,
however, that, solely for the purpose of determining whether the Trustee or the
Trust Collateral Agent is entitled to rely upon any such action or consent, only
Notes or the Certificate which the Owner Trustee or a Responsible Officer of the
Trustee or the Trust Collateral Agent, respectively, has actual knowledge is so
owned shall be so disregarded.

ARTICLE II.

CONVEYANCE OF THE RECEIVABLES

AND THE OTHER CONVEYED PROPERTY

SECTION 2.1 Conveyance of the Receivables and the Other Conveyed Property.

(a) Subject to the terms and conditions of this Agreement, Seller hereby sells,
transfers, assigns, and otherwise conveys to Purchaser without recourse (but
without limitation of its obligations in this Agreement), and Purchaser hereby
purchases, all right, title and interest of Seller in and to the following
described property (collectively, the “Receivables and the Other Conveyed
Property”):

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

 

3



--------------------------------------------------------------------------------

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7). It is
the intention of Seller and Purchaser that the transfer and assignment
contemplated by this Agreement shall constitute a sale of the Receivables and
the Other Conveyed Property from Seller to Purchaser, conveying good title
thereto free and clear of any Liens, and the beneficial interest in and title to
the Receivables and the Other Conveyed Property shall not be part of Seller’s
estate in the event of the filing of a bankruptcy petition by or against Seller
under any bankruptcy or similar law.

(b) Simultaneously with the conveyance of the Receivables and the Other Conveyed
Property to Purchaser, Purchaser has paid or caused to be paid to or upon the
order of Seller an amount equal to the book value of the Receivables sold by
Seller, as set forth on the books and records of Seller, by wire transfer of
immediately available funds and the remainder as a contribution to the capital
of the Purchaser (a wholly-owned subsidiary of Seller).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

SECTION 3.1 Representations and Warranties of Seller. Seller makes the following
representations and warranties as of the date hereof and as of the Closing Date
on which Purchaser relies in purchasing the Receivables and the Other Conveyed
Property and in transferring the Receivables and the Other Conveyed Property to
the Issuer under the Sale and Servicing Agreement. Such representations are made
as of the execution and delivery of this Agreement, but shall survive the sale,
transfer and assignment of the Receivables and the Other Conveyed Property
hereunder, and the sale, transfer and assignment thereof by Purchaser to the
Issuer under the Sale and Servicing Agreement. Seller and Purchaser agree that
Purchaser will assign to Issuer all Purchaser’s rights under this Agreement and
that the Trustee will thereafter be entitled to enforce this Agreement against
Seller in the Trustee’s own name on behalf of the Noteholders.

 

4



--------------------------------------------------------------------------------

(a) Schedule of Representations. The representations and warranties set forth on
the Schedule of Representations with respect to the Receivables as of the date
hereof, and as of the Closing Date, are true and correct.

(b) Organization and Good Standing. Seller has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware, with power and authority to own its properties and to conduct its
business as such properties are currently owned and such business is currently
conducted, and had at all relevant times, and now has, power, authority and
legal right to acquire, own and sell the Receivables and the Other Conveyed
Property to be transferred to Purchaser.

(c) Due Qualification. Seller is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its property
or the conduct of its business requires such qualification.

(d) Power and Authority. Seller has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Seller has full power and authority to sell and
assign the Receivables and the Other Conveyed Property to be sold and assigned
to and deposited with Purchaser hereunder and has duly authorized such sale and
assignment to Purchaser by all necessary corporate action; and the execution,
delivery and performance of this Agreement and Seller’s Related Documents have
been duly authorized by Seller by all necessary corporate action.

(e) No Consent Required. Seller is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(f) Valid Sale; Binding Obligations. This Agreement and Seller’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Receivables and the Other Conveyed Property to
the Purchaser, enforceable against Seller and creditors of and purchasers from
Seller; and this Agreement and Seller’s Related Documents constitute legal,
valid and binding obligations of Seller enforceable in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(g) No Violation. The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the articles of incorporation or
bylaws of Seller, or any indenture,

 

5



--------------------------------------------------------------------------------

agreement, mortgage, deed of trust or other instrument to which Seller is a
party or by which it is bound, or result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement, mortgage, deed of trust or other instrument, other than this
Agreement, the Sale and Servicing Agreement and the Indenture, or violate any
law, order, rule or regulation applicable to Seller of any court or of any
federal or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over Seller or any of its properties.

(h) No Proceedings. There are no proceedings or investigations pending or, to
Seller’s knowledge, threatened against Seller, before any court, regulatory
body, administrative agency or other tribunal or governmental instrumentality
having jurisdiction over Seller or its properties (i) asserting the invalidity
of this Agreement or any of the Related Documents, (ii) seeking to prevent the
issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the Related Documents, (iii) seeking
any determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or
(iv) seeking to affect adversely the federal income tax or other federal, state
or local tax attributes of, or seeking to impose any excise, franchise, transfer
or similar tax upon, the transfer and acquisition of the Receivables and the
Other Conveyed Property hereunder or under the Sale and Servicing Agreement.

(i) Solvency. The Seller is not insolvent, nor will the Seller be made insolvent
by the transfer of the Receivables, nor does the Seller anticipate any pending
insolvency.

(j) True Sale. The Receivables are being transferred with the intention of
removing them from Seller’s estate pursuant to Section 541 of the Bankruptcy
Code, as the same may be amended from time to time.

(k) Chief Executive Office and Principal Place of Business. The chief executive
office and principal place of business of Seller is located at 801 Cherry
Street, Suite 3500, Fort Worth, Texas 76102.

SECTION 3.2 Representations and Warranties of Purchaser. Purchaser makes the
following representations and warranties, on which Seller relies in selling,
assigning, transferring and conveying the Receivables and the Other Conveyed
Property to Purchaser hereunder. Such representations are made as of the
execution and delivery of this Agreement, but shall survive the sale, transfer
and assignment of the Receivables and the Other Conveyed Property hereunder and
the sale, transfer and assignment thereof by Purchaser to the Issuer under the
Sale and Servicing Agreement.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing and in good standing as a corporation under the laws of the
State of Nevada, with the power and authority to own its properties and to
conduct its business as such properties are currently owned and such business is
currently conducted, and had at all relevant times, and has, full power,
authority and legal right to acquire and own the Receivables and the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

 

6



--------------------------------------------------------------------------------

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
corporation, is in good standing, and has obtained all necessary licenses and
approvals in all jurisdictions where the failure to do so would materially and
adversely affect Purchaser’s ability to acquire the Receivables or the Other
Conveyed Property, and to transfer the Receivables and the Other Conveyed
Property to the Issuer pursuant to the Sale and Servicing Agreement, or the
validity or enforceability of the Receivables and the Other Conveyed Property or
to perform Purchaser’s obligations hereunder and under the Purchaser’s Related
Documents.

(c) Power and Authority. Purchaser has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Receivables and the Other Conveyed Property hereunder; and the
execution, delivery and performance of this Agreement and all of the documents
required pursuant hereto have been duly authorized by Purchaser by all necessary
corporate action.

(d) No Consent Required. Purchaser is not required to obtain the consent of any
other Person, or any consent, license, approval or authorization or registration
or declaration with, any governmental authority, bureau or agency in connection
with the execution, delivery or performance of this Agreement and the Related
Documents, except for such as have been obtained, effected or made.

(e) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of incorporation or bylaws of
Purchaser, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Purchaser is a party or by which Purchaser is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument (other than the Sale and Servicing
Agreement), or violate any law, order, rule or regulation, applicable to
Purchaser or its properties, of any federal or state regulatory body, any court,
administrative agency, or other governmental instrumentality having jurisdiction
over Purchaser or any of its properties.

 

7



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened against Purchaser, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Purchaser or its properties:
(i) asserting the invalidity of this Agreement or any of the Related Documents,
(ii) seeking to prevent the consummation of any of the transactions contemplated
by this Agreement or any of the Related Documents, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Receivables and the Other Conveyed Property hereunder or the
transfer of the Receivables and the Other Conveyed Property to the Issuer
pursuant to the Sale and Servicing Agreement.

In the event of any breach of a representation and warranty made by Purchaser
hereunder, Seller covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes, the
Certificate, pass-through certificates or other similar securities issued by
Purchaser, or a trust or similar vehicle formed by Purchaser, have been paid in
full. Seller and Purchaser agree that damages will not be an adequate remedy for
such breach and that this covenant may be specifically enforced by Purchaser,
Issuer or by the Trustee on behalf of the Noteholders and Owner Trustee on
behalf of the Certificateholder.

ARTICLE IV.

COVENANTS OF SELLER

SECTION 4.1 Protection of Title of Purchaser.

(a) At or prior to the Closing Date, Seller shall have filed or caused to be
filed a UCC-1 financing statement, naming Seller as seller or debtor, naming
Purchaser as purchaser or secured party and describing the Receivables and the
Other Conveyed Property being sold by it to Purchaser as collateral, with the
office of the Secretary of State of the State of Delaware and in such other
locations as Purchaser shall have required. From time to time thereafter, Seller
shall execute and file such financing statements and cause to be executed and
filed such continuation statements, all in such manner and in such places as may
be required by law fully to preserve, maintain and protect the interest of
Purchaser under this Agreement, of the Issuer under the Sale and Servicing
Agreement and of the Trust Collateral Agent under the Indenture in the
Receivables and the Other Conveyed Property and in the proceeds thereof. Seller
shall deliver (or cause to be delivered) to Purchaser and the Trust Collateral
Agent file-stamped copies of, or filing receipts for, any document filed as
provided above, as soon as available following such filing. In the event that
Seller fails to perform its obligations under this subsection, Purchaser, Issuer
or the Trust Collateral Agent may do so, at the expense of the Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, the
Issuer or the Trust Collateral Agent to file a record or records (as defined in
the applicable UCC), including, without limitation, financing statements, in all

 

8



--------------------------------------------------------------------------------

jurisdictions and with all filing offices as each may determine, in its sole
discretion, are necessary or advisable to perfect the security interest granted
to the Purchaser pursuant to Section 6.9 of this Agreement. Such financing
statements may describe the collateral in the same manner as described herein or
may contain an indication or description of collateral that describes such
property in any other manner as such party may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
security interest in the collateral granted to the Purchaser herein.

(b) Seller shall not change its name, identity, state of incorporation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Seller (or by Purchaser, Issuer or
the Trust Collateral Agent on behalf of Seller) in accordance with paragraph
(a) above seriously misleading within the meaning of §9-506 of the applicable
UCC, unless they shall have given Purchaser, Issuer and the Trust Collateral
Agent at least 60 days’ prior written notice thereof, and shall promptly file
appropriate amendments to all previously filed financing statements and
continuation statements.

(c) Seller shall give Purchaser, the Issuer and the Trust Collateral Agent at
least 60 days prior written notice of any relocation that would result in a
change of the location of the debtor within the meaning of Section 9-307 of the
applicable UCC. Seller shall at all times maintain (i) each office from which it
services Receivables within the United States of America or Canada and (ii) its
principal executive office within the United States of America.

(d) Prior to the Closing Date, Seller has maintained accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time as of or prior to the Closing Date, the status of
such Receivable, including payments and recoveries made and payments owing (and
the nature of each) and (ii) reconciliation between payments or recoveries on
(or with respect to) each Receivable and the Principal Balance as of the Cutoff
Date. Seller shall maintain its computer systems so that, from and after the
time of sale under this Agreement of the Receivables to Purchaser, and the
conveyance of the Receivables by Purchaser to the Issuer, Seller’s master
computer records (including archives) that shall refer to a Receivable indicate
clearly that such Receivable has been sold to Purchaser and has been conveyed by
Purchaser to the Issuer. Indication of the Issuer’s ownership of a Receivable
shall be deleted from or modified on Seller’s computer systems when, and only
when, the Receivable shall become a Purchased Receivable or a Sold Receivable or
shall have been paid in full or sold pursuant to the terms of the Sale and
Servicing Agreement.

(e) If at any time Seller shall propose to sell, grant a security interest in,
or otherwise transfer any interest in any motor vehicle receivables to any
prospective purchaser, lender or other transferee, Seller shall give to such
prospective purchaser, lender, or other transferee computer tapes, records, or
print-outs (including any restored from archives) that, if they shall refer in
any manner whatsoever to any Receivable (other than a Purchased Receivable or a
Sold Receivable), shall indicate clearly that such Receivable has been sold to
Purchaser, sold by Purchaser to Issuer, and is owned by the Issuer.

 

9



--------------------------------------------------------------------------------

SECTION 4.2 Other Liens or Interests. Except for the conveyances hereunder,
Seller will not sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on the Receivables or the
Other Conveyed Property or any interest therein, and Seller shall defend the
right, title, and interest of Purchaser and the Issuer in and to the Receivables
and the Other Conveyed Property against all claims of third parties claiming
through or under Seller.

SECTION 4.3 Costs and Expenses. Seller shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.

SECTION 4.4 Indemnification.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from any breach of any of
Seller’s representations and warranties contained herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims, and liabilities, arising out of or resulting from the use, ownership or
operation by Seller or any affiliate thereof of a Financed Vehicle.

(c) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, damages,
claims and liabilities arising out of or resulting from any action taken, or
failed to be taken, by it in respect of any portion of the Receivables other
than in accordance with this Agreement or the Sale and Servicing Agreement.

(d) Seller agrees to pay, and shall defend, indemnify and hold harmless
Purchaser, the Issuer, the Trust Collateral Agent, the Trustee, the Owner
Trustee, the Noteholders and the Certificateholder from and against any taxes
that may at any time be asserted against Purchaser, the Issuer, the Trust
Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder with respect to the transactions contemplated in this
Agreement, including, without limitation, any sales, gross receipts, general
corporation, tangible or intangible personal property, privilege, or license
taxes (but not including any taxes asserted with respect to, and as of the date
of, the sale, transfer and assignment of the Receivables and the Other Conveyed
Property to Purchaser and by Purchaser to the Issuer or the issuance and
original sale of the Notes or issuance of the Certificate, or asserted with
respect to ownership of the Receivables and Other Conveyed Property which shall
be indemnified by Seller pursuant to clause (e) below, or federal, state or
other income taxes, arising out of distributions on the Notes or the Certificate
or transfer taxes arising in connection with the transfer of the Notes or the
Certificate) and costs and expenses in defending against the same, arising by
reason of the acts to be performed by Seller under this Agreement or imposed
against such Persons.

 

10



--------------------------------------------------------------------------------

(e) Seller agrees to pay, and to indemnify, defend and hold harmless Purchaser,
the Issuer, the Trust Collateral Agent, the Trustee, the Owner Trustee, the
Noteholders and the Certificateholder from, any taxes which may at any time be
asserted against such Persons with respect to, and as of the date of, the
conveyance or ownership of the Receivables or the Other Conveyed Property
hereunder and the conveyance or ownership of the Receivables under the Sale and
Servicing Agreement or the issuance and original sale of the Notes or the
issuance of the Certificate, including, without limitation, any sales, gross
receipts, personal property, tangible or intangible personal property, privilege
or license taxes (but not including any federal or other income taxes, including
franchise taxes, arising out of the transactions contemplated hereby or transfer
taxes arising in connection with the transfer of the Notes or the Certificate)
and costs and expenses in defending against the same, arising by reason of the
acts to be performed by Seller under this Agreement or imposed against such
Persons.

(f) Seller shall defend, indemnify, and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon Purchaser, the Issuer,
the Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders or
the Certificateholder through the negligence, willful misfeasance, or bad faith
of Seller in the performance of its duties under this Agreement or by reason of
reckless disregard of Seller’s obligations and duties under this Agreement.

(g) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense incurred by
reason of the violation by Seller of federal or state securities laws in
connection with the registration or the sale of the Notes.

(h) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against any loss, liability or expense imposed upon,
or incurred by, Purchaser, the Issuer, the Trust Collateral Agent, the Trustee,
the Owner Trustee, the Noteholders or the Certificateholder as result of the
failure of any Receivable, or the sale of the related Financed Vehicle, to
comply with all requirements of applicable law.

(i) Seller shall defend, indemnify, and hold harmless Purchaser from and against
all costs, expenses, losses, claims, damages, and liabilities arising out of or
incurred in connection with the acceptance or performance of Seller’s trusts and
duties as Servicer under the Sale and Servicing Agreement, except to the extent
that such cost, expense, loss, claim, damage, or liability shall be due to the
willful misfeasance, bad faith, or negligence (except for errors in judgment) of
Purchaser.

 

11



--------------------------------------------------------------------------------

(j) Seller shall indemnify the Owner Trustee and its officers, directors,
successors, assigns, agents and servants jointly and severally with the
Purchaser pursuant to Section 7.2 of the Trust Agreement.

Indemnification under this Section 4.4 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

ARTICLE V.

REPURCHASES

SECTION 5.1 Repurchase of Receivables Upon Breach of Warranty. Upon the
occurrence of a Repurchase Event, Seller shall, unless the breach which is the
subject of such Repurchase Event shall have been cured in all material respects,
repurchase the Receivable relating thereto from the Issuer if and only if the
interests of the Noteholders therein are materially and adversely affected by
any such breach from the Issuer and, simultaneously with the repurchase of the
Receivable, Seller shall deposit the Purchase Amount in full, without deduction
or offset, to the Collection Account, pursuant to Section 3.2 of the Sale and
Servicing Agreement. It is understood and agreed that, except as set forth in
Section 6.1 hereof, the obligation of Seller to repurchase any Receivable, as to
which a breach occurred and is continuing, shall, if such obligation is
fulfilled, constitute the sole remedy against Seller for such breach available
to Purchaser, the Issuer, the Noteholders, the Certificateholder, the Trust
Collateral Agent on behalf of the Noteholders or the Owner Trustee on behalf of
the Certificateholder. The provisions of this Section 5.1 are intended to grant
the Issuer and the Trust Collateral Agent a direct right against Seller to
demand performance hereunder, and in connection therewith, Seller waives any
requirement of prior demand against Purchaser with respect to such repurchase
obligation. Any such repurchase shall take place in the manner specified in
Section 3.2 of the Sale and Servicing Agreement. Notwithstanding any other
provision of this Agreement or the Sale and Servicing Agreement to the contrary,
the obligation of Seller under this Section shall not terminate upon a
termination of Seller as Servicer under the Sale and Servicing Agreement and
shall be performed in accordance with the terms hereof notwithstanding the
failure of the Servicer or Purchaser to perform any of their respective
obligations with respect to such Receivable under the Sale and Servicing
Agreement.

In addition to the foregoing and notwithstanding whether the related Receivable
shall have been purchased by Seller, Seller shall indemnify the Issuer, the
Trust Collateral Agent, the Trustee, the Owner Trustee, the Noteholders and the
Certificateholder from and against all costs, expenses, losses, damages, claims
and liabilities, including reasonable fees and expenses of counsel, which may be
asserted against or incurred by any of them as a result of third party claims
arising out of the events or facts giving rise to such Repurchase Events.

 

12



--------------------------------------------------------------------------------

SECTION 5.2 Reassignment of Purchased Receivables. Upon deposit in the
Collection Account of the Purchase Amount of any Receivable repurchased by
Seller under Section 5.1 hereof, Purchaser and the Issuer shall take such steps
as may be reasonably requested by Seller in order to assign to Seller all of
Purchaser’s and the Issuer’s right, title and interest in and to such Receivable
and all security and documents and all Other Conveyed Property conveyed to
Purchaser and the Issuer directly relating thereto, without recourse,
representation or warranty, except as to the absence of Liens created by or
arising as a result of actions of Purchaser or the Issuer. Such assignment shall
be a sale and assignment outright, and not for security. If, following the
reassignment of a Purchased Receivable, in any enforcement suit or legal
proceeding, it is held that Seller may not enforce any such Receivable on the
ground that it shall not be a real party in interest or a holder entitled to
enforce the Receivable, Purchaser and the Issuer shall, at the expense of
Seller, take such steps as Seller deems reasonably necessary to enforce the
Receivable, including bringing suit in Purchaser’s or in the Issuer’s name.

SECTION 5.3 Waivers. No failure or delay on the part of Purchaser (or the Issuer
as assignee of Purchaser, or the Trust Collateral Agent as assignee of the
Issuer) or the Trustee in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or future
exercise thereof or the exercise of any other power, right or remedy.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.1 Liability of Seller. Seller shall be liable in accordance herewith
only to the extent of the obligations in this Agreement specifically undertaken
by Seller and the representations and warranties of Seller.

SECTION 6.2 Merger or Consolidation of Seller or Purchaser. Any corporation or
other entity (i) into which Seller or Purchaser may be merged or consolidated,
(ii) resulting from any merger or consolidation to which Seller or Purchaser is
a party or (iii) succeeding to the business of Seller or Purchaser, in the case
of Purchaser, which corporation has a certificate of incorporation containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Purchaser’s certificate of incorporation,
provided that in any of the foregoing cases such corporation shall execute an
agreement of assumption to perform every obligation of Seller or Purchaser, as
the case may be, under this Agreement and, whether or not such assumption
agreement is executed, shall be the successor to Seller or Purchaser, as the
case may be, hereunder (without relieving Seller or Purchaser of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Seller or Purchaser shall promptly inform the other
party, the Issuer, the Trust Collateral Agent and the Owner Trustee and, as a
condition to the consummation of the transactions referred to in clauses (i),
(ii) and (iii) above, (x) immediately after giving effect to such transaction,
no representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties

 

13



--------------------------------------------------------------------------------

shall speak as of the date of the consummation of such transaction) and be
continuing, (y) Seller or Purchaser, as applicable, shall have delivered written
notice of such consolidation, merger or purchase and assumption to the Rating
Agencies prior to the consummation of such transaction and shall have delivered
to the Issuer and the Trust Collateral Agent an Officer’s Certificate of the
Seller or a certificate signed by or on behalf of the Purchaser, as applicable,
and an Opinion of Counsel each stating that such consolidation, merger or
succession and such agreement of assumption comply with this Section 6.2 and
that all conditions precedent, if any, provided for in this Agreement relating
to such transaction have been complied with, and (z) Seller or Purchaser, as
applicable, shall have delivered to the Issuer, and the Trust Collateral Agent
an Opinion of Counsel, stating, in the opinion of such counsel, either (A) all
financing statements and continuation statements and amendments thereto have
been executed and filed that are necessary to preserve and protect the interest
of the Issuer and the Trust Collateral Agent in the Receivables and reciting the
details of the filings or (B) no such action shall be necessary to preserve and
protect such interest.

SECTION 6.3 Limitation on Liability of Seller and Others. Seller and any
director, officer, employee or agent thereof may rely in good faith on the
advice of counsel or on any document of any kind prima facie properly executed
and submitted by any Person respecting any matters

arising under this Agreement. Seller shall not be under any obligation to appear
in, prosecute or defend any legal action that is not incidental to its
obligations under this Agreement or its Related Documents and that in its
opinion may involve it in any expense or liability.

SECTION 6.4 Seller May Own Notes or the Certificate. Subject to the provisions
of the Sale and Servicing Agreement, Seller and any Affiliate of Seller may in
their individual or any other capacity become the owner or pledgee of Notes or
the Certificate with the same rights as they would have if they were not Seller
or an Affiliate thereof.

SECTION 6.5 Amendment.

(a) This Agreement may be amended by Seller and Purchaser without the consent of
the Trust Collateral Agent, the Owner Trustee, the Certificateholder or any of
the Noteholders (i) to cure any ambiguity or (ii) to correct any provisions in
this Agreement; provided, however, that such action shall not, as evidenced by
an Opinion of Counsel delivered to the Issuer, the Owner Trustee and the Trust
Collateral Agent, adversely affect in any material respect the interests of any
Certificateholder, Noteholder, the Trustee or the Trust Collateral Agent and
that such amendment is authorized and permitted by this Agreement.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, and with the consent of the Trust Collateral Agent and, if required,
the Certificateholder and the Noteholders evidencing not less than a majority of
the outstanding principal amount of the Notes, in accordance with the Sale and
Servicing Agreement, for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions of this Agreement, or of
modifying in any manner the

 

14



--------------------------------------------------------------------------------

rights of the Certificateholder or Noteholders; provided, however, the Seller
provides the Trust Collateral Agent with an Opinion of Counsel (which may be
provided by the Seller’s internal counsel) that no such amendment shall increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on Receivables or distributions that shall be required
to be made on any Note or the Certificate and that such amendment is authorized
and permitted by this Agreement.

(c) Prior to the execution of any such amendment or consent, Seller shall have
furnished written notification of the substance of such amendment or consent to
each Rating Agency.

(d) It shall not be necessary for the consent of Certificateholder or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholder or
Noteholders shall be subject to such reasonable requirements as the Trust
Collateral Agent may prescribe, including the establishment of record dates. The
consent of a Holder of the Certificate or a Note given pursuant to this Section
or pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of the Certificate or such Note
and of the Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.

SECTION 6.6 Notices. All demands, notices and communications to Seller or
Purchaser hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt (a) in the case of Seller, to AmeriCredit Financial
Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth, Texas 76102,
Attention: Chief Financial Officer, or (b) in the case of Purchaser, to AFS
SenSub Corp., 2265 B Renaissance Drive, Suite 17, Las Vegas, Nevada 89119,
Attention: Chief Financial Officer, with a copy to AFS SenSub Corp., c/o
AmeriCredit Financial Services, Inc., 801 Cherry Street, Suite 3500, Fort Worth,
Texas 76102, Attention: Chief Financial Officer, or such other address as shall
be designated by a party in a written notice delivered to the other party or to
the Issuer, Owner Trustee or the Trust Collateral Agent, as applicable.

SECTION 6.7 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.

SECTION 6.8 Severability of Provisions. If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, provisions or terms shall be deemed severable from
the remaining covenants, provisions or terms of this Agreement and shall in no
way affect the validity or enforceability of the other provisions of this
Agreement.

 

15



--------------------------------------------------------------------------------

SECTION 6.9 Intention of the Parties. The execution and delivery of this
Agreement shall constitute an acknowledgment by Seller and Purchaser that they
intend that the assignment and transfer herein contemplated constitute a sale
and assignment outright, and not for security, of the Receivables and the Other
Conveyed Property, conveying good title thereto free and clear of any Liens,
from Seller to Purchaser, and that the Receivables and the Other Conveyed
Property shall not be a part of Seller’s estate in the event of the bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding, or other
proceeding under any federal or state bankruptcy or similar law, or the
occurrence of another similar event, of, or with respect to Seller. In the event
that such conveyance is determined to be made as security for a loan made by
Purchaser, the Issuer, the Noteholders or the Certificateholder to Seller, the
Seller hereby grants to Purchaser a security interest in all of Seller’s right,
title and interest in and to the following property whether now owned or
existing or hereafter acquired or arising, and this Agreement shall constitute a
security agreement under applicable law (collectively, the “Purchase Agreement
Collateral”)

(1) the Receivables and all moneys received thereon after the Cutoff Date;

(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Seller in such Financed
Vehicles;

(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;

(4) any proceeds received from a Dealer pursuant to a Dealer Agreement or a
Third-Party Lender pursuant to an Auto Loan Purchase and Sale Agreement as a
result of a breach of representation or warranty in the related Dealer Agreement
or Auto Loan Purchase and Sale Agreement;

(5) all rights under any Service Contracts on the related Financed Vehicles;

(6) the related Receivable Files;

(7) all of the Seller’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (6); and

(8) all proceeds and investments with respect to items (1) through (7).

 

16



--------------------------------------------------------------------------------

SECTION 6.10 Governing Law. This Agreement shall be construed in accordance
with, and this Agreement and all matters arising out of or relating in any way
to this Agreement shall be governed by, the law of the State of New York,
without giving effect to its conflict of law provisions (other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

SECTION 6.11 Counterparts. For the purpose of facilitating the execution of this
Agreement and for other purposes, this Agreement may be executed simultaneously
in any number of counterparts, each of which counterparts shall be deemed to be
an original, and all of which counterparts shall constitute but one and the same
instrument.

SECTION 6.12 Conveyance of the Receivables and the Other Conveyed Property to
the Issuer. Seller acknowledges that Purchaser intends, pursuant to the Sale and
Servicing Agreement, to convey the Receivables and the Other Conveyed Property,
together with its rights under this Agreement, to the Issuer on the Closing
Date. Seller acknowledges and consents to such conveyance and pledge and waives
any further notice thereof and covenants and agrees that the representations and
warranties of Seller contained in this Agreement and the rights of Purchaser
hereunder are intended to benefit the Issuer, the Owner Trustee, the Trust
Collateral Agent, the Noteholders and the Certificateholder. In furtherance of
the foregoing, Seller covenants and agrees to perform its duties and obligations
hereunder, in accordance with the terms hereof for the benefit of the Issuer,
the Owner Trustee, the Trust Collateral Agent, the Noteholders and the
Certificateholder and that, notwithstanding anything to the contrary in this
Agreement, Seller shall be directly liable to the Issuer, the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder
(notwithstanding any failure by the Servicer or the Purchaser to perform its
respective duties and obligations hereunder or under Related Documents) and that
the Trust Collateral Agent may enforce the duties and obligations of Seller
under this Agreement against Seller for the benefit of the Owner Trustee, the
Trust Collateral Agent, the Noteholders and the Certificateholder.

SECTION 6.13 Nonpetition Covenant. Neither Purchaser nor Seller shall petition
or otherwise invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Purchaser or the Issuer
under any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Purchaser or the Issuer or any substantial part of their
respective property, or ordering the winding up or liquidation of the affairs of
the Purchaser or the Issuer.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Purchase Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

AFS SENSUB CORP., as Purchaser By       Name:   Title: AMERICREDIT FINANCIAL
SERVICES,
        INC., as Seller By       Name:   Title:

 

Accepted:  

THE BANK OF NEW YORK MELLON,

not in its individual capacity but solely

as Trustee and Trust Collateral Agent

By       Name:   Title:

[Purchase Agreement]

 

18



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF RECEIVABLES

[On file with AmeriCredit, the Trustee and Katten Muchin Rosenman LLP]

 

SCH-A-1



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     434934147         442167029         442273991         442380838      
  442474656         442565172         442658621         449110584        
449142561         449174648         449206507         449238336        
449270040         434114872         449331032         449362524        
449393834         449425107         449456482         449487941      434935664
        442167128         442274031         442380853         442474714        
442565180         442658654         449110600         449142579        
449174655         449206515         449238344         449270057        
434120275         449331040         449362532         449393842        
449425115         449456490         449487958      434940490         442167144
        442274064         442380861         442474748         442565198        
442658738         449110618         449142587         449174663        
449206523         449238351         449270065         434122537        
449331057         449362540         449393859         449425123        
449456508         449487966      434958112         442167151         442274072
        442380879         442474805         442565214         442658795        
449110626         449142595         449174671         449206531        
449238369         449270073         434131900         449331065        
449362557         449393867         449425131         449456516        
449487974      434964771         442167169         442274080         442380895
        442474821         442565230         442658811         449110634        
449142603         449174689         449206549         449238377        
449270081         434140166         449331073         449362565        
449393875         449425149         449456524         449487982      434808226
        442167193         442274197         442380952         442474946        
442565271         442658837         449110642         449142629        
449174697         449206556         449238385         449270099        
434143392         449331081         449362573         449393883        
449425156         449456532         449487990      434810727         442167227
        442274205         442380978         442475026         442565297        
442658860         449110659         449142637         449174705        
449206564         449238393         449270107         434150793        
449331099         449362581         449393891         449425164        
449456540         449488006      434820262         442167367         442274213
        442380986         442475034         442565313         442659009        
449110667         449142645         449174713         449206572        
449238401         449270115         434165155         449331107        
449362599         449393909         449425172         449456557        
449488014      434820460         442167375         442274221         442381059
        442475117         442565354         442659124         449110675        
449142652         449174721         449206580         449238419        
449270123         434165213         449331115         449362607        
449393917         449425180         449456565         449488022      434827549
        442167383         442274247         442381083         442475141        
442565370         442659462         449110683         449142660        
449174739         449206598         449238427         449270131        
434172193         449331123         449362615         449393925        
449425198         449456573         449488030      434834024         442167417
        442274254         442381091         442475158         442565388        
442659728         449110691         449142678         449174747        
449206606         449238435         449270149         434174454        
449331131         449362623         449393933         449425206        
449456581         449488048      434838876         442167425         442274270
        442381109         442475174         442565404         442659736        
449110709         449142686         449174754         449206614        
449238443         449270156         434174645         449331156        
449362631         449393941         449425214         449456599        
449488055      434840229         442167516         442274304         442381125
        442475208         442565438         442659751         449110717        
449142694         449174762         449206630         449238450        
449270164         434181103         449331164         449362649        
449393958         449425222         449456607         449488063      434869764
        442167524         442274312         442381141         442475224        
442565446         442659801         449110725         449142702        
449174770         449206648         449238468         449270172        
434187571         449331172         449362656         449393966        
449425230         449456615         449488071      434874863         442167540
        442274353         442381166         442475273         442565461        
442659819         449110733         449142710         449174788        
449206655         449238476         449270198         434194882        
449331180         449362664         449393974         449425248        
449456623         449488089      434888848         442167565         442274403
        442381174         442475299         442565511         442659843        
449110741         449142728         449174796         449206663        
449238484         449270206         434233458         449331198        
449362672         449393982         449425255         449456631        
449488097      434891412         442167573         442274445         442381208
        442475307         442565545         442659850         449110758        
449142736         449174804         449206671         449238492        
449270214         434240685         449331206         449362680        
449393990         449425263         449456649         449488105      434899761
        442167581         442274460         442381240         442475323        
442565560         442659892         449110766         449142744        
449174812         449206689         449238500         449270222        
434245338         449331214         449362698         449394006        
449425271         449456656         449488113      434905519         442167615
        442274478         442381265         442475422         442565594        
442659959         449110774         449142751         449174820        
449206697         449238518         449270230         434271896        
449331222         449362706         449394014         449425289        
449456664         449488121      434911913         442167631         442274502
        442381281         442475471         442565602         442660171        
449110782         449142769         449174838         449206705        
449238526         449270248         434274155         449331230        
449362714         449394022         449425297         449456672        
449488139      434971503         442167664         442274510         442381364
        442475489         442565636         442660221         449110790        
449142793         449174846         449206713         449238534        
449270255         434275723         449331248         449362722        
449394030         449425305         449456680         449488147      434974283
        442167698         442274528         442381380         442475505        
442565644         442660254         449110808         449142801        
449174853         449206721         449238542         449270263        
434283453         449331255         449362730         449394048        
449425313         449456698         449488154      434995510         442167748
        442274536         442381398         442475554         442565651        
442660262         449110816         449142827         449174861        
449206739         449238559         449270271         434297461        
449331263         449362748         449394055         449425321        
449456706         449488162      435006663         442167839         442274601
        442381406         442475562         442565677         442660346        
449110824         449142835         449174879         449206747        
449238567         449270289         434315560         449331271        
449362755         449394063         449425339         449456714        
449488170      435029954         442167862         442274619         442381414
        442475570         442565701         442660437         449110832        
449142843         449174887         449206754         449238575        
449270297         434317947         449331289         449362763        
449394071         449425347         449456722         449488188      435038138
        442167870         442274684         442381422         442475612        
442565719         442660452         449110840         449142850        
449174895         449206762         449238583         449270305        
434338174         449331297         449362771         449394089        
449425354         449456730         449488196      435073382         442167912
        442274809         442381448         442475760         442565727        
442660460         449110857         449142868         449174903        
449206770         449238591         449270313         434348090        
449331305         449362789         449394097         449425362        
449456748         449488204      435089370         442167920         442274833
        442381463         442475778         442565750         442660536        
449110865         449142876         449174911         449206788        
449238609         449270321         434358750         449331313        
449362797         449394105         449425370         449456755        
449488212      435096458         442167938         442274866         442381489
        442475836         442565768         442660577         449110873        
449142884         449174929         449206796         449238617        
449270339         434365268         449331321         449362805        
449394113         449425388         449456763         449488220      435113394
        442167953         442274924         442381497         442475844        
442565776         442660718         449110881         449142892        
449174937         449206804         449238625         449270347        
434381224         449331339         449362813         449394121        
449425396         449456771         449488238      434762688         442167979
        442274965         442381505         442475869         442565818        
442660908         449110899         449142900         449174945        
449206812         449238633         449270354         434383634        
449331354         449362821         449394139         449425404        
449456789         449488246      434769717         442167995         442275020
        442381539         442475877         442565826         442660916        
449110907         449142918         449174952         449206820        
449238641         449270362         434395588         449331362        
449362839         449394147         449425412         449456797        
449488253      434770186         442168035         442275038         442381562
        442475885         442565925         442660924         449110915        
449142926         449174960         449206838         449238658        
449270370         434398210         449331370         449362847        
449394154         449425420         449456805         449488261      434786299
        442168100         442275103         442381596         442475893        
442565933         442661120         449110923         449142934        
449174978         449206846         449238666         449270388        
434405346         449331388         449362854         449394162        
449425438         449456813         449488279      434805107         442168118
        442275137         442381638         442475901         442565958        
442661203         449110931         449142942         449174986        
449206853         449238674         449270396         434411815        
449331396         449362862         449394170         449425446        
449456821         449488287      435116876         442168134         442275152
        442381679         442475927         442565982         442661377        
449110949         449142959         449174994         449206861        
449238682         449270404         434417440         449331404        
449362870         449394188         449425453         449456839        
449488295      435126222         442168209         442275228         442381729
        442475943         442566048         442661476         449110956        
449142967         449175009         449206879         449238690        
449270420         434418422         449331412         449362888        
449394196         449425461         449456847         449488303      435126784
        442168217         442275269         442381745         442475950        
442566063         442661484         449110964         449142975        
449175017         449206887         449238708         449270438        
434424149         449331420         449362896         449394204        
449425479         449456854         449488311      435141114         442168225
        442275277         442381786         442476065         442566089        
442661575         449110972         449142983         449175025        
449206895         449238716         449270446         434430385        
449331438         449362904         449394212         449425487        
449456862         449488329      435143755         442168266         442275285
        442381844         442476115         442566121         442661716        
449110980         449142991         449175041         449206903        
449238724         449270453         434430633         449331446        
449362912         449394220         449425495         449456870        
449488337      435159025         442168274         442275327         442381885
        442476156         442566170         442661773         449110998        
449143007         449175058         449206911         449238732        
449270461         434454377         449331453         449362920        
449394238         449425503         449456888         449488345      435171913
        442168308         442275335         442381935         442476164        
442566212         442661799         449111004         449143015        
449175066         449206929         449238740         449270479        
434455044         449331461         449362938         449394246        
449425511         449456896         449488360      435173109         442168324
        442275376         442381943         442476180         442566220        
442661807         449111012         449143023         449175074        
449206937         449238757         449270487         434482998        
449331479         449362946         449394253         449425529        
449456904         449488378      435194725         442168357         442275384
        442381984         442476248         442566238         442661831        
449111020         449143031         449175082         449206945        
449238765         449270495         434497285         449331487        
449362953         449394261         449425537         449456912        
449488386      435203682         442168373         442275392         442381992
        442476271         442566246         442661872         449111038        
449143056         449175090         449206952         449238773        
449270503         434497806         449331495         449362961        
449394279         449425545         449456920         449488394      435207725
        442168423         442275400         442382008         442476305        
442566295         442661898         449111053         449143064        
449175108         449206960         449238781         449270511        
434498994         449331503         449362979         449394287        
449425552         449456938         449488402      435209440         442168431
        442275467         442382016         442476313         442566303        
442661930         449111061         449143072         449175116        
449206978         449238799         449270529         434521753        
449331511         449362987         449394295         449425560        
449456946         449488410      435212865         442168464         442275517
        442382073         442476354         442566311         442661948        
449111079         449143080         449175124         449206986        
449238807         449270537         434529103         449331529        
449362995         449394311         449425578         449456953        
449488428      435217534         442168472         442275582         442382099
        442476388         442566329         442662003         449111087        
449143098         449175132         449206994         449238815        
449270545         434529442         449331537         449363001        
449394329         449425586         449456961         449488436      435245857
        442168514         442275590         442382149         442476412        
442566337         442662011         449111095         449143106        
449175140         449207000         449238823         449270552        
434540886         449331545         449363019         449394337        
449425594         449456979         449488444      435245972         442168555
        442275640         442382180         442476479         442566378        
442662060         449111103         449143114         449175157        
449207018         449238831         449270560         434551628        
449331552         449363027         449394345         449425602        
449456987         449488451      435249859         442168563         442275681
        442382198         442476495         442566410         442662086        
449111111         449143122         449175165         449207026        
449238849         449270578         434552956         449331560        
449363035         449394352         449425610         449456995        
449488469      435251004         442168589         442275707         442382230
        442476537         442566428         442662094         449111129        
449143130         449175173         449207034         449238856        
449270586         434556155         449331578         449363043        
449394360         449425628         449457001         449488477      435252168
        442168597         442275731         442382255         442476560        
442566451         442662136         449111137         449143148        
449175181         449207042         449238864         449270594        
434560611         449331586         449363050         449394378        
449425636         449457019         449488485      435253778         442168621
        442275749         442382263         442476636         442566469        
442662227         449111145         449143163         449175199        
449207059         449238872         449270602         434572764        
449331594         449363068         449394386         449425644        
449457027         449488493      435254263         442168639         442275756
        442382313         442476669         442566485         442662276        
449111152         449143171         449175207         449207067        
449238880         449270610         434578084         449331602        
449363076         449394394         449425651         449457043        
449488501      435264031         442168647         442275764         442382339
        442476685         442566501         442662367         449111160        
449143205         449175215         449207075         449238898        
449270628         434582284         449331610         449363084        
449394402         449425669         449457050         449488519      435266010
        442168654         442275798         442382362         442476693        
442566519         442662391         449111178         449143213        
449175223         449207083         449238906         449270636        
434608279         449331628         449363092         449394410        
449425677         449457068         449488527      435269022         442168662
        442275822         442382396         442476701         442566535        
442662607         449111186         449143221         449175231        
449207091         449238914         449270644         434610143        
449331636         449363100         449394428         449425685        
449457076         449488535      435269550         442168688         442275913
        442382479         442476727         442566592         442662706        
449111194         449143239         449175249         449207109        
449238922         449270651         434611976         449331644        
449363118         449394436         449425693         449457084        
449488543      435272471         442168696         442275921         442382487
        442476800         442566600         442662896         449111202        
449143247         449175256         449207117         449238930        
449270669         434612388         449331651         449363126        
449394451         449425701         449457092         449488550      435273685
        442168712         442275939         442382545         442476826        
442566634         442663027         449111210         449143254        
449175264         449207125         449238948         449270677        
434613352         449331669         449363134         449394469        
449425719         449457100         449488568      435276217         442168720
        442275954         442382578         442476834         442566667        
442663126         449111228         449143262         449175272        
449207133         449238955         449270685         434619060        
449331677         449363142         449394477         449425727        
449457118         449488576      435276431         442168746         442275996
        442382651         442476867         442566683         442663167        
449111236         449143270         449175280         449207158        
449238963         449270693         434628426         449331685        
449363159         449394485         449425735         449457126        
449488584      435283049         442168779         442276002         442382677
        442476875         442566709         442663217         449111244        
449143288         449175298         449207166         449238971        
449270701         434639688         449331693         449363167        
449394493         449425743         449457134         449488592      435283809
        442168795         442276010         442382743         442476909        
442566741         442663365         449111251         449143296        
449175306         449207174         449238989         449270719        
434654398         449331701         449363175         449394501        
449425750         449457142         449488600      435284187         442168837
        442276051         442382768         442476925         442566808        
442663431         449111269         449143304         449175314        
449207182         449238997         449270727         434664363        
449331719         449363183         449394519         449425768        
449457159         449488618      435287115         442168852         442276150
        442382792         442476941         442566816         442663464        
449111277         449143312         449175322         449207190        
449239003         449270735         434679361         449331727        
449363191         449394527         449425776         449457167        
449488626      435289863         442168902         442276168         442382818
        442476958         442566840         442663498         449111293        
449143320         449175330         449207208         449239011        
449270743         434688636         449331735         449363209        
449394535         449425784         449457175         449488634      435293162
        442168928         442276200         442382933         442477006        
442566873         442663639         449111301         449143338        
449175348         449207216         449239029         449270750        
434709374         449331743         449363217         449394543        
449425792         449457183         449488642      435307368         442168969
        442276242         442382941         442477063         442566881        
442663969         449111319         449143346         449175355        
449207224         449239037         449270768         434709994        
449331750         449363225         449394550         449425800        
449457191         449488659      435310909         442168977         442276275
        442382982         442477071         442566915         442664074        
449111327         449143353         449175363         449207232        
449239045         449270776         434718151         449331768        
449363233         449394568         449425818         449457209        
449488667      435311592         442168985         442276283         442383014
        442477097         442566931         442664686         449111335        
449143361         449175371         449207240         449239052        
449270784         434719167         449331776         449363241        
449394576         449425826         449457225         449488675   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     435312616         442169017         442276291         442383030      
  442477105         442566964         442664819         449111343        
449143379         449175389         449207257         449239060        
449270792         434724514         449331784         449363258        
449394584         449425834         449457233         449488691      435314174
        442169025         442276333         442383097         442477121        
442566998         442664942         449111350         449143387        
449175397         449207265         449239078         449270800        
434730115         449331792         449363266         449394592        
449425842         449457241         449488709      435315718         442169041
        442276358         442383121         442477154         442567038        
442665097         449111368         449143395         449175405        
449207273         449239086         449270818         434740130        
449331800         449363274         449394600         449425859        
449457258         449488717      435319579         442169074         442276366
        442383220         442477188         442567053         442665337        
449111376         449143403         449175413         449207281        
449239094         449270826         449300359         449331818        
449363282         449394618         449425867         449457266        
449488725      435325873         442169082         442276408         442383238
        442477238         442567079         442665469         449111384        
449143411         449175421         449207299         449239102        
449270834         449300367         449331826         449363308        
449394626         449425875         449457274         449488733      435335435
        442169116         442276432         442383261         442477246        
442567111         442665600         449111392         449143429        
449175439         449207307         449239110         449270842        
449300375         449331834         449363316         449394634        
449425883         449457282         449488741      435335724         442169132
        442276481         442383279         442477253         442567137        
442665626         449111400         449143437         449175447        
449207315         449239128         449270859         449300383        
449331842         449363324         449394642         449425891        
449457290         449488758      435336052         442169157         442276499
        442383337         442477352         442567186         442665733        
449111418         449143445         449175454         449207323        
449239136         449270867         449300391         449331859        
449363332         449394659         449425909         449457308        
449488766      435340211         442169231         442276531         442383394
        442477378         442567202         442665899         449111426        
449143452         449175462         449207331         449239151        
449270875         449300409         449331867         449363340        
449394667         449425917         449457316         449488774      435349626
        442169306         442276564         442383410         442477386        
442567210         442665923         449111434         449143460        
449175470         449207349         449239169         449270883        
449300417         449331875         449363357         449394675        
449425925         449457324         449488782      435354477         442169314
        442276606         442383428         442477428         442567236        
442665998         449111442         449143478         449175488        
449207356         449239177         449270891         449300425        
449331883         449363365         449394683         449425933        
449457332         449488790      435361993         442169330         442276622
        442383436         442477444         442567285         442666004        
449111459         449143486         449175496         449207364        
449239185         449270909         449300433         449331891        
449363373         449394691         449425941         449457340        
449488808      435362777         442169355         442276671         442383477
        442477469         442567319         442666038         449111467        
449143494         449175504         449207372         449239193        
449270917         449300441         449331909         449363381        
449394709         449425958         449457357         449488816      435368113
        442169371         442276739         442383485         442477477        
442567335         442666160         449111475         449143502        
449175512         449207380         449239201         449270925        
449300458         449331917         449363399         449394717        
449425966         449457365         449488824      435368717         442169397
        442276747         442383527         442477493         442567343        
442666475         449111483         449143510         449175520        
449207406         449239219         449270933         449300466        
449331925         449363407         449394725         449425974        
449457373         449488832      435372073         442169413         442276788
        442383535         442477501         442567376         442666608        
449111491         449143528         449175538         449207414        
449239227         449270941         449300474         449331933        
449363415         449394733         449425982         449457381        
449488840      435373741         442169447         442276820         442383543
        442477527         442567434         442666673         449111509        
449143536         449175546         449207422         449239235        
449270958         449300482         449331941         449363423        
449394741         449425990         449457399         449488857      435374061
        442169454         442276853         442383592         442477592        
442567475         442666780         449111517         449143544        
449175553         449207430         449239243         449270966        
449300490         449331958         449363431         449394758        
449426006         449457407         449488865      435376355         442169744
        442276861         442383618         442477600         442567483        
442667176         449111525         449143551         449175561        
449207448         449239250         449270974         449300508        
449331966         449363449         449394766         449426014        
449457415         449488873      435376421         442170031         442276895
        442383717         442477618         442567640         442667184        
449111533         449143569         449175579         449207455        
449239268         449270982         449300516         449331974        
449363456         449394774         449426022         449457423        
449488881      435378229         442170072         442276945         442383733
        442477634         442567657         442667218         449111541        
449143577         449175587         449207463         449239276        
449270990         449300524         449331982         449363464        
449394782         449426030         449457431         449488899      435380308
        442170098         442276978         442383790         442477667        
442567673         442667440         449111558         449143585        
449175595         449207471         449239284         449271006        
449300532         449331990         449363472         449394790        
449426048         449457449         449488907      435380522         442170106
        442277000         442383840         442477683         442567699        
442667499         449111566         449143593         449175603        
449207489         449239292         449271014         449300540        
449332006         449363480         449394808         449426055        
449457456         449488915      435390869         442170171         442277034
        442383857         442477733         442567715         442667861        
449111574         449143601         449175611         449207505        
449239300         449271022         449300557         449332014        
449363498         449394816         449426063         449457464        
449488923      435391925         442170205         442277059         442383865
        442477741         442567731         442667911         449111582        
449143619         449175637         449207513         449239318        
449271030         449300565         449332022         449363506        
449394824         449426071         449457472         449488931      435398011
        442170239         442277091         442383881         442477758        
442567756         442668307         449111590         449143627        
449175645         449207521         449239326         449271048        
449300573         449332030         449363514         449394832        
449426089         449457480         449488949      435401153         442170247
        442277158         442383899         442477766         442567764        
442668497         449111608         449143635         449175652        
449207539         449239334         449271055         449300581        
449332048         449363522         449394840         449426097        
449457498         449488956      435402425         442170254         442277166
        442383907         442477782         442567822         442668687        
449111616         449143643         449175660         449207547        
449239342         449271063         449300599         449332055        
449363530         449394857         449426105         449457506        
449488964      435405840         442170270         442277216         442383923
        442477790         442567871         442668869         449111624        
449143650         449175678         449207554         449239359        
449271071         449300607         449332063         449363548        
449394865         449426113         449457514         449488972      435419049
        442170379         442277257         442383949         442477865        
442567947         442669065         449111632         449143668        
449175686         449207562         449239367         449271089        
449300615         449332071         449363555         449394873        
449426121         449457522         449488980      435428586         442170411
        442277299         442383964         442477881         442567962        
442669255         449111640         449143676         449175694        
449207570         449239375         449271097         449300623        
449332089         449363563         449394881         449426139        
449457530         449488998      435429311         442170502         442277315
        442383980         442477980         442567970         442669289        
449111657         449143684         449175702         449207588        
449239383         449271105         449300631         449332097        
449363571         449394899         449426147         449457548        
449489004      435430939         442170536         442277331         442384012
        442478020         442567996         442669412         449111665        
449143692         449175710         449207596         449239391        
449271113         449300649         449332105         449363589        
449394907         449426154         449457555         449489012      435436381
        442170551         442277455         442384038         442478038        
442568002         442669719         449111673         449143700        
449175728         449207612         449239409         449271121        
449300656         449332113         449363597         449394915        
449426162         449457563         449489020      435443569         442170585
        442277489         442384079         442478202         442568010        
442669958         449111681         449143718         449175744        
449207620         449239417         449271139         449300664        
449332121         449363605         449394923         449426170        
449457571         449489038      435455175         442170619         442277497
        442384087         442478210         442568028         442670246        
449111699         449143726         449175751         449207638        
449239425         449271154         449300672         449332139        
449363613         449394931         449426188         449457589        
449489046      435455910         442170627         442277513         442384095
        442478228         442568036         442670329         449111707        
449143734         449175769         449207646         449239433        
449271162         449300680         449332147         449363621        
449394949         449426196         449457597         449489053      435456983
        442170718         442277547         442384137         442478269        
442568044         442670337         449111715         449143742        
449175777         449207653         449239441         449271170        
449300698         449332154         449363639         449394956        
449426204         449457605         449489061      435460621         442170759
        442277554         442384178         442478285         442568127        
442670741         449111723         449143759         449175785        
449207661         449239458         449271188         449300706        
449332162         449363647         449394964         449426212        
449457613         449489079      435460654         442170767         442277596
        442384236         442478293         442568143         442670998        
449111749         449143767         449175793         449207679        
449239466         449271196         449300714         449332170        
449363654         449394972         449426220         449457621        
449489087      435463039         442170783         442277612         442384301
        442478319         442568150         442671061         449111756        
449143775         449175801         449207687         449239474        
449271204         449300722         449332188         449363662        
449394980         449426238         449457639         449489095      435464946
        442170791         442277646         442384335         442478434        
442568184         442671087         449111764         449143783        
449175819         449207695         449239482         449271212        
449300730         449332196         449363670         449394998        
449426246         449457647         449489103      435468210         442170882
        442277802         442384376         442478442         442568192        
442672903         449111772         449143791         449175827        
449207703         449239490         449271220         449300748        
449332204         449363688         449395003         449426253        
449457654         449489111      435469911         442170932         442277836
        442384384         442478475         442568234         442673281        
449111780         449143809         449175835         449207711        
449239508         449271238         449300755         449332212        
449363696         449395011         449426261         449457662        
449489129      435477864         442171005         442277851         442384392
        442478582         442568259         442673356         449111798        
449143817         449175843         449207729         449239516        
449271246         449300771         449332220         449363704        
449395029         449426279         449457670         449489137      435478904
        442171021         442277885         442384442         442478608        
442568291         442675336         449111806         449143825        
449175850         449207737         449239524         449271253        
449300789         449332238         449363712         449395037        
449426287         449457688         449489145      435485727         442171054
        442277927         442384459         442478632         442568309        
442675450         449111814         449143833         449175868        
449207745         449239532         449271261         449300797        
449332246         449363720         449395045         449426295        
449457696         449489152      435489604         442171062         442277935
        442384483         442478640         442568325         442678355        
449111822         449143841         449175876         449207752        
449239540         449271279         449300813         449332253        
449363738         449395052         449426303         449457704        
449489160      435493382         442171070         442278214         442384491
        442478673         442568366         442678488         449111830        
449143858         449175884         449207760         449239557        
449271287         449300821         449332261         449363746        
449395060         449426311         449457712         449489178      435494687
        442171138         442278313         442384517         442478707        
442568382         442679031         449111848         449143866        
449175892         449207778         449239565         449271295        
449300839         449332279         449363753         449395078        
449426329         449457720         449489186      435495007         442171187
        442278321         442384541         442478715         442568390        
442682811         449111855         449143874         449175900        
449207786         449239573         449271311         449300847        
449332287         449363761         449395086         449426337        
449457738         449489194      435497896         442171195         442278347
        442384558         442478731         442568457         442685335        
449111863         449143882         449175926         449207794        
449239581         449271329         449300854         449332295        
449363779         449395094         449426345         449457746        
449489202      435502380         442171245         442278370         442384574
        442478749         442568473         442685905         449111871        
449143890         449175934         449207802         449239599        
449271337         449300862         449332303         449363787        
449395102         449426360         449457753         449489210      435504048
        442171252         442278388         442384624         442478780        
442568481         442695235         449111889         449143908        
449175942         449207810         449239607         449271345        
449300870         449332311         449363795         449395110        
449426378         449457761         449489228      435512181         442171260
        442278396         442384640         442478806         442568507        
442974846         449111897         449143916         449175959        
449207828         449239615         449271352         449300888        
449332329         449363803         449395128         449426386        
449457779         449489236      435515119         442171286         442278404
        442384657         442478822         442568531         444509632        
449111905         449143924         449175967         449207836        
449239623         449271360         449300896         449332337        
449363829         449395136         449426394         449457787        
449489244      435516976         442171294         442278529         442384699
        442478848         442568598         444580401         449111913        
449143932         449175975         449207844         449239631        
449271378         449300904         449332345         449363837        
449395144         449426402         449457795         449489269      435518964
        442171328         442278537         442384756         442478871        
442568663         444863542         449111921         449143940        
449175983         449207851         449239649         449271386        
449300912         449332352         449363845         449395151        
449426410         449457803         449489277      435528336         442171336
        442278552         442384764         442478889         442568754        
445008568         449111939         449143957         449175991        
449207869         449239656         449271394         449300920        
449332360         449363852         449395169         449426428        
449457811         449489285      435532593         442171443         442278594
        442384798         442478913         442568788         445282189        
449111947         449143965         449176007         449207877        
449239664         449271410         449300938         449332378        
449363860         449395177         449426436         449457829        
449489293      435537774         442171468         442278602         442384822
        442478921         442568796         445624125         449111954        
449143973         449176015         449207885         449239680        
449271428         449300946         449332386         449363878        
449395185         449426444         449457837         449489301      435541289
        442171492         442278628         442384830         442478962        
442568804         446045874         449111962         449143981        
449176023         449207893         449239698         449271436        
449300953         449332394         449363886         449395193        
449426451         449457845         449489319      435545058         442171575
        442278669         442384848         442478970         442568903        
446249138         449111970         449143999         449176031        
449207901         449239706         449271444         449300961        
449332402         449363894         449395201         449426469        
449457852         449489327      435545678         442171658         442278677
        442384863         442478988         442568929         446674566        
449111988         449144005         449176049         449207919        
449239714         449271451         449300979         449332410        
449363902         449395219         449426477         449457860        
449489335      435550850         442171682         442278685         442384905
        442479036         442568937         446689200         449111996        
449144013         449176056         449207927         449239722        
449271469         449300987         449332428         449363910        
449395227         449426485         449457878         449489343      435552328
        442171690         442278750         442384913         442479051        
442568945         446689739         449112002         449144021        
449176064         449207935         449239730         449271477        
449300995         449332436         449363928         449395235        
449426493         449457886         449489350      435555941         442171732
        442278768         442384954         442479101         442568960        
446693806         449112010         449144039         449176072        
449207943         449239748         449271485         449301001        
449332444         449363936         449395243         449426501        
449457894         449489368      435557178         442171757         442278834
        442384970         442479143         442568978         446703266        
449112028         449144047         449176080         449207950        
449239755         449271493         449301019         449332451        
449363944         449395250         449426519         449457902        
449489376      435559315         442171823         442278883         442385068
        442479168         442568986         446803454         449112036        
449144054         449176098         449207968         449239763        
449271501         449301027         449332469         449363951        
449395268         449426527         449457910         449489384      435562012
        442171906         442278891         442385100         442479176        
442569018         446991622         449112044         449144062        
449176106         449207976         449239771         449271519        
449301035         449332477         449363969         449395276        
449426535         449457928         449489392      435562368         442171971
        442278909         442385118         442479218         442569042        
447046699         449112051         449144070         449176114        
449207992         449239789         449271527         449301043        
449332485         449363977         449395284         449426543        
449457936         449489400      435565650         442171997         442278917
        442385142         442479267         442569075         447132671        
449112069         449144088         449176122         449208008        
449239797         449271535         449301050         449332493        
449363985         449395292         449426550         449457944        
449489418      435565734         442172011         442278941         442385159
        442479275         442569117         447132887         449112077        
449144096         449176130         449208024         449239805        
449271543         449301068         449332501         449363993        
449395300         449426568         449457951         449489426   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     435567607         442172037         442278958         442385217      
  442479333         442569125         447195587         449112085        
449144104         449176148         449208032         449239813        
449271550         449301076         449332519         449364009        
449395318         449426576         449457969         449489434      435573423
        442172078         442279022         442385225         442479366        
442569133         447326364         449112093         449144112        
449176155         449208040         449239821         449271568        
449301084         449332527         449364017         449395326        
449426584         449457977         449489442      435583620         442172102
        442279030         442385233         442479416         442569190        
447420480         449112101         449144120         449176163        
449208057         449239839         449271576         449301092        
449332535         449364025         449395334         449426592        
449457985         449489459      435586185         442172193         442279113
        442385258         442479457         442569240         447420571        
449112119         449144153         449176171         449208065        
449239847         449271584         449301100         449332543        
449364033         449395342         449426600         449457993        
449489467      435597646         442172201         442279154         442385282
        442479465         442569265         447428830         449112127        
449144161         449176189         449208073         449239854        
449271592         449301118         449332550         449364041        
449395359         449426618         449458009         449489475      435599907
        442172235         442279204         442385308         442479507        
442569323         447444316         449112135         449144187        
449176197         449208081         449239862         449271600        
449301126         449332568         449364058         449395367        
449426626         449458017         449489483      435604483         442172284
        442279238         442385332         442479580         442569349        
447447491         449112143         449144195         449176205        
449208099         449239870         449271618         449301134        
449332576         449364066         449395375         449426634        
449458025         449489491      435610134         442172326         442279295
        442385340         442479598         442569356         447452558        
449112150         449144203         449176213         449208107        
449239888         449271626         449301142         449332584        
449364074         449395383         449426642         449458033        
449489509      435611777         442172342         442279303         442385365
        442479655         442569364         447477878         449112168        
449144211         449176221         449208115         449239896        
449271634         449301159         449332592         449364082        
449395391         449426659         449458041         449489517      435613369
        442172433         442279311         442385399         442479697        
442569372         447479122         449112176         449144229        
449176239         449208123         449239904         449271642        
449301167         449332600         449364090         449395409        
449426667         449458058         449489525      435617048         442172441
        442279386         442385415         442479721         442569380        
447504531         449112184         449144237         449176247        
449208131         449239912         449271659         449301175        
449332618         449364116         449395417         449426675        
449458066         449489533      435619374         442172466         442279410
        442385423         442479747         442569448         447506130        
449112192         449144245         449176254         449208149        
449239920         449271667         449301183         449332626        
449364124         449395425         449426683         449458074        
449489541      435620174         442172565         442279436         442385464
        442479788         442569455         447507369         449112200        
449144252         449176262         449208156         449239938        
449271675         449301191         449332634         449364132        
449395433         449426691         449458090         449489558      435620430
        442172581         442279469         442385480         442479812        
442569463         447544115         449112218         449144260        
449176270         449208164         449239946         449271683        
449301209         449332642         449364140         449395441        
449426709         449458108         449489566      435623111         442172664
        442279501         442385498         442479820         442569489        
447578022         449112226         449144278         449176288        
449208172         449239953         449271691         449301217        
449332659         449364157         449395458         449426717        
449458116         449489574      435628862         442172672         442279519
        442385514         442479853         442569497         447639667        
449112234         449144286         449176296         449208180        
449239961         449271709         449301225         449332667        
449364165         449395466         449426725         449458124        
449489582      435633292         442172698         442279550         442385548
        442479929         442569505         447649278         449112242        
449144294         449176304         449208198         449239979        
449271717         449301233         449332675         449364173        
449395474         449426733         449458132         449489590      435641071
        442172706         442279592         442385555         442479937        
442569570         447665639         449112259         449144302        
449176312         449208206         449239987         449271725        
449301241         449332683         449364181         449395482        
449426741         449458140         449489608      435641279         442172748
        442279642         442385589         442479978         442569588        
447697590         449112267         449144310         449176338        
449208214         449239995         449271733         449301258        
449332691         449364199         449395490         449426758        
449458157         449489616      435647599         442172755         442279667
        442385613         442479986         442569604         447830498        
449112275         449144328         449176346         449208222        
449240001         449271741         449301266         449332709        
449364215         449395508         449426766         449458165        
449489624      435652177         442172789         442279691         442385654
        442479994         442569612         447846858         449112283        
449144336         449176353         449208230         449240019        
449271758         449301274         449332717         449364223        
449395516         449426774         449458173         449489632      435653266
        442172813         442279709         442385670         442480000        
442569620         447908575         449112291         449144344        
449176361         449208248         449240027         449271766        
449301282         449332725         449364231         449395524        
449426782         449458181         449489640      435654579         442172821
        442279717         442385704         442480018         442569638        
447919036         449112309         449144351         449176379        
449208255         449240035         449271774         449301290        
449332733         449364249         449395532         449426790        
449458199         449489657      435654611         442172920         442279725
        442385753         442480042         442569737         447939810        
449112317         449144369         449176387         449208263        
449240043         449271782         449301308         449332741        
449364256         449395540         449426808         449458207        
449489665      435660410         442172987         442279766         442385787
        442480067         442569745         447940479         449112325        
449144377         449176395         449208271         449240050        
449271790         449301316         449332758         449364272        
449395557         449426816         449458215         449489673      435661079
        442173027         442279808         442385795         442480109        
442569752         447956632         449112333         449144385        
449176403         449208289         449240068         449271808        
449301324         449332766         449364280         449395565        
449426824         449458223         449489681      435662994         442173035
        442279816         442385803         442480117         442569760        
447960857         449112341         449144393         449176411        
449208305         449240076         449271816         449301332        
449332774         449364298         449395573         449426832        
449458231         449489699      435663380         442173043         442279923
        442385837         442480158         442569794         447964420        
449112366         449144401         449176429         449208313        
449240084         449271824         449301340         449332782        
449364306         449395581         449426840         449458249        
449489707      435664172         442173050         442279949         442385878
        442480166         442569836         447967233         449112374        
449144419         449176437         449208321         449240092        
449271832         449301357         449332790         449364314        
449395599         449426857         449458256         449489715      435671680
        442173092         442279998         442385936         442480208        
442569869         447993247         449112382         449144427        
449176445         449208339         449240100         449271840        
449301365         449332808         449364322         449395607        
449426865         449458264         449489723      435671904         442173118
        442280004         442385993         442480216         442569893        
448017855         449112390         449144435         449176452        
449208347         449240118         449271857         449301373        
449332816         449364330         449395615         449426873        
449458272         449489731      435672811         442173142         442280087
        442386009         442480224         442569976         448025114        
449112408         449144443         449176460         449208354        
449240126         449271865         449301381         449332824        
449364348         449395623         449426881         449458280        
449489749      435675483         442173159         442280152         442386017
        442480240         442569984         448039586         449112416        
449144450         449176478         449208362         449240134        
449271873         449301399         449332832         449364355        
449395631         449426899         449458298         449489756      435682133
        442173175         442280160         442386033         442480257        
442569992         448051722         449112424         449144468        
449176486         449208370         449240142         449271881        
449301407         449332840         449364363         449395649        
449426907         449458306         449489764      435683263         442173217
        442280202         442386041         442480265         442570008        
448059154         449112432         449144476         449176494        
449208388         449240159         449271899         449301415        
449332857         449364371         449395656         449426915        
449458314         449489772      435689039         442173324         442280236
        442386066         442480281         442570016         448062042        
449112440         449144484         449176502         449208396        
449240167         449271907         449301423         449332865        
449364389         449395664         449426923         449458322        
449489780      435689807         442173381         442280301         442386082
        442480372         442570040         448072413         449112457        
449144492         449176510         449208404         449240175        
449271915         449301431         449332873         449364397        
449395672         449426931         449458330         449489798      435690508
        442173431         442280319         442386090         442480380        
442570065         448080960         449112465         449144500        
449176528         449208412         449240183         449271923        
449301449         449332881         449364405         449395680        
449426949         449458348         449489806      435691100         442173449
        442280327         442386108         442480430         442570123        
448104828         449112473         449144526         449176536        
449208420         449240191         449271931         449301456        
449332899         449364413         449395698         449426956        
449458355         449489822      435691696         442173472         442280343
        442386116         442480489         442570149         448106229        
449112481         449144534         449176544         449208438        
449240209         449271949         449301464         449332907        
449364421         449395706         449426964         449458363        
449489830      435693668         442173480         442280392         442386132
        442480497         442570164         448109983         449112499        
449144542         449176551         449208446         449240217        
449271956         449301472         449332915         449364439        
449395714         449426972         449458371         449489848      435693999
        442173514         442280400         442386140         442480539        
442570214         448111211         449112507         449144559        
449176569         449208453         449240225         449271964        
449301480         449332923         449364447         449395722        
449426980         449458389         449489855      435697123         442173571
        442280418         442386165         442480570         442570255        
448113886         449112515         449144567         449176577        
449208461         449240233         449271972         449301498        
449332931         449364454         449395730         449426998        
449458397         449489863      435698279         442173639         442280459
        442386207         442480604         442570263         448114066        
449112523         449144583         449176585         449208479        
449240241         449271980         449301506         449332949        
449364462         449395748         449427004         449458405        
449489871      435699293         442173647         442280491         442386223
        442480612         442570289         448120485         449112531        
449144591         449176601         449208487         449240258        
449271998         449301514         449332956         449364470        
449395755         449427012         449458413         449489889      435700703
        442173704         442280566         442386231         442480620        
442570305         448133553         449112549         449144609        
449176619         449208495         449240266         449272004        
449301522         449332964         449364488         449395763        
449427020         449458421         449489897      435709522         442173712
        442280590         442386249         442480679         442570354        
448135251         449112556         449144617         449176627        
449208503         449240282         449272012         449301530        
449332972         449364496         449395771         449427038        
449458439         449489905      435723630         442173746         442280624
        442386264         442480711         442570362         448150730        
449112564         449144625         449176635         449208511        
449240290         449272020         449301548         449332980        
449364504         449395789         449427046         449458447        
449489913      435726583         442173779         442280640         442386272
        442480778         442570479         448158915         449112572        
449144633         449176643         449208529         449240308        
449272038         449301555         449332998         449364512        
449395797         449427053         449458454         449489921      435727714
        442173795         442280673         442386306         442480786        
442570487         448181156         449112580         449144641        
449176650         449208537         449240316         449272046        
449301563         449333004         449364520         449395805        
449427061         449458462         449489939      435728522         442173837
        442280715         442386314         442480794         442570495        
448215137         449112598         449144658         449176668        
449208545         449240324         449272053         449301571        
449333012         449364538         449395813         449427079        
449458470         449489947      435729363         442173845         442280764
        442386389         442480810         442570503         448218305        
449112606         449144666         449176676         449208552        
449240332         449272061         449301589         449333020        
449364546         449395821         449427087         449458488        
449489954      435729801         442173878         442280780         442386397
        442480851         442570537         448224063         449112614        
449144674         449176684         449208560         449240340        
449272079         449301597         449333038         449364553        
449395839         449427095         449458496         449489962      435730270
        442173886         442280830         442386405         442480869        
442570545         448224154         449112622         449144682        
449176692         449208586         449240357         449272087        
449301605         449333046         449364561         449395854        
449427103         449458504         449489970      435734926         442173951
        442280889         442386413         442480919         442570602        
448226761         449112630         449144690         449176700        
449208594         449240365         449272095         449301613        
449333053         449364579         449395862         449427111        
449458512         449489988      435735394         442173977         442280897
        442386470         442480943         442570610         448317826        
449112648         449144708         449176718         449208602        
449240373         449272103         449301621         449333061        
449364587         449395870         449427129         449458520        
449489996      435737697         442173985         442280921         442386488
        442480968         442570628         448434951         449112655        
449144716         449176726         449208610         449240381        
449272111         449301639         449333079         449364595        
449395888         449427137         449458538         449490002      435740139
        442173993         442280954         442386496         442481016        
442570644         448438853         449112663         449144724        
449176734         449208628         449240399         449272129        
449301647         449333087         449364603         449395896        
449427145         449458546         449490010      435740329         442174017
        442280996         442386504         442481065         442570701        
448440198         449112671         449144732         449176742        
449208636         449240407         449272137         449301654        
449333095         449364611         449395904         449427152        
449458553         449490028      435742556         442174033         442281028
        442386520         442481073         442570735         448440974        
449112689         449144740         449176767         449208644        
449240415         449272145         449301662         449333103        
449364629         449395912         449427160         449458561        
449490036      435745450         442174074         442281044         442386561
        442481107         442570750         448443747         449112697        
449144757         449176775         449208651         449240423        
449272152         449301670         449333111         449364637        
449395920         449427178         449458579         449490044      435747415
        442174132         442281051         442386587         442481115        
442570776         448444687         449112705         449144765        
449176783         449208669         449240431         449272160        
449301688         449333129         449364645         449395938        
449427186         449458587         449490051      435757588         442174140
        442281085         442386595         442481131         442570826        
448446377         449112713         449144773         449176791        
449208677         449240449         449272178         449301696        
449333137         449364652         449395946         449427194        
449458595         449490069      435759691         442174181         442281093
        442386629         442481149         442570859         448447086        
449112721         449144781         449176809         449208685        
449240456         449272186         449301704         449333145        
449364660         449395953         449427202         449458603        
449490077      435760145         442174199         442281119         442386652
        442481172         442570917         448447177         449112739        
449144799         449176817         449208693         449240464        
449272194         449301712         449333152         449364678        
449395961         449427210         449458611         449490085      435764402
        442174264         442281168         442386686         442481198        
442570925         448447318         449112747         449144807        
449176825         449208701         449240472         449272202        
449301720         449333160         449364686         449395979        
449427228         449458629         449490093      435765086         442174462
        442281184         442386702         442481214         442570933        
448447441         449112754         449144815         449176833        
449208719         449240480         449272210         449301738        
449333178         449364694         449395987         449427236        
449458637         449490101      435767165         442174488         442281218
        442386710         442481305         442570941         448447664        
449112762         449144823         449176841         449208727        
449240498         449272228         449301746         449333186        
449364702         449395995         449427244         449458645        
449490119      435772017         442174538         442281226         442386769
        442481313         442570958         448448134         449112770        
449144831         449176866         449208735         449240506        
449272236         449301753         449333194         449364710        
449396001         449427251         449458652         449490127      435772637
        442174561         442281234         442386777         442481347        
442570966         448452391         449112788         449144849        
449176874         449208743         449240514         449272251        
449301761         449333202         449364728         449396019        
449427269         449458660         449490135      435774799         442174595
        442281267         442386801         442481362         442570982        
448453076         449112796         449144856         449176882        
449208750         449240522         449272269         449301779        
449333210         449364736         449396027         449427277        
449458678         449490143      435808167         442174645         442281309
        442386819         442481388         442570990         448453118        
449112804         449144864         449176890         449208768        
449240530         449272277         449301787         449333228        
449364744         449396035         449427285         449458686        
449490150      435811047         442174652         442281408         442386827
        442481396         442571022         448453225         449112812        
449144872         449176908         449208776         449240548        
449272285         449301795         449333236         449364751        
449396043         449427293         449458702         449490168   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     435814769         442174678         442281457         442386843      
  442481404         442571030         448453597         449112820        
449144880         449176916         449208784         449240555        
449272293         449301803         449333244         449364769        
449396050         449427301         449458710         449490176      435819438
        442174686         442281507         442386850         442481438        
442571055         448455261         449112838         449144898        
449176924         449208792         449240563         449272301        
449301811         449333251         449364777         449396068        
449427319         449458728         449490184      435821558         442174736
        442281523         442386868         442481446         442571063        
448455998         449112846         449144906         449176932        
449208800         449240571         449272319         449301829        
449333269         449364785         449396076         449427327        
449458736         449490192      435776539         442174744         442281556
        442386900         442481453         442571097         448456350        
449112853         449144914         449176940         449208818        
449240589         449272327         449301837         449333277        
449364793         449396084         449427335         449458744        
449490200      435786884         442174835         442281572         442386926
        442481529         442571121         448457739         449112879        
449144930         449176957         449208826         449240597        
449272335         449301845         449333285         449364801        
449396092         449427343         449458751         449490218      435789185
        442174850         442281630         442386934         442481545        
442571139         448459537         449112887         449144948        
449176965         449208834         449240605         449272343        
449301852         449333293         449364819         449396100        
449427350         449458769         449490226      435789508         442174876
        442281648         442386942         442481552         442571147        
448460972         449112895         449144955         449176973        
449208842         449240613         449272350         449301860        
449333301         449364827         449396118         449427368        
449458777         449490234      435795265         442174918         442281705
        442386967         442481578         442571162         448461376        
449112903         449144963         449176981         449208859        
449240621         449272368         449301878         449333319        
449364835         449396126         449427376         449458785        
449490242      435821848         442174967         442281796         442387049
        442481602         442571170         448461715         449112911        
449144971         449176999         449208867         449240639        
449272376         449301886         449333327         449364843        
449396134         449427384         449458793         449490259      435824552
        442174975         442281804         442387064         442481610        
442571204         448464669         449112929         449144989        
449177005         449208875         449240647         449272384        
449301894         449333335         449364850         449396142        
449427392         449458801         449490267      435832720         442175048
        442281838         442387072         442481644         442571279        
448467605         449112937         449144997         449177013        
449208883         449240654         449272392         449301902        
449333343         449364868         449396159         449427400        
449458819         449490275      435835392         442175071         442281846
        442387106         442481685         442571287         448468645        
449112945         449145002         449177021         449208891        
449240662         449272400         449301910         449333350        
449364876         449396167         449427418         449458827        
449490283      435839006         442175147         442281903         442387130
        442481719         442571352         448468843         449112952        
449145010         449177039         449208909         449240670        
449272418         449301928         449333368         449364884        
449396175         449427426         449458835         449490291      435839022
        442175154         442281911         442387155         442481727        
442571360         448469320         449112960         449145028        
449177047         449208917         449240688         449272426        
449301936         449333376         449364892         449396183        
449427434         449458843         449490309      435841937         442175170
        442281960         442387163         442481776         442571402        
448472894         449112978         449145044         449177054        
449208925         449240696         449272434         449301944        
449333384         449364900         449396191         449427442        
449458868         449490317      435845508         442175204         442281978
        442387189         442481792         442571410         448473942        
449112986         449145051         449177062         449208933        
449240704         449272442         449301951         449333392        
449364918         449396209         449427459         449458876        
449490333      435845912         442175220         442281994         442387205
        442481800         442571451         448474460         449112994        
449145069         449177070         449208941         449240712        
449272467         449301969         449333400         449364926        
449396217         449427467         449458884         449490341      435848866
        442175238         442282018         442387254         442481925        
442571550         448478156         449113000         449145077        
449177088         449208958         449240720         449272475        
449301977         449333418         449364934         449396225        
449427475         449458892         449490358      435850003         442175253
        442282059         442387304         442481982         442571568        
448479642         449113018         449145085         449177096        
449208966         449240738         449272483         449301985        
449333426         449364942         449396233         449427483        
449458900         449490366      435859947         442175261         442282067
        442387338         442481990         442571592         448480657        
449113026         449145093         449177112         449208974        
449240746         449272509         449301993         449333434        
449364959         449396241         449427491         449458918        
449490374      435866587         442175279         442282117         442387353
        442482022         442571600         448481143         449113034        
449145101         449177120         449208982         449240753        
449272517         449302009         449333442         449364967        
449396258         449427509         449458926         449490382      435867775
        442175295         442282158         442387387         442482097        
442571626         448481168         449113042         449145119        
449177138         449208990         449240761         449272525        
449302017         449333459         449364975         449396266        
449427517         449458934         449490390      435868732         442175303
        442282182         442387403         442482113         442571642        
448481515         449113059         449145127         449177146        
449209006         449240779         449272533         449302025        
449333467         449364983         449396274         449427525        
449458942         449490408      435869425         442175410         442282190
        442387411         442482147         442571667         448482711        
449113067         449145135         449177153         449209014        
449240787         449272541         449302033         449333475        
449364991         449396282         449427533         449458959        
449490416      435869839         442175519         442282216         442387445
        442482162         442571691         448483925         449113075        
449145143         449177161         449209022         449240803        
449272558         449302041         449333483         449365006        
449396290         449427541         449458967         449490424      435881230
        442175527         442282232         442387452         442482188        
442571717         448484964         449113083         449145150        
449177179         449209030         449240811         449272566        
449302058         449333491         449365014         449396308        
449427558         449458975         449490432      435886122         442175543
        442282257         442387460         442482287         442571725        
448485722         449113091         449145168         449177187        
449209048         449240829         449272574         449302066        
449333509         449365022         449396316         449427566        
449458991         449490440      435886379         442175626         442282281
        442387486         442482337         442571774         448487389        
449113109         449145176         449177195         449209055        
449240837         449272582         449302074         449333517        
449365030         449396324         449427574         449459007        
449490457      435889738         442175642         442282307         442387528
        442482352         442571782         448487934         449113117        
449145184         449177203         449209063         449240845        
449272590         449302082         449333525         449365048        
449396332         449427582         449459015         449490465      435889944
        442175717         442282323         442387536         442482451        
442571790         448488403         449113125         449145200        
449177211         449209071         449240852         449272608        
449302090         449333533         449365055         449396340        
449427590         449459023         449490473      435894829         442175725
        442282331         442387593         442482477         442571824        
448488692         449113133         449145218         449177229        
449209089         449240860         449272616         449302108        
449333541         449365063         449396357         449427608        
449459031         449490481      435911862         442175741         442282349
        442387601         442482568         442571832         448488866        
449113141         449145226         449177237         449209097        
449240878         449272624         449302116         449333558        
449365071         449396365         449427616         449459049        
449490499      435912688         442175782         442282364         442387627
        442482584         442571840         448489096         449113158        
449145234         449177245         449209105         449240886        
449272632         449302124         449333566         449365089        
449396373         449427624         449459056         449490507      435912845
        442175790         442282406         442387635         442482642        
442571865         448490060         449113166         449145242        
449177252         449209113         449240902         449272640        
449302132         449333574         449365097         449396381        
449427632         449459064         449490515      435913314         442175816
        442282422         442387650         442482675         442571923        
448492876         449113174         449145259         449177260        
449209121         449240910         449272657         449302140        
449333582         449365105         449396399         449427640        
449459072         449490523      435914304         442175857         442282463
        442387684         442482691         442571931         448493817        
449113182         449145267         449177278         449209139        
449240928         449272665         449302157         449333590        
449365113         449396407         449427657         449459080        
449490531      435915830         442175873         442282489         442387718
        442482717         442571956         448494864         449113190        
449145275         449177286         449209147         449240936        
449272681         449302165         449333608         449365121        
449396415         449427665         449459098         449490549      435918446
        442175881         442282497         442387767         442482758        
442571964         448495150         449113208         449145283        
449177294         449209154         449240944         449272699        
449302173         449333616         449365139         449396423        
449427673         449459106         449490556      435920558         442175899
        442282554         442387775         442482782         442571972        
448498006         449113216         449145291         449177302        
449209162         449240951         449272707         449302199        
449333624         449365147         449396431         449427681        
449459114         449490564      435927645         442175907         442282570
        442387809         442482816         442571980         448498147        
449113224         449145309         449177310         449209170        
449240969         449272715         449302207         449333632        
449365154         449396449         449427699         449459122        
449490572      435929799         442175998         442282588         442387817
        442482865         442571998         448498907         449113232        
449145317         449177328         449209188         449240977        
449272731         449302215         449333640         449365162        
449396456         449427707         449459130         449490580      435930730
        442176095         442282596         442387833         442482873        
442572038         448499186         449113240         449145325        
449177336         449209196         449240985         449272749        
449302223         449333657         449365170         449396464        
449427715         449459148         449490606      435931589         442176152
        442282604         442387866         442482956         442572046        
448499335         449113257         449145333         449177344        
449209204         449240993         449272756         449302231        
449333665         449365188         449396472         449427723        
449459155         449490614      435931662         442176202         442282687
        442387874         442482998         442572053         448500470        
449113265         449145341         449177351         449209212        
449241009         449272764         449302249         449333673        
449365196         449396480         449427731         449459163        
449490622      435938683         442176244         442282810         442387882
        442483020         442572087         448500710         449113273        
449145358         449177369         449209220         449241017        
449272772         449302256         449333681         449365204        
449396498         449427749         449459171         449490630      435945704
        442176251         442282877         442387924         442483046        
442572095         448500850         449113299         449145366        
449177377         449209238         449241025         449272780        
449302264         449333699         449365212         449396506        
449427756         449459189         449490648      435945761         442176285
        442283065         442387973         442483053         442572129        
448503169         449113307         449145374         449177385        
449209246         449241033         449272798         449302272        
449333707         449365220         449396514         449427764        
449459197         449490655      435945852         442176350         442283131
        442387981         442483095         442572145         448504100        
449113315         449145382         449177393         449209253        
449241041         449272806         449302280         449333715        
449365238         449396522         449427772         449459205        
449490663      435951728         442176392         442283164         442388039
        442483137         442572178         448504241         449113323        
449145390         449177401         449209261         449241058        
449272814         449302298         449333723         449365246        
449396530         449427780         449459213         449490671      436057111
        442176418         442283198         442388047         442483178        
442572202         448504829         449113331         449145408        
449177419         449209279         449241066         449272822        
449302306         449333731         449365253         449396548        
449427798         449459221         449490689      436072904         442176426
        442283222         442388088         442483186         442572277        
448508374         449113349         449145416         449177427        
449209287         449241074         449272830         449302314        
449333749         449365261         449396555         449427806        
449459239         449490697      436106314         442176467         442283248
        442388096         442483194         442572285         448508481        
449113356         449145424         449177435         449209295        
449241082         449272848         449302322         449333756        
449365279         449396563         449427814         449459247        
449490705      436110753         442176475         442283263         442388179
        442483244         442572319         448509356         449113364        
449145432         449177443         449209303         449241090        
449272855         449302330         449333764         449365287        
449396571         449427822         449459254         449490713      436141972
        442176491         442283289         442388187         442483269        
442572350         448510446         449113372         449145440        
449177450         449209311         449241116         449272863        
449302348         449333772         449365295         449396589        
449427830         449459262         449490721      436143143         442176525
        442283313         442388237         442483301         442572368        
448511139         449113380         449145457         449177468        
449209329         449241124         449272871         449302355        
449333780         449365303         449396597         449427848        
449459270         449490739      436181143         442176533         442283339
        442388260         442483327         442572491         448511832        
449113398         449145473         449177476         449209337        
449241132         449272889         449302363         449333798        
449365311         449396605         449427855         449459288        
449490747      436187769         442176608         442283388         442388278
        442483350         442572517         448514562         449113406        
449145481         449177484         449209345         449241140        
449272897         449302371         449333814         449365329        
449396613         449427863         449459296         449490754      436301907
        442176632         442283404         442388294         442483376        
442572533         448515189         449113414         449145499        
449177492         449209352         449241157         449272905        
449302389         449333822         449365337         449396621        
449427871         449459304         449490762      436333330         442176665
        442283578         442388302         442483392         442572541        
448515205         449113422         449145507         449177500        
449209360         449241165         449272913         449302397        
449333830         449365345         449396639         449427889        
449459312         449490770      436380216         442176699         442283594
        442388401         442483434         442572608         448515437        
449113430         449145515         449177518         449209378        
449241173         449272921         449302405         449333848        
449365352         449396647         449427897         449459320        
449490788      436393490         442176723         442283602         442388443
        442483459         442572640         448518597         449113448        
449145523         449177526         449209386         449241181        
449272939         449302413         449333855         449365360        
449396654         449427905         449459338         449490796      436461149
        442176764         442283644         442388492         442483509        
442572665         448519900         449113455         449145531        
449177534         449209394         449241199         449272947        
449302421         449333863         449365378         449396662        
449427913         449459346         449490804      436477962         442176798
        442283669         442388518         442483525         442572673        
448521039         449113463         449145549         449177542        
449209402         449241207         449272954         449302439        
449333871         449365386         449396670         449427921        
449459353         449490812      436519037         442176806         442283685
        442388575         442483558         442572699         448521492        
449113471         449145556         449177559         449209410        
449241215         449272962         449302447         449333889        
449365394         449396688         449427939         449459361        
449490820      436533988         442176822         442283693         442388591
        442483574         442572723         448523357         449113489        
449145564         449177567         449209428         449241223        
449272970         449302454         449333897         449365402        
449396696         449427947         449459379         449490838      436604334
        442176848         442283727         442388617         442483632        
442572806         448523449         449113497         449145572        
449177575         449209436         449241231         449272988        
449302462         449333905         449365410         449396704        
449427954         449459387         449490846      436623078         442176855
        442283735         442388625         442483673         442572814        
448525162         449113505         449145580         449177583        
449209444         449241256         449272996         449302470        
449333913         449365428         449396712         449427962        
449459395         449490853      436733265         442176863         442283743
        442388633         442483814         442572822         448526269        
449113513         449145598         449177591         449209451        
449241264         449273002         449302488         449333921        
449365436         449396720         449427970         449459403        
449490861      436767099         442176871         442283834         442388641
        442483822         442572855         448528935         449113521        
449145606         449177609         449209469         449241272        
449273010         449302496         449333939         449365444        
449396738         449427988         449459411         449490879      436770465
        442176939         442283842         442388690         442483830        
442572921         448529800         449113539         449145614        
449177617         449209477         449241280         449273028        
449302504         449333947         449365451         449396746        
449427996         449459429         449490895      436777601         442176996
        442283859         442388708         442483863         442572954        
448529891         449113554         449145622         449177625        
449209485         449241298         449273036         449302512        
449333954         449365469         449396753         449428002        
449459437         449490903      436801633         442177010         442283891
        442388716         442483897         442572962         448530857        
449113562         449145630         449177633         449209493        
449241306         449273051         449302520         449333962        
449365477         449396761         449428010         449459445        
449490911      436804884         442177085         442283909         442388724
        442483913         442573051         448534024         449113570        
449145648         449177641         449209501         449241314        
449273069         449302538         449333970         449365485        
449396779         449428028         449459452         449490929   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     436807440         442177150         442283982         442388773      
  442483939         442573077         448534826         449113588        
449145663         449177658         449209519         449241322        
449273077         449302546         449333988         449365493        
449396787         449428036         449459460         449490937      436821870
        442177168         442284022         442388823         442483970        
442573119         448536243         449113596         449145671        
449177666         449209527         449241330         449273085        
449302553         449333996         449365501         449396795        
449428044         449459478         449490945      436921779         442177200
        442284097         442388971         442483988         442573143        
448537324         449113604         449145689         449177674        
449209535         449241348         449273093         449302561        
449334002         449365519         449396803         449428051        
449459486         449490952      436935118         442177275         442284139
        442388989         442483996         442573168         448539601        
449113612         449145697         449177682         449209543        
449241355         449273101         449302579         449334010        
449365527         449396811         449428069         449459494        
449490960      436947550         442177325         442284147         442388997
        442484036         442573176         448539734         449113620        
449145705         449177690         449209550         449241363        
449273119         449302587         449334028         449365535        
449396829         449428077         449459502         449490978      436956981
        442177382         442284170         442389029         442484093        
442573192         448539874         449113638         449145713        
449177708         449209568         449241371         449273127        
449302595         449334036         449365543         449396837        
449428085         449459510         449490986      436958219         442177408
        442284238         442389045         442484119         442573218        
448540070         449113646         449145721         449177716        
449209576         449241389         449273135         449302603        
449334044         449365550         449396845         449428093        
449459528         449490994      436974257         442177440         442284261
        442389052         442484127         442573226         448540773        
449113653         449145739         449177724         449209584        
449241397         449273143         449302611         449334051        
449365568         449396852         449428101         449459536        
449491000      436988604         442177499         442284279         442389078
        442484192         442573242         448542738         449113661        
449145747         449177732         449209592         449241405        
449273150         449302629         449334069         449365576        
449396860         449428119         449459544         449491018      437008477
        442177515         442284287         442389102         442484200        
442573267         448542761         449113679         449145754        
449177740         449209600         449241413         449273168        
449302637         449334077         449365584         449396878        
449428127         449459551         449491026      437014525         442177523
        442284337         442389144         442484234         442573291        
448542977         449113687         449145762         449177757        
449209618         449241421         449273176         449302645        
449334085         449365592         449396886         449428135        
449459569         449491034      437030620         442177549         442284436
        442389185         442484242         442573309         448543736        
449113695         449145770         449177765         449209626        
449241439         449273184         449302652         449334093        
449365600         449396894         449428143         449459577        
449491042      437053630         442177630         442284501         442389201
        442484259         442573325         448546465         449113703        
449145788         449177773         449209634         449241447        
449273200         449302660         449334101         449365618        
449396902         449428168         449459585         449491067      437056062
        442177648         442284519         442389243         442484283        
442573358         448548289         449113711         449145796        
449177781         449209642         449241454         449273218        
449302678         449334119         449365626         449396910        
449428176         449459593         449491075      437108582         442177762
        442284550         442389250         442484291         442573432        
448548545         449113729         449145804         449177807        
449209659         449241462         449273226         449302686        
449334127         449365634         449396928         449428184        
449459601         449491083      437128663         442177788         442284568
        442389300         442484317         442573457         448550178        
449113737         449145812         449177815         449209667        
449241470         449273234         449302694         449334135        
449365642         449396936         449428200         449459619        
449491091      437164098         442177812         442284592         442389318
        442484325         442573465         448550996         449113745        
449145820         449177823         449209675         449241488        
449273242         449302702         449334143         449365659        
449396944         449428218         449459627         449491109      437164130
        442177853         442284600         442389375         442484341        
442573481         448551390         449113752         449145838        
449177831         449209683         449241496         449273259        
449302710         449334150         449365667         449396951        
449428226         449459635         449491117      437164163         442177861
        442284618         442389383         442484366         442573507        
448555680         449113760         449145846         449177849        
449209691         449241504         449273267         449302728        
449334168         449365675         449396969         449428234        
449459643         449491125      437164197         442177879         442284642
        442389391         442484390         442573556         448560714        
449113778         449145853         449177856         449209709        
449241520         449273275         449302736         449334176        
449365683         449396977         449428242         449459650        
449491133      437164205         442177887         442284667         442389417
        442484424         442573564         448561035         449113786        
449145861         449177864         449209717         449241538        
449273283         449302744         449334184         449365691        
449396985         449428259         449459668         449491141      437164213
        442177929         442284691         442389425         442484440        
442573598         448561100         449113794         449145879        
449177872         449209733         449241546         449273291        
449302751         449334192         449365709         449396993        
449428267         449459676         449491158      437164429         442177937
        442284766         442389490         442484465         442573622        
448561407         449113802         449145887         449177880        
449209741         449241553         449273309         449302769        
449334200         449365717         449397009         449428275        
449459684         449491166      437164593         442177978         442284782
        442389565         442484481         442573630         448561860        
449113810         449145895         449177898         449209758        
449241561         449273317         449302777         449334218        
449365725         449397017         449428283         449459692        
449491174      437164650         442177986         442284824         442389607
        442484507         442573648         448563957         449113828        
449145903         449177906         449209766         449241579        
449273325         449302785         449334226         449365733        
449397025         449428291         449459700         449491182      437164791
        442178026         442284899         442389631         442484515        
442573663         448564211         449113836         449145911        
449177914         449209774         449241587         449273333        
449302793         449334234         449365741         449397033        
449428309         449459718         449491190      437164916         442178034
        442284931         442389706         442484531         442573671        
448566364         449113844         449145929         449177922        
449209782         449241595         449273341         449302801        
449334242         449365758         449397041         449428317        
449459726         449491208      437164973         442178059         442285029
        442389714         442484556         442573689         448567560        
449113851         449145937         449177930         449209790        
449241603         449273358         449302819         449334259        
449365766         449397058         449428325         449459734        
449491216      437165012         442178067         442285045         442389748
        442484564         442573705         448567594         449113869        
449145945         449177948         449209808         449241611        
449273366         449302827         449334267         449365774        
449397066         449428333         449459742         449491224      437165020
        442178109         442285094         442389771         442484580        
442573713         448568055         449113877         449145952        
449177955         449209816         449241629         449273374        
449302835         449334275         449365782         449397074        
449428341         449459759         449491232      437178411         442178166
        442285128         442389789         442484747         442573754        
448572917         449113885         449145960         449177963        
449209824         449241637         449273382         449302843        
449334283         449365790         449397082         449428358        
449459767         449491240      437178445         442178174         442285151
        442389797         442484812         442573762         448573980        
449113893         449145978         449177971         449209832        
449241645         449273390         449302850         449334291        
449365808         449397090         449428366         449459775        
449491257      437178536         442178216         442285169         442389805
        442484846         442573846         448575878         449113901        
449145986         449177989         449209840         449241652        
449273408         449302868         449334309         449365816        
449397108         449428374         449459783         449491265      437178544
        442178307         442285201         442389821         442484853        
442573853         448582007         449113919         449145994        
449177997         449209857         449241660         449273416        
449302876         449334317         449365824         449397116        
449428382         449459791         449491273      437178585         442178331
        442285219         442389920         442484887         442573861        
448582411         449113927         449146000         449178003        
449209865         449241678         449273424         449302884        
449334325         449365832         449397124         449428390        
449459809         449491281      437178593         442178356         442285300
        442389938         442484903         442573911         448585117        
449113935         449146018         449178011         449209873        
449241686         449273432         449302892         449334333        
449365840         449397132         449428408         449459817        
449491299      437178635         442178398         442285334         442389953
        442484929         442573945         448587170         449113943        
449146026         449178029         449209881         449241694        
449273440         449302900         449334341         449365857        
449397140         449428424         449459825         449491307      437178684
        442178414         442285409         442389987         442484937        
442573952         448587949         449113950         449146034        
449178037         449209899         449241702         449273457        
449302918         449334358         449365865         449397157        
449428432         449459833         449491315      437178692         442178422
        442285417         442389995         442484945         442574067        
448592121         449113968         449146042         449178045        
449209907         449241728         449273465         449302926        
449334366         449365873         449397165         449428440        
449459841         449491323      437178767         442178448         442285425
        442390001         442485009         442574091         448593566        
449113976         449146059         449178052         449209915        
449241736         449273473         449302934         449334374        
449365881         449397173         449428457         449459858        
449491331      437178791         442178455         442285466         442390019
        442485041         442574125         448594770         449113984        
449146067         449178060         449209923         449241744        
449273481         449302942         449334382         449365899        
449397181         449428465         449459866         449491349      437178809
        442178505         442285474         442390043         442485066        
442574141         448595769         449113992         449146075        
449178078         449209931         449241751         449273499        
449302959         449334390         449365907         449397199        
449428473         449459874         449491356      437178833         442178588
        442285482         442390092         442485108         442574216        
448595827         449114008         449146083         449178086        
449209949         449241769         449273507         449302967        
449334408         449365915         449397207         449428481        
449459882         449491364      437178841         442178620         442285508
        442390118         442485223         442574224         448596577        
449114016         449146091         449178094         449209956        
449241777         449273515         449302975         449334416        
449365923         449397215         449428499         449459890        
449491372      437178924         442178729         442285524         442390134
        442485280         442574240         448597344         449114024        
449146109         449178102         449209964         449241785        
449273523         449302983         449334424         449365931        
449397223         449428507         449459908         449491380      437178999
        442178794         442285532         442390142         442485298        
442574257         448597591         449114032         449146117        
449178110         449209972         449241793         449273531        
449302991         449334432         449365956         449397231        
449428515         449459916         449491398      437179013         442178802
        442285540         442390233         442485330         442574299        
448598342         449114040         449146125         449178128        
449209980         449241801         449273549         449303007        
449334440         449365964         449397249         449428523        
449459924         449491406      437179054         442178810         442285573
        442390241         442485348         442574307         448598383        
449114057         449146133         449178136         449209998        
449241819         449273556         449303015         449334457        
449365972         449397256         449428531         449459932        
449491414      437179104         442178844         442285698         442390365
        442485363         442574349         448599803         449114065        
449146141         449178144         449210004         449241827        
449273564         449303023         449334465         449365980        
449397264         449428549         449459940         449491422      437179146
        442178869         442285706         442390423         442485397        
442574372         448601096         449114073         449146158        
449178151         449210012         449241835         449273572        
449303031         449334473         449365998         449397272        
449428556         449459957         449491430      437179153         442178901
        442285763         442390431         442485405         442574398        
448603886         449114081         449146166         449178169        
449210020         449241843         449273580         449303049        
449334481         449366004         449397280         449428564        
449459965         449491448      437179179         442178935         442285797
        442390449         442485421         442574406         448605543        
449114099         449146174         449178177         449210038        
449241850         449273598         449303056         449334499        
449366012         449397298         449428572         449459973        
449491455      437179237         442178950         442285813         442390480
        442485439         442574505         448612911         449114107        
449146182         449178185         449210046         449241868        
449273606         449303064         449334507         449366020        
449397306         449428580         449459981         449491463      437179294
        442178968         442285938         442390548         442485454        
442574539         448612960         449114115         449146190        
449178193         449210053         449241876         449273614        
449303072         449334515         449366038         449397314        
449428598         449459999         449491471      437179302         442179024
        442285946         442390597         442485488         442574554        
448613919         449114123         449146208         449178201        
449210061         449241884         449273622         449303080        
449334523         449366046         449397322         449428606        
449460005         449491489      437179450         442179115         442285987
        442390647         442485538         442574612         448614008        
449114131         449146216         449178219         449210079        
449241892         449273630         449303098         449334531        
449366053         449397330         449428614         449460013        
449491497      437179492         442179206         442286019         442390654
        442485553         442574620         448614909         449114149        
449146224         449178227         449210087         449241900        
449273648         449303106         449334549         449366061        
449397348         449428622         449460021         449491505      437179740
        442179230         442286084         442390696         442485561        
442574638         448617076         449114156         449146232        
449178235         449210095         449241918         449273655        
449303114         449334556         449366079         449397355        
449428630         449460039         449491513      437179757         442179248
        442286100         442390704         442485579         442574646        
448626762         449114164         449146240         449178243        
449210103         449241926         449273663         449303122        
449334564         449366087         449397363         449428648        
449460047         449491521      437179765         442179263         442286191
        442390720         442485629         442574695         448628214        
449114172         449146257         449178250         449210111        
449241934         449273671         449303130         449334572        
449366095         449397371         449428655         449460054        
449491547      437179823         442179271         442286209         442390746
        442485637         442574711         448628586         449114180        
449146265         449178268         449210129         449241942        
449273689         449303148         449334580         449366103        
449397389         449428663         449460062         449491554      437179849
        442179305         442286241         442390829         442485660        
442574729         448629634         449114198         449146273        
449178276         449210137         449241959         449273697        
449303155         449334598         449366111         449397397        
449428671         449460070         449491562      437194632         442179313
        442286258         442390878         442485678         442574760        
448633909         449114206         449146281         449178284        
449210145         449241967         449273705         449303163        
449334606         449366129         449397405         449428689        
449460088         449491570      437194665         442179321         442286266
        442390902         442485793         442574778         448634501        
449114214         449146299         449178292         449210152        
449241975         449273713         449303171         449334614        
449366137         449397413         449428697         449460096        
449491588      437194756         442179354         442286290         442390944
        442485843         442574802         448635110         449114222        
449146307         449178300         449210160         449241983        
449273721         449303189         449334622         449366145        
449397421         449428705         449460104         449491596      437194814
        442179370         442286308         442390985         442485850        
442574810         448637991         449114248         449146315        
449178318         449210178         449241991         449273739        
449303197         449334630         449366152         449397439        
449428713         449460112         449491604      437194830         442179396
        442286332         442391009         442485876         442574844        
448638478         449114255         449146323         449178326        
449210186         449242007         449273747         449303205        
449334648         449366160         449397447         449428721        
449460120         449491612      437194855         442179453         442286381
        442391025         442485884         442574901         448641027        
449114263         449146331         449178334         449210194        
449242015         449273754         449303213         449334655        
449366178         449397454         449428739         449460138        
449491620      437194863         442179487         442286415         442391058
        442485892         442574919         448642371         449114271        
449146349         449178342         449210202         449242023        
449273762         449303221         449334663         449366186        
449397462         449428747         449460146         449491638      437194905
        442179537         442286472         442391082         442485926        
442574935         448643072         449114289         449146356        
449178359         449210210         449242031         449273770        
449303239         449334671         449366194         449397470        
449428754         449460153         449491646      437194939         442179552
        442286480         442391140         442485942         442574968        
448644518         449114297         449146364         449178367        
449210228         449242049         449273788         449303247        
449334689         449366202         449397488         449428762        
449460161         449491653      437195191         442179560         442286498
        442391157         442485959         442575015         448646117        
449114305         449146372         449178375         449210236        
449242056         449273796         449303254         449334697        
449366210         449397496         449428770         449460179        
449491661      437195225         442179586         442286563         442391181
        442485975         442575031         448646604         449114313        
449146380         449178383         449210244         449242064        
449273804         449303262         449334705         449366236        
449397504         449428788         449460187         449491679   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     437195399         442179669         442286571         442391207      
  442486049         442575049         448647743         449114321        
449146398         449178391         449210251         449242072        
449273812         449303270         449334713         449366244        
449397512         449428796         449460195         449491687      437195423
        442179693         442286597         442391215         442486106        
442575056         448649988         449114339         449146406        
449178409         449210269         449242080         449273820        
449303288         449334721         449366251         449397520        
449428804         449460203         449491695      437195449         442179719
        442286613         442391223         442486130         442575114        
448650770         449114347         449146414         449178417        
449210277         449242098         449273838         449303296        
449334739         449366269         449397538         449428812        
449460211         449491703      437195613         442179727         442286639
        442391264         442486189         442575171         448651844        
449114354         449146422         449178425         449210285        
449242106         449273846         449303304         449334747        
449366277         449397546         449428820         449460229        
449491711      437195654         442179735         442286654         442391280
        442486270         442575213         448653378         449114362        
449146430         449178433         449210293         449242114        
449273853         449303312         449334754         449366285        
449397553         449428838         449460237         449491729      437195704
        442179768         442286670         442391298         442486296        
442575239         448656140         449114370         449146448        
449178441         449210301         449242122         449273861        
449303320         449334762         449366293         449397561        
449428846         449460245         449491737      437195720         442179776
        442286696         442391348         442486361         442575247        
448658526         449114388         449146455         449178458        
449210319         449242130         449273879         449303338        
449334770         449366301         449397579         449428853        
449460252         449491745      437195779         442179784         442286704
        442391355         442486395         442575254         448660555        
449114396         449146463         449178466         449210327        
449242148         449273887         449303346         449334788        
449366319         449397587         449428861         449460260        
449491752      437195837         442179834         442286753         442391371
        442486411         442575320         448662304         449114404        
449146471         449178474         449210335         449242155        
449273895         449303353         449334796         449366327        
449397595         449428879         449460278         449491760      437195944
        442179867         442286779         442391389         442486437        
442575338         448663526         449114412         449146489        
449178482         449210343         449242163         449273903        
449303361         449334804         449366335         449397603        
449428887         449460286         449491778      437195951         442179875
        442286787         442391405         442486486         442575346        
448665257         449114420         449146497         449178490        
449210350         449242171         449273911         449303379        
449334812         449366343         449397611         449428895        
449460294         449491786      437196033         442179883         442286811
        442391439         442486494         442575361         448669374        
449114438         449146505         449178508         449210368        
449242189         449273929         449303387         449334820        
449366368         449397629         449428903         449460302        
449491794      437196058         442179917         442286878         442391462
        442486502         442575395         448673400         449114446        
449146513         449178516         449210376         449242197        
449273937         449303395         449334838         449366376        
449397637         449428911         449460310         449491802      437196082
        442179925         442286886         442391512         442486577        
442575460         448676593         449114453         449146521        
449178524         449210384         449242205         449273945        
449303403         449334846         449366384         449397645        
449428929         449460328         449491810      437196132         442179933
        442286936         442391520         442486601         442575486        
448681841         449114461         449146539         449178532        
449210392         449242213         449273952         449303411        
449334853         449366392         449397652         449428937        
449460336         449491828      437196165         442179966         442286944
        442391546         442486619         442575494         448690438        
449114479         449146547         449178540         449210400        
449242221         449273960         449303429         449334861        
449366400         449397660         449428945         449460344        
449491836      437196199         442180014         442286969         442391579
        442486676         442575569         448694893         449114487        
449146554         449178557         449210418         449242239        
449273978         449303437         449334879         449366418        
449397678         449428952         449460351         449491844      437561046
        442180022         442287025         442391645         442486742        
442575585         448695056         449114495         449146562        
449178565         449210426         449242247         449273986        
449303445         449334887         449366426         449397686        
449428960         449460369         449491851      437610942         442180055
        442287033         442391652         442486775         442575601        
448702696         449114503         449146570         449178573        
449210434         449242254         449273994         449303452        
449334895         449366434         449397694         449428978        
449460377         449491869      437963580         442180071         442287058
        442391710         442486874         442575627         448704064        
449114511         449146588         449178581         449210442        
449242262         449274000         449303460         449334903        
449366442         449397710         449428986         449460385        
449491877      437995954         442180147         442287066         442391736
        442486916         442575668         448708768         449114529        
449146596         449178599         449210459         449242270        
449274026         449303478         449334911         449366459        
449397728         449428994         449460393         449491885      438010985
        442180154         442287124         442391744         442486924        
442575718         448713529         449114537         449146604        
449178607         449210467         449242288         449274034        
449303486         449334929         449366467         449397736        
449429000         449460401         449491893      438011801         442180162
        442287132         442391777         442486965         442575734        
448714782         449114545         449146612         449178615        
449210475         449242296         449274042         449303494        
449334937         449366475         449397744         449429018        
449460419         449491901      438014037         442180170         442287223
        442391801         442486981         442575759         448715482        
449114552         449146620         449178623         449210491        
449242304         449274059         449303502         449334945        
449366483         449397751         449429026         449460427        
449491919      438545527         442180204         442287256         442391843
        442486999         442575767         448716332         449114578        
449146638         449178631         449210509         449242312        
449274067         449303510         449334952         449366491        
449397769         449429034         449460435         449491927      438567497
        442180220         442287470         442391959         442487013        
442575783         448727917         449114586         449146646        
449178649         449210517         449242320         449274075        
449303528         449334960         449366509         449397777        
449429042         449460443         449491935      438594624         442180253
        442287579         442391975         442487054         442575791        
448729160         449114594         449146653         449178656        
449210525         449242338         449274083         449303536        
449334978         449366517         449397785         449429059        
449460450         449491943      438669392         442180287         442287736
        442392007         442487062         442575809         448731059        
449114602         449146661         449178664         449210533        
449242346         449274091         449303544         449334986        
449366525         449397793         449429067         449460468        
449491950      438675456         442180311         442287801         442392098
        442487104         442575825         448732404         449114610        
449146679         449178672         449210541         449242353        
449274109         449303569         449334994         449366533        
449397801         449429075         449460476         449491968      438688251
        442180337         442287819         442392163         442487161        
442575841         448732651         449114628         449146687        
449178680         449210558         449242379         449274117        
449303577         449335009         449366541         449397819        
449429083         449460484         449491976      438739633         442180402
        442287827         442392213         442487179         442575866        
448735464         449114636         449146695         449178698        
449210566         449242387         449274125         449303585        
449335017         449366558         449397827         449429091        
449460492         449491984      438743262         442180436         442287850
        442392221         442487245         442575874         448737130        
449114644         449146711         449178706         449210582        
449242395         449274133         449303593         449335025        
449366566         449397835         449429109         449460500        
449491992      438747370         442180444         442287892         442392239
        442487260         442575999         448745570         449114651        
449146729         449178714         449210590         449242403        
449274141         449303601         449335033         449366574        
449397843         449429117         449460518         449492008      438755357
        442180451         442287918         442392262         442487286        
442576005         448749259         449114669         449146737        
449178722         449210608         449242411         449274158        
449303619         449335041         449366582         449397850        
449429125         449460526         449492016      438769762         442180543
        442287942         442392387         442487294         442576039        
448751248         449114677         449146745         449178730        
449210616         449242429         449274166         449303627        
449335058         449366590         449397868         449429133        
449460534         449492024      438776007         442180634         442287959
        442392395         442487310         442576070         448756635        
449114685         449146752         449178748         449210624        
449242437         449274174         449303635         449335066        
449366608         449397876         449429141         449460542        
449492032      438776734         442180642         442287983         442392445
        442487344         442576146         448767020         449114693        
449146760         449178755         449210632         449242445        
449274182         449303643         449335074         449366616        
449397884         449429158         449460559         449492040      438778417
        442180667         442288007         442392486         442487385        
442576153         448785089         449114701         449146778        
449178763         449210640         449242452         449274190        
449303650         449335082         449366624         449397892        
449429166         449460567         449492057      438782237         442180675
        442288023         442392494         442487401         442576187        
448788935         449114719         449146786         449178771        
449210657         449242460         449274208         449303668        
449335090         449366632         449397900         449429174        
449460575         449492073      438784548         442180717         442288106
        442392510         442487427         442576195         448796896        
449114727         449146794         449178789         449210665        
449242478         449274216         449303676         449335108        
449366640         449397918         449429182         449460583        
449492081      438788051         442180725         442288114         442392585
        442487435         442576237         448804302         449114735        
449146810         449178797         449210673         449242486        
449274224         449303684         449335116         449366657        
449397926         449429190         449460591         449492099      438789604
        442180758         442288122         442392593         442487443        
442576294         448806778         449114743         449146828        
449178805         449210681         449242494         449274232        
449303692         449335124         449366665         449397934        
449429208         449460609         449492107      440378966         442180790
        442288163         442392627         442487534         442576310        
448814335         449114750         449146836         449178813        
449210699         449242502         449274240         449303700        
449335132         449366673         449397942         449429216        
449460625         449492115      440379410         442180816         442288171
        442392650         442487559         442576336         448830893        
449114768         449146844         449178821         449210707        
449242510         449274257         449303718         449335140        
449366681         449397959         449429224         449460641        
449492123      440383321         442180972         442288205         442392759
        442487591         442576344         448842161         449114776        
449146851         449178839         449210715         449242528        
449274265         449303726         449335157         449366699        
449397967         449429232         449460658         449492131      440383636
        442181269         442288254         442392775         442487633        
442576427         448842898         449114784         449146869        
449178847         449210723         449242536         449274273        
449303734         449335165         449366707         449397975        
449429240         449460666         449492149      440385904         442181343
        442288296         442392783         442487658         442576526        
448871368         449114792         449146877         449178854        
449210731         449242544         449274281         449303742        
449335173         449366715         449397983         449429257        
449460674         449492164      440387827         442181350         442288320
        442392882         442487666         442576567         448957803        
449114800         449146885         449178862         449210749        
449242551         449274299         449303759         449335181        
449366723         449397991         449429265         449460682        
449492172      440389245         442181368         442288338         442392890
        442487682         442576575         448963603         449114818        
449146893         449178870         449210756         449242569        
449274307         449303767         449335199         449366731        
449398007         449429273         449460690         449492180      440391076
        442181376         442288429         442392908         442487708        
442576609         449027499         449114834         449146901        
449178888         449210764         449242577         449274315        
449303775         449335207         449366749         449398015        
449429281         449460708         449492198      440393965         442181384
        442288494         442392916         442487773         442576617        
449059419         449114842         449146919         449178896        
449210772         449242585         449274323         449303783        
449335215         449366756         449398023         449429299        
449460716         449492206      440404895         442181392         442288536
        442392924         442487781         442576641         449076280        
449114859         449146927         449178904         449210780        
449242593         449274331         449303791         449335223        
449366764         449398031         449429307         449460724        
449492214      440406544         442181400         442288585         442392957
        442487799         442576690         449076306         449114867        
449146935         449178912         449210798         449242601        
449274349         449303809         449335231         449366772        
449398049         449429315         449460732         449492222      440411049
        442181418         442288643         442393013         442487807        
442576765         449076314         449114875         449146943        
449178920         449210806         449242619         449274356        
449303817         449335249         449366780         449398056        
449429323         449460740         449492230      440413110         442181434
        442288684         442393062         442487831         442576773        
449076322         449114883         449146950         449178938        
449210814         449242627         449274364         449303825        
449335256         449366798         449398064         449429331        
449460757         449492248      440413482         442181442         442288692
        442393070         442487849         442576799         449076348        
449114891         449146968         449178946         449210822        
449242635         449274372         449303833         449335264        
449366806         449398072         449429349         449460765        
449492255      440414977         442181475         442288759         442393120
        442487856         442576807         449076371         449114909        
449146976         449178953         449210830         449242643        
449274380         449303841         449335280         449366814        
449398080         449429356         449460773         449492263      440415578
        442181517         442288817         442393138         442487864        
442576815         449076405         449114917         449146984        
449178961         449210848         449242650         449274398        
449303858         449335298         449366822         449398098        
449429364         449460781         449492271      440416360         442181525
        442288866         442393203         442487880         442576849        
449076454         449114925         449146992         449178979        
449210855         449242668         449274406         449303866        
449335306         449366830         449398106         449429372        
449460799         449492289      440421659         442181665         442288874
        442393245         442487898         442576864         449076462        
449114933         449147008         449178987         449210863        
449242676         449274414         449303874         449335314        
449366848         449398114         449429380         449460807        
449492297      440424794         442181673         442288908         442393310
        442487930         442576872         449076470         449114941        
449147016         449179001         449210871         449242684        
449274422         449303882         449335322         449366855        
449398122         449429398         449460815         449492305      440426195
        442181699         442288916         442393351         442487989        
442576880         449076488         449114958         449147024        
449179019         449210889         449242692         449274430        
449303890         449335330         449366863         449398130        
449429406         449460823         449492313      440428191         442181707
        442288940         442393369         442487997         442576906        
449076496         449114966         449147032         449179027        
449210897         449242700         449274455         449303908        
449335348         449366871         449398148         449429414        
449460831         449492321      440428738         442181756         442288965
        442393377         442488003         442576914         449076538        
449114974         449147057         449179035         449210905        
449242718         449274463         449303916         449335355        
449366889         449398155         449429422         449460849        
449492339      440432417         442181764         442288973         442393385
        442488136         442576955         449076553         449114982        
449147065         449179043         449210913         449242726        
449274471         449303924         449335363         449366897        
449398163         449429430         449460856         449492347      440432649
        442181897         442289047         442393393         442488144        
442577011         449076579         449114990         449147073        
449179050         449210921         449242734         449274489        
449303932         449335371         449366905         449398171        
449429448         449460864         449492362      440434785         442181905
        442289054         442393427         442488193         442577045        
449076629         449115005         449147081         449179076        
449210939         449242742         449274497         449303940        
449335389         449366913         449398189         449429455        
449460872         449492370      440438984         442182119         442289179
        442393526         442488201         442577060         449076645        
449115013         449147099         449179084         449210947        
449242759         449274505         449303957         449335397        
449366921         449398197         449429463         449460880        
449492388      440440758         442182127         442289187         442393559
        442488268         442577185         449076678         449115021        
449147107         449179092         449210954         449242767        
449274513         449303965         449335405         449366939        
449398205         449429471         449460898         449492396      440441103
        442182135         442289195         442393567         442488276        
442577227         449076686         449115039         449147115        
449179100         449210962         449242775         449274521        
449303973         449335413         449366947         449398213        
449429489         449460906         449492404      440442002         442182150
        442289237         442393591         442488284         442577250        
449076751         449115047         449147123         449179118        
449210970         449242783         449274539         449303981        
449335421         449366954         449398221         449429497        
449460914         449492412      440445583         442182176         442289252
        442393609         442488292         442577268         449076785        
449115054         449147131         449179126         449210988        
449242791         449274547         449303999         449335439        
449366962         449398239         449429505         449460922        
449492420      440448975         442182242         442289310         442393641
        442488300         442577276         449076793         449115062        
449147149         449179134         449210996         449242809        
449274554         449304005         449335447         449366970        
449398247         449429513         449460930         449492438   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440449262         442182333         442289351         442393666      
  442488326         442577300         449076801         449115070        
449147156         449179142         449211002         449242817        
449274562         449304013         449335454         449366988        
449398254         449429521         449460948         449492446      440451532
        442182374         442289385         442393708         442488334        
442577326         449076819         449115088         449147164        
449179159         449211010         449242825         449274570        
449304021         449335462         449366996         449398262        
449429539         449460955         449492453      440451706         442182390
        442289393         442393740         442488342         442577367        
449076850         449115096         449147172         449179167        
449211028         449242841         449274588         449304039        
449335470         449367002         449398270         449429547        
449460963         449492461      440455756         442182424         442289419
        442393773         442488367         442577425         449076868        
449115104         449147180         449179175         449211036        
449242858         449274596         449304047         449335488        
449367010         449398288         449429554         449460971        
449492479      440456770         442182481         442289450         442393781
        442488383         442577433         449076876         449115112        
449147198         449179183         449211044         449242866        
449274604         449304054         449335496         449367028        
449398296         449429562         449460989         449492487      440460384
        442182507         442289476         442393815         442488417        
442577441         449076892         449115120         449147206        
449179217         449211051         449242874         449274612        
449304062         449335504         449367036         449398304        
449429570         449460997         449492495      440461267         442182549
        442289484         442393823         442488458         442577490        
449076900         449115138         449147214         449179225        
449211069         449242882         449274620         449304070        
449335512         449367044         449398312         449429588        
449461003         449492503      440461945         442182556         442289500
        442393898         442488466         442577607         449076918        
449115146         449147222         449179233         449211077        
449242890         449274638         449304088         449335520        
449367051         449398320         449429596         449461011        
449492511      440463925         442182572         442289591         442393930
        442488474         442577656         449076926         449115153        
449147230         449179241         449211085         449242908        
449274646         449304096         449335538         449367069        
449398346         449429604         449461029         449492529      440464790
        442182580         442289617         442393948         442488540        
442577680         449076934         449115161         449147248        
449179258         449211093         449242916         449274653        
449304104         449335546         449367077         449398353        
449429620         449461037         449492537      440468429         442182606
        442289633         442393963         442488573         442577706        
449077023         449115179         449147255         449179266        
449211101         449242924         449274661         449304112        
449335553         449367085         449398361         449429638        
449461045         449492545      440468981         442182648         442289732
        442393989         442488607         442577748         449077031        
449115187         449147263         449179274         449211119        
449242932         449274679         449304120         449335561        
449367093         449398379         449429646         449461052        
449492552      440469617         442182671         442289765         442393997
        442488623         442577797         449077072         449115195        
449147271         449179282         449211127         449242940        
449274687         449304138         449335579         449367101        
449398387         449429653         449461060         449492560      440473585
        442182697         442289799         442394052         442488722        
442577805         449077106         449115203         449147289        
449179290         449211135         449242957         449274695        
449304146         449335587         449367119         449398395        
449429661         449461078         449492578      440475325         442182713
        442289823         442394086         442488789         442577888        
449077114         449115211         449147297         449179308        
449211143         449242965         449274703         449304153        
449335595         449367127         449398403         449429679        
449461094         449492586      440477180         442182721         442289856
        442394136         442488797         442577896         449077130        
449115229         449147305         449179316         449211150        
449242973         449274711         449304161         449335603        
449367135         449398411         449429687         449461102        
449492594      440479103         442182739         442289864         442394144
        442488805         442577904         449077148         449115237        
449147313         449179324         449211168         449242981        
449274729         449304179         449335611         449367143        
449398429         449429695         449461110         449492602      440485332
        442182747         442289898         442394235         442488839        
442577920         449077155         449115245         449147321        
449179332         449211176         449242999         449274737        
449304187         449335629         449367150         449398445        
449429703         449461128         449492610      440487130         442182762
        442289922         442394250         442488862         442577979        
449077171         449115252         449147339         449179340        
449211184         449243005         449274745         449304195        
449335637         449367168         449398452         449429711        
449461136         449492628      440488930         442182846         442289930
        442394292         442488888         442578001         449077189        
449115260         449147347         449179357         449211192        
449243013         449274752         449304203         449335645        
449367176         449398460         449429729         449461144        
449492636      440496164         442182887         442289997         442394342
        442488896         442578027         449077197         449115278        
449147354         449179365         449211200         449243021        
449274760         449304211         449335652         449367184        
449398478         449429737         449461151         449492644      440499234
        442182895         442290037         442394391         442488912        
442578043         449077262         449115286         449147370        
449179373         449211218         449243039         449274778        
449304229         449335660         449367192         449398486        
449429745         449461169         449492651      440499432         442182903
        442290078         442394409         442488961         442578050        
449077270         449115294         449147388         449179381        
449211226         449243047         449274786         449304237        
449335678         449367200         449398494         449429752        
449461177         449492669      440502391         442182929         442290110
        442394433         442488987         442578126         449077304        
449115302         449147396         449179399         449211234        
449243054         449274794         449304245         449335686        
449367218         449398502         449429760         449461185        
449492677      440503092         442182945         442290128         442394458
        442489001         442578134         449077320         449115310        
449147404         449179407         449211242         449243070        
449274802         449304252         449335694         449367226        
449398510         449429778         449461193         449492685      440504397
        442182986         442290151         442394466         442489068        
442578159         449077346         449115328         449147412        
449179415         449211259         449243088         449274810        
449304260         449335702         449367242         449398528        
449429786         449461201         449492693      440507804         442182994
        442290169         442394474         442489084         442578175        
449077437         449115336         449147420         449179423        
449211267         449243096         449274828         449304278        
449335710         449367259         449398536         449429794        
449461219         449492701      440509115         442183026         442290219
        442394532         442489126         442578183         449077452        
449115344         449147438         449179431         449211275        
449243104         449274836         449304286         449335728        
449367267         449398544         449429802         449461227        
449492719      440513612         442183042         442290227         442394615
        442489134         442578217         449077494         449115351        
449147446         449179449         449211283         449243112        
449274844         449304294         449335736         449367275        
449398551         449429810         449461235         449492727      440515401
        442183059         442290235         442394656         442489159        
442578225         449077502         449115369         449147453        
449179456         449211291         449243120         449274851        
449304302         449335744         449367283         449398569        
449429828         449461243         449492735      440518181         442183067
        442290268         442394748         442489217         442578233        
449077551         449115377         449147461         449179464        
449211309         449243138         449274869         449304310        
449335769         449367291         449398577         449429836        
449461250         449492743      440519312         442183075         442290284
        442394797         442489225         442578340         449077569        
449115385         449147479         449179480         449211317        
449243146         449274877         449304328         449335777        
449367309         449398585         449429844         449461268        
449492750      440521755         442183091         442290300         442394813
        442489241         442578381         449077577         449115393        
449147487         449179498         449211325         449243153        
449274885         449304336         449335785         449367317        
449398593         449429851         449461276         449492768      440522407
        442183109         442290326         442394847         442489274        
442578407         449077635         449115401         449147495        
449179506         449211333         449243161         449274893        
449304344         449335793         449367325         449398601        
449429869         449461284         449492776      440524593         442183174
        442290359         442394904         442489290         442578415        
449077676         449115419         449147511         449179522        
449211341         449243179         449274901         449304351        
449335801         449367333         449398619         449429877        
449461292         449492784      440528537         442183208         442290375
        442394912         442489324         442578456         449077684        
449115427         449147529         449179530         449211358        
449243187         449274919         449304369         449335819        
449367341         449398627         449429885         449461300        
449492792      440529154         442183240         442290425         442394920
        442489340         442578472         449077692         449115435        
449147537         449179548         449211366         449243195        
449274927         449304377         449335827         449367358        
449398635         449429893         449461318         449492800      440530467
        442183273         442290458         442395018         442489357        
442578530         449077700         449115443         449147545        
449179555         449211374         449243203         449274935        
449304385         449335835         449367366         449398643        
449429901         449461326         449492818      440531713         442183315
        442290482         442395026         442489373         442578563        
449077742         449115450         449147552         449179563        
449211382         449243211         449274943         449304393        
449335843         449367374         449398650         449429919        
449461334         449492826      440535748         442183323         442290508
        442395042         442489399         442578597         449077759        
449115468         449147560         449179571         449211390        
449243229         449274950         449304401         449335850        
449367382         449398668         449429927         449461342        
449492834      440540342         442183414         442290516         442395125
        442489407         442578613         449077767         449115476        
449147578         449179589         449211408         449243237        
449274968         449304419         449335868         449367390        
449398676         449429935         449461359         449492842      440542041
        442183422         442290524         442395158         442489431        
442578639         449077791         449115484         449147586        
449179597         449211424         449243245         449274976        
449304427         449335876         449367408         449398684        
449429943         449461367         449492859      440545580         442183430
        442290532         442395166         442489530         442578647        
449077841         449115492         449147594         449179605        
449211432         449243252         449274984         449304435        
449335884         449367416         449398692         449429950        
449461375         449492867      440546588         442183455         442290581
        442395182         442489548         442578654         449077874        
449115500         449147602         449179613         449211440        
449243260         449274992         449304450         449335892        
449367424         449398700         449429968         449461383        
449492875      440546828         442183497         442290607         442395190
        442489647         442578670         449077957         449115518        
449147610         449179621         449211457         449243278        
449275007         449304468         449335900         449367432        
449398718         449429976         449461391         449492883      440566602
        442183513         442290623         442395216         442489670        
442578712         449078070         449115526         449147628        
449179639         449211465         449243286         449275015        
449304476         449335918         449367440         449398726        
449429984         449461409         449492891      440566685         442183521
        442290649         442395281         442489704         442578761        
449078088         449115534         449147636         449179647        
449211473         449243294         449275023         449304492        
449335926         449367457         449398734         449429992        
449461417         449492909      440582302         442183562         442290680
        442395315         442489712         442578779         449078104        
449115542         449147644         449179654         449211481        
449243302         449275031         449304500         449335934        
449367465         449398742         449430008         449461425        
449492917      440582690         442183596         442290763         442395331
        442489738         442578803         449078112         449115559        
449147669         449179662         449211499         449243310        
449275049         449304518         449335942         449367473        
449398759         449430016         449461433         449492925      440583995
        442183604         442290789         442395356         442489746        
442578860         449078120         449115567         449147677        
449179670         449211507         449243328         449275056        
449304526         449335959         449367481         449398767        
449430024         449461441         449492933      440584118         442183612
        442290813         442395398         442489753         442578910        
449078179         449115575         449147685         449179688        
449211515         449243336         449275064         449304534        
449335967         449367499         449398775         449430032        
449461458         449492941      440585446         442183638         442290821
        442395422         442489795         442578936         449078187        
449115583         449147693         449179696         449211523        
449243344         449275072         449304542         449335975        
449367507         449398783         449430040         449461466        
449492958      440588291         442183687         442290953         442395430
        442489803         442578944         449078195         449115591        
449147701         449179704         449211531         449243351        
449275080         449304567         449335983         449367515        
449398791         449430057         449461474         449492966      440588622
        442183711         442291035         442395448         442489902        
442578951         449078203         449115617         449147719        
449179712         449211549         449243369         449275098        
449304575         449336007         449367523         449398809        
449430065         449461482         449492974      440600120         442183760
        442291050         442395455         442489910         442578969        
449078211         449115625         449147727         449179720        
449211556         449243377         449275106         449304583        
449336015         449367531         449398817         449430073        
449461490         449492982      440610343         442183802         442291076
        442395497         442489993         442579017         449078229        
449115633         449147735         449179738         449211564        
449243385         449275114         449304591         449336023        
449367549         449398825         449430081         449461508        
449492990      440613586         442183810         442291118         442395505
        442490017         442579058         449078252         449115641        
449147743         449179746         449211572         449243393        
449275122         449304609         449336031         449367556        
449398833         449430099         449461516         449493006      440615433
        442183836         442291159         442395513         442490025        
442579082         449078260         449115658         449147750        
449179753         449211580         449243401         449275130        
449304617         449336049         449367564         449398841        
449430107         449461524         449493014      440615946         442183844
        442291167         442395539         442490074         442579108        
449078336         449115666         449147768         449179761        
449211598         449243419         449275148         449304625        
449336056         449367572         449398858         449430115        
449461532         449493022      440616084         442183943         442291191
        442395554         442490108         442579124         449078344        
449115674         449147776         449179779         449211606        
449243427         449275155         449304633         449336064        
449367580         449398866         449430123         449461540        
449493030      440616373         442183950         442291217         442395562
        442490116         442579132         449078369         449115682        
449147784         449179787         449211614         449243435        
449275163         449304641         449336072         449367598        
449398874         449430131         449461557         449493048      440617165
        442183968         442291274         442395612         442490124        
442579157         449078401         449115690         449147792        
449179795         449211622         449243443         449275171        
449304658         449336080         449367606         449398882        
449430149         449461565         449493055      440618239         442184008
        442291316         442395646         442490165         442579165        
449078435         449115708         449147800         449179803        
449211630         449243450         449275189         449304666        
449336098         449367614         449398890         449430156        
449461573         449493063      440618338         442184024         442291563
        442395653         442490173         442579223         449078450        
449115716         449147818         449179811         449211648        
449243468         449275197         449304674         449336106        
449367622         449398908         449430164         449461581        
449493071      440618429         442184032         442291621         442395687
        442490181         442579231         449078484         449115724        
449147826         449179829         449211655         449243476        
449275205         449304682         449336114         449367630        
449398916         449430172         449461599         449493089      440619450
        442184057         442291639         442395711         442490207        
442579249         449078492         449115732         449147834        
449179837         449211663         449243484         449275213        
449304690         449336122         449367648         449398924        
449430180         449461607         449493097      440621449         442184073
        442291654         442395752         442490256         442579256        
449078518         449115740         449147842         449179845        
449211671         449243492         449275221         449304708        
449336130         449367655         449398932         449430198        
449461615         449493105      440622033         442184115         442291696
        442395778         442490306         442579272         449078575        
449115757         449147859         449179852         449211689        
449243500         449275239         449304716         449336148        
449367663         449398940         449430206         449461623        
449493113      440622256         442184149         442291704         442395901
        442490314         442579330         449078591         449115765        
449147867         449179860         449211697         449243518        
449275247         449304724         449336155         449367671        
449398957         449430214         449461631         449493121      440622298
        442184156         442291829         442395935         442490322        
442579355         449078609         449115773         449147883        
449179878         449211705         449243526         449275254        
449304732         449336163         449367689         449398965        
449430222         449461649         449493139      440623635         442184172
        442291837         442395976         442490330         442579389        
449078617         449115781         449147891         449179886        
449211713         449243534         449275262         449304740        
449336171         449367697         449398973         449430230        
449461656         449493147      440623668         442184230         442291852
        442395992         442490355         442579397         449078633        
449115799         449147909         449179894         449211721        
449243542         449275270         449304757         449336189        
449367705         449398981         449430248         449461664        
449493154      440623981         442184271         442291886         442396040
        442490363         442579439         449078641         449115807        
449147917         449179902         449211739         449243559        
449275288         449304765         449336197         449367713        
449398999         449430255         449461672         449493162   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440624054         442184297         442291928         442396123      
  442490389         442579447         449078658         449115815        
449147925         449179910         449211747         449243567        
449275296         449304773         449336205         449367721        
449399005         449430263         449461680         449493170      440624161
        442184370         442291944         442396156         442490405        
442579462         449078682         449115823         449147933        
449179928         449211754         449243575         449275304        
449304781         449336213         449367739         449399013        
449430271         449461698         449493188      440625366         442184396
        442292009         442396164         442490439         442579520        
449078690         449115831         449147941         449179936        
449211762         449243583         449275312         449304799        
449336221         449367747         449399021         449430289        
449461706         449493196      440625747         442184487         442292058
        442396180         442490454         442579587         449078708        
449115849         449147958         449179944         449211770        
449243591         449275320         449304807         449336239        
449367754         449399039         449430297         449461714        
449493204      440625762         442184495         442292066         442396214
        442490462         442579595         449078724         449115856        
449147966         449179951         449211788         449243609        
449275338         449304815         449336247         449367762        
449399047         449430305         449461722         449493212      440625838
        442184537         442292082         442396230         442490496        
442579603         449078732         449115864         449147974        
449179969         449211796         449243617         449275346        
449304823         449336254         449367770         449399054        
449430313         449461730         449493220      440625903         442184545
        442292231         442396347         442490546         442579611        
449078864         449115872         449147982         449179977        
449211804         449243625         449275353         449304831        
449336262         449367788         449399062         449430321        
449461748         449493238      440625960         442184552         442292249
        442396362         442490553         442579645         449078880        
449115880         449147990         449179985         449211812        
449243633         449275361         449304849         449336270        
449367796         449399070         449430339         449461755        
449493246      440625978         442184560         442292264         442396396
        442490595         442579678         449078930         449115898        
449148006         449179993         449211820         449243641        
449275379         449304856         449336288         449367804        
449399088         449430347         449461763         449493253      440626026
        442184594         442292280         442396412         442490694        
442579686         449078948         449115906         449148014        
449180009         449211838         449243658         449275387        
449304864         449336296         449367812         449399096        
449430354         449461771         449493261      440626158         442184602
        442292363         442396438         442490702         442579694        
449078997         449115914         449148022         449180017        
449211846         449243666         449275395         449304872        
449336304         449367820         449399104         449430362        
449461789         449493279      440626513         442184628         442292462
        442396446         442490728         442579777         449079060        
449115922         449148030         449180025         449211853        
449243674         449275403         449304880         449336312        
449367838         449399112         449430370         449461797        
449493287      440626562         442184636         442292470         442396511
        442490744         442579785         449079078         449115930        
449148048         449180033         449211861         449243682        
449275411         449304898         449336320         449367846        
449399120         449430388         449461805         449493295      440626653
        442184651         442292512         442396537         442490751        
442579793         449079102         449115948         449148055        
449180041         449211879         449243690         449275429        
449304906         449336338         449367853         449399138        
449430396         449461813         449493303      440626760         442184669
        442292538         442396545         442490769         442579801        
449079185         449115955         449148063         449180058        
449211887         449243708         449275437         449304914        
449336346         449367861         449399146         449430404        
449461821         449493311      440626828         442184693         442292553
        442396586         442490827         442579819         449079193        
449115963         449148071         449180066         449211895        
449243716         449275445         449304922         449336353        
449367879         449399153         449430412         449461839        
449493329      440627008         442184727         442292652         442396602
        442490868         442579843         449079227         449115971        
449148089         449180074         449211903         449243724        
449275452         449304930         449336361         449367887        
449399161         449430420         449461847         449493337      440627024
        442184750         442292660         442396651         442490892        
442579918         449079250         449115989         449148097        
449180082         449211911         449243732         449275460        
449304948         449336379         449367895         449399179        
449430438         449461854         449493345      440627362         442184776
        442292710         442396727         442490900         442579959        
449079268         449115997         449148105         449180090        
449211929         449243740         449275478         449304955        
449336387         449367903         449399187         449430446        
449461870         449493352      440627537         442184792         442292819
        442396784         442490918         442580056         449079284        
449116003         449148113         449180108         449211937        
449243757         449275486         449304963         449336395        
449367911         449399195         449430453         449461888        
449493378      440627735         442184867         442292843         442396792
        442490926         442580072         449079367         449116011        
449148121         449180116         449211952         449243765        
449275494         449304971         449336403         449367929        
449399203         449430461         449461896         449493386      440627842
        442184875         442292868         442396941         442490942        
442580106         449079383         449116029         449148139        
449180124         449211960         449243773         449275502        
449304989         449336411         449367937         449399211        
449430479         449461904         449493394      440628196         442184891
        442292926         442397006         442490959         442580114        
449079391         449116037         449148147         449180132        
449211978         449243781         449275510         449304997        
449336429         449367945         449399229         449430487        
449461912         449493402      440628303         442184925         442292942
        442397014         442490967         442580148         449079409        
449116052         449148154         449180140         449211986        
449243799         449275528         449305002         449336437        
449367952         449399237         449430495         449461920        
449493410      440628402         442184982         442292967         442397162
        442490975         442580163         449079417         449116060        
449148162         449180157         449211994         449243807        
449275536         449305010         449336445         449367960        
449399245         449430503         449461938         449493428      440629160
        442185187         442292975         442397188         442490991        
442580189         449079441         449116078         449148170        
449180165         449212000         449243815         449275544        
449305028         449336452         449367978         449399252        
449430511         449461946         449493436      440629467         442185237
        442292991         442397196         442491098         442580205        
449079458         449116086         449148188         449180173        
449212018         449243823         449275551         449305036        
449336478         449367986         449399260         449430529        
449461953         449493444      440629822         442185245         442293023
        442397220         442491148         442580213         449079466        
449116094         449148196         449180181         449212026        
449243831         449275569         449305044         449336486        
449367994         449399278         449430537         449461961        
449493451      440629830         442185252         442293049         442397238
        442491155         442580239         449079474         449116102        
449148204         449180199         449212034         449243849        
449275577         449305051         449336494         449368000        
449399286         449430545         449461979         449493469      440629913
        442185286         442293098         442397246         442491197        
442580296         449079490         449116110         449148212        
449180207         449212042         449243856         449275585        
449305069         449336502         449368018         449399294        
449430552         449461987         449493477      440629947         442185310
        442293106         442397311         442491221         442580346        
449079565         449116128         449148220         449180215        
449212059         449243864         449275593         449305077        
449336510         449368026         449399302         449430560        
449461995         449493485      440630101         442185336         442293114
        442397386         442491239         442580361         449079573        
449116136         449148238         449180223         449212067        
449243872         449275601         449305085         449336528        
449368034         449399310         449430578         449462001        
449493493      440630663         442185344         442293148         442397394
        442491247         442580395         449079581         449116144        
449148246         449180231         449212075         449243880        
449275619         449305093         449336536         449368042        
449399328         449430586         449462019         449493501      440630879
        442185369         442293163         442397485         442491262        
442580437         449079599         449116151         449148253        
449180249         449212083         449243898         449275627        
449305101         449336544         449368059         449399336        
449430594         449462027         449493519      440631257         442185385
        442293197         442397501         442491288         442580486        
449079615         449116169         449148261         449180256        
449212091         449243906         449275635         449305119        
449336551         449368067         449399344         449430602        
449462035         449493527      440631273         442185393         442293213
        442397527         442491346         442580502         449079623        
449116177         449148279         449180264         449212109        
449243914         449275643         449305127         449336569        
449368075         449399351         449430610         449462043        
449493535      440631349         442185450         442293239         442397535
        442491361         442580528         449079656         449116185        
449148287         449180272         449212117         449243922        
449275650         449305135         449336577         449368083        
449399369         449430628         449462050         449493543      440631521
        442185476         442293288         442397584         442491411        
442580601         449079680         449116201         449148295        
449180280         449212125         449243930         449275668        
449305143         449336585         449368091         449399377        
449430636         449462068         449493550      440631570         442185484
        442293296         442397618         442491429         442580627        
449079698         449116219         449148303         449180298        
449212133         449243948         449275676         449305150        
449336593         449368109         449399385         449430644        
449462076         449493568      440631992         442185492         442293338
        442397642         442491437         442580668         449079755        
449116227         449148311         449180306         449212141        
449243955         449275684         449305168         449336601        
449368117         449399393         449430651         449462084        
449493576      440632008         442185534         442293437         442397659
        442491445         442580676         449079763         449116235        
449148329         449180314         449212158         449243963        
449275692         449305176         449336619         449368125        
449399401         449430669         449462092         449493584      440632131
        442185542         442293460         442397683         442491528        
442580734         449079771         449116243         449148337        
449180322         449212166         449243971         449275700        
449305184         449336627         449368133         449399419        
449430677         449462100         449493592      440632156         442185625
        442293486         442397725         442491544         442580825        
449079797         449116250         449148345         449180330        
449212174         449243989         449275718         449305192        
449336635         449368141         449399427         449430693        
449462118         449493618      440632578         442185633         442293494
        442397733         442491585         442580833         449079821        
449116268         449148352         449180348         449212182        
449243997         449275726         449305200         449336643        
449368158         449399435         449430701         449462126        
449493626      440632800         442185666         442293551         442397790
        442491627         442580866         449079839         449116276        
449148360         449180355         449212190         449244003        
449275734         449305218         449336650         449368166        
449399443         449430719         449462134         449493634      440633147
        442185690         442293593         442397873         442491635        
442580890         449079847         449116284         449148386        
449180363         449212208         449244011         449275742        
449305226         449336668         449368174         449399450        
449430727         449462142         449493642      440633238         442185765
        442293601         442397931         442491668         442580940        
449079854         449116292         449148394         449180371        
449212216         449244029         449275759         449305234        
449336676         449368182         449399468         449430735        
449462159         449493659      440633279         442185773         442293619
        442397949         442491676         442580957         449079862        
449116300         449148402         449180389         449212224        
449244037         449275767         449305242         449336684        
449368190         449399476         449430743         449462167        
449493667      440633329         442185807         442293643         442397964
        442491734         442580965         449079896         449116318        
449148410         449180397         449212232         449244045        
449275775         449305259         449336692         449368208        
449399484         449430750         449462175         449493675      440633709
        442185849         442293650         442397980         442491759        
442580981         449079995         449116326         449148428        
449180405         449212240         449244052         449275783        
449305267         449336700         449368216         449399492        
449430768         449462183         449493683      440633725         442185856
        442293668         442397998         442491866         442581013        
449080001         449116334         449148436         449180413        
449212257         449244060         449275791         449305275        
449336718         449368224         449399500         449430776        
449462191         449493691      440633808         442185880         442293692
        442398004         442491940         442581039         449080019        
449116342         449148451         449180421         449212265        
449244078         449275809         449305283         449336726        
449368232         449399518         449430784         449462209        
449493709      440633857         442185922         442293718         442398053
        442492013         442581054         449080092         449116359        
449148469         449180439         449212273         449244086        
449275817         449305291         449336734         449368240        
449399526         449430792         449462217         449493717      440634129
        442185948         442293734         442398087         442492054        
442581070         449080100         449116367         449148477        
449180447         449212281         449244094         449275825        
449305309         449336742         449368257         449399534        
449430800         449462225         449493725      440634269         442185971
        442293767         442398145         442492070         442581088        
449080126         449116375         449148485         449180454        
449212299         449244102         449275833         449305317        
449336759         449368273         449399542         449430818        
449462233         449493733      440634467         442185989         442293775
        442398152         442492088         442581096         449080167        
449116383         449148493         449180462         449212307        
449244110         449275841         449305325         449336767        
449368281         449399559         449430826         449462241        
449493741      440634509         442185997         442293783         442398160
        442492112         442581112         449080183         449116391        
449148501         449180470         449212315         449244128        
449275858         449305333         449336775         449368299        
449399567         449430834         449462258         449493758      440634848
        442186052         442293916         442398194         442492120        
442581120         449080225         449116409         449148519        
449180488         449212323         449244136         449275866        
449305341         449336783         449368307         449399575        
449430842         449462266         449493766      440634863         442186060
        442293965         442398210         442492203         442581146        
449080233         449116417         449148527         449180496        
449212331         449244144         449275874         449305358        
449336791         449368315         449399583         449430859        
449462274         449493774      440634905         442186078         442293999
        442398236         442492237         442581195         449080241        
449116425         449148535         449180504         449212349        
449244151         449275882         449305366         449336809        
449368323         449399591         449430867         449462282        
449493782      440635142         442186110         442294039         442398269
        442492328         442581229         449080258         449116433        
449148543         449180512         449212356         449244169        
449275890         449305374         449336817         449368331        
449399609         449430875         449462290         449493790      440635191
        442186193         442294047         442398277         442492351        
442581260         449080266         449116441         449148568        
449180520         449212364         449244177         449275908        
449305382         449336825         449368349         449399617        
449430883         449462308         449493808      440635233         442186250
        442294138         442398293         442492377         442581278        
449080282         449116458         449148576         449180538        
449212372         449244185         449275916         449305390        
449336833         449368356         449399625         449430891        
449462316         449493816      440635274         442186284         442294146
        442398319         442492401         442581302         449080316        
449116466         449148584         449180546         449212380        
449244193         449275924         449305408         449336841        
449368364         449399633         449430909         449462324        
449493824      440635373         442186300         442294153         442398327
        442492419         442581310         449080365         449116474        
449148592         449180553         449212398         449244201        
449275932         449305416         449336858         449368372        
449399641         449430917         449462332         449493832      440635621
        442186367         442294161         442398335         442492443        
442581344         449080399         449116482         449148626        
449180579         449212406         449244219         449275940        
449305424         449336866         449368380         449399658        
449430925         449462340         449493840      440635738         442186375
        442294179         442398350         442492450         442581369        
449080431         449116490         449148634         449180587        
449212414         449244227         449275957         449305432        
449336874         449368398         449399666         449430933        
449462357         449493857      440635746         442186383         442294187
        442398384         442492492         442581419         449080456        
449116508         449148659         449180595         449212422        
449244235         449275965         449305440         449336882        
449368406         449399674         449430941         449462415        
449493865      440635795         442186391         442294245         442398525
        442492518         442581443         449080464         449116516        
449148667         449180603         449212430         449244243        
449275973         449305457         449336890         449368414        
449399682         449430958         449462423         449493873      440635886
        442186615         442294310         442398541         442492534        
442581450         449080472         449116524         449148675        
449180611         449212448         449244250         449275981        
449305465         449336908         449368422         449399690        
449430966         449462431         449493881      440635894         442186631
        442294351         442398574         442492542         442581492        
449080480         449116532         449148683         449180629        
449212455         449244268         449275999         449305473        
449336916         449368430         449399708         449430974        
449462449         449493899      440636124         442186789         442294369
        442398582         442492559         442581500         449080522        
449116557         449148691         449180637         449212463        
449244276         449276005         449305481         449336924        
449368448         449399716         449430982         449462456        
449493907      440636256         442186847         442294393         442398590
        442492575         442581567         449080605         449116565        
449148709         449180645         449212471         449244284        
449276013         449305499         449336932         449368455        
449399724         449430990         449462464         449493915   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440636280         442186979         442294401         442398640      
  442492625         442581625         449080613         449116573        
449148717         449180652         449212489         449244292        
449276021         449305507         449336940         449368463        
449399732         449431006         449462472         449493923      440636777
        442186987         442294435         442398707         442492666        
442581641         449080647         449116599         449148725        
449180660         449212497         449244300         449276039        
449305515         449336957         449368471         449399740        
449431014         449462480         449493931      440636850         442187027
        442294443         442398723         442492682         442581666        
449080654         449116607         449148733         449180678        
449212505         449244318         449276047         449305523        
449336965         449368489         449399757         449431022        
449462498         449493949      440636876         442187068         442294468
        442398731         442492740         442581674         449080688        
449116615         449148741         449180686         449212513        
449244326         449276054         449305531         449336973        
449368497         449399765         449431030         449462506        
449493956      440636926         442187092         442294476         442398756
        442492765         442581690         449080704         449116623        
449148758         449180694         449212521         449244334        
449276062         449305549         449336981         449368505        
449399773         449431048         449462514         449493964      440636983
        442187126         442294484         442398772         442492781        
442581716         449080712         449116631         449148766        
449180702         449212539         449244342         449276070        
449305556         449336999         449368513         449399781        
449431055         449462522         449493972      440637197         442187142
        442294492         442398780         442493011         442581724        
449080746         449116649         449148774         449180710        
449212547         449244359         449276088         449305564        
449337005         449368521         449399799         449431063        
449462530         449493980      440638922         442187159         442294518
        442398814         442493029         442581765         449080753        
449116656         449148782         449180728         449212554        
449244367         449276096         449305572         449337013        
449368539         449399807         449431071         449462548        
449493998      440639128         442187167         442294526         442398830
        442493060         442581773         449080761         449116664        
449148790         449180736         449212562         449244375        
449276104         449305580         449337021         449368547        
449399815         449431089         449462555         449494004      440639367
        442187209         442294534         442398848         442493078        
442581781         449080878         449116672         449148808        
449180744         449212570         449244383         449276112        
449305598         449337039         449368554         449399823        
449431097         449462563         449494012      440639375         442187217
        442294542         442398855         442493177         442581799        
449080886         449116680         449148816         449180751        
449212588         449244391         449276120         449305606        
449337047         449368562         449399831         449431105        
449462571         449494020      440639409         442187241         442294559
        442398889         442493185         442581815         449080894        
449116698         449148824         449180769         449212596        
449244409         449276138         449305614         449337054        
449368570         449399849         449431113         449462589        
449494038      440639441         442187415         442294609         442398939
        442493201         442581831         449080977         449116706        
449148832         449180777         449212604         449244417        
449276146         449305622         449337062         449368588        
449399856         449431121         449462597         449494046      440639466
        442187449         442294633         442398947         442493235        
442581864         449081017         449116714         449148840        
449180793         449212612         449244425         449276153        
449305630         449337070         449368596         449399864        
449431139         449462605         449494053      440639664         442187498
        442294666         442398988         442493292         442581922        
449081041         449116722         449148857         449180801        
449212620         449244433         449276161         449305648        
449337088         449368604         449399872         449431147        
449462613         449494061      440639706         442187514         442294682
        442399036         442493300         442581930         449081082        
449116730         449148873         449180819         449212638        
449244441         449276179         449305655         449337096        
449368612         449399880         449431154         449462621        
449494079      440639813         442187621         442294740         442399101
        442493318         442581971         449081090         449116748        
449148881         449180827         449212646         449244458        
449276187         449305663         449337104         449368620        
449399898         449431162         449462639         449494087      440639995
        442187654         442294757         442399127         442493326        
442581997         449081116         449116755         449148899        
449180835         449212653         449244466         449276195        
449305671         449337112         449368638         449399906        
449431170         449462647         449494095      440640019         442187738
        442294765         442399168         442493425         442582029        
449081124         449116763         449148907         449180843        
449212661         449244474         449276203         449305689        
449337120         449368646         449399914         449431188        
449462654         449494103      440640027         442187753         442294773
        442399275         442493433         442582045         449081132        
449116771         449148915         449180850         449212679        
449244482         449276211         449305697         449337138        
449368653         449399922         449431196         449462662        
449494111      440640084         442187779         442294781         442399309
        442493441         442582078         449081157         449116789        
449148923         449180868         449212687         449244490        
449276229         449305705         449337146         449368661        
449399930         449431204         449462670         449494129      440640100
        442187894         442294807         442399341         442493466        
442582110         449081181         449116797         449148931        
449180876         449212695         449244508         449276237        
449305713         449337153         449368679         449399948        
449431212         449462688         449494137      440640167         442187969
        442294872         442399358         442493490         442582128        
449081231         449116805         449148949         449180884        
449212703         449244516         449276245         449305721        
449337161         449368687         449399955         449431220        
449462696         449494145      440640258         442187977         442294880
        442399366         442493508         442582185         449081256        
449116813         449148956         449180892         449212711        
449244524         449276252         449305739         449337179        
449368695         449399963         449431238         449462704        
449494152      440640290         442188025         442294922         442399440
        442493516         442582193         449081272         449116821        
449148964         449180900         449212729         449244532        
449276260         449305747         449337187         449368703        
449399971         449431246         449462712         449494160      440640308
        442188033         442294948         442399457         442493581        
442582235         449081280         449116839         449148972        
449180918         449212737         449244540         449276278        
449305754         449337195         449368711         449399989        
449431253         449462720         449494178      440640407         442188041
        442294971         442399473         442493607         442582276        
449081348         449116847         449148980         449180926        
449212745         449244557         449276286         449305762        
449337203         449368729         449399997         449431261        
449462738         449494186      440640464         442188058         442295077
        442399507         442493623         442582284         449081371        
449116854         449148998         449180934         449212752        
449244565         449276302         449305770         449337211        
449368737         449400001         449431279         449462746        
449494194      440640506         442188074         442295085         442399515
        442493672         442582292         449081397         449116862        
449149004         449180942         449212760         449244573        
449276310         449305788         449337229         449368745        
449400019         449431287         449462753         449494202      440640720
        442188124         442295101         442399531         442493698        
442582334         449081421         449116870         449149012        
449180959         449212778         449244581         449276328        
449305796         449337237         449368752         449400027        
449431295         449462761         449494210      440640779         442188132
        442295143         442399556         442493730         442582342        
449081454         449116888         449149020         449180967        
449212786         449244599         449276336         449305804        
449337245         449368760         449400035         449431303        
449462779         449494228      440640837         442188140         442295150
        442399564         442493755         442582375         449081504        
449116896         449149038         449180975         449212794        
449244607         449276344         449305812         449337252        
449368778         449400043         449431311         449462787        
449494236      440640860         442188173         442295184         442399580
        442493797         442582391         449081520         449116904        
449149046         449180983         449212802         449244615        
449276351         449305820         449337260         449368786        
449400050         449431329         449462795         449494244      440641256
        442188181         442295226         442399663         442493847        
442582409         449081546         449116912         449149053        
449180991         449212810         449244623         449276369        
449305838         449337286         449368794         449400068        
449431337         449462803         449494251      440641397         442188231
        442295242         442399705         442493870         442582425        
449081561         449116920         449149061         449181007        
449212828         449244656         449276377         449305846        
449337294         449368802         449400076         449431345        
449462811         449494269      440641413         442188249         442295291
        442399721         442493888         442582433         449081587        
449116938         449149079         449181015         449212836        
449244664         449276385         449305853         449337302        
449368810         449400084         449431352         449462829        
449494277      440641454         442188363         442295341         442399952
        442493920         442582466         449081629         449116946        
449149087         449181023         449212844         449244672        
449276393         449305861         449337310         449368828        
449400092         449431360         449462837         449494285      440641553
        442188371         442295416         442399960         442493938        
442582516         449081686         449116953         449149095        
449181031         449212851         449244680         449276401        
449305879         449337328         449368836         449400100        
449431378         449462845         449494293      440641660         442188389
        442295424         442399978         442493979         442582524        
449081702         449116961         449149103         449181049        
449212869         449244698         449276419         449305887        
449337336         449368844         449400118         449431386        
449462852         449494301      440641694         442188454         442295432
        442400016         442493987         442582532         449081769        
449116979         449149111         449181056         449212885        
449244706         449276427         449305895         449337344        
449368851         449400126         449431394         449462860        
449494319      440641751         442188496         442295457         442400032
        442493995         442582540         449081801         449116987        
449149129         449181064         449212893         449244714        
449276435         449305903         449337351         449368869        
449400134         449431402         449462878         449494327      440642924
        442188512         442295481         442400149         442494027        
442582557         449081819         449116995         449149137        
449181072         449212919         449244722         449276443        
449305911         449337369         449368877         449400142        
449431410         449462886         449494335      440643492         442188520
        442295499         442400180         442494076         442582573        
449081843         449117001         449149145         449181080        
449212927         449244730         449276450         449305929        
449337377         449368893         449400159         449431428        
449462894         449494343      440643534         442188538         442295556
        442400206         442494092         442582599         449081868        
449117019         449149152         449181098         449212935        
449244748         449276468         449305937         449337385        
449368901         449400167         449431436         449462902        
449494350      440643559         442188579         442295564         442400230
        442494167         442582607         449081876         449117027        
449149160         449181106         449212943         449244755        
449276476         449305945         449337393         449368919        
449400175         449431444         449462928         449494368      440643567
        442188611         442295614         442400248         442494274        
442582649         449081967         449117035         449149178        
449181114         449212950         449244763         449276484        
449305952         449337401         449368927         449400183        
449431451         449462936         449494376      440643682         442188660
        442295655         442400339         442494282         442582664        
449081975         449117043         449149186         449181122        
449212968         449244771         449276492         449305960        
449337419         449368935         449400191         449431469        
449462944         449494384      440643807         442188686         442295671
        442400347         442494316         442582706         449081983        
449117050         449149194         449181130         449212976        
449244789         449276500         449305978         449337427        
449368943         449400209         449431477         449462951        
449494392      440643849         442188702         442295689         442400354
        442494324         442582714         449081991         449117068        
449149202         449181148         449212984         449244797        
449276518         449305986         449337435         449368950        
449400217         449431485         449462969         449494400      440644086
        442188777         442295804         442400388         442494332        
442582722         449082007         449117076         449149210        
449181155         449212992         449244805         449276526        
449305994         449337443         449368968         449400225        
449431493         449462977         449494418      440644904         442188835
        442295903         442400404         442494340         442582730        
449082056         449117084         449149228         449181163        
449213008         449244813         449276534         449306000        
449337450         449368976         449400233         449431501        
449462985         449494426      440644946         442188868         442295937
        442400453         442494381         442582755         449082072        
449117092         449149236         449181171         449213016        
449244821         449276542         449306018         449337468        
449368984         449400241         449431519         449462993        
449494434      440645042         442188876         442295945         442400461
        442494399         442582771         449082080         449117100        
449149244         449181189         449213024         449244839        
449276559         449306026         449337476         449368992        
449400258         449431527         449463009         449494442      440645125
        442188942         442295952         442400495         442494407        
442582789         449082098         449117118         449149251        
449181197         449213032         449244847         449276567        
449306034         449337484         449369008         449400266        
449431535         449463017         449494459      440645281         442188967
        442296000         442400503         442494415         442582805        
449082106         449117126         449149269         449181205        
449213040         449244854         449276575         449306042        
449337492         449369016         449400274         449431543        
449463025         449494467      440645331         442188975         442296133
        442400560         442494423         442582896         449082130        
449117134         449149277         449181213         449213057        
449244862         449276583         449306059         449337500        
449369024         449400282         449431550         449463033        
449494475      440645620         442188991         442296174         442400602
        442494449         442582904         449082213         449117142        
449149285         449181221         449213065         449244870        
449276591         449306067         449337518         449369032        
449400290         449431568         449463041         449494483      440645737
        442189171         442296190         442400644         442494480        
442582912         449082239         449117159         449149293        
449181239         449213073         449244888         449276609        
449306075         449337526         449369040         449400308        
449431576         449463058         449494491      440646891         442189197
        442296216         442400651         442494498         442582938        
449082247         449117167         449149301         449181247        
449213081         449244896         449276617         449306083        
449337534         449369057         449400316         449431584        
449463066         449494509      440646909         442189221         442296232
        442400693         442494522         442582987         449082262        
449117175         449149327         449181254         449213099        
449244904         449276625         449306091         449337542        
449369065         449400324         449431592         449463074        
449494517      440647402         442189262         442296257         442400735
        442494530         442582995         449082270         449117183        
449149335         449181262         449213107         449244912        
449276633         449306109         449337559         449369073        
449400332         449431600         449463082         449494525      440647584
        442189270         442296323         442400768         442494548        
442583027         449082288         449117191         449149343        
449181270         449213115         449244920         449276641        
449306117         449337567         449369081         449400340        
449431618         449463090         449494533      440647758         442189288
        442296380         442400800         442494563         442583043        
449082296         449117209         449149350         449181296        
449213123         449244938         449276658         449306125        
449337575         449369099         449400357         449431626        
449463108         449494541      440647816         442189320         442296414
        442400818         442494605         442583050         449082346        
449117217         449149368         449181304         449213131        
449244946         449276666         449306133         449337583        
449369107         449400365         449431634         449463116        
449494558      440647956         442189338         442296422         442400834
        442494621         442583068         449082353         449117233        
449149376         449181312         449213149         449244953        
449276674         449306141         449337591         449369115        
449400373         449431642         449463124         449494566      440648459
        442189361         442296463         442400883         442494720        
442583076         449082411         449117241         449149384        
449181320         449213156         449244961         449276682        
449306158         449337609         449369123         449400381        
449431659         449463132         449494574      440648475         442189437
        442296497         442400891         442494746         442583100        
449082429         449117258         449149392         449181338        
449213164         449244979         449276690         449306166        
449337617         449369131         449400399         449431667        
449463140         449494582      440648541         442189452         442296513
        442400909         442494787         442583142         449082452        
449117266         449149400         449181346         449213172        
449244987         449276708         449306174         449337625        
449369149         449400407         449431675         449463157        
449494590      440648608         442189544         442296588         442400925
        442494803         442583159         449082460         449117274        
449149418         449181353         449213180         449244995        
449276716         449306182         449337633         449369156        
449400415         449431683         449463165         449494608      440648616
        442189569         442296604         442400974         442494829        
442583175         449082478         449117282         449149426        
449181361         449213198         449245000         449276724        
449306190         449337641         449369164         449400423        
449431691         449462365         449494616      440648657         442189577
        442296653         442400990         442494886         442583191        
449082486         449117308         449149434         449181379        
449213206         449245018         449276732         449306208        
449337658         449369172         449400431         449431709        
449462373         449494624      440648681         442189635         442296687
        442401006         442494902         442583233         449082536        
449117316         449149442         449181387         449213214        
449245026         449276740         449306216         449337666        
449369180         449400449         449431717         449462381        
449494632      440648798         442189643         442296752         442401014
        442494936         442583241         449082551         449117324        
449149467         449181395         449213222         449245034        
449276757         449306224         449337674         449369198        
449400456         449431725         449462399         449494640   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440648806         442189650         442296760         442401055      
  442494969         442583266         449082585         449117332        
449149475         449181403         449213230         449245042        
449276765         449306232         449337682         449369206        
449400464         449431733         449462407         449494657      440648871
        442189676         442296810         442401105         442494977        
442583282         449082593         449117340         449149483        
449181411         449213248         449245059         449276773        
449306240         449337690         449369214         449400472        
449431741         449463173         449494665      440648905         442189759
        442296828         442401154         442495016         442583290        
449082643         449117365         449149491         449181429        
449213255         449245067         449276781         449306257        
449337708         449369222         449400480         449431758        
449463181         449494673      440649135         442189783         442296836
        442401196         442495081         442583431         449082692        
449117373         449149509         449181437         449213263        
449245075         449276799         449306265         449337716        
449369230         449400498         449431766         449463199        
449494681      440649150         442189882         442296869         442401246
        442495099         442583456         449082700         449117381        
449149517         449181445         449213271         449245083        
449276807         449306273         449337724         449369248        
449400506         449431774         449463207         449494699      440649267
        442189890         442296935         442401329         442495149        
442583480         449082767         449117399         449149525        
449181452         449213289         449245091         449276815        
449306281         449337732         449369255         449400514        
449431782         449463215         449494707      440649457         442189924
        442296992         442401394         442495230         442583530        
449082775         449117407         449149533         449181460        
449213297         449245109         449276823         449306299        
449337740         449369263         449400522         449431790        
449463223         449494715      440649622         442189957         442297057
        442401451         442495263         442583555         449082809        
449117415         449149541         449181478         449213305        
449245117         449276831         449306307         449337757        
449369271         449400530         449431808         449463231        
449494723      440649663         442189965         442297131         442401469
        442495271         442583571         449082833         449117423        
449149558         449181486         449213313         449245125        
449276849         449306315         449337765         449369289        
449400548         449431816         449463249         449494731      440649853
        442190021         442297156         442401485         442495396        
442583613         449082916         449117431         449149566        
449181494         449213321         449245133         449276856        
449306323         449337773         449369297         449400555        
449431824         449463256         449494749      440649861         442190062
        442297198         442401493         442495412         442583639        
449082924         449117449         449149574         449181502        
449213339         449245141         449276864         449306331        
449337781         449369305         449400563         449431832        
449463264         449494756      440649879         442190070         442297230
        442401501         442495438         442583654         449082981        
449117456         449149582         449181510         449213347        
449245158         449276872         449306349         449337799        
449369313         449400571         449431840         449463272        
449494764      440649937         442190096         442297248         442401550
        442495446         442583704         449082999         449117464        
449149590         449181528         449213354         449245166        
449276880         449306356         449337807         449369321        
449400589         449431857         449463280         449494772      440650059
        442190187         442297271         442401592         442495461        
442583753         449083054         449117472         449149608        
449181536         449213362         449245174         449276898        
449306364         449337815         449369339         449400597        
449431865         449463298         449494780      440650083         442190260
        442297313         442401659         442495495         442583795        
449083120         449117480         449149616         449181544        
449213370         449245182         449276906         449306372        
449337823         449369347         449400605         449431873        
449463306         449494798      440650109         442190286         442297321
        442401709         442495511         442583811         449083146        
449117498         449149624         449181551         449213388        
449245190         449276914         449306380         449337831        
449369354         449400613         449431881         449463314        
449494806      440650117         442190294         442297339         442401717
        442495529         442583852         449083153         449117506        
449149632         449181569         449213396         449245208        
449276922         449306398         449337849         449369362        
449400621         449431899         449463322         449494814      440650190
        442190302         442297412         442401758         442495586        
442583894         449083179         449117514         449149640        
449181577         449213404         449245216         449276930        
449306406         449337856         449369370         449400639        
449431907         449463330         449494822      440650216         442190310
        442297420         442401790         442495628         442583944        
449083286         449117522         449149657         449181585        
449213412         449245224         449276948         449306414        
449337864         449369388         449400647         449431915        
449463348         449494830      440650562         442190328         442297453
        442401824         442495651         442583977         449083328        
449117530         449149665         449181593         449213420        
449245232         449276955         449306422         449337872        
449369396         449400654         449431923         449463355        
449494848      440650703         442190336         442297461         442401832
        442495669         442583985         449083385         449117548        
449149673         449181601         449213438         449245240        
449276963         449306430         449337880         449369404        
449400662         449431931         449463363         449494855      440650729
        442190344         442297552         442401857         442495693        
442584017         449083450         449117555         449149681        
449181619         449213446         449245265         449276971        
449306448         449337898         449369412         449400670        
449431949         449463371         449494863      440650745         442190351
        442297594         442401881         442495701         442584025        
449083468         449117563         449149699         449181627        
449213453         449245273         449276989         449306455        
449337906         449369420         449400688         449431956        
449463389         449494871      440650786         442190435         442297610
        442401980         442495719         442584041         449083526        
449117571         449149707         449181635         449213461        
449245281         449276997         449306463         449337914        
449369438         449400696         449431964         449463397        
449494889      440650794         442190476         442297644         442402012
        442495750         442584090         449083542         449117589        
449149715         449181643         449213479         449245299        
449277003         449306471         449337922         449369446        
449400704         449431972         449463405         449494897      440650877
        442190492         442297677         442402046         442495800        
442584132         449083559         449117597         449149723        
449181650         449213487         449245307         449277011        
449306489         449337930         449369453         449400712        
449431980         449463413         449494905      440650984         442190500
        442297685         442402111         442495859         442584165        
449083583         449117605         449149731         449181668        
449213495         449245315         449277029         449306497        
449337948         449369461         449400720         449431998        
449463421         449494921      440651024         442190567         442297701
        442402137         442495941         442584173         449083633        
449117613         449149749         449181676         449213503        
449245323         449277037         449306505         449337955        
449369479         449400738         449432004         449463439        
449494939      440651057         442190591         442297776         442402152
        442495958         442584223         449083666         449117621        
449149756         449181684         449213511         449245331        
449277045         449306513         449337963         449369487        
449400746         449432012         449463447         449494947      440651065
        442190633         442297859         442402160         442495966        
442584231         449083708         449117639         449149764        
449181692         449213529         449245349         449277052        
449306521         449337971         449369495         449400753        
449432020         449463454         449494954      440651214         442190674
        442297883         442402202         442496006         442584264        
449083716         449117647         449149772         449181700        
449213545         449245356         449277060         449306539        
449337989         449369503         449400761         449432038        
449463462         449494962      440651388         442190682         442297990
        442402228         442496030         442584322         449083740        
449117654         449149780         449181718         449213552        
449245364         449277078         449306547         449337997        
449369511         449400779         449432046         449463470        
449494970      440651404         442190690         442298097         442402236
        442496063         442584355         449083773         449117662        
449149798         449181726         449213560         449245372        
449277094         449306554         449338003         449369529        
449400787         449432053         449463488         449494988      440651529
        442190781         442298188         442402244         442496097        
442584363         449083781         449117670         449149806        
449181734         449213578         449245380         449277102        
449306562         449338011         449369537         449400795        
449432061         449463496         449494996      440651545         442190799
        442298451         442402251         442496113         442584421        
449083799         449117688         449149814         449181742        
449213586         449245398         449277110         449306570        
449338029         449369545         449400803         449432079        
449463504         449495001      440651586         442190807         442298634
        442402285         442496147         442584447         449083807        
449117696         449149822         449181759         449213594        
449245406         449277128         449306588         449338037        
449369552         449400811         449432087         449463512        
449495019      440651784         442190898         442298642         442402293
        442496154         442584462         449083856         449117704        
449149830         449181767         449213602         449245414        
449277136         449306596         449338045         449369560        
449400829         449432095         449463520         449495027      440651800
        442190922         442298667         442402301         442496212        
442584470         449083898         449117712         449149848        
449181775         449213610         449245422         449277144        
449306604         449338052         449369578         449400837        
449432103         449463538         449495035      440651933         442190930
        442298766         442402327         442496220         442584512        
449083930         449117720         449149855         449181783        
449213628         449245430         449277151         449306612        
449338060         449369586         449400845         449432111        
449463546         449495043      440651958         442190955         442298816
        442402343         442496246         442584520         449083948        
449117738         449149863         449181791         449213636        
449245448         449277169         449306620         449338078        
449369594         449400852         449432129         449463553        
449495050      440652030         442190963         442298832         442402350
        442496295         442584553         449083955         449117746        
449149871         449181809         449213644         449245455        
449277177         449306638         449338086         449369602        
449400860         449432137         449463561         449495068      440652170
        442190971         442298865         442402400         442496311        
442584587         449083963         449117753         449149889        
449181817         449213651         449245463         449277185        
449306646         449338094         449369610         449400878        
449432145         449463579         449495076      440652246         442190997
        442298923         442402467         442496378         442584595        
449083971         449117761         449149897         449181833        
449213669         449245471         449277193         449306653        
449338102         449369628         449400886         449432152        
449463587         449495084      440652287         442191011         442298949
        442402491         442496444         442584629         449083989        
449117779         449149905         449181841         449213677        
449245489         449277201         449306661         449338110        
449369636         449400894         449432160         449463595        
449495092      440652352         442191045         442298980         442402517
        442496469         442584686         449084003         449117787        
449149913         449181858         449213685         449245497        
449277219         449306679         449338128         449369644        
449400902         449432178         449463603         449495100      440652535
        442191060         442299046         442402525         442496501        
442584728         449084011         449117803         449149921        
449181866         449213693         449245505         449277227        
449306687         449338136         449369651         449400910        
449432186         449463611         449495118      440652709         442191086
        442299053         442402558         442496535         442584736        
449084078         449117811         449149939         449181874        
449213701         449245513         449277235         449306695        
449338144         449369669         449400928         449432194        
449463629         449495126      440652865         442191128         442299079
        442402566         442496543         442584769         449084102        
449117829         449149947         449181882         449213719        
449245521         449277243         449306703         449338151        
449369677         449400936         449432202         449463637        
449495134      440652873         442191177         442299137         442402574
        442496576         442584785         449084136         449117837        
449149954         449181890         449213727         449245539        
449277250         449306711         449338169         449369685        
449400944         449432210         449463645         449495142      440652881
        442191185         442299210         442402608         442496592        
442584801         449084151         449117845         449149962        
449181908         449213735         449245547         449277268        
449306729         449338177         449369693         449400951        
449432228         449463652         449495159      440652949         442191193
        442299236         442402657         442496618         442584819        
449084169         449117852         449149970         449181916        
449213743         449245554         449277276         449306737        
449338185         449369701         449400969         449432236        
449463660         449495167      440652980         442191219         442299251
        442402665         442496634         442584835         449084201        
449117860         449149988         449181924         449213750        
449245562         449277284         449306745         449338193        
449369719         449400977         449432244         449463678        
449495175      440653053         442191250         442299269         442402681
        442496659         442584843         449084268         449117878        
449149996         449181932         449213768         449245570        
449277292         449306752         449338201         449369727        
449400985         449432251         449463686         449495183      440653145
        442191276         442299293         442402707         442496667        
442584850         449084276         449117886         449150002        
449181940         449213776         449245588         449277300        
449306760         449338219         449369735         449400993        
449432269         449463694         449495191      440653160         442191334
        442299335         442402715         442496691         442584868        
449084284         449117894         449150010         449181957        
449213784         449245596         449277318         449306778        
449338227         449369743         449401009         449432277        
449463702         449495209      440653368         442191342         442299343
        442402749         442496709         442584876         449084300        
449117902         449150028         449181965         449213792        
449245604         449277326         449306786         449338235        
449369750         449401017         449432285         449463710        
449495217      440653426         442191367         442299368         442402756
        442496717         442584900         449084342         449117910        
449150036         449181973         449213800         449245612        
449277334         449306794         449338243         449369768        
449401025         449432293         449463736         449495225      440653657
        442191375         442299376         442402764         442496725        
442584926         449084359         449117928         449150044        
449181981         449213818         449245620         449277342        
449306802         449338250         449369776         449401033        
449432301         449463744         449495233      440654036         442191441
        442299392         442402798         442496733         442584942        
449084375         449117936         449150051         449181999        
449213826         449245638         449277359         449306810        
449338268         449369784         449401041         449432319        
449463751         449495241      440654127         442191458         442299418
        442402830         442496741         442585006         449084433        
449117951         449150069         449182005         449213834        
449245646         449277367         449306828         449338276        
449369792         449401058         449432327         449463769        
449495258      440654390         442191466         442299459         442402855
        442496766         442585055         449084441         449117969        
449150077         449182013         449213842         449245653        
449277375         449306836         449338284         449369800        
449401066         449432335         449463777         449495266      440654465
        442191490         442299483         442402913         442496840        
442585089         449084466         449117985         449150085        
449182021         449213859         449245661         449277383        
449306844         449338292         449369818         449401074        
449432343         449463785         449495274      440654952         442191516
        442299517         442402970         442496873         442585105        
449084573         449117993         449150093         449182039        
449213867         449245679         449277391         449306851        
449338300         449369826         449401082         449432350        
449463793         449495282      440655207         442191532         442299533
        442403010         442496907         442585113         449084615        
449118009         449150101         449182047         449213875        
449245687         449277409         449306869         449338318        
449369834         449401090         449432368         449463801        
449495290      440655280         442191565         442299574         442403085
        442496956         442585121         449084623         449118017        
449150119         449182054         449213883         449245695        
449277417         449306877         449338326         449369842        
449401108         449432376         449463819         449495308      440655413
        442191581         442299582         442403101         442496980        
442585139         449084631         449118025         449150127        
449182062         449213891         449245703         449277425        
449306885         449338334         449369859         449401116        
449432384         449463827         449495316      440655439         442191607
        442299590         442403143         442497020         442585147        
449084649         449118033         449150135         449182088        
449213909         449245711         449277433         449306893        
449338342         449369867         449401124         449432392        
449463835         449495324      440655819         442191615         442299608
        442403200         442497046         442585162         449084656        
449118041         449150143         449182096         449213917        
449245729         449277441         449306901         449338359        
449369875         449401132         449432400         449463843        
449495332      440655975         442191672         442299624         442403218
        442497129         442585188         449084672         449118058        
449150150         449182104         449213925         449245737        
449277458         449306919         449338367         449369883        
449401140         449432418         449463850         449495340      440656163
        442191714         442299632         442403226         442497145        
442585253         449084706         449118066         449150168        
449182112         449213933         449245745         449277466        
449306927         449338375         449369891         449401157        
449432426         449463868         449495357      440656460         442191813
        442299699         442403275         442497251         442585287        
449084755         449118074         449150176         449182120        
449213941         449245752         449277474         449306935        
449338383         449369909         449401165         449432434        
449463876         449495365      440656528         442191979         442299715
        442403283         442497277         442585295         449084763        
449118082         449150184         449182146         449213958        
449245760         449277482         449306943         449338391        
449369917         449401173         449432442         449463884        
449495373      440656536         442192167         442299731         442403333
        442497301         442585345         449084813         449118090        
449150192         449182153         449213966         449245778        
449277490         449306950         449338409         449369925        
449401181         449432459         449463892         449495381   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440656627         442192225         442299780         442403382      
  442497327         442585352         449084821         449118108        
449150200         449182161         449213974         449245786        
449277508         449306968         449338417         449369933        
449401199         449432475         449463900         449495399      440656718
        442192274         442299798         442403390         442497343        
442585360         449084847         449118124         449150218        
449182187         449213982         449245794         449277516        
449306976         449338425         449369941         449401207        
449432483         449463918         449495407      440656742         442192308
        442299806         442403424         442497368         442585378        
449084888         449118132         449150226         449182195        
449213990         449245802         449277524         449306984        
449338433         449369966         449401215         449432491        
449463942         449495415      440656916         442192373         442299814
        442403473         442497418         442585402         449084912        
449118140         449150234         449182203         449214006        
449245810         449277532         449306992         449338441        
449369974         449401223         449432509         449463959        
449495423      440656999         442192407         442299855         442403499
        442497426         442585451         449084920         449118157        
449150242         449182211         449214022         449245828        
449277540         449307008         449338466         449369982        
449401231         449432517         449463967         449495431      440657013
        442192449         442299970         442403531         442497459        
442585477         449084938         449118165         449150267        
449182229         449214030         449245836         449277557        
449307016         449338474         449369990         449401249        
449432525         449463975         449495449      440657054         442192472
        442299996         442403549         442497467         442585576        
449085034         449118173         449150275         449182237        
449214048         449245851         449277565         449307024        
449338482         449370006         449401256         449432533        
449463983         449495456      440657245         442192480         442300026
        442403564         442497483         442585584         449085042        
449118181         449150283         449182245         449214055        
449245869         449277573         449307032         449338490        
449370014         449401264         449432541         449463991        
449495464      440657328         442192498         442300091         442403622
        442497509         442585600         449085125         449118199        
449150291         449182252         449214063         449245877        
449277581         449307040         449338508         449370022        
449401272         449432558         449464007         449495472      440657443
        442192506         442300182         442403739         442497533        
442585642         449085133         449118207         449150309        
449182260         449214071         449245885         449277599        
449307057         449338516         449370030         449401280        
449432566         449464015         449495480      440657476         442192514
        442300216         442403754         442497582         442585659        
449085141         449118215         449150325         449182278        
449214089         449245893         449277607         449307065        
449338524         449370048         449401298         449432574        
449464023         449495498      440657658         442192548         442300224
        442403762         442497640         442585683         449085166        
449118223         449150333         449182286         449214097        
449245901         449277615         449307073         449338532        
449370055         449401306         449432582         449464031        
449495506      440657732         442192563         442300273         442403804
        442497699         442585741         449085216         449118231        
449150341         449182294         449214105         449245919        
449277623         449307081         449338540         449370063        
449401314         449432608         449464049         449495514      440657807
        442192571         442300299         442403812         442497707        
442585758         449085224         449118249         449150358        
449182302         449214113         449245927         449277631        
449307099         449338557         449370071         449401322        
449432616         449464056         449495522      440657922         442192589
        442300307         442403820         442497756         442585766        
449085240         449118256         449150366         449182310        
449214121         449245943         449277649         449307107        
449338565         449370089         449401330         449432624        
449464064         449495530      440657930         442192639         442300414
        442403838         442497814         442585824         449085257        
449118264         449150374         449182328         449214139        
449245950         449277656         449307115         449338573        
449370097         449401348         449432632         449464072        
449495548      440658011         442192654         442300448         442403846
        442497822         442585857         449085273         449118272        
449150390         449182344         449214147         449245968        
449277664         449307123         449338581         449370105        
449401355         449432640         449464080         449495555      440658060
        442192837         442300455         442403879         442497970        
442585881         449085315         449118280         449150408        
449182351         449214162         449245976         449277672        
449307131         449338599         449370113         449401363        
449432657         449464098         449495571      440658169         442192878
        442300463         442403887         442498010         442585972        
449085323         449118298         449150416         449182369        
449214170         449245984         449277680         449307149        
449338607         449370121         449401371         449432665        
449464106         449495589      440658227         442192886         442300604
        442403903         442498028         442585998         449085356        
449118306         449150424         449182377         449214196        
449245992         449277698         449307156         449338615        
449370139         449401389         449432673         449464114        
449495597      440658268         442192894         442300620         442403911
        442498044         442586004         449085364         449118314        
449150432         449182385         449214204         449246008        
449277706         449307164         449338623         449370147        
449401397         449432681         449464122         449495605      440658318
        442192936         442300646         442403937         442498077        
442586020         449085380         449118322         449150440        
449182393         449214212         449246016         449277714        
449307172         449338631         449370154         449401405        
449432699         449464130         449495613      440658359         442192985
        442300687         442403952         442498085         442586137        
449085414         449118330         449150457         449182401        
449214220         449246024         449277722         449307180        
449338649         449370162         449401413         449432707        
449464148         449495621      440658508         442192993         442300729
        442404034         442498093         442586178         449085448        
449118348         449150465         449182419         449214238        
449246032         449277730         449307198         449338656        
449370170         449401421         449432715         449464155        
449495639      440658565         442193082         442300802         442404067
        442498143         442586202         449085455         449118355        
449150473         449182427         449214246         449246040        
449277748         449307206         449338664         449370188        
449401439         449432723         449464163         449495647      440658615
        442193124         442300836         442404125         442498200        
442586228         449085489         449118363         449150481        
449182435         449214253         449246057         449277755        
449307214         449338672         449370196         449401447        
449432731         449464171         449495654      440658649         442193140
        442300844         442404158         442498218         442586251        
449085570         449118371         449150499         449182443        
449214261         449246065         449277763         449307222        
449338680         449370212         449401454         449432749        
449464189         449495662      440658789         442193330         442300927
        442404166         442498267         442586301         449085612        
449118389         449150507         449182450         449214279        
449246073         449277771         449307230         449338698        
449370220         449401462         449432756         449464197        
449495670      440658953         442193371         442300976         442404182
        442498283         442586319         449085661         449118397        
449150515         449182468         449214287         449246081        
449277789         449307248         449338706         449370238        
449401470         449432764         449464205         449495688      440658995
        442193397         442301016         442404232         442498291        
442586350         449085679         449118405         449150523        
449182476         449214295         449246099         449277797        
449307255         449338714         449370253         449401488        
449432772         449464213         449495696      440659027         442193405
        442301032         442404265         442498309         442586392        
449085711         449118413         449150531         449182484        
449214303         449246107         449277805         449307263        
449338722         449370261         449401496         449432780        
449464221         449495704      440659100         442193413         442301040
        442404331         442498325         442586442         449085745        
449118439         449150549         449182492         449214311        
449246115         449277813         449307271         449338730        
449370279         449401504         449432798         449464239        
449495712      440659118         442193421         442301081         442404356
        442498358         442586467         449085778         449118447        
449150556         449182500         449214329         449246123        
449277821         449307289         449338748         449370287        
449401512         449432806         449464247         449495720      440659126
        442193454         442301099         442404380         442498366        
442586525         449085786         449118454         449150564        
449182518         449214337         449246131         449277839        
449307297         449338755         449370295         449401520        
449432814         449464254         449495738      440659142         442193496
        442301107         442404414         442498374         442586533        
449085802         449118462         449150572         449182526        
449214345         449246149         449277854         449307305        
449338763         449370303         449401538         449432822        
449464262         449495746      440659290         442193504         442301149
        442404422         442498382         442586566         449085828        
449118470         449150598         449182534         449214352        
449246156         449277862         449307313         449338771        
449370311         449401546         449432830         449464270        
449495753      440659308         442193512         442301172         442404489
        442498408         442586616         449085836         449118488        
449150606         449182542         449214360         449246164        
449277870         449307321         449338789         449370329        
449401553         449432848         449464288         449495761      440659415
        442193538         442301180         442404539         442498416        
442586624         449085844         449118496         449150614        
449182559         449214378         449246172         449277888        
449307339         449338797         449370337         449401561        
449432855         449464296         449495779      440659456         442193546
        442301263         442404562         442498473         442586632        
449085851         449118504         449150622         449182567        
449214386         449246180         449277896         449307347        
449338805         449370345         449401579         449432863        
449464304         449495787      440659480         442193561         442301321
        442404588         442498481         442586640         449085869        
449118512         449150630         449182575         449214394        
449246198         449277904         449307354         449338813        
449370352         449401587         449432889         449464312        
449495795      440659522         442193611         442301347         442404604
        442498499         442586715         449085919         449118520        
449150648         449182583         449214402         449246206        
449277912         449307362         449338821         449370360        
449401595         449432897         449464320         449495803      440659571
        442193629         442301388         442404646         442498515        
442586723         449085943         449118538         449150655        
449182591         449214410         449246214         449277920        
449307370         449338839         449370378         449401603        
449432905         449464338         449495829      440659639         442193637
        442301453         442404661         442498549         442586764        
449086008         449118546         449150663         449182609        
449214428         449246222         449277938         449307388        
449338847         449370386         449401611         449432913        
449464346         449495837      440659670         442193652         442301487
        442404737         442498564         442586798         449086024        
449118553         449150671         449182617         449214436        
449246230         449277946         449307396         449338854        
449370394         449401629         449432921         449464353        
449495845      440659704         442193686         442301545         442404760
        442498580         442586806         449086040         449118561        
449150689         449182625         449214444         449246248        
449277953         449307404         449338862         449370402        
449401637         449432939         449464361         449495852      440659795
        442193694         442301560         442404794         442498598        
442586848         449086057         449118579         449150697        
449182633         449214451         449246255         449277961        
449307412         449338870         449370410         449401645        
449432947         449464379         449495860      440659829         442193710
        442301594         442404810         442498697         442586889        
449086073         449118587         449150705         449182641        
449214469         449246263         449277979         449307420        
449338888         449370428         449401652         449432954        
449464387         449495878      440659928         442193736         442301610
        442404851         442498713         442586996         449086099        
449118595         449150713         449182658         449214477        
449246271         449277987         449307438         449338896        
449370436         449401660         449432962         449464395        
449495886      440659936         442193744         442301636         442404869
        442498770         442587085         449086123         449118603        
449150721         449182666         449214485         449246289        
449277995         449307446         449338912         449370444        
449401678         449432970         449464403         449495894      440660165
        442193769         442301685         442404877         442498804        
442587101         449086149         449118611         449150739        
449182674         449214493         449246297         449278001        
449307453         449338920         449370451         449401686        
449432988         449464411         449495902      440660199         442193777
        442301727         442404893         442498812         442587127        
449086156         449118629         449150747         449182682        
449214501         449246313         449278019         449307461        
449338938         449370469         449401694         449432996        
449464429         449495910      440660256         442193819         442301743
        442404919         442498861         442587275         449086164        
449118637         449150754         449182690         449214519        
449246321         449278027         449307479         449338946        
449370477         449401702         449433002         449464437        
449495928      440660389         442193835         442301792         442404927
        442498887         442587283         449086222         449118645        
449150762         449182708         449214527         449246339        
449278035         449307487         449338953         449370485        
449401710         449433010         449464445         449495936      440660397
        442193900         442301826         442404950         442498895        
442587358         449086255         449118652         449150770        
449182716         449214535         449246347         449278043        
449307495         449338961         449370493         449401728        
449433028         449464452         449495944      440660413         442193934
        442301834         442404992         442498903         442587366        
449086313         449118660         449150788         449182724        
449214543         449246354         449278050         449307503        
449338979         449370501         449401736         449433036        
449464460         449495969      440660421         442193942         442301941
        442405007         442498911         442587374         449086321        
449118678         449150796         449182732         449214550        
449246362         449278068         449307511         449338987        
449370519         449401744         449433044         449464478        
449495977      440660488         442193959         442301966         442405031
        442498929         442587382         449086339         449118686        
449150804         449182740         449214568         449246370        
449278076         449307529         449338995         449370527        
449401751         449433051         449464486         449495993      440660637
        442193967         442301982         442405098         442498952        
442587416         449086347         449118694         449150812        
449182757         449214576         449246388         449278084        
449307537         449339001         449370535         449401769        
449433069         449464494         449496009      440660736         442194007
        442302014         442405122         442498960         442587432        
449086362         449118702         449150820         449182765        
449214584         449246396         449278092         449307545        
449339019         449370543         449401777         449433077        
449464502         449496017      440660777         442194098         442302022
        442405239         442498978         442587465         449086370        
449118710         449150838         449182773         449214592        
449246404         449278100         449307552         449339027        
449370550         449401785         449433085         449464510        
449496025      440660868         442194106         442302030         442405320
        442499018         442587481         449086388         449118728        
449150846         449182781         449214600         449246412        
449278118         449307560         449339035         449370568        
449401793         449433093         449464528         449496033      440660918
        442194122         442302048         442405452         442499026        
442587515         449086412         449118736         449150853        
449182799         449214618         449246420         449278126        
449307578         449339043         449370576         449401801        
449433101         449464536         449496041      440660991         442194197
        442302055         442405494         442499059         442587531        
449086420         449118744         449150861         449182807        
449214626         449246438         449278134         449307586        
449339050         449370584         449401819         449433119        
449464544         449496058      440661007         442194205         442302154
        442405510         442499067         442587549         449086503        
449118751         449150879         449182815         449214634        
449246446         449278142         449307594         449339068        
449370592         449401827         449433127         449464551        
449496066      440661049         442194239         442302162         442405528
        442499083         442587556         449086529         449118769        
449150887         449182823         449214642         449246453        
449278159         449307602         449339076         449370600        
449401835         449433135         449464569         449496074      440661056
        442194247         442302204         442405650         442499109        
442587572         449086545         449118777         449150895        
449182831         449214659         449246461         449278167        
449307610         449339084         449370618         449401843        
449433143         449464577         449496082      440661072         442194338
        442302238         442405759         442499133         442587580        
449086586         449118785         449150911         449182856        
449214667         449246479         449278175         449307628        
449339092         449370626         449401850         449433150        
449464585         449496090      440661130         442194395         442302428
        442405767         442499141         442587614         449086602        
449118793         449150929         449182864         449214675        
449246487         449278183         449307636         449339100        
449370634         449401868         449433168         449464593        
449496108      440661155         442194403         442302527         442405775
        442499166         442587648         449086644         449118801        
449150937         449182872         449214683         449246495        
449278191         449307644         449339118         449370642        
449401876         449433176         449464601         449496116      440661163
        442194411         442302600         442405809         442499174        
442587655         449086651         449118819         449150945        
449182880         449214691         449246503         449278209        
449307651         449339126         449370659         449401884        
449433184         449464619         449496124      440661296         442194536
        442302667         442405825         442499257         442587671        
449086669         449118827         449150952         449182898        
449214709         449246511         449278217         449307669        
449339134         449370667         449401892         449433192        
449464627         449496132      440661379         442194544         442302683
        442405833         442499265         442587713         449086685        
449118835         449150960         449182906         449214717        
449246529         449278225         449307677         449339142        
449370675         449401900         449433200         449464635        
449496140      440661544         442194601         442302758         442405874
        442499281         442587721         449086719         449118843        
449150986         449182914         449214725         449246537        
449278233         449307685         449339159         449370683        
449401918         449433218         449464643         449496157   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440661551         442194619         442302790         442405882      
  442499331         442587739         449086727         449118850        
449150994         449182922         449214733         449246545        
449278241         449307693         449339167         449370691        
449401926         449433226         449464650         449496165      440661593
        442194635         442302824         442405890         442499349        
442587762         449086768         449118868         449151000        
449182930         449214741         449246552         449278258        
449307701         449339175         449370709         449401934        
449433234         449464668         449496173      440661601         442194676
        442302832         442405908         442499414         442587770        
449086776         449118876         449151018         449182948        
449214758         449246560         449278266         449307719        
449339183         449370717         449401942         449433242        
449464676         449496181      440661684         442194700         442302857
        442405940         442499422         442587788         449086792        
449118884         449151026         449182955         449214766        
449246578         449278274         449307727         449339191        
449370725         449401959         449433259         449464684        
449496199      440661791         442194734         442302865         442406021
        442499463         442587820         449086818         449118892        
449151034         449182963         449214774         449246586        
449278282         449307735         449339209         449370733        
449401967         449433267         449464692         449496207      440661882
        442194759         442302881         442406047         442499471        
442587879         449086826         449118900         449151042        
449182971         449214782         449246594         449278290        
449307743         449339217         449370741         449401975        
449433275         449464700         449496215      440661890         442194791
        442302907         442406054         442499489         442587911        
449086842         449118918         449151059         449182989        
449214790         449246602         449278308         449307750        
449339225         449370758         449401983         449433283        
449464718         449496223      440662005         442194817         442302915
        442406104         442499505         442587937         449086859        
449118926         449151067         449183003         449214808        
449246610         449278316         449307776         449339233        
449370766         449401991         449433291         449464726        
449496231      440662252         442194825         442302923         442406120
        442499539         442587945         449086867         449118934        
449151075         449183011         449214816         449246628        
449278324         449307784         449339241         449370774        
449402007         449433309         449464734         449496249      440662310
        442194841         442302931         442406138         442499604        
442587952         449086875         449118942         449151083        
449183029         449214824         449246636         449278332        
449307792         449339258         449370782         449402015        
449433317         449464742         449496256      440662344         442194866
        442302949         442406146         442499646         442588018        
449086883         449118959         449151091         449183037        
449214832         449246644         449278340         449307800        
449339266         449370790         449402023         449433325        
449464759         449496264      440662351         442194916         442302980
        442406203         442499695         442588026         449086891        
449118967         449151109         449183045         449214840        
449246651         449278357         449307818         449339274        
449370808         449402031         449433333         449464767        
449496272      440662401         442194932         442302998         442406237
        442499745         442588042         449086909         449118975        
449151117         449183052         449214857         449246669        
449278365         449307826         449339282         449370816        
449402049         449433341         449464775         449496280      440662559
        442194965         442303004         442406252         442499760        
442588059         449086917         449118983         449151125        
449183060         449214865         449246677         449278373        
449307834         449339290         449370824         449402056        
449433358         449464783         449496298      440662609         442194973
        442303012         442406310         442499828         442588067        
449086925         449118991         449151133         449183078        
449214873         449246685         449278381         449307842        
449339308         449370832         449402064         449433366        
449464791         449496306      440662757         442194999         442303046
        442406351         442499844         442588083         449086933        
449119007         449151141         449183086         449214881        
449246693         449278399         449307859         449339316        
449370840         449402072         449433374         449464809        
449496314      440662773         442195004         442303087         442406377
        442499851         442588091         449086941         449119015        
449151158         449183094         449214899         449246701        
449278407         449307867         449339324         449370857        
449402080         449433382         449464817         449496322      440662880
        442195046         442303137         442406385         442499893        
442588109         449086958         449119031         449151166        
449183102         449214907         449246719         449278415        
449307875         449339332         449370865         449402098        
449433390         449464825         449496330      440662914         442195061
        442303145         442406393         442499919         442588117        
449086966         449119056         449151174         449183110        
449214915         449246727         449278423         449307883        
449339340         449370873         449402106         449433408        
449464833         449496348      440663276         442195087         442303160
        442406435         442499935         442588125         449086974        
449119064         449151182         449183128         449214923        
449246735         449278431         449307891         449339357        
449370881         449402114         449433416         449464841        
449496355      440663284         442195095         442303178         442406518
        442499950         442588158         449086982         449119072        
449151190         449183136         449214931         449246743        
449278449         449307909         449339365         449370899        
449402122         449433424         449464858         449496363      440663581
        442195103         442303186         442406591         442499984        
442588166         449086990         449119080         449151208        
449183144         449214949         449246750         449278456        
449307925         449339381         449370907         449402130        
449433432         449464866         449496371      440663615         442195152
        442303236         442406609         442500005         442588182        
449087006         449119098         449151216         449183151        
449214956         449246768         449278464         449307933        
449339399         449370915         449402148         449433440        
449464874         449496389      440663649         442195210         442303269
        442406641         442500021         442588208         449087014        
449119106         449151224         449183169         449214964        
449246776         449278472         449307941         449339407        
449370923         449402155         449433457         449464882        
449496397      440663730         442195236         442303277         442406757
        442500039         442588216         449087022         449119114        
449151232         449183177         449214980         449246784        
449278480         449307958         449339415         449370931        
449402163         449433465         449464890         449496405      440663870
        442195293         442303400         442406773         442500062        
442588240         449087030         449119122         449151240        
449183185         449214998         449246792         449278498        
449307966         449339423         449370949         449402171        
449433473         449464908         449496413      440663888         442195392
        442303525         442406799         442500070         442588323        
449087048         449119130         449151257         449183193        
449215003         449246800         449278506         449307974        
449339431         449370956         449402189         449433481        
449464916         449496421      440663979         442195442         442303541
        442406864         442500088         442588398         449087055        
449119148         449151265         449183201         449215011        
449246818         449278514         449307982         449339449        
449370964         449402197         449433499         449464924        
449496439      440663987         442195467         442303616         442406898
        442500187         442588414         449087063         449119155        
449151273         449183219         449215029         449246826        
449278522         449307990         449339456         449370972        
449402205         449433507         449464932         449496447      440664043
        442195525         442303665         442406914         442500203        
442588489         449087089         449119163         449151281        
449183227         449215037         449246834         449278530        
449308006         449339464         449370980         449402213        
449433515         449464940         449496454      440664290         442195533
        442303673         442406963         442500211         442588505        
449087097         449119171         449151299         449183235        
449215045         449246842         449278548         449308014        
449339472         449370998         449402221         449433523        
449464957         449496462      440664381         442195582         442303681
        442406997         442500245         442588521         449087105        
449119189         449151307         449183243         449215052        
449246859         449278555         449308022         449339480        
449371004         449402239         449433531         449464965        
449496470      440664456         442195590         442303707         442407003
        442500252         442588547         449087113         449119197        
449151315         449183250         449215060         449246867        
449278563         449308030         449339498         449371012        
449402247         449433549         449464973         449496488      440664514
        442195616         442303772         442407052         442500302        
442588562         449087121         449119205         449151323        
449183268         449215078         449246875         449278571        
449308048         449339506         449371020         449402254        
449433556         449464981         449496496      440664837         442195673
        442303780         442407078         442500310         442588604        
449087139         449119213         449151331         449183276        
449215086         449246883         449278589         449308055        
449339514         449371038         449402262         449433564        
449464999         449496504      440664878         442195707         442303814
        442407086         442500328         442588620         449087147        
449119221         449151349         449183284         449215094        
449246891         449278597         449308063         449339522        
449371046         449402270         449433572         449465004        
449496512      440665115         442195731         442303822         442407102
        442500336         442588638         449087162         449119239        
449151356         449183292         449215102         449246917        
449278605         449308071         449339530         449371053        
449402288         449433580         449465012         449496520      440665255
        442195798         442303889         442407144         442500385        
442588646         449087170         449119247         449151364        
449183300         449215110         449246925         449278613        
449308089         449339548         449371061         449402296        
449433598         449465020         449496538      440665289         442195855
        442303962         442407193         442500393         442588711        
449087188         449119254         449151372         449183318        
449215128         449246933         449278621         449308097        
449339555         449371079         449402304         449433606        
449465038         449496546      440665321         442195863         442304010
        442407201         442500435         442588729         449087196        
449119262         449151380         449183326         449215136        
449246941         449278639         449308105         449339563        
449371087         449402312         449433614         449465046        
449496553      440665347         442195897         442304044         442407227
        442500450         442588737         449087204         449119270        
449151398         449183334         449215144         449246958        
449278647         449308113         449339571         449371095        
449402320         449433622         449465053         449496561      440665446
        442195913         442304101         442407250         442500476        
442588745         449087212         449119288         449151406        
449183342         449215151         449246966         449278654        
449308121         449339589         449371103         449402338        
449433630         449465061         449496579      440665529         442196010
        442304127         442407268         442500484         442588760        
449087220         449119296         449151414         449183359        
449215169         449246974         449278662         449308139        
449339597         449371111         449402346         449433648        
449465079         449496587      440665537         442196028         442304234
        442407292         442500518         442588794         449087238        
449119304         449151422         449183367         449215177        
449246982         449278670         449308147         449339605        
449371129         449402353         449433655         449465087        
449496595      440665560         442196036         442304275         442407326
        442500542         442588810         449087246         449119312        
449151430         449183375         449215185         449246990        
449278688         449308154         449339613         449371137        
449402361         449433663         449465095         449496603      440665644
        442196044         442304309         442407367         442500575        
442588836         449087261         449119320         449151448        
449183383         449215193         449247006         449278696        
449308162         449339621         449371145         449402379        
449433671         449465103         449496611      440665719         442196051
        442304325         442407391         442500625         442588869        
449087279         449119338         449151455         449183391        
449215201         449247014         449278704         449308170        
449339639         449371152         449402387         449433689        
449465111         449496629      440665826         442196127         442304341
        442407417         442500674         442588885         449087287        
449119346         449151463         449183409         449215219        
449247022         449278712         449308188         449339647        
449371160         449402395         449433697         449465129        
449496637      440665867         442196135         442304358         442407433
        442500682         442588893         449087295         449119353        
449151471         449183417         449215227         449247030        
449278720         449308196         449339654         449371178        
449402403         449433705         449465137         449496645      440665875
        442196218         442304374         442407474         442500773        
442588943         449087303         449119361         449151489        
449183425         449215235         449247048         449278738        
449308204         449339662         449371186         449402411        
449433713         449465145         449496652      440665982         442196275
        442304416         442407490         442500807         442588968        
449087311         449119379         449151497         449183433        
449215243         449247055         449278746         449308212        
449339670         449371194         449402429         449433721        
449465152         449496660      440666006         442196283         442304432
        442407508         442500823         442588976         449087329        
449119387         449151505         449183441         449215250        
449247063         449278753         449308220         449339688        
449371202         449402437         449433739         449465160        
449496678      440666105         442196309         442304457         442407516
        442500849         442588984         449087337         449119395        
449151513         449183458         449215268         449247071        
449278761         449308238         449339696         449371210        
449402445         449433747         449465178         449496686      440666170
        442196317         442304465         442407540         442500856        
442589016         449087345         449119403         449151521        
449183466         449215276         449247089         449278779        
449308246         449339704         449371228         449402452        
449433754         449465186         449496694      440666188         442196416
        442304507         442407557         442500922         442589057        
449087352         449119411         449151539         449183474        
449215284         449247097         449278787         449308253        
449339712         449371236         449402460         449433762        
449465194         449496702      440666196         442196465         442304564
        442407565         442500948         442589149         449087360        
449119429         449151547         449183482         449215292        
449247105         449278795         449308261         449339720        
449371244         449402478         449433770         449465202        
449496710      440666212         442196531         442304572         442407573
        442501052         442589164         449087378         449119437        
449151554         449183490         449215300         449247113        
449278803         449308279         449339738         449371251        
449402486         449433788         449465210         449496728      440666220
        442196572         442304598         442407631         442501078        
442589222         449087386         449119445         449151562        
449183508         449215318         449247121         449278811        
449308287         449339746         449371269         449402494        
449433796         449465228         449496736      440666410         442196614
        442304606         442407664         442501102         442589230        
449087394         449119452         449151570         449183516        
449215326         449247147         449278829         449308295        
449339753         449371277         449402502         449433804        
449465236         449496744      440666436         442196671         442304697
        442407672         442501128         442589248         449087410        
449119460         449151588         449183524         449215334        
449247154         449278837         449308303         449339761        
449371285         449402510         449433812         449465244        
449496751      440666477         442196697         442304721         442407730
        442501201         442589263         449087428         449119478        
449151596         449183532         449215342         449247162        
449278845         449308311         449339779         449371293        
449402528         449433820         449465251         449496769      440666584
        442196705         442304747         442407748         442501219        
442589305         449087436         449119486         449151604        
449183540         449215359         449247170         449278852        
449308329         449339787         449371301         449402536        
449433838         449465269         449496777      440666733         442196762
        442304770         442407755         442501292         442589347        
449087444         449119494         449151612         449183557        
449215375         449247188         449278860         449308337        
449339795         449371319         449402544         449433846        
449465277         449496785      440666782         442197166         442304788
        442407763         442501300         442589370         449087451        
449119502         449151620         449183565         449215383        
449247196         449278878         449308345         449339803        
449371327         449402551         449433853         449465285        
449496793      440666931         442197315         442304796         442407797
        442501375         442589388         449087469         449119510        
449151638         449183573         449215409         449247204        
449278886         449308352         449339811         449371335        
449402569         449433861         449465293         449496801      440667012
        442197349         442304812         442407805         442501383        
442589396         449087477         449119528         449151646        
449183581         449215417         449247212         449278894        
449308360         449339829         449371343         449402577        
449433879         449465301         449496819      440667053         442197364
        442304820         442407813         442501409         442589412        
449087485         449119536         449151653         449183599        
449215425         449247220         449278902         449308378        
449339837         449371350         449402585         449433887        
449465319         449496827      440667269         442197380         442304861
        442407896         442501433         442589438         449087493        
449119544         449151661         449183607         449215433        
449247238         449278910         449308386         449339845        
449371368         449402593         449433895         449465327        
449496835      440667293         442197398         442304887         442407912
        442501466         442589453         449087501         449119551        
449151679         449183615         449215441         449247246        
449278928         449308394         449339852         449371376        
449402601         449433911         449465335         449496843      440667301
        442197422         442304903         442407946         442501524        
442589479         449087519         449119569         449151687        
449183623         449215458         449247253         449278936        
449308402         449339860         449371384         449402619        
449433929         449465343         449496850      440667368         442197430
        442304911         442407987         442501532         442589487        
449087527         449119585         449151695         449183631        
449215466         449247261         449278944         449308410        
449339886         449371392         449402627         449433937        
449465350         449496868      440667483         442197448         442304937
        442407995         442501557         442589578         449087535        
449119593         449151703         449183649         449215474        
449247279         449278951         449308428         449339894        
449371400         449402635         449433945         449465368        
449496876      440667517         442197455         442304945         442408043
        442501581         442589586         449087543         449119601        
449151711         449183656         449215482         449247287        
449278969         449308436         449339902         449371418        
449402643         449433952         449465376         449496884   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440667590         442197513         442305017         442408118      
  442501607         442589594         449087550         449119619        
449151729         449183664         449215490         449247295        
449278977         449308444         449339910         449371426        
449402650         449433960         449465384         449496892      440667640
        442197554         442305033         442408126         442501615        
442589610         449087568         449119627         449151737        
449183672         449215508         449247303         449278985        
449308451         449339928         449371434         449402668        
449433978         449465392         449496900      440667673         442197570
        442305082         442408142         442501649         442589644        
449087576         449119635         449151745         449183680        
449215516         449247311         449278993         449308469        
449339936         449371442         449402676         449433986        
449465400         449496918      440667707         442197612         442305132
        442408159         442501664         442589651         449087584        
449119643         449151752         449183698         449215524        
449247329         449279009         449308477         449339944        
449371459         449402684         449433994         449465418        
449496926      440667723         442197778         442305199         442408167
        442501722         442589701         449087592         449119650        
449151778         449183706         449215532         449247337        
449279017         449308485         449339951         449371467        
449402692         449434000         449465426         449496934      440667780
        442197786         442305223         442408175         442501789        
442589735         449087600         449119668         449151786        
449183714         449215540         449247345         449279025        
449308493         449339969         449371475         449402700        
449434018         449465442         449496942      440667913         442197794
        442305249         442408183         442501821         442589743        
449087618         449119676         449151794         449183722        
449215557         449247352         449279033         449308501        
449339977         449371483         449402718         449434026        
449465459         449496959      440668002         442197836         442305256
        442408191         442501854         442589776         449087626        
449119684         449151810         449183730         449215565        
449247360         449279041         449308519         449339985        
449371491         449402726         449434034         449465467        
449496967      440668036         442197992         442305298         442408209
        442501862         442589784         449087634         449119692        
449151828         449183748         449215573         449247378        
449279058         449308527         449339993         449371509        
449402734         449434042         449465475         449496975      440668101
        442198008         442305355         442408225         442501888        
442589859         449087642         449119700         449151836        
449183755         449215581         449247386         449279066        
449308535         449340009         449371517         449402742        
449434059         449465483         449496983      440668150         442198016
        442305413         442408233         442501904         442589875        
449087659         449119718         449151844         449183763        
449215599         449247394         449279074         449308543        
449340017         449371525         449402759         449434067        
449465491         449496991      440668275         442198040         442305447
        442408241         442501938         442589909         449087667        
449119726         449151851         449183771         449215607        
449247402         449279082         449308550         449340025        
449371533         449402767         449434075         449465509        
449497007      440668374         442198065         442305470         442408290
        442501953         442589917         449087675         449119734        
449151869         449183789         449215615         449247410        
449279090         449308568         449340041         449371541        
449402775         449434083         449465517         449497015      440668408
        442198123         442305504         442408407         442502043        
442589933         449087683         449119742         449151877        
449183797         449215623         449247428         449279108        
449308576         449340058         449371558         449402783        
449434091         449465525         449497023      440668440         442198131
        442305538         442408415         442502050         442589958        
449087691         449119759         449151893         449183805        
449215631         449247436         449279116         449308584        
449340066         449371566         449402791         449434109        
449465533         449497031      440668606         442198172         442305546
        442408456         442502209         442589966         449087709        
449119767         449151901         449183813         449215656        
449247444         449279124         449308592         449340074        
449371574         449402809         449434117         449465541        
449497049      440668630         442198180         442305561         442408472
        442502225         442590055         449087717         449119775        
449151919         449183821         449215664         449247451        
449279132         449308600         449340082         449371582        
449402817         449434125         449465558         449497056      440668796
        442198206         442305587         442408506         442502233        
442590063         449087725         449119783         449151935        
449183839         449215672         449247469         449279140        
449308618         449340090         449371590         449402825        
449434133         449465574         449497064      440668937         442198222
        442305595         442408548         442502258         442590097        
449087733         449119791         449151943         449183847        
449215680         449247477         449279157         449308626        
449340108         449371608         449402833         449434141        
449465582         449497072      440668952         442198289         442305603
        442408647         442502373         442590105         449087741        
449119809         449151950         449183854         449215698        
449247485         449279165         449308634         449340116        
449371616         449402841         449434158         449465590        
449497080      440669125         442198354         442305629         442408654
        442502399         442590139         449087758         449119817        
449151968         449183862         449215706         449247493        
449279173         449308642         449340124         449371624        
449402858         449434166         449465608         449497098      440669141
        442198404         442305645         442408720         442502464        
442590154         449087766         449119825         449151976        
449183870         449215714         449247501         449279181        
449308659         449340132         449371632         449402866        
449434174         449465616         449497106      440669216         442198438
        442305686         442408787         442502597         442590170        
449087774         449119833         449151984         449183888        
449215722         449247519         449279199         449308667        
449340140         449371640         449402874         449434182        
449465624         449497114      440669257         442198446         442305702
        442408795         442502621         442590188         449087782        
449119841         449151992         449183896         449215730        
449247527         449279207         449308675         449340157        
449371657         449402882         449434190         449465632        
449497122      440669463         442198545         442305710         442408829
        442502639         442590212         449087790         449119858        
449152008         449183904         449215748         449247535        
449279215         449308683         449340173         449371665        
449402890         449434208         449465640         449497130      440669471
        442198552         442305769         442408860         442502647        
442590311         449087808         449119866         449152016        
449183912         449215755         449247543         449279223        
449308691         449340181         449371673         449402908        
449434216         449465657         449497148      440669547         442198586
        442305801         442408886         442502654         442590386        
449087816         449119874         449152024         449183920        
449215763         449247550         449279231         449308709        
449340199         449371681         449402916         449434224        
449465665         449497155      440669752         442198636         442305819
        442408910         442502688         442590444         449087824        
449119882         449152032         449183938         449215771        
449247576         449279249         449308717         449340207        
449371699         449402924         449434232         449465673        
449497163      440669794         442198644         442305827         442408928
        442502696         442590451         449087832         449119890        
449152040         449183946         449215789         449247584        
449279256         449308733         449340215         449371707        
449402932         449434240         449465681         449497171      440669844
        442198685         442305835         442408944         442502720        
442590469         449087840         449119908         449152057        
449183953         449215797         449247592         449279264        
449308741         449340223         449371715         449402940        
449434257         449465699         449497189      440669877         442198701
        442305850         442408951         442502738         442590519        
449087857         449119916         449152065         449183961        
449215805         449247600         449279272         449308758        
449340231         449371723         449402957         449434265        
449465707         449497197      440669885         442198735         442305868
        442408977         442502761         442590550         449087865        
449119924         449152081         449183979         449215813        
449247618         449279280         449308766         449340249        
449371731         449402965         449434273         449465715        
449497205      440669893         442198750         442305892         442409017
        442502779         442590592         449087873         449119932        
449152099         449183987         449215821         449247626        
449279298         449308774         449340256         449371749        
449402973         449434281         449465731         449497213      440669935
        442198768         442305926         442409025         442502829        
442590600         449087881         449119940         449152107        
449184001         449215839         449247634         449279306        
449308782         449340264         449371756         449402981        
449434299         449465749         449497221      440669950         442198826
        442305942         442409108         442502886         442590667        
449087899         449119957         449152115         449184027        
449215847         449247642         449279314         449308790        
449340272         449371764         449402999         449434307        
449465756         449497239      440669976         442198875         442305975
        442409116         442502928         442590675         449087907        
449119965         449152123         449184035         449215854        
449247659         449279322         449308808         449340280        
449371772         449403005         449434315         449465764        
449497247      440670008         442198891         442305983         442409165
        442502944         442590683         449087915         449119973        
449152131         449184043         449215862         449247667        
449279330         449308816         449340298         449371780        
449403013         449434323         449465772         449497254      440670040
        442198917         442306015         442409173         442502951        
442590691         449087923         449119981         449152149        
449184050         449215870         449247675         449279348        
449308824         449340306         449371798         449403021        
449434331         449465780         449497262      440670057         442198941
        442306023         442409199         442502993         442590709        
449087931         449119999         449152156         449184068        
449215888         449247683         449279355         449308832        
449340314         449371806         449403039         449434349        
449465798         449497270      440670115         442198974         442306064
        442409207         442503025         442590741         449087949        
449120005         449152164         449184076         449215896        
449247691         449279363         449308840         449340322        
449371814         449403047         449434356         449465806        
449497288      440670123         442198982         442306072         442409215
        442503041         442590758         449087956         449120013        
449152172         449184084         449215904         449247709        
449279371         449308857         449340330         449371822        
449403054         449434364         449465814         449497296      440670537
        442199063         442306098         442409256         442503066        
442590774         449087964         449120021         449152198        
449184092         449215912         449247717         449279389        
449308865         449340348         449371830         449403062        
449434372         449465822         449497304      440670685         442199071
        442306130         442409306         442503090         442590782        
449087972         449120039         449152206         449184100        
449215920         449247725         449279397         449308873        
449340355         449371848         449403070         449434380        
449465830         449497312      440670693         442199089         442306163
        442409322         442503124         442590790         449087980        
449120047         449152214         449184118         449215938        
449247733         449279405         449308881         449340363        
449371855         449403088         449434398         449465848        
449497320      440670743         442199147         442306171         442409371
        442503132         442590840         449087998         449120054        
449152222         449184126         449215946         449247741        
449279413         449308899         449340371         449371863        
449403096         449434406         449465855         449497338      440670800
        442199154         442306213         442409389         442503173        
442590857         449088004         449120062         449152230        
449184134         449215953         449247758         449279421        
449308907         449340389         449371871         449403104        
449434414         449465863         449497346      440670818         442199162
        442306254         442409447         442503199         442590915        
449088012         449120070         449152248         449184142        
449215961         449247766         449279439         449308915        
449340397         449371889         449403112         449434422        
449465871         449497353      440670925         442199204         442306270
        442409462         442503207         442590923         449088020        
449120088         449152255         449184159         449215979        
449247774         449279447         449308923         449340405        
449371897         449403120         449434430         449465889        
449497361      440670990         442199212         442306288         442409512
        442503231         442590931         449088038         449120096        
449152263         449184167         449215987         449247782        
449279454         449308931         449340413         449371905        
449403138         449434448         449465897         449497379      440671113
        442199246         442306304         442409579         442503264        
442590980         449088046         449120104         449152271        
449184183         449215995         449247790         449279462        
449308949         449340421         449371913         449403146        
449434455         449465905         449497387      440671204         442199287
        442306338         442409603         442503322         442591004        
449088053         449120112         449152289         449184191        
449216001         449247808         449279470         449308956        
449340439         449371921         449403153         449434463        
449465913         449497395      440671212         442199295         442306346
        442409645         442503348         442591012         449088061        
449120120         449152297         449184209         449216019        
449247816         449279488         449308964         449340447        
449371939         449403161         449434471         449465921        
449497403      440671287         442199311         442306361         442409702
        442503363         442591053         449088079         449120138        
449152305         449184217         449216027         449247824        
449279496         449308972         449340454         449371947        
449403179         449434489         449465939         449497411      440671295
        442199352         442306387         442409710         442503371        
442591061         449088087         449120146         449152313        
449184225         449216035         449247832         449279504        
449308980         449340462         449371954         449403187        
449434497         449465947         449497429      440671451         442199360
        442306478         442409736         442503421         442591079        
449088095         449120153         449152321         449184233        
449216043         449247840         449279512         449308998        
449340470         449371962         449403195         449434505        
449465954         449497437      440671469         442199386         442306494
        442409777         442503470         442591103         449088103        
449120161         449152339         449184241         449216050        
449247857         449279520         449309004         449340488        
449371970         449403203         449434513         449465962        
449497445      440671519         442199394         442306544         442409793
        442503512         442591160         449088111         449120179        
449152347         449184258         449216068         449247865        
449279538         449309012         449340496         449371988        
449403211         449434521         449465970         449497452      440671782
        442199410         442306593         442409819         442503520        
442591178         449088129         449120187         449152354        
449184266         449216076         449247873         449279546        
449309020         449340504         449371996         449403237        
449434539         449465988         449497460      440671790         442199428
        442306601         442409835         442503546         442591319        
449088137         449120195         449152362         449184274        
449216084         449247881         449279553         449309038        
449340512         449372002         449403245         449434547        
449465996         449497478      440671816         442199519         442306650
        442409850         442503579         442591368         449088145        
449120203         449152370         449184282         449216092        
449247899         449279561         449309046         449340520        
449372010         449403252         449434554         449466002        
449497486      440672178         442199550         442306668         442409876
        442503587         442591384         449088152         449120211        
449152388         449184308         449216100         449247907        
449279579         449309053         449340538         449372028        
449403260         449434562         449466010         449497494      440672186
        442199626         442306684         442409900         442503660        
442591418         449088160         449120229         449152396        
449184316         449216118         449247915         449279587        
449309061         449340546         449372036         449403278        
449434570         449466028         449497502      440672244         442199683
        442306734         442409926         442503702         442591426        
449088178         449120237         449152404         449184324        
449216126         449247931         449279595         449309079        
449340553         449372044         449403286         449434588        
449466036         449497510      440673515         442199774         442306809
        442409934         442503710         442591442         449088186        
449120245         449152412         449184332         449216134        
449247949         449279603         449309087         449340561        
449372051         449403294         449434596         449466044        
449497528      440673549         442199832         442306825         442409959
        442503769         442591517         449088194         449120252        
449152420         449184340         449216142         449247956        
449279611         449309095         449340579         449372069        
449403302         449434604         449466051         449497536      440673564
        442199857         442306999         442409991         442503793        
442591541         449088202         449120260         449152438        
449184357         449216159         449247964         449279629        
449309103         449340587         449372077         449403310        
449434612         449466069         449497544      440673630         442199956
        442307005         442410007         442503801         442591558        
449088210         449120278         449152446         449184365        
449216167         449247972         449279645         449309111        
449340595         449372085         449403328         449434620        
449466077         449497551      440675189         442199964         442307021
        442410056         442503819         442591574         449088228        
449120286         449152453         449184373         449216175        
449247998         449279652         449309129         449340603        
449372093         449403344         449434638         449466085        
449497569      440675304         442200069         442307054         442410106
        442503827         442591624         449088236         449120294        
449152461         449184381         449216183         449248004        
449279660         449309137         449340611         449372101        
449403351         449434646         449466093         449497577      440675379
        442200077         442307062         442410122         442503843        
442591673         449088244         449120302         449152479        
449184407         449216191         449248012         449279678        
449309145         449340629         449372119         449403369        
449434653         449466101         449497585      440675395         442200119
        442307070         442410130         442503850         442591699        
449088251         449120310         449152487         449184415        
449216209         449248020         449279686         449309152        
449340637         449372127         449403377         449434661        
449466119         449497593      440675452         442200127         442307112
        442410155         442503868         442591707         449088269        
449120328         449152495         449184423         449216217        
449248038         449279694         449309160         449340645        
449372135         449403385         449434679         449466127        
449497601      440675460         442200192         442307120         442410171
        442503884         442591715         449088277         449120336        
449152511         449184431         449216225         449248046        
449279702         449309178         449340652         449372143        
449403393         449434687         449466135         449497619   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440675536         442200259         442307146         442410197      
  442503967         442591756         449088285         449120344        
449152529         449184449         449216233         449248053        
449279710         449309186         449340660         449372150        
449403401         449434695         449466143         449497627      440675650
        442200283         442307153         442410213         442503991        
442591798         449088293         449120351         449152537        
449184456         449216241         449248061         449279728        
449309194         449340678         449372168         449403419        
449434703         449466150         449497635      440675858         442200291
        442307179         442410239         442504007         442591830        
449088301         449120369         449152545         449184464        
449216258         449248079         449279736         449309202        
449340686         449372176         449403427         449434711        
449466168         449497643      440675957         442200358         442307187
        442410270         442504098         442591848         449088319        
449120377         449152552         449184472         449216266        
449248087         449279744         449309210         449340694        
449372184         449403435         449434729         449466176        
449497650      440676252         442200424         442307237         442410312
        442504106         442591855         449088327         449120385        
449152560         449184480         449216274         449248095        
449279751         449309228         449340702         449372192        
449403443         449434737         449466184         449497668      440676492
        442200457         442307245         442410320         442504155        
442591889         449088335         449120393         449152578        
449184498         449216282         449248103         449279769        
449309236         449340710         449372200         449403450        
449434745         449466192         449497676      440676534         442200465
        442307260         442410411         442504189         442591897        
449088343         449120401         449152586         449184506        
449216290         449248111         449279777         449309244        
449340728         449372218         449403468         449434752        
449466200         449497684      440676633         442200499         442307278
        442410569         442504254         442591913         449088350        
449120419         449152594         449184514         449216308        
449248129         449279785         449309251         449340736        
449372226         449403476         449434760         449466218        
449497692      440676740         442200515         442307302         442410593
        442504270         442591939         449088368         449120427        
449152602         449184522         449216316         449248137        
449279793         449309269         449340744         449372234        
449403484         449434778         449466226         449497700      440676781
        442200598         442307310         442410619         442504304        
442591947         449088376         449120435         449152610        
449184530         449216324         449248145         449279801        
449309277         449340751         449372242         449403492        
449434786         449466234         449497718      440676831         442200671
        442307328         442410650         442504312         442591962        
449088384         449120443         449152628         449184548        
449216332         449248152         449279819         449309285        
449340769         449372259         449403500         449434794        
449466242         449497726      440676872         442200689         442307351
        442410668         442504338         442591988         449088392        
449120450         449152636         449184555         449216340        
449248160         449279835         449309293         449340777        
449372267         449403518         449434802         449466259        
449497734      440676898         442200697         442307369         442410718
        442504353         442592002         449088400         449120468        
449152651         449184563         449216357         449248178        
449279843         449309301         449340785         449372275        
449403526         449434810         449466267         449497742      440676914
        442200713         442307419         442410742         442504387        
442592010         449088418         449120476         449152669        
449184589         449216365         449248186         449279850        
449309319         449340793         449372283         449403534        
449434828         449466275         449497759      440676963         442200721
        442307435         442410809         442504437         442592028        
449088426         449120484         449152677         449184597        
449216373         449248194         449279868         449309327        
449340801         449372291         449403542         449434836        
449466283         449497767      440677003         442200754         442307468
        442410817         442504445         442592044         449088434        
449120492         449152685         449184605         449216381        
449248202         449279876         449309335         449340819        
449372309         449403559         449434844         449466291        
449497775      440677029         442200804         442307484         442410825
        442504460         442592069         449088442         449120500        
449152693         449184613         449216399         449248210        
449279884         449309350         449340827         449372317        
449403567         449434851         449466309         449497783      440677052
        442200838         442307500         442410833         442504494        
442592077         449088459         449120518         449152719        
449184621         449216407         449248228         449279892        
449309368         449340835         449372325         449403575        
449434869         449466317         449497791      440677086         442200853
        442307518         442410858         442504502         442592093        
449088467         449120526         449152727         449184639        
449216415         449248236         449279900         449309376        
449340843         449372333         449403583         449434877        
449466325         449497809      440677094         442200903         442307542
        442410866         442504510         442592176         449088475        
449120534         449152735         449184647         449216423        
449248244         449279918         449309384         449340850        
449372341         449403591         449434885         449466333        
449497817      440677144         442200937         442307591         442410908
        442504528         442592184         449088483         449120542        
449152743         449184654         449216431         449248251        
449279926         449309392         449340868         449372358        
449403609         449434893         449466341         449497825      440677185
        442200952         442307609         442410924         442504536        
442592192         449088491         449120559         449152750        
449184662         449216449         449248269         449279934        
449309400         449340876         449372366         449403617        
449434901         449466358         449497833      440677201         442200994
        442307633         442410940         442504569         442592200        
449088509         449120567         449152768         449184670        
449216456         449248277         449279942         449309418        
449340884         449372374         449403625         449434919        
449466366         449497841      440677235         442201000         442307658
        442411039         442504593         442592226         449088517        
449120575         449152776         449184688         449216464        
449248285         449279959         449309426         449340892        
449372382         449403633         449434927         449466374        
449497858      440677276         442201083         442307674         442411047
        442504619         442592234         449088525         449120583        
449152784         449184704         449216472         449248293        
449279967         449309434         449340900         449372390        
449403641         449434943         449466382         449497866      440677292
        442201109         442307682         442411054         442504650        
442592325         449088533         449120591         449152792        
449184712         449216480         449248301         449279975        
449309442         449340918         449372408         449403658        
449434950         449466390         449497874      440677318         442201166
        442307690         442411088         442504676         442592341        
449088541         449120609         449152800         449184720        
449216498         449248319         449279983         449309459        
449340926         449372416         449403666         449434968        
449466408         449497882      440677342         442201224         442307716
        442411146         442504684         442592358         449088558        
449120617         449152818         449184738         449216506        
449248327         449279991         449309467         449340934        
449372424         449403674         449434976         449466416        
449497908      440677524         442201232         442307740         442411161
        442504833         442592382         449088566         449120625        
449152826         449184753         449216522         449248335        
449280007         449309475         449340942         449372432        
449403682         449434984         449466424         449497916      440677557
        442201240         442307807         442411187         442504841        
442592408         449088574         449120633         449152834        
449184761         449216530         449248343         449280015        
449309483         449340959         449372440         449403690        
449434992         449466432         449497924      440677565         442201257
        442307823         442411203         442504908         442592416        
449088582         449120641         449152842         449184779        
449216548         449248350         449280023         449309491        
449340967         449372457         449403708         449435007        
449466440         449497932      440677581         442201281         442307849
        442411211         442504932         442592432         449088590        
449120658         449152859         449184787         449216555        
449248368         449280031         449309509         449340975        
449372465         449403716         449435015         449466457        
449497940      440677714         442201513         442307898         442411260
        442504940         442592440         449088608         449120666        
449152867         449184795         449216563         449248376        
449280049         449309517         449340983         449372473        
449403724         449435023         449466465         449497957      440677771
        442201612         442307948         442411302         442505012        
442592507         449088616         449120674         449152875        
449184803         449216571         449248384         449280056        
449309525         449340991         449372481         449403732        
449435031         449466473         449497965      440677839         442201679
        442307971         442411328         442505038         442592523        
449088624         449120682         449152883         449184811        
449216589         449248392         449280064         449309533        
449341007         449372499         449403740         449435049        
449466481         449497973      440677847         442201687         442308144
        442411344         442505053         442592549         449088632        
449120690         449152891         449184829         449216597        
449248400         449280072         449309541         449341015        
449372507         449403757         449435056         449466499        
449497981      440677938         442201802         442308169         442411351
        442505061         442592564         449088640         449120708        
449152909         449184837         449216605         449248418        
449280080         449309558         449341023         449372515        
449403765         449435064         449466507         449497999      440677946
        442201828         442308185         442411385         442505079        
442592580         449088657         449120716         449152917        
449184845         449216613         449248426         449280098        
449309566         449341031         449372523         449403773        
449435072         449466515         449498005      440677987         442201836
        442308193         442411427         442505087         442592606        
449088665         449120724         449152925         449184852        
449216621         449248434         449280106         449309574        
449341049         449372531         449403781         449435080        
449466523         449498013      440677995         442201869         442308219
        442411435         442505145         442592648         449088673        
449120732         449152941         449184860         449216639        
449248442         449280114         449309582         449341056        
449372549         449403799         449435098         449466531        
449498021      440678035         442201901         442308227         442411484
        442505152         442592705         449088681         449120740        
449152958         449184878         449216647         449248459        
449280122         449309590         449341064         449372556        
449403807         449435106         449466549         449498039      440678134
        442201919         442308235         442411500         442505194        
442592721         449088699         449120757         449152966        
449184886         449216654         449248467         449280130        
449309608         449341072         449372564         449403815        
449435122         449466556         449498047      440678159         442201927
        442308243         442411518         442505236         442592762        
449088715         449120765         449152974         449184894        
449216662         449248475         449280148         449309616        
449341080         449372572         449403823         449435130        
449466564         449498054      440678209         442201950         442308318
        442411641         442505269         442592796         449088723        
449120773         449152982         449184902         449216670        
449248483         449280155         449309624         449341098        
449372580         449403831         449435148         449466572        
449498062      440678217         442201992         442308342         442411666
        442505293         442592804         449088731         449120781        
449152990         449184910         449216688         449248491        
449280163         449309632         449341106         449372598        
449403849         449435155         449466580         449498070      440678241
        442202008         442308367         442411674         442505319        
442592812         449088749         449120799         449153006        
449184928         449216696         449248509         449280171        
449309640         449341114         449372614         449403856        
449435163         449466598         449498088      440678258         442202024
        442308375         442411682         442505335         442592853        
449088756         449120807         449153014         449184936        
449216704         449248517         449280189         449309657        
449341122         449372622         449403864         449435171        
449466606         449498096      440678498         442202065         442308417
        442411799         442505434         442592861         449088764        
449120815         449153030         449184944         449216712        
449248525         449280197         449309665         449341130        
449372630         449403872         449435189         449466614        
449498104      440678506         442202073         442308466         442411807
        442505459         442592887         449088772         449120823        
449153048         449184951         449216720         449248533        
449280205         449309673         449341148         449372648        
449403880         449435197         449466622         449498112      440678597
        442202099         442308474         442411849         442505533        
442592929         449088780         449120831         449153055        
449184969         449216738         449248541         449280213        
449309681         449341155         449372655         449403898        
449435205         449466630         449498120      440678613         442202115
        442308524         442411880         442505582         442592937        
449088798         449120849         449153063         449184977        
449216746         449248558         449280221         449309699        
449341163         449372663         449403906         449435213        
449466655         449498138      440678647         442202123         442308532
        442411906         442505608         442592994         449088814        
449120856         449153071         449184985         449216753        
449248566         449280239         449309707         449341171        
449372671         449403914         449435221         449466663        
449498146      440678670         442202131         442308573         442411948
        442505616         442593075         449088822         449120864        
449153089         449184993         449216761         449248574        
449280247         449309715         449341189         449372689        
449403922         449435239         449466689         449498153      440678688
        442202149         442308581         442411963         442505632        
442593166         449088830         449120872         449153097        
449185008         449216779         449248582         449280254        
449309723         449341197         449372697         449403930        
449435247         449466697         449498161      440678746         442202156
        442308615         442411997         442505640         442593224        
449088848         449120880         449153105         449185016        
449216787         449248590         449280262         449309731        
449341205         449372705         449403948         449435254        
449466705         449498179      440678779         442202164         442308623
        442412003         442505665         442593232         449088855        
449120898         449153113         449185024         449216795        
449248608         449280270         449309749         449341213        
449372713         449403955         449435262         449466713        
449498187      440679009         442202180         442308664         442412086
        442505707         442593240         449088863         449120906        
449153121         449185032         449216803         449248616        
449280288         449309756         449341221         449372721        
449403963         449435270         449466721         449498195      440679330
        442202214         442308672         442412094         442505723        
442593257         449088871         449120914         449153139        
449185040         449216811         449248624         449280296        
449309764         449341239         449372739         449403971        
449435288         449466739         449498203      440679348         442202222
        442308714         442412102         442505798         442593299        
449088889         449120922         449153147         449185057        
449216829         449248632         449280304         449309772        
449341247         449372747         449403989         449435296        
449466747         449498211      440679363         442202230         442308755
        442412136         442505814         442593323         449088897        
449120930         449153154         449185065         449216837        
449248640         449280312         449309780         449341254        
449372754         449403997         449435304         449466754        
449498229      440679371         442202255         442308789         442412151
        442505863         442593349         449088905         449120955        
449153162         449185073         449216845         449248657        
449280320         449309798         449341262         449372762        
449404003         449435312         449466762         449498237      440679413
        442202263         442308839         442412219         442505889        
442593364         449088913         449120963         449153170        
449185081         449216852         449248665         449280338        
449309806         449341270         449372770         449404029        
449435338         449466770         449498245      440679462         442202313
        442308862         442412268         442505947         442593372        
449088921         449120971         449153188         449185099        
449216860         449248673         449280346         449309814        
449341288         449372788         449404037         449435346        
449466788         449498252      440679488         442202339         442308888
        442412276         442505962         442593380         449088939        
449120989         449153196         449185107         449216878        
449248681         449280353         449309822         449341296        
449372796         449404045         449435353         449466796        
449498260      440679520         442202388         442308953         442412292
        442505996         442593414         449088947         449120997        
449153212         449185115         449216886         449248699        
449280361         449309830         449341304         449372804        
449404052         449435361         449466804         449498278      440679637
        442202396         442309019         442412326         442506002        
442593422         449088954         449121003         449153220        
449185123         449216894         449248707         449280379        
449309848         449341312         449372812         449404060        
449435379         449466812         449498286      440679686         442202404
        442309035         442412342         442506028         442593430        
449088962         449121011         449153238         449185131        
449216902         449248715         449280395         449309855        
449341320         449372820         449404078         449435387        
449466820         449498294      440679835         442202446         442309068
        442412359         442506036         442593448         449088970        
449121029         449153261         449185149         449216910        
449248723         449280403         449309863         449341338        
449372838         449404086         449435395         449466838        
449498302      440679900         442202461         442309076         442412375
        442506069         442593455         449088988         449121037        
449153287         449185156         449216928         449248731        
449280411         449309871         449341346         449372846        
449404094         449435403         449466846         449498310      440679991
        442202479         442309084         442412391         442506085        
442593521         449088996         449121045         449153295        
449185164         449216936         449248749         449280429        
449309889         449341353         449372853         449404102        
449435411         449466853         449498328      440680130         442202487
        442309175         442412409         442506234         442593539        
449089002         449121052         449153303         449185172        
449216944         449248756         449280437         449309897        
449341379         449372861         449404110         449435429        
449466861         449498336      440680213         442202552         442309191
        442412433         442506317         442593653         449089010        
449121060         449153311         449185180         449216951        
449248764         449280445         449309905         449341387        
449372879         449404128         449435437         449466879        
449498344      440680221         442202560         442309209         442412474
        442506333         442593661         449089028         449121078        
449153329         449185198         449216977         449248772        
449280452         449309913         449341395         449372887        
449404136         449435445         449466887         449498351   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440680445         442202578         442309217         442412516      
  442506358         442593703         449089036         449121086        
449153337         449185206         449216985         449248780        
449280460         449309921         449341403         449372895        
449404144         449435452         449466895         449498369      440680536
        442202644         442309258         442412540         442506366        
442593737         449089044         449121094         449153345        
449185214         449216993         449248798         449280478        
449309939         449341411         449372903         449404151        
449435460         449466903         449498377      440680577         442202677
        442309266         442412557         442506408         442593752        
449089051         449121102         449153352         449185222        
449217009         449248806         449280486         449309947        
449341429         449372911         449404169         449435478        
449466911         449498385      440680726         442202735         442309308
        442412573         442506499         442593786         449089069        
449121110         449153360         449185230         449217017        
449248814         449280494         449309954         449341437        
449372929         449404177         449435486         449466929        
449498393      440680734         442202818         442309399         442412623
        442506507         442593802         449089077         449121128        
449153378         449185248         449217025         449248830        
449280502         449309962         449341445         449372937        
449404185         449435494         449466937         449498401      440680742
        442202826         442309415         442412672         442506523        
442593844         449089085         449121136         449153386        
449185255         449217033         449248848         449280510        
449309970         449341452         449372945         449404193        
449435502         449466945         449498419      440681211         442202875
        442309456         442412714         442506531         442593869        
449089093         449121144         449153394         449185263        
449217041         449248855         449280528         449309988        
449341460         449372952         449404201         449435510        
449466952         449498427      440681278         442202925         442309472
        442412722         442506549         442593919         449089101        
449121151         449153402         449185271         449217058        
449248863         449280536         449309996         449341478        
449372960         449404219         449435528         449466960        
449498435      440681310         442202982         442309506         442412763
        442506556         442593927         449089119         449121169        
449153410         449185289         449217066         449248889        
449280544         449310002         449341486         449372978        
449404227         449435536         449466978         449498443      440681419
        442202990         442309514         442412771         442506572        
442593943         449089127         449121177         449153428        
449185297         449217074         449248897         449280551        
449310010         449341494         449372986         449404235        
449435544         449466986         449498450      440681435         442203006
        442309571         442412813         442506622         442593950        
449089135         449121185         449153436         449185305        
449217082         449248905         449280569         449310028        
449341502         449372994         449404243         449435551        
449466994         449498468      440681443         442203071         442309654
        442412847         442506630         442593968         449089143        
449121193         449153444         449185313         449217090        
449248913         449280577         449310036         449341510        
449373000         449404250         449435569         449467000        
449498476      440681450         442203097         442309688         442412888
        442506648         442594008         449089150         449121201        
449153451         449185321         449217108         449248921        
449280585         449310044         449341528         449373018        
449404268         449435577         449467018         449498484      440681492
        442203113         442309696         442412953         442506655        
442594065         449089168         449121219         449153469        
449185339         449217116         449248939         449280593        
449310051         449341536         449373026         449404276        
449435585         449467026         449498492      440681641         442203139
        442309712         442412979         442506671         442594073        
449089176         449121227         449153477         449185347        
449217124         449248947         449280601         449310069        
449341544         449373034         449404284         449435593        
449467034         449498500      440681781         442203188         442309761
        442413068         442506713         442594081         449089184        
449121235         449153485         449185354         449217132        
449248954         449280619         449310077         449341551        
449373042         449404292         449435601         449467042        
449498518      440681799         442203196         442309787         442413092
        442506721         442594099         449089192         449121243        
449153493         449185362         449217140         449248962        
449280627         449310085         449341569         449373059        
449404300         449435619         449467059         449498526      440681849
        442203220         442309811         442413118         442506739        
442594123         449089200         449121250         449153501        
449185370         449217157         449248970         449280635        
449310093         449341577         449373067         449404318        
449435627         449467067         449498534      440681856         442203246
        442309829         442413126         442506747         442594156        
449089218         449121268         449153519         449185388        
449217165         449248988         449280643         449310101        
449341585         449373075         449404326         449435635        
449467075         449498542      440681872         442203261         442309852
        442413134         442506754         442594164         449089242        
449121276         449153527         449185396         449217181        
449248996         449280650         449310119         449341593        
449373083         449404334         449435643         449467083        
449498559      440681898         442203287         442309860         442413142
        442506770         442594180         449089259         449121284        
449153535         449185404         449217199         449249002        
449280668         449310127         449341601         449373091        
449404342         449435650         449467091         449498567      440681922
        442203295         442309894         442413159         442506812        
442594198         449089267         449121292         449153543        
449185412         449217207         449249010         449280676        
449310135         449341619         449373109         449404359        
449435668         449467109         449498575      440682003         442203436
        442309902         442413175         442506820         442594222        
449089275         449121300         449153550         449185420        
449217215         449249028         449280684         449310143        
449341627         449373117         449404367         449435676        
449467117         449498583      440682011         442203469         442309951
        442413209         442506853         442594263         449089283        
449121318         449153568         449185438         449217223        
449249036         449280692         449310150         449341635        
449373125         449404375         449435684         449467125        
449498591      440682029         442203493         442309969         442413217
        442506952         442594347         449089291         449121326        
449153576         449185446         449217231         449249044        
449280700         449310168         449341643         449373133        
449404383         449435692         449467133         449498609      440682052
        442203501         442309977         442413225         442506986        
442594362         449089309         449121334         449153584        
449185453         449217249         449249051         449280718        
449310176         449341650         449373141         449404391        
449435700         449467141         449498617      440682078         442203519
        442309993         442413233         442507000         442594388        
449089317         449121342         449153592         449185461        
449217256         449249069         449280726         449310184        
449341668         449373158         449404409         449435718        
449467158         449498625      440682185         442203535         442310124
        442413274         442507034         442594396         449089325        
449121359         449153600         449185479         449217264        
449249077         449280734         449310192         449341676        
449373166         449404417         449435726         449467166        
449498633      440682250         442203568         442310165         442413316
        442507067         442594461         449089333         449121367        
449153618         449185487         449217272         449249085        
449280742         449310200         449341684         449373174        
449404425         449435734         449467174         449498641      440682284
        442203592         442310249         442413324         442507117        
442594495         449089341         449121375         449153626        
449185495         449217280         449249093         449280759        
449310218         449341692         449373182         449404433        
449435742         449467182         449498658      440682326         442203600
        442310256         442413340         442507125         442594503        
449089358         449121383         449153634         449185511        
449217298         449249101         449280767         449310226        
449341700         449373190         449404441         449435759        
449467190         449498666      440682672         442203659         442310264
        442413365         442507174         442594537         449089366        
449121391         449153642         449185529         449217306        
449249119         449280775         449310234         449341718        
449373208         449404458         449435767         449467208        
449498674      440682920         442203691         442310298         442413407
        442507240         442594545         449089374         449121409        
449153659         449185537         449217314         449249127        
449280783         449310242         449341726         449373216        
449404466         449435775         449467216         449498682      440683035
        442203717         442310306         442413449         442507257        
442594610         449089382         449121417         449153667        
449185545         449217322         449249135         449280791        
449310259         449341734         449373224         449404474        
449435783         449467224         449498690      440683142         442203758
        442310371         442413506         442507281         442594651        
449089390         449121425         449153675         449185552        
449217330         449249143         449280809         449310267        
449341742         449373240         449404482         449435791        
449467232         449498708      440683175         442203766         442310405
        442413522         442507299         442594669         449089408        
449121433         449153683         449185560         449217348        
449249150         449280817         449310275         449341759        
449373257         449404490         449435809         449467240        
449498724      440683225         442203881         442310447         442413530
        442507315         442594693         449089416         449121441        
449153691         449185578         449217355         449249168        
449280825         449310283         449341767         449373265        
449404508         449435817         449467257         449498732      440683241
        442203899         442310454         442413605         442507356        
442594735         449089424         449121458         449153709        
449185586         449217363         449249176         449280833        
449310291         449341775         449373273         449404516        
449435825         449467265         449498740      440683340         442203907
        442310462         442413613         442507406         442594768        
449089432         449121466         449153717         449185594        
449217371         449249184         449280841         449310309        
449341783         449373281         449404524         449435833        
449467273         449498757      440683456         442203949         442310470
        442413647         442507414         442594792         449089440        
449121474         449153725         449185602         449217389        
449249192         449280858         449310317         449341791        
449373299         449404532         449435841         449467281        
449498765      440683506         442203980         442310496         442413712
        442507448         442594859         449089457         449121482        
449153733         449185610         449217397         449249200        
449280866         449310325         449341809         449373307        
449404540         449435858         449467299         449498773      440683571
        442204103         442310546         442413761         442507463        
442594891         449089465         449121490         449153741        
449185628         449217405         449249218         449280874        
449310333         449341817         449373315         449404557        
449435866         449467307         449498781      440683589         442204145
        442310561         442413845         442507505         442594941        
449089473         449121508         449153758         449185636        
449217413         449249226         449280882         449310341        
449341825         449373323         449404565         449435874        
449467315         449498799      440683688         442204160         442310595
        442413852         442507521         442594974         449089481        
449121516         449153766         449185644         449217421        
449249234         449280890         449310358         449341833        
449373331         449404573         449435882         449467323        
449498807      440683696         442204194         442310603         442413910
        442507570         442594982         449089499         449121524        
449153774         449185651         449217439         449249242        
449280908         449310366         449341841         449373349        
449404581         449435890         449467331         449498815      440683753
        442204202         442310629         442413928         442507588        
442594990         449089507         449121532         449153782        
449185669         449217447         449249259         449280916        
449310374         449341858         449373356         449404599        
449435908         449467349         449498823      440684181         442204210
        442310645         442413977         442507596         442595047        
449089515         449121540         449153790         449185677        
449217454         449249267         449280924         449310382        
449341866         449373364         449404607         449435916        
449467356         449498831      440684405         442204269         442310660
        442414009         442507638         442595062         449089523        
449121557         449153808         449185685         449217462        
449249275         449280932         449310390         449341874        
449373372         449404615         449435924         449467364        
449498849      440684884         442204376         442310694         442414066
        442507661         442595088         449089531         449121565        
449153816         449185693         449217470         449249283        
449280940         449310408         449341882         449373380        
449404623         449435932         449467372         449498856      440684934
        442204418         442310835         442414082         442507679        
442595096         449089549         449121573         449153824        
449185701         449217488         449249291         449280957        
449310416         449341890         449373398         449404631        
449435940         449467380         449498864      440685279         442204467
        442310876         442414090         442507711         442595146        
449089556         449121581         449153832         449185719        
449217496         449249309         449280965         449310424        
449341908         449373406         449404649         449435957        
449467398         449498872      440685303         442204509         442310884
        442414108         442507760         442595161         449089564        
449121599         449153840         449185727         449217504        
449249317         449280973         449310432         449341916        
449373414         449404656         449435965         449467406        
449498880      440685337         442204525         442310892         442414132
        442507810         442595187         449089572         449121607        
449153857         449185735         449217512         449249325        
449280981         449310440         449341924         449373422        
449404664         449435973         449467414         449498898      440685436
        442204533         442310975         442414157         442507828        
442595229         449089580         449121615         449153865        
449185743         449217520         449249333         449280999        
449310457         449341932         449373430         449404672        
449435981         449467422         449498906      440685444         442204541
        442310983         442414173         442507836         442595237        
449089598         449121623         449153873         449185768        
449217546         449249358         449281005         449310465        
449341940         449373448         449404680         449435999        
449467430         449498914      440685451         442204590         442311049
        442414181         442507893         442595260         449089614        
449121631         449153881         449185776         449217553        
449249366         449281013         449310473         449341957        
449373455         449404698         449436005         449467448        
449498922      440685592         442204608         442311148         442414199
        442507901         442595302         449089622         449121649        
449153899         449185784         449217561         449249374        
449281021         449310481         449341965         449373463        
449404706         449436013         449467455         449498930      440685600
        442204616         442311155         442414207         442507984        
442595310         449089630         449121656         449153907        
449185792         449217587         449249382         449281039        
449310499         449341973         449373489         449404714        
449436021         449467463         449498948      440685626         442204715
        442311171         442414249         442507992         442595351        
449089648         449121664         449153915         449185800        
449217595         449249390         449281047         449310507        
449341981         449373497         449404722         449436039        
449467471         449498955      440685683         442204723         442311189
        442414256         442508040         442595377         449089655        
449121672         449153923         449185818         449217603        
449249408         449281054         449310515         449341999        
449373505         449404730         449436047         449467489        
449498963      440685709         442204756         442311221         442414272
        442508065         442595385         449089671         449121680        
449153931         449185826         449217611         449249416        
449281062         449310523         449342013         449373513        
449404748         449436054         449467497         449498971      440686699
        442204814         442311247         442414280         442508107        
442595393         449089689         449121698         449153949        
449185834         449217629         449249424         449281070        
449310531         449342021         449373521         449404755        
449436062         449467505         449498989      440686822         442204830
        442311270         442414306         442508115         442595401        
449089697         449121706         449153956         449185842        
449217637         449249432         449281088         449310549        
449342039         449373539         449404763         449436070        
449467513         449498997      440686996         442204863         442311387
        442414314         442508180         442595443         449089705        
449121714         449153964         449185859         449217645        
449249440         449281096         449310556         449342047        
449373547         449404771         449436088         449467521        
449499003      440687093         442204905         442311395         442414322
        442508214         442595468         449089713         449121722        
449153972         449185867         449217652         449249457        
449281104         449310564         449342054         449373554        
449404789         449436096         449467539         449499011      440687101
        442204913         442311411         442414371         442508222        
442595492         449089721         449121730         449153980        
449185875         449217660         449249465         449281112        
449310572         449342062         449373562         449404797        
449436104         449467547         449499029      440687176         442204921
        442311445         442414421         442508248         442595518        
449089739         449121748         449153998         449185883        
449217678         449249473         449281120         449310580        
449342070         449373570         449404805         449436112        
449467554         449499037      440687184         442204970         442311452
        442414496         442508297         442595567         449089747        
449121755         449154004         449185891         449217686        
449249481         449281138         449310598         449342088        
449373588         449404813         449436120         449467562        
449499045      440687192         442205266         442311460         442414587
        442508305         442595591         449089754         449121763        
449154012         449185909         449217694         449249499        
449281146         449310606         449342096         449373596        
449404821         449436138         449467570         449499052      440687259
        442205472         442311502         442414595         442508313        
442595641         449089762         449121771         449154020        
449185917         449217702         449249507         449281153        
449310614         449342104         449373604         449404839        
449436146         449467588         449499060      440687267         442205530
        442311510         442414751         442508321         442595666        
449089770         449121789         449154038         449185925        
449217710         449249515         449281161         449310622        
449342112         449373612         449404847         449436153        
449467596         449499078      440687309         442205548         442311536
        442414769         442508347         442595674         449089788        
449121797         449154046         449185933         449217728        
449249523         449281179         449310630         449342120        
449373620         449404854         449436161         449467604        
449499086      440687317         442205589         442311601         442414785
        442508404         442595724         449089796         449121805        
449154053         449185941         449217736         449249531        
449281195         449310648         449342138         449373638        
449404862         449436179         449467612         449499094   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440687580         442205605         442311635         442414793      
  442508412         442595765         449089804         449121813        
449154061         449185958         449217744         449249549        
449281203         449310655         449342146         449373646        
449404870         449436187         449467620         449499102      440687655
        442205613         442311676         442414801         442508438        
442595807         449089812         449121821         449154079        
449185966         449217751         449249556         449281211        
449310663         449342153         449373653         449404896        
449436195         449467638         449499110      440687754         442205654
        442311684         442414835         442508479         442595856        
449089820         449121839         449154087         449185974        
449217769         449249564         449281229         449310671        
449342161         449373661         449404904         449436203        
449467646         449499128      440687960         442205712         442311692
        442414884         442508487         442595864         449089838        
449121847         449154095         449185982         449217777        
449249572         449281237         449310689         449342179        
449373679         449404912         449436211         449467653        
449499136      440688091         442205746         442311700         442414892
        442508511         442595872         449089846         449121854        
449154103         449185990         449217785         449249580        
449281245         449310697         449342187         449373687        
449404920         449436229         449467661         449499144      440688166
        442205753         442311767         442414926         442508537        
442595880         449089879         449121862         449154111        
449186006         449217793         449249598         449281252        
449310705         449342195         449373695         449404938        
449436237         449467679         449499151      440688174         442205779
        442311809         442414959         442508552         442595914        
449089887         449121870         449154129         449186014        
449217801         449249606         449281260         449310713        
449342203         449373703         449404946         449436245        
449467687         449499169      440688182         442205787         442311858
        442414967         442508560         442595963         449089895        
449121888         449154137         449186022         449217819        
449249614         449281278         449310721         449342211        
449373711         449404953         449436252         449467695        
449499177      440688190         442205803         442311874         442414975
        442508644         442595971         449089903         449121896        
449154145         449186030         449217827         449249622        
449281286         449310739         449342229         449373729        
449404961         449436260         449467703         449499185      440688208
        442205829         442311890         442415014         442508651        
442596003         449089911         449121904         449154152        
449186048         449217835         449249630         449281294        
449310747         449342237         449373737         449404979        
449436278         449467711         449499193      440688216         442205860
        442311908         442415055         442508727         442596029        
449089929         449121912         449154160         449186055        
449217843         449249648         449281302         449310754        
449342245         449373745         449404987         449436286        
449467729         449499201      440688224         442205886         442311932
        442415097         442508735         442596086         449089937        
449121920         449154178         449186063         449217850        
449249655         449281310         449310762         449342252        
449373752         449404995         449436294         449467737        
449499219      440688349         442205936         442311957         442415105
        442508768         442596094         449089945         449121938        
449154186         449186071         449217868         449249663        
449281328         449310770         449342260         449373778        
449405000         449436302         449467745         449499235      440688372
        442206017         442311999         442415121         442508826        
442596102         449089952         449121946         449154194        
449186089         449217876         449249671         449281336        
449310788         449342278         449373786         449405018        
449436310         449467752         449499243      440688497         442206033
        442312013         442415162         442508834         442596110        
449089960         449121953         449154202         449186097        
449217884         449249689         449281351         449310796        
449342286         449373794         449405026         449436328        
449467760         449499250      440688554         442206041         442312021
        442415188         442508883         442596128         449089978        
449121961         449154210         449186105         449217892        
449249697         449281369         449310804         449342294        
449373802         449405034         449436344         449467778        
449499268      440688661         442206116         442312039         442415212
        442508909         442596151         449089986         449121979        
449154228         449186113         449217900         449249705        
449281377         449310812         449342302         449373810        
449405042         449436351         449467786         449499276      440688711
        442206124         442312054         442415295         442508917        
442596169         449089994         449121987         449154236        
449186121         449217918         449249713         449281385        
449310820         449342310         449373828         449405059        
449436369         449467794         449499284      440688752         442206157
        442312062         442415329         442508958         442596193        
449090000         449121995         449154244         449186139        
449217926         449249721         449281393         449310838        
449342328         449373836         449405067         449436377        
449467802         449499292      440688810         442206165         442312088
        442415345         442509048         442596227         449090026        
449122001         449154251         449186147         449217942        
449249739         449281401         449310846         449342336        
449373844         449405075         449436385         449467810        
449499300      440689099         442206264         442312146         442415378
        442509063         442596284         449090034         449122019        
449154269         449186154         449217959         449249747        
449281419         449310853         449342344         449373851        
449405083         449436393         449467828         449499318      440689263
        442206272         442312153         442415386         442509071        
442596292         449090042         449122027         449154277        
449186162         449217967         449249754         449281427        
449310861         449342351         449373869         449405091        
449436401         449467836         449499326      440689370         442206306
        442312161         442415410         442509105         442596318        
449090059         449122035         449154285         449186170        
449217975         449249762         449281435         449310879        
449342369         449373877         449405109         449436419        
449467844         449499334      440689396         442206389         442312187
        442415451         442509121         442596367         449090067        
449122043         449154293         449186188         449217983        
449249770         449281443         449310887         449342377        
449373885         449405117         449436427         449467851        
449499342      440689438         442206462         442312245         442415527
        442509147         442596383         449090075         449122050        
449154301         449186196         449217991         449249796        
449281450         449310895         449342385         449373893        
449405125         449436435         449467869         449499359      440689529
        442206470         442312278         442415535         442509196        
442596409         449090083         449122068         449154319        
449186204         449218007         449249804         449281468        
449310903         449342393         449373901         449405133        
449436443         449467877         449499367      440689545         442206488
        442312294         442415683         442509204         442596417        
449090091         449122076         449154327         449186212        
449218015         449249812         449281476         449310929        
449342401         449373919         449405141         449436450        
449467885         449499375      440689610         442206504         442312310
        442415717         442509261         442596425         449090109        
449122084         449154335         449186220         449218023        
449249820         449281484         449310937         449342419        
449373927         449405158         449436468         449467893        
449499391      440689636         442206546         442312328         442415733
        442509303         442596466         449090117         449122092        
449154343         449186238         449218031         449249838        
449281492         449310945         449342427         449373935        
449405166         449436476         449467901         449499409      440689693
        442206645         442312369         442415808         442509394        
442596508         449090133         449122100         449154350        
449186246         449218049         449249846         449281500        
449310952         449342435         449373943         449405174        
449436484         449467919         449499417      440689768         442206678
        442312377         442415816         442509402         442596516        
449090141         449122126         449154368         449186253        
449218056         449249853         449281518         449310960        
449342443         449373950         449405182         449436492        
449467927         449499425      440689834         442206710         442312385
        442415840         442509428         442596532         449090158        
449122134         449154376         449186261         449218064        
449249861         449281526         449310978         449342450        
449373968         449405190         449436500         449467935        
449499433      440689925         442206728         442312419         442415857
        442509519         442596607         449090166         449122142        
449154384         449186279         449218072         449249879        
449281534         449310986         449342468         449373976        
449405208         449436518         449467943         449499441      440689982
        442206819         442312427         442415865         442509568        
442596615         449090174         449122159         449154392        
449186287         449218080         449249887         449281542        
449310994         449342476         449373984         449405216        
449436526         449467950         449499458      440690022         442206843
        442312435         442415931         442509592         442596631        
449090182         449122167         449154400         449186295        
449218098         449249895         449281559         449311000        
449342484         449373992         449405224         449436534        
449467968         449499466      440690030         442206876         442312492
        442415949         442509626         442596649         449090190        
449122175         449154418         449186303         449218106        
449249911         449281567         449311018         449342492        
449374008         449405232         449436542         449467976        
449499474      440690048         442206926         442312500         442415964
        442509634         442596664         449090208         449122183        
449154426         449186311         449218114         449249929        
449281575         449311026         449342500         449374016        
449405240         449436559         449467984         449499482      440690444
        442206934         442312518         442415972         442509659        
442596672         449090216         449122191         449154434        
449186329         449218122         449249937         449281583        
449311034         449342518         449374024         449405257        
449436567         449467992         449499490      440690451         442206959
        442312591         442416020         442509691         442596706        
449090224         449122209         449154442         449186337        
449218130         449249945         449281591         449311042        
449342526         449374032         449405265         449436575        
449468008         449499508      440690469         442207007         442312617
        442416038         442509733         442596714         449090232        
449122225         449154459         449186345         449218148        
449249952         449281609         449311059         449342534        
449374040         449405273         449436583         449468016        
449499516      440690519         442207056         442312658         442416053
        442509832         442596755         449090240         449122233        
449154467         449186360         449218155         449249960        
449281617         449311067         449342542         449374057        
449405281         449436591         449468024         449499524      440690600
        442207064         442312666         442416061         442509840        
442596763         449090257         449122241         449154475        
449186378         449218163         449249978         449281625        
449311075         449342559         449374065         449405299        
449436609         449468032         449499532      440690717         442207072
        442312674         442416079         442509865         442596771        
449090265         449122258         449154483         449186386        
449218171         449249986         449281633         449311083        
449342567         449374081         449405307         449436617        
449468040         449499540      440690733         442207155         442312682
        442416095         442509873         442596797         449090273        
449122266         449154491         449186394         449218189        
449249994         449281641         449311091         449342575        
449374099         449405315         449436625         449468057        
449499557      440690790         442207171         442312708         442416137
        442509923         442596821         449090281         449122274        
449154509         449186402         449218197         449250000        
449281658         449311109         449342583         449374107        
449405323         449436633         449468065         449499565      440691004
        442207262         442312716         442416152         442509949        
442596839         449090299         449122282         449154517        
449186410         449218205         449250018         449281666        
449311117         449342591         449374115         449405331        
449436641         449468073         449499573      440691061         442207270
        442312724         442416160         442509964         442596854        
449090307         449122290         449154525         449186428        
449218213         449250026         449281674         449311125        
449342609         449374123         449405349         449436658        
449468081         449499581      440691400         442207288         442312740
        442416202         442509972         442596870         449090315        
449122308         449154533         449186436         449218221        
449250034         449281682         449311133         449342617        
449374131         449405356         449436666         449468099        
449499599      440691475         442207312         442312765         442416350
        442509980         442596888         449090323         449122316        
449154541         449186444         449218239         449250042        
449281690         449311141         449342625         449374149        
449405364         449436674         449468107         449499607      440691608
        442207320         442312781         442416376         442509998        
442596904         449090331         449122324         449154566        
449186451         449218247         449250059         449281708        
449311158         449342633         449374156         449405372        
449436682         449468115         449499615      440691632         442207346
        442312799         442416392         442510038         442596920        
449090349         449122340         449154574         449186469        
449218262         449250067         449281716         449311166        
449342641         449374164         449405380         449436690        
449468123         449499623      440691665         442207353         442312864
        442416400         442510053         442596946         449090356        
449122357         449154582         449186477         449218270        
449250075         449281724         449311174         449342658        
449374172         449405398         449436708         449468131        
449499631      440691715         442207379         442312955         442416418
        442510079         442596995         449090364         449122365        
449154590         449186485         449218288         449250083        
449281740         449311182         449342666         449374180        
449405406         449436716         449468149         449499649      440691749
        442207403         442312963         442416434         442510160        
442597019         449090372         449122373         449154608        
449186493         449218296         449250091         449281757        
449311190         449342674         449374198         449405414        
449436724         449468156         449499656      440691871         442207429
        442312989         442416475         442510210         442597027        
449090380         449122381         449154616         449186501        
449218304         449250109         449281765         449311208        
449342682         449374206         449405422         449436732        
449468164         449499672      440691947         442207437         442313011
        442416483         442510236         442597092         449090398        
449122399         449154624         449186519         449218312        
449250117         449281773         449311216         449342690        
449374214         449405430         449436740         449468172        
449499680      440692093         442207494         442313029         442416509
        442510244         442597118         449090406         449122407        
449154632         449186527         449218320         449250125        
449281781         449311224         449342708         449374222        
449405448         449436757         449468180         449499698      440692218
        442207510         442313037         442416517         442510277        
442597183         449090414         449122415         449154640        
449186535         449218338         449250133         449281799        
449311232         449342716         449374230         449405455        
449436765         449468198         449499714      440692259         442207551
        442313094         442416558         442510293         442597225        
449090422         449122423         449154657         449186543        
449218346         449250141         449281807         449311240        
449342724         449374248         449405463         449436773        
449468206         449499722      440692325         442207593         442313102
        442416582         442510301         442597233         449090430        
449122431         449154665         449186550         449218353        
449250158         449281815         449311257         449342732        
449374255         449405471         449436781         449468214        
449499730      440692382         442207619         442313227         442416608
        442510335         442597266         449090448         449122449        
449154673         449186568         449218361         449250166        
449281823         449311265         449342740         449374263        
449405489         449436799         449468222         449499748      440692416
        442207684         442313292         442416616         442510343        
442597282         449090455         449122456         449154681        
449186576         449218379         449250174         449281831        
449311273         449342757         449374271         449405497        
449436807         449468230         449499755      440692440         442207734
        442313300         442416657         442510368         442597290        
449090463         449122464         449154699         449186584        
449218387         449250182         449281849         449311281        
449342765         449374289         449405505         449436815        
449468248         449499763      440692523         442207759         442313334
        442416673         442510459         442597324         449090471        
449122472         449154707         449186592         449218395        
449250190         449281856         449311299         449342773        
449374297         449405513         449436823         449468255        
449499771      440692614         442207783         442313359         442416699
        442510467         442597357         449090497         449122480        
449154715         449186600         449218403         449250208        
449281864         449311307         449342781         449374305        
449405521         449436831         449468263         449499789      440692747
        442207791         442313367         442416707         442510566        
442597381         449090505         449122498         449154723        
449186618         449218411         449250216         449281872        
449311315         449342799         449374313         449405539        
449436849         449468271         449499797      440692804         442207817
        442313383         442416756         442510665         442597407        
449090513         449122506         449154731         449186626        
449218429         449250224         449281880         449311323        
449342807         449374321         449405547         449436856        
449468289         449499813      440692978         442207825         442313409
        442416780         442510699         442597423         449090521        
449122514         449154749         449186634         449218437        
449250232         449281898         449311331         449342815        
449374339         449405554         449436864         449468297        
449499821      440692986         442207924         442313417         442416806
        442510715         442597464         449090539         449122522        
449154756         449186642         449218445         449250240        
449281906         449311356         449342823         449374347        
449405562         449436872         449468305         449499839      440693018
        442207957         442313433         442416822         442510723        
442597472         449090547         449122530         449154764        
449186659         449218452         449250257         449281914        
449311364         449342831         449374354         449405570        
449436880         449468313         449499847      440693026         442208005
        442313458         442416830         442510731         442597506        
449090554         449122548         449154772         449186667        
449218460         449250265         449281922         449311372        
449342849         449374362         449405588         449436898        
449468321         449499854      440693067         442208054         442313466
        442416855         442510756         442597589         449090562        
449122555         449154780         449186675         449218478        
449250273         449281930         449311380         449342856        
449374370         449405596         449436906         449468339        
449499862      440693224         442208062         442313649         442416871
        442510798         442597613         449090570         449122563        
449154798         449186683         449218486         449250281        
449281948         449311398         449342864         449374388        
449405604         449436914         449468347         449499870   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440693257         442208070         442313680         442416889      
  442510855         442597639         449090588         449122571        
449154806         449186691         449218494         449250299        
449281955         449311406         449342872         449374396        
449405612         449436922         449468354         449499888      440693307
        442208120         442313698         442416905         442510863        
442597662         449090596         449122589         449154814        
449186709         449218502         449250307         449281963        
449311414         449342880         449374404         449405620        
449436930         449468362         449499896      440693463         442208153
        442313706         442416947         442510897         442597696        
449090604         449122597         449154822         449186717        
449218510         449250315         449281971         449311422        
449342898         449374412         449405638         449436948        
449468370         449499904      440693786         442208187         442313730
        442416962         442510970         442597704         449090612        
449122605         449154830         449186725         449218528        
449250323         449281989         449311430         449342906        
449374420         449405646         449436955         449468388        
449499912      440693869         442208211         442313771         442416970
        442510996         442597738         449090620         449122613        
449154848         449186733         449218536         449250331        
449281997         449311448         449342914         449374438        
449405653         449436963         449468396         449499920      440694008
        442208278         442313789         442417002         442511028        
442597753         449090638         449122639         449154855        
449186741         449218544         449250349         449282003        
449311455         449342922         449374446         449405661        
449436971         449468404         449499938      440694057         442208302
        442313839         442417028         442511069         442597803        
449090646         449122647         449154863         449186758        
449218551         449250356         449282011         449311463        
449342930         449374453         449405679         449436989        
449468412         449499946      440694149         442208351         442313896
        442417077         442511085         442597837         449090653        
449122654         449154871         449186766         449218569        
449250364         449282029         449311471         449342948        
449374461         449405687         449437011         449468420        
449499953      440694289         442208385         442313912         442417143
        442511127         442597886         449090661         449122662        
449154889         449186774         449218577         449250372        
449282037         449311489         449342955         449374479        
449405695         449437029         449468438         449499961      440694297
        442208401         442313938         442417176         442511168        
442597944         449090679         449122670         449154897        
449186782         449218585         449250380         449282045        
449311497         449342963         449374487         449405703        
449437037         449468446         449499979      440694313         442208419
        442313961         442417184         442511184         442597977        
449090687         449122688         449154905         449186790        
449218593         449250398         449282052         449311505        
449342971         449374495         449405711         449437045        
449468453         449499987      440694347         442208427         442313987
        442417192         442511192         442598066         449090695        
449122696         449154913         449186808         449218601        
449250406         449282060         449311513         449342989        
449374503         449405729         449437052         449468461        
449499995      440694412         442208492         442314001         442417226
        442511200         442598082         449090703         449122704        
449154921         449186816         449218619         449250414        
449282078         449311521         449342997         449374511        
449405737         449437060         449468479         449500008      440694446
        442208500         442314027         442417259         442511259        
442598090         449090711         449122712         449154939        
449186824         449218627         449250422         449282086        
449311539         449343003         449374529         449405745        
449437078         449468487         449500016      440694644         442208534
        442314068         442417275         442511275         442598124        
449090729         449122720         449154947         449186832        
449218635         449250430         449282094         449311547        
449343011         449374537         449405752         449437086        
449468495         449500024      440694818         442208559         442314126
        442417283         442511283         442598132         449090737        
449122738         449154954         449186840         449218643        
449250448         449282102         449311554         449343029        
449374545         449405760         449437094         449468503        
449500032      440694842         442208567         442314167         442417333
        442511291         442598207         449090745         449122746        
449154962         449186857         449218650         449250455        
449282110         449311562         449343037         449374552        
449405778         449437102         449468511         449500040      440695062
        442208609         442314175         442417382         442511341        
442598298         449090752         449122753         449154970        
449186865         449218668         449250463         449282128        
449311570         449343045         449374560         449405786        
449437110         449468529         449500057      440695153         442208633
        442314191         442417390         442511424         442598322        
449090760         449122761         449154988         449186873        
449218676         449250471         449282136         449311588        
449343052         449374578         449405794         449437128        
449468537         449500065      440695310         442208666         442314233
        442417408         442511432         442598330         449090778        
449122779         449154996         449186881         449218684        
449250489         449282144         449311596         449343060        
449374586         449405802         449437136         449468545        
449500073      440695344         442208740         442314241         442417432
        442511457         442598405         449090786         449122787        
449155001         449186899         449218692         449250497        
449282151         449311604         449343078         449374594        
449405810         449437144         449468552         449500081      440695369
        442208757         442314266         442417465         442511499        
442598413         449090794         449122795         449155019        
449186907         449218700         449250513         449282169        
449311612         449343086         449374602         449405828        
449437151         449468560         449500099      440695500         442208765
        442314316         442417499         442511507         442598512        
449090802         449122803         449155027         449186915        
449218718         449250521         449282177         449311620        
449343094         449374610         449405836         449437169        
449468578         449500107      440695567         442208773         442314464
        442417515         442511523         442598553         449090810        
449122811         449155035         449186923         449218726        
449250539         449282185         449311638         449343102        
449374628         449405844         449437177         449468586        
449500115      440695724         442208781         442314688         442417523
        442511572         442598561         449090828         449122829        
449155043         449186931         449218734         449250547        
449282193         449311646         449343110         449374636        
449405851         449437185         449468594         449500123      440695815
        442208856         442314704         442417572         442511606        
442598595         449090836         449122837         449155050        
449186949         449218742         449250554         449282201        
449311653         449343128         449374644         449405869        
449437193         449468602         449500131      440695948         442208864
        442314720         442417598         442511663         442598629        
449090844         449122845         449155068         449186956        
449218759         449250562         449282219         449311661        
449343136         449374651         449405877         449437201        
449468610         449500149      440695955         442208914         442314779
        442417671         442511689         442598751         449090851        
449122852         449155076         449186964         449218767        
449250570         449282227         449311679         449343144        
449374669         449405885         449437219         449468628        
449500156      440696482         442208922         442314787         442417697
        442511713         442598892         449090869         449122860        
449155084         449186972         449218775         449250588        
449282235         449311687         449343151         449374677        
449405893         449437227         449468636         449500164      440696508
        442208955         442314829         442417788         442511747        
442598942         449090877         449122878         449155092        
449186980         449218783         449250596         449282243        
449311695         449343169         449374685         449405901        
449437235         449468644         449500172      440696664         442208971
        442314837         442417804         442511754         442598959        
449090885         449122886         449155100         449186998        
449218791         449250604         449282250         449311703        
449343177         449374693         449405919         449437243        
449468651         449500180      440696714         442208997         442314860
        442417838         442511853         442598983         449090893        
449122894         449155118         449187004         449218809        
449250612         449282268         449311711         449343185        
449374701         449405927         449437250         449468669        
449500198      440696888         442209029         442314886         442417887
        442511861         442599023         449090901         449122902        
449155126         449187012         449218817         449250620        
449282276         449311729         449343193         449374727        
449405935         449437268         449468677         449500206      440696912
        442209037         442314902         442417895         442511879        
442599031         449090919         449122910         449155134        
449187020         449218825         449250638         449282284        
449311737         449343201         449374735         449405943        
449437276         449468685         449500214      440697050         442209045
        442314928         442417929         442511929         442599049        
449090927         449122928         449155142         449187038        
449218833         449250646         449282292         449311745        
449343227         449374743         449405950         449437284        
449468693         449500222      440697175         442209052         442314944
        442417945         442511952         442599064         449090935        
449122936         449155159         449187046         449218841        
449250653         449282300         449311752         449343235        
449374750         449405968         449437292         449468701        
449500230      440697415         442209078         442315016         442417952
        442512000         442599122         449090943         449122944        
449155167         449187053         449218858         449250661        
449282318         449311760         449343243         449374768        
449405976         449437300         449468719         449500248      440697449
        442209268         442315073         442417960         442512018        
442599155         449090950         449122951         449155175        
449187061         449218866         449250679         449282326        
449311778         449343268         449374776         449405984        
449437318         449468727         449500255      440697514         442209284
        442315180         442417986         442512059         442599247        
449090968         449122969         449155183         449187079        
449218874         449250695         449282334         449311786        
449343284         449374784         449405992         449437326        
449468735         449500263      440697555         442209409         442315206
        442417994         442512067         442599254         449090976        
449122977         449155191         449187087         449218882        
449250703         449282342         449311794         449343292        
449374792         449406008         449437334         449468743        
449500271      440697589         442209417         442315222         442418000
        442512083         442599296         449090984         449122985        
449155209         449187095         449218890         449250711        
449282359         449311802         449343300         449374800        
449406016         449437342         449468750         449500289      440697621
        442209474         442315248         442418026         442512109        
442599320         449090992         449122993         449155217        
449187103         449218908         449250729         449282367        
449311810         449343318         449374818         449406024        
449437359         449468768         449500297      440697647         442209490
        442315263         442418042         442512117         442599346        
449091008         449123009         449155225         449187111        
449218916         449250737         449282375         449311828        
449343326         449374826         449406032         449437367        
449468776         449500305      440697746         442209524         442315271
        442418059         442512133         442599379         449091016        
449123017         449155233         449187129         449218924        
449250745         449282383         449311836         449343334        
449374834         449406040         449437375         449468784        
449500313      440697993         442209532         442315305         442418067
        442512158         442599395         449091024         449123025        
449155241         449187137         449218932         449250752        
449282391         449311851         449343342         449374859        
449406057         449437383         449468792         449500321      440698041
        442209557         442315321         442418083         442512166        
442599437         449091032         449123033         449155258        
449187145         449218940         449250760         449282409        
449311869         449343359         449374867         449406065        
449437391         449468800         449500339      440698066         442209565
        442315362         442418091         442512174         442599460        
449091040         449123041         449155266         449187152        
449218957         449250778         449282417         449311877        
449343367         449374875         449406073         449437409        
449468818         449500347      440698199         442209664         442315404
        442418109         442512216         442599551         449091057        
449123058         449155274         449187160         449218965        
449250786         449282425         449311885         449343375        
449374883         449406081         449437417         449468826        
449500354      440698223         442209698         442315412         442418117
        442512240         442599585         449091065         449123066        
449155282         449187178         449218973         449250794        
449282433         449311893         449343383         449374891        
449406099         449437425         449468834         449500362      440698231
        442209706         442315461         442418125         442512265        
442599601         449091073         449123074         449155290        
449187186         449218981         449250802         449282441        
449311901         449343391         449374909         449406107        
449437433         449468842         449500370      440698330         442209730
        442315479         442418158         442512273         442599668        
449091081         449123082         449155308         449187194        
449218999         449250810         449282458         449311919        
449343409         449374917         449406115         449437441        
449468859         449500388      440698348         442209821         442315511
        442418166         442512281         442599684         449091099        
449123090         449155316         449187202         449219005        
449250828         449282466         449311927         449343417        
449374925         449406123         449437458         449468867        
449500396      440698363         442209870         442315552         442418208
        442512299         442599759         449091107         449123108        
449155332         449187210         449219013         449250836        
449282474         449311935         449343425         449374933        
449406131         449437466         449468875         449500404      440698405
        442209904         442315594         442418216         442512315        
442599767         449091115         449123116         449155340        
449187228         449219021         449250844         449282482        
449311943         449343433         449374941         449406149        
449437474         449468883         449500412      440698447         442209979
        442315636         442418224         442512323         442599825        
449091123         449123132         449155357         449187236        
449219047         449250851         449282490         449311950        
449343441         449374958         449406156         449437482        
449468891         449500420      440698710         442209987         442315651
        442418232         442512406         442599890         449091131        
449123140         449155365         449187244         449219054        
449250869         449282508         449311968         449343458        
449374966         449406164         449437490         449468909        
449500438      440698835         442210027         442315735         442418273
        442512448         442599932         449091149         449123157        
449155373         449187251         449219062         449250877        
449282516         449311976         449343466         449374974        
449406172         449437508         449468917         449500446      440699064
        442210043         442315750         442418281         442512455        
442599957         449091156         449123165         449155381        
449187269         449219070         449250885         449282524        
449311984         449343474         449374982         449406180        
449437516         449468925         449500453      440699296         442210050
        442315800         442418349         442512463         442599981        
449091164         449123173         449155399         449187277        
449219088         449250893         449282532         449311992        
449343482         449375005         449406198         449437524        
449468933         449500461      440699478         442210068         442315826
        442418356         442512471         442600011         449091172        
449123181         449155407         449187285         449219096        
449250901         449282540         449312008         449343490        
449375013         449406206         449437532         449468941        
449500479      440699486         442210175         442315834         442418398
        442512570         442600052         449091180         449123199        
449155415         449187293         449219104         449250919        
449282557         449312016         449343508         449375021        
449406214         449437540         449468958         449500487      440699528
        442210217         442315875         442418471         442512604        
442600078         449091198         449123207         449155423        
449187301         449219112         449250927         449282565        
449312024         449343516         449375039         449406222        
449437557         449468966         449500495      440699643         442210233
        442315909         442418497         442512711         442600094        
449091206         449123215         449155449         449187319        
449219120         449250935         449282573         449312032        
449343524         449375047         449406230         449437565        
449468974         449500503      440699692         442210258         442315958
        442418505         442512737         442600136         449091214        
449123223         449155456         449187327         449219138        
449250943         449282581         449312040         449343532        
449375054         449406248         449437573         449468982        
449500511      440700011         442210266         442316113         442418562
        442512745         442600144         449091222         449123231        
449155464         449187335         449219146         449250950        
449282599         449312057         449343540         449375062        
449406255         449437581         449468990         449500529      440700227
        442210290         442316147         442418596         442512752        
442600151         449091230         449123249         449155472        
449187343         449219153         449250968         449282607        
449312065         449343557         449375070         449406263        
449437599         449469006         449500537      440700284         442210357
        442316188         442418661         442512760         442600177        
449091248         449123256         449155480         449187350        
449219161         449250976         449282615         449312073        
449343565         449375088         449406271         449437607        
449469014         449500545      440700524         442210365         442316212
        442418752         442512786         442600193         449091255        
449123264         449155498         449187368         449219179        
449250984         449282623         449312081         449343573        
449375096         449406289         449437615         449469022        
449500552      440700557         442210381         442316238         442418794
        442512810         442600243         449091263         449123272        
449155506         449187376         449219187         449250992        
449282631         449312099         449343581         449375104        
449406297         449437623         449469030         449500560      440700680
        442210449         442316246         442418802         442512844        
442600268         449091289         449123280         449155514        
449187384         449219195         449251008         449282649        
449312107         449343599         449375112         449406305        
449437631         449469048         449500578      440700839         442210456
        442316303         442418810         442512893         442600276        
449091297         449123298         449155522         449187392        
449219203         449251016         449282664         449312115        
449343607         449375120         449406313         449437649        
449469055         449500586      440700862         442210472         442316352
        442418844         442512919         442600318         449091305        
449123306         449155530         449187400         449219211        
449251024         449282672         449312123         449343615        
449375138         449406321         449437656         449469063        
449500594      440700888         442210480         442316394         442418851
        442512927         442600326         449091313         449123314        
449155548         449187418         449219229         449251032        
449282680         449312131         449343623         449375146        
449406339         449437664         449469071         449500602   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440701027         442210514         442316428         442418869      
  442513008         442600334         449091321         449123322        
449155555         449187426         449219237         449251040        
449282698         449312149         449343631         449375153        
449406347         449437672         449469089         449500610      440701100
        442210647         442316444         442418885         442513040        
442600359         449091339         449123330         449155563        
449187434         449219245         449251065         449282706        
449312156         449343649         449375161         449406354        
449437680         449469097         449500628      440701373         442210662
        442316469         442418893         442513057         442600367        
449091347         449123348         449155589         449187442        
449219252         449251073         449282714         449312164        
449343656         449375179         449406362         449437698        
449469105         449500636      440701415         442210670         442316501
        442418935         442513099         442600391         449091354        
449123355         449155597         449187459         449219260        
449251081         449282722         449312172         449343664        
449375187         449406370         449437706         449469113        
449500644      440701456         442210688         442316519         442418976
        442513115         442600417         449091362         449123363        
449155605         449187467         449219278         449251099        
449282730         449312180         449343672         449375195        
449406388         449437714         449469121         449500651      440701662
        442210712         442316568         442419065         442513131        
442600441         449091370         449123371         449155613        
449187475         449219286         449251107         449282748        
449312214         449343680         449375203         449406396        
449437722         449469139         449500669      440701753         442210720
        442316626         442419081         442513230         442600458        
449091388         449123389         449155621         449187483        
449219294         449251115         449282755         449312222        
449343698         449375211         449406404         449437730        
449469147         449500677      440701894         442210746         442316659
        442419099         442513263         442600466         449091396        
449123397         449155639         449187491         449219302        
449251123         449282763         449312230         449343706        
449375229         449406412         449437748         449469154        
449500685      440701936         442210753         442316709         442419131
        442513305         442600474         449091404         449123405        
449155647         449187509         449219310         449251131        
449282789         449312248         449343714         449375237        
449406420         449437755         449469162         449500693      440701993
        442210779         442316816         442419214         442513321        
442600490         449091412         449123421         449155654        
449187517         449219328         449251149         449282797        
449312255         449343722         449375245         449406438        
449437763         449469170         449500701      440702033         442210787
        442316824         442419263         442513362         442600557        
449091420         449123439         449155670         449187525        
449219336         449251156         449282805         449312263        
449343730         449375252         449406446         449437771        
449469188         449500719      440702108         442210795         442316840
        442419289         442513370         442600565         449091438        
449123447         449155688         449187533         449219344        
449251164         449282813         449312271         449343748        
449375260         449406453         449437789         449469196        
449500727      440702199         442210811         442316857         442419297
        442513412         442600573         449091446         449123454        
449155696         449187541         449219369         449251172        
449282821         449312289         449343755         449375278        
449406461         449437797         449469204         449500735      440702280
        442210860         442316873         442419339         442513446        
442600599         449091453         449123462         449155704        
449187558         449219377         449251180         449282839        
449312297         449343763         449375286         449406479        
449437805         449469212         449500743      440702405         442210894
        442316881         442419354         442513479         442600664        
449091461         449123470         449155712         449187566        
449219385         449251198         449282847         449312305        
449343771         449375294         449406487         449437813        
449469220         449500750      440702520         442210985         442316915
        442419362         442513511         442600730         449091479        
449123488         449155720         449187574         449219393        
449251206         449282854         449312313         449343789        
449375302         449406495         449437821         449469238        
449500768      440702603         442211033         442316998         442419446
        442513552         442600789         449091487         449123496        
449155738         449187582         449219401         449251214        
449282862         449312321         449343797         449375310        
449406503         449437839         449469246         449500776      440702686
        442211041         442317087         442419503         442513602        
442600870         449091495         449123504         449155746        
449187590         449219419         449251222         449282870        
449312339         449343805         449375328         449406511        
449437847         449469253         449500784      440702702         442211066
        442317103         442419529         442513628         442600904        
449091503         449123512         449155753         449187608        
449219427         449251230         449282888         449312347        
449343813         449375336         449406529         449437854        
449469261         449500792      440702827         442211082         442317178
        442419578         442513644         442600946         449091511        
449123520         449155761         449187616         449219435        
449251248         449282896         449312354         449343821        
449375344         449406537         449437862         449469279        
449500800      440702934         442211116         442317194         442419602
        442513669         442600961         449091529         449123538        
449155779         449187624         449219443         449251255        
449282904         449312362         449343839         449375351        
449406545         449437870         449469287         449500818      440703148
        442211132         442317251         442419636         442513693        
442600995         449091537         449123546         449155787        
449187632         449219476         449251263         449282912        
449312370         449343847         449375369         449406552        
449437888         449469295         449500826      440703361         442211157
        442317269         442419669         442513719         442601050        
449091552         449123553         449155795         449187640        
449219484         449251271         449282920         449312388        
449343854         449375377         449406560         449437896        
449469303         449500834      440703460         442211165         442317335
        442419719         442513735         442601092         449091560        
449123561         449155803         449187657         449219492        
449251289         449282938         449312396         449343862        
449375385         449406578         449437904         449469311        
449500842      440703668         442211207         442317426         442419727
        442513776         442601209         449091578         449123579        
449155811         449187665         449219500         449251297        
449282946         449312404         449343870         449375393        
449406586         449437912         449469329         449500859      440703817
        442211231         442317475         442419750         442513834        
442601241         449091586         449123587         449155829        
449187673         449219518         449251305         449282953        
449312412         449343888         449375401         449406594        
449437920         449469337         449500867      440704039         442211249
        442317491         442419768         442513875         442601340        
449091594         449123595         449155837         449187681        
449219526         449251313         449282961         449312420        
449343896         449375419         449406602         449437938        
449469345         449500875      440704203         442211280         442317533
        442419800         442513891         442601357         449091602        
449123603         449155845         449187699         449219534        
449251321         449282979         449312438         449343904        
449375427         449406610         449437946         449469352        
449500883      440704237         442211298         442317558         442419818
        442513909         442601365         449091610         449123611        
449155852         449187707         449219542         449251339        
449282987         449312446         449343912         449375435        
449406628         449437953         449469360         449500891      440704286
        442211314         442317574         442419826         442513917        
442601373         449091644         449123629         449155860        
449187715         449219559         449251347         449282995        
449312453         449343920         449375443         449406636        
449437961         449469378         449500909      440704351         442211348
        442317590         442419834         442513974         442601407        
449091651         449123645         449155878         449187723        
449219567         449251354         449283001         449312461        
449343938         449375450         449406644         449437979        
449469386         449500917      440704393         442211355         442317608
        442419842         442514006         442601472         449091669        
449123652         449155886         449187731         449219575        
449251362         449283019         449312479         449343946        
449375468         449406651         449437987         449469394        
449500925      440704492         442211389         442317632         442419859
        442514097         442601480         449091677         449123660        
449155894         449187749         449219583         449251370        
449283027         449312487         449343961         449375476        
449406669         449437995         449469402         449500933      440704567
        442211413         442317665         442419867         442514121        
442601498         449091685         449123678         449155902        
449187756         449219591         449251388         449283035        
449312495         449343979         449375484         449406677        
449438001         449469410         449500941      440704617         442211421
        442317673         442419909         442514139         442601514        
449091693         449123686         449155910         449187764        
449219609         449251396         449283043         449312503        
449343987         449375492         449406685         449438019        
449469428         449500958      440704633         442211447         442317731
        442419966         442514204         442601589         449091701        
449123694         449155928         449187772         449219617        
449251404         449283050         449312511         449343995        
449375500         449406693         449438027         449469436        
449500966      440704724         442211504         442317780         442420071
        442514238         442601639         449091719         449123702        
449155936         449187780         449219625         449251412        
449283068         449312529         449344001         449375518        
449406701         449438035         449469444         449500974      440704815
        442211561         442317798         442420097         442514246        
442601662         449091727         449123710         449155944        
449187798         449219633         449251420         449283076        
449312537         449344019         449375526         449406719        
449438043         449469451         449500982      440704930         442211579
        442317814         442420121         442514253         442601688        
449091735         449123728         449155951         449187806        
449219641         449251438         449283084         449312545        
449344027         449375534         449406727         449438050        
449469469         449500990      440704989         442211637         442317822
        442420147         442514295         442601753         449091743        
449123736         449155969         449187814         449219658        
449251446         449283092         449312552         449344035        
449375542         449406735         449438068         449469477        
449501006      440705010         442211645         442317830         442420154
        442514329         442601779         449091750         449123744        
449155977         449187822         449219666         449251453        
449283100         449312560         449344043         449375559        
449406743         449438076         449469485         449501014      440705101
        442211694         442317947         442420170         442514345        
442601787         449091768         449123751         449155985        
449187830         449219674         449251461         449283118        
449312578         449344050         449375567         449406750        
449438084         449469493         449501022      440705432         442211728
        442317988         442420196         442514360         442601795        
449091776         449123769         449155993         449187848        
449219682         449251479         449283126         449312594        
449344068         449375575         449406768         449438092        
449469501         449501030      440706349         442211744         442317996
        442420204         442514378         442601811         449091784        
449123777         449156009         449187855         449219690        
449251487         449283134         449312602         449344076        
449375583         449406776         449438100         449469519        
449501048      440706794         442211751         442318044         442420246
        442514386         442601829         449091792         449123785        
449156017         449187863         449219708         449251495        
449283142         449312610         449344084         449375591        
449406784         449438118         449469527         449501055      440706901
        442211769         442318051         442420287         442514469        
442601845         449091800         449123801         449156025        
449187871         449219716         449251503         449283159        
449312628         449344092         449375609         449406792        
449438126         449469535         449501063      440706927         442211777
        442318077         442420295         442514519         442601860        
449091826         449123819         449156033         449187897        
449219724         449251511         449283167         449312636        
449344100         449375617         449406800         449438134        
449469543         449501071      440706976         442211801         442318184
        442420303         442514543         442601894         449091834        
449123827         449156041         449187905         449219732        
449251529         449283175         449312644         449344118        
449375625         449406818         449438142         449469550        
449501089      440707073         442211835         442318226         442420329
        442514550         442601936         449091842         449123835        
449156058         449187913         449219740         449251537        
449283183         449312651         449344126         449375633        
449406826         449438159         449469568         449501097      440707255
        442211843         442318317         442420337         442514568        
442601985         449091859         449123843         449156066        
449187921         449219757         449251545         449283191        
449312669         449344134         449375641         449406834        
449438167         449469576         449501105      440707271         442211942
        442318358         442420345         442514592         442602009        
449091867         449123850         449156074         449187939        
449219765         449251552         449283209         449312677        
449344142         449375658         449406842         449438175        
449469584         449501113      440708758         442212031         442318432
        442420386         442514600         442602041         449091875        
449123868         449156082         449187947         449219773        
449251560         449283217         449312685         449344159        
449375666         449406859         449438183         449469592        
449501121      440708782         442212056         442318515         442420394
        442514618         442602066         449091883         449123876        
449156090         449187954         449219781         449251578        
449283225         449312693         449344167         449375674        
449406867         449438191         449469600         449501139      440708832
        442212080         442318531         442420410         442514642        
442602074         449091909         449123884         449156108        
449187962         449219799         449251586         449283233        
449312701         449344175         449375682         449406875        
449438209         449469618         449501147      440708881         442212098
        442318549         442420444         442514691         442602140        
449091917         449123892         449156116         449187970        
449219807         449251594         449283241         449312719        
449344183         449375690         449406883         449438217        
449469626         449501154      440708964         442212106         442318564
        442420469         442514758         442602165         449091925        
449123900         449156124         449187988         449219815        
449251602         449283258         449312735         449344191        
449375708         449406891         449438225         449469634        
449501162      440709111         442212114         442318622         442420485
        442514832         442602173         449091933         449123918        
449156132         449187996         449219823         449251610        
449283266         449312743         449344209         449375716        
449406909         449438233         449469642         449501170      440709384
        442212122         442318655         442420519         442514881        
442602199         449091941         449123926         449156140        
449188002         449219831         449251636         449283274        
449312750         449344217         449375724         449406917        
449438241         449469659         449501196      440709442         442212130
        442318663         442420543         442514899         442602215        
449091958         449123942         449156157         449188010        
449219849         449251644         449283282         449312768        
449344225         449375732         449406925         449438258        
449469667         449501204      440709681         442212163         442318705
        442420568         442514915         442602231         449091966        
449123959         449156165         449188028         449219856        
449251651         449283290         449312776         449344233        
449375740         449406933         449438266         449469675        
449501212      440709715         442212221         442318721         442420576
        442514923         442602249         449091974         449123967        
449156173         449188036         449219864         449251669        
449283308         449312784         449344241         449375757        
449406941         449438274         449469683         449501220      440709970
        442212254         442318820         442420584         442514931        
442602264         449091982         449123975         449156199        
449188044         449219872         449251677         449283316        
449312792         449344258         449375765         449406958        
449438282         449469691         449501238      440710259         442212262
        442318838         442420592         442514972         442602280        
449091990         449123983         449156207         449188051        
449219880         449251685         449283324         449312800        
449344266         449375773         449406966         449438290        
449469709         449501246      440710267         442212312         442318887
        442420618         442514998         442602322         449092006        
449123991         449156215         449188069         449219898        
449251693         449283332         449312818         449344274        
449375781         449406974         449438308         449469717        
449501253      440710416         442212320         442318937         442420659
        442515011         442602348         449092014         449124007        
449156223         449188077         449219906         449251701        
449283340         449312826         449344282         449375799        
449406982         449438316         449469725         449501261      440710432
        442212346         442318945         442420691         442515045        
442602371         449092022         449124015         449156231        
449188085         449219914         449251719         449283357        
449312834         449344290         449375807         449406990        
449438324         449469733         449501279      440710465         442212361
        442318986         442420790         442515060         442602421        
449092030         449124031         449156249         449188093        
449219922         449251727         449283365         449312842        
449344308         449375815         449407006         449438332        
449469741         449501287      440710481         442212387         442319018
        442420808         442515110         442602447         449092055        
449124049         449156256         449188101         449219930        
449251735         449283373         449312867         449344316        
449375823         449407014         449438340         449469758        
449501295      440710754         442212395         442319125         442420816
        442515144         442602462         449092063         449124056        
449156264         449188119         449219948         449251743        
449283381         449312875         449344324         449375831        
449407022         449438357         449469766         449501303      440710762
        442212403         442319133         442420881         442515151        
442602579         449092071         449124064         449156272        
449188127         449219955         449251750         449283399        
449312883         449344332         449375849         449407030        
449438365         449469774         449501311      440710846         442212437
        442319141         442420899         442515169         442602603        
449092089         449124072         449156280         449188135        
449219971         449251768         449283407         449312891        
449344340         449375856         449407048         449438373        
449469782         449501329      440710911         442212460         442319158
        442420915         442515185         442602611         449092097        
449124080         449156298         449188143         449219989        
449251776         449283415         449312909         449344357        
449375864         449407055         449438381         449469790        
449501337      440711471         442212502         442319166         442420949
        442515219         442602629         449092105         449124098        
449156306         449188150         449219997         449251784        
449283423         449312917         449344365         449375872        
449407063         449438399         449469808         449501345   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440712008         442212551         442319216         442420956      
  442515243         442602702         449092113         449124106        
449156314         449188168         449220003         449251792        
449283431         449312925         449344373         449375880        
449407071         449438407         449469816         449501352      440712032
        442212601         442319240         442420998         442515250        
442602736         449092121         449124114         449156322        
449188176         449220011         449251800         449283449        
449312933         449344381         449375898         449407089        
449438415         449469824         449501360      440712131         442212668
        442319257         442421012         442515292         442602769        
449092139         449124122         449156330         449188184        
449220029         449251818         449283456         449312941        
449344399         449375906         449407097         449438423        
449469832         449501378      440712198         442212676         442319265
        442421020         442515367         442602819         449092154        
449124130         449156348         449188200         449220037        
449251826         449283464         449312958         449344407        
449375914         449407105         449438431         449469840        
449501386      440712222         442212692         442319372         442421046
        442515383         442602827         449092162         449124148        
449156355         449188218         449220045         449251834        
449283472         449312974         449344415         449375922        
449407113         449438449         449469857         449501394      440712347
        442212718         442319422         442421087         442515391        
442602835         449092170         449124155         449156363        
449188226         449220052         449251842         449283480        
449312982         449344423         449375930         449407121        
449438456         449469865         449501402      440712388         442212726
        442319430         442421137         442515441         442602843        
449092188         449124163         449156371         449188234        
449220060         449251859         449283498         449312990        
449344431         449375948         449407139         449438464        
449469873         449501410      440712545         442212767         442319455
        442421145         442515524         442602850         449092196        
449124171         449156389         449188242         449220078        
449251867         449283506         449313006         449344449        
449375955         449407147         449438472         449469881        
449501428      440712560         442212809         442319554         442421152
        442515557         442602926         449092204         449124189        
449156397         449188259         449220086         449251875        
449283514         449313014         449344456         449375963        
449407154         449438480         449469899         449501436      440712628
        442212833         442319612         442421210         442515581        
442602967         449092212         449124197         449156405        
449188267         449220094         449251883         449283522        
449313022         449344464         449375971         449407162        
449438498         449469907         449501451      440712768         442212841
        442319620         442421244         442515599         442602975        
449092220         449124205         449156413         449188275        
449220102         449251891         449283530         449313048        
449344472         449375989         449407170         449438506        
449469915         449501469      440712966         442212916         442319661
        442421251         442515623         442602983         449092246        
449124213         449156421         449188283         449220110        
449251909         449283548         449313055         449344480        
449375997         449407188         449438514         449469923        
449501477      440712974         442212924         442319729         442421277
        442515664         442602991         449092253         449124221        
449156439         449188291         449220128         449251917        
449283555         449313063         449344498         449376003        
449407196         449438522         449469931         449501485      440713154
        442212932         442319778         442421285         442515680        
442603007         449092261         449124239         449156447        
449188309         449220136         449251925         449283563        
449313071         449344506         449376011         449407204        
449438530         449469949         449501493      440713253         442212940
        442319810         442421327         442515698         442603015        
449092279         449124247         449156454         449188317        
449220144         449251933         449283571         449313089        
449344514         449376029         449407212         449438548        
449469956         449501501      440713287         442212981         442319828
        442421368         442515714         442603080         449092287        
449124254         449156462         449188325         449220151        
449251941         449283589         449313097         449344522        
449376037         449407220         449438555         449469964        
449501519      440713337         442213005         442319869         442421418
        442515722         442603106         449092295         449124262        
449156470         449188333         449220169         449251958        
449283597         449313105         449344530         449376045        
449407238         449438563         449469972         449501527      440713535
        442213013         442319877         442421475         442515748        
442603122         449092303         449124270         449156488        
449188341         449220177         449251966         449283605        
449313113         449344548         449376052         449407246        
449438571         449469980         449501535      440713626         442213047
        442319919         442421558         442515755         442603155        
449092311         449124288         449156496         449188358        
449220185         449251974         449283613         449313121        
449344555         449376060         449407253         449438589        
449469998         449501543      440713691         442213088         442319935
        442421574         442515771         442603197         449092329        
449124296         449156504         449188366         449220193        
449251982         449283621         449313139         449344563        
449376078         449407261         449438597         449470004        
449501550      440713758         442213096         442319992         442421657
        442515789         442603221         449092345         449124304        
449156512         449188374         449220201         449251990        
449283639         449313147         449344571         449376086        
449407279         449438605         449470012         449501568      440713816
        442213120         442320016         442421707         442515839        
442603304         449092352         449124312         449156520        
449188382         449220219         449252006         449283647        
449313154         449344589         449376094         449407287        
449438613         449470020         449501576      440713824         442213211
        442320032         442421715         442515896         442603403        
449092360         449124320         449156538         449188390        
449220227         449252014         449283654         449313162        
449344597         449376102         449407295         449438621        
449470038         449501584      440713899         442213294         442320065
        442421731         442515938         442603411         449092378        
449124338         449156546         449188408         449220235        
449252022         449283662         449313170         449344605        
449376110         449407303         449438639         449470046        
449501592      440713931         442213492         442320107         442421749
        442515946         442603502         449092386         449124346        
449156553         449188424         449220243         449252030        
449283670         449313188         449344613         449376128        
449407311         449438647         449470053         449501600      440714384
        442213526         442320123         442421764         442516027        
442603585         449092394         449124353         449156561        
449188432         449220250         449252048         449283688        
449313196         449344621         449376136         449407329        
449438654         449470061         449501618      440714533         442213559
        442320149         442421772         442516043         442603593        
449092402         449124361         449156579         449188440        
449220268         449252055         449283696         449313204        
449344639         449376144         449407337         449438662        
449470079         449501626      440714624         442213567         442320255
        442421806         442516134         442603643         449092410        
449124379         449156587         449188457         449220276        
449252063         449283704         449313212         449344647        
449376151         449407345         449438670         449470087        
449501634      440714681         442213633         442320263         442421822
        442516175         442603676         449092428         449124387        
449156595         449188465         449220284         449252071        
449283712         449313220         449344654         449376169        
449407360         449438688         449470095         449501642      440714830
        442213690         442320289         442421848         442516183        
442603726         449092436         449124395         449156603        
449188473         449220292         449252089         449283720        
449313238         449344662         449376177         449407378        
449438696         449470103         449501659      440714913         442213773
        442320339         442421871         442516191         442603767        
449092444         449124403         449156611         449188481        
449220300         449252105         449283738         449313246        
449344670         449376185         449407386         449438704        
449470111         449501667      440714970         442213799         442320412
        442421897         442516225         442603775         449092451        
449124411         449156629         449188499         449220318        
449252113         449283746         449313253         449344688        
449376193         449407394         449438712         449470129        
449501675      440715001         442213823         442320446         442421962
        442516233         442603791         449092469         449124429        
449156637         449188507         449220326         449252121        
449283753         449313261         449344696         449376201        
449407402         449438720         449470137         449501691      440715027
        442213831         442320461         442422010         442516241        
442603858         449092477         449124437         449156645        
449188515         449220342         449252139         449283761        
449313279         449344704         449376219         449407410        
449438738         449470145         449501709      440715035         442213872
        442320479         442422077         442516282         442603882        
449092485         449124445         449156652         449188523        
449220367         449252147         449283779         449313287        
449344712         449376227         449407428         449438746        
449470152         449501717      440715118         442213948         442320487
        442422135         442516332         442603924         449092493        
449124452         449156678         449188531         449220375        
449252154         449283787         449313295         449344720        
449376235         449407436         449438753         449470160        
449501725      440715159         442213963         442320495         442422184
        442516340         442603940         449092501         449124460        
449156686         449188549         449220383         449252162        
449283795         449313303         449344738         449376243        
449407444         449438761         449470178         449501733      440715217
        442213971         442320503         442422242         442516399        
442603957         449092519         449124478         449156694        
449188556         449220391         449252170         449283803        
449313311         449344746         449376250         449407451        
449438779         449470186         449501741      440715480         442213997
        442320552         442422267         442516449         442603973        
449092527         449124486         449156702         449188564        
449220409         449252188         449283811         449313329        
449344753         449376268         449407469         449438787        
449470194         449501758      440715563         442214003         442320610
        442422317         442516464         442604021         449092535        
449124494         449156710         449188572         449220417        
449252196         449283829         449313337         449344761        
449376276         449407477         449438795         449470202        
449501766      440715589         442214011         442320628         442422325
        442516480         442604039         449092543         449124502        
449156728         449188580         449220425         449252204        
449283837         449313345         449344779         449376284        
449407485         449438803         449470210         449501774      440716439
        442214045         442320651         442422341         442516530        
442604062         449092550         449124528         449156736        
449188598         449220433         449252212         449283845        
449313352         449344787         449376292         449407493        
449438811         449470228         449501782      440716520         442214128
        442320701         442422382         442516597         442604070        
449092568         449124536         449156744         449188606        
449220441         449252220         449283852         449313360        
449344795         449376300         449407501         449438829        
449470236         449501790      440716652         442214177         442320727
        442422390         442516639         442604088         449092576        
449124544         449156751         449188614         449220458        
449252238         449283860         449313378         449344803        
449376318         449407519         449438837         449470244        
449501808      440716686         442214185         442320735         442422440
        442516647         442604146         449092584         449124551        
449156769         449188622         449220466         449252246        
449283878         449313386         449344811         449376326        
449407527         449438845         449470251         449501816      440716827
        442214284         442320750         442422457         442516654        
442604179         449092592         449124577         449156777        
449188630         449220474         449252253         449283886        
449313394         449344829         449376334         449407535        
449438852         449470269         449501824      440716892         442214318
        442320776         442422465         442516688         442604195        
449092600         449124585         449156785         449188648        
449220482         449252261         449283894         449313402        
449344837         449376342         449407543         449438860        
449470277         449501832      440716942         442214359         442320818
        442422481         442516704         442604278         449092618        
449124593         449156801         449188655         449220490        
449252279         449283902         449313428         449344845        
449376359         449407550         449438878         449470285        
449501840      440717007         442214367         442320842         442422507
        442516712         442604294         449092626         449124601        
449156819         449188663         449220508         449252287        
449283910         449313436         449344852         449376367        
449407568         449438886         449470293         449501857      440717064
        442214375         442320891         442422523         442516753        
442604310         449092642         449124619         449156827        
449188671         449220516         449252295         449283928        
449313444         449344860         449376375         449407576        
449438894         449470301         449501865      440717247         442214383
        442320909         442422564         442516829         442604328        
449092667         449124635         449156835         449188689        
449220524         449252303         449283936         449313451        
449344878         449376383         449407584         449438902        
449470319         449501873      440717254         442214466         442320925
        442422580         442516852         442604336         449092675        
449124643         449156843         449188697         449220532        
449252311         449283944         449313469         449344886        
449376391         449407592         449438910         449470327        
449501881      440717528         442214482         442320966         442422598
        442516894         442604344         449092683         449124650        
449156850         449188705         449220540         449252329        
449283951         449313477         449344894         449376409        
449407600         449438928         449470335         449501899      440717569
        442214490         442321014         442422614         442516910        
442604351         449092691         449124668         449156868        
449188713         449220557         449252337         449283969        
449313485         449344902         449376417         449407618        
449438936         449470343         449501907      440717668         442214508
        442321089         442422622         442516928         442604369        
449092709         449124676         449156876         449188721        
449220565         449252345         449283977         449313493        
449344910         449376425         449407626         449438944        
449470350         449501915      440717809         442214516         442321121
        442422630         442516936         442604401         449092717        
449124684         449156884         449188739         449220573        
449252352         449283985         449313501         449344928        
449376433         449407634         449438951         449470368        
449501923      440718211         442214557         442321196         442422663
        442516969         442604419         449092733         449124692        
449156892         449188747         449220581         449252360        
449283993         449313519         449344936         449376441        
449407642         449438969         449470376         449501931      440718245
        442214565         442321246         442422713         442516985        
442604468         449092741         449124700         449156900        
449188754         449220599         449252378         449284017        
449313527         449344944         449376458         449407659        
449438977         449470384         449501949      440718344         442214581
        442321279         442422739         442517025         442604476        
449092758         449124718         449156918         449188762        
449220607         449252386         449284025         449313535        
449344951         449376466         449407667         449438985        
449470392         449501956      440718435         442214607         442321303
        442422770         442517041         442604492         449092766        
449124726         449156926         449188770         449220615        
449252394         449284033         449313543         449344969        
449376474         449407675         449438993         449470400        
449501964      440718443         442214623         442321329         442422796
        442517058         442604518         449092782         449124734        
449156934         449188788         449220623         449252402        
449284041         449313550         449344977         449376482        
449407683         449439009         449470418         449501972      440718450
        442214656         442321337         442422804         442517066        
442604559         449092808         449124742         449156942        
449188796         449220631         449252410         449284066        
449313568         449344985         449376490         449407691        
449439017         449470426         449501980      440718476         442214680
        442321345         442422887         442517108         442604609        
449092816         449124759         449156959         449188804        
449220649         449252428         449284074         449313576        
449344993         449376508         449407709         449439025        
449470434         449501998      440718591         442214706         442321402
        442422895         442517157         442604625         449092832        
449124767         449156967         449188812         449220656        
449252436         449284082         449313584         449345008        
449376516         449407717         449439033         449470442        
449502004      440718732         442214748         442321428         442422945
        442517181         442604633         449092840         449124783        
449156975         449188820         449220664         449252444        
449284090         449313592         449345016         449376524        
449407725         449439041         449470459         449502012      440718781
        442214789         442321527         442422994         442517199        
442604690         449092857         449124791         449156983        
449188838         449220672         449252451         449284108        
449313600         449345024         449376532         449407733        
449439058         449470467         449502020      440718997         442214847
        442321543         442423000         442517207         442604732        
449092865         449124809         449156991         449188846        
449220680         449252469         449284116         449313618        
449345040         449376540         449407741         449439066        
449470475         449502038      440719060         442214862         442321576
        442423018         442517231         442604781         449092873        
449124817         449157007         449188853         449220698        
449252477         449284124         449313626         449345057        
449376557         449407758         449439074         449470483        
449502046      440719094         442214896         442321600         442423026
        442517249         442604807         449092881         449124833        
449157015         449188861         449220706         449252485        
449284132         449313634         449345065         449376565        
449407766         449439082         449470491         449502053      440719102
        442214961         442321634         442423067         442517256        
442604849         449092899         449124841         449157023        
449188879         449220714         449252501         449284140        
449313642         449345073         449376573         449407774        
449439090         449470509         449502061      440719383         442214979
        442321642         442423117         442517264         442604906        
449092907         449124858         449157031         449188887        
449220722         449252519         449284157         449313659        
449345081         449376581         449407782         449439108        
449470517         449502079      440719490         442215000         442321667
        442423133         442517272         442604914         449092915        
449124866         449157049         449188895         449220730        
449252527         449284165         449313667         449345099        
449376599         449407790         449439116         449470525        
449502087      440719516         442215075         442321675         442423158
        442517280         442604922         449092923         449124874        
449157056         449188903         449220748         449252535        
449284173         449313675         449345107         449376607        
449407808         449439132         449470533         449502095   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440719532         442215083         442321733         442423190      
  442517330         442604963         449092931         449124882        
449157064         449188911         449220763         449252543        
449284181         449313683         449345115         449376615        
449407816         449439140         449470541         449502103      440719623
        442215117         442321766         442423224         442517348        
442604997         449092949         449124890         449157072        
449188929         449220771         449252550         449284199        
449313691         449345123         449376623         449407824        
449439157         449470558         449502111      440719722         442215133
        442321774         442423240         442517413         442605028        
449092956         449124908         449157080         449188937        
449220789         449252568         449284207         449313709        
449345131         449376631         449407832         449439165        
449470566         449502129      440719771         442215182         442321816
        442423257         442517421         442605036         449092964        
449124916         449157106         449188952         449220797        
449252576         449284215         449313717         449345149        
449376649         449407840         449439173         449470574        
449502137      440719813         442215190         442321832         442423315
        442517447         442605051         449092972         449124924        
449157114         449188960         449220805         449252584        
449284223         449313725         449345156         449376656        
449407865         449439181         449470582         449502145      440719854
        442215240         442321857         442423349         442517462        
442605135         449092980         449124932         449157122        
449188978         449220813         449252592         449284231        
449313733         449345164         449376664         449407873        
449439199         449470590         449502152      440720092         442215281
        442321949         442423364         442517470         442605150        
449092998         449124940         449157130         449188986        
449220821         449252600         449284249         449313741        
449345172         449376672         449407881         449439207        
449470608         449502160      440720118         442215323         442322004
        442423398         442517504         442605176         449093004        
449124957         449157148         449188994         449220839        
449252618         449284256         449313758         449345180        
449376680         449407899         449439215         449470616        
449502178      440720191         442215349         442322012         442423406
        442517579         442605184         449093012         449124965        
449157155         449189000         449220847         449252626        
449284264         449313766         449345198         449376698        
449407907         449439223         449470624         449502186      440720217
        442215356         442322095         442423463         442517595        
442605192         449093038         449124973         449157163        
449189018         449220854         449252634         449284272        
449313774         449345206         449376706         449407915        
449439231         449470632         449502194      440720712         442215372
        442322111         442423505         442517637         442605234        
449093046         449124981         449157171         449189026        
449220862         449252642         449284280         449313782        
449345214         449376714         449407923         449439249        
449470640         449502202      440720720         442215414         442322327
        442423547         442517645         442605242         449093053        
449124999         449157189         449189034         449220870        
449252659         449284298         449313790         449345222        
449376722         449407931         449439256         449470665        
449502210      440720845         442215463         442322426         442423570
        442517652         442605291         449093061         449125004        
449157197         449189042         449220888         449252667        
449284306         449313808         449345230         449376730        
449407949         449439264         449470673         449502228      440720951
        442215521         442322509         442423588         442517660        
442605309         449093079         449125012         449157205        
449189059         449220896         449252675         449284314        
449313816         449345248         449376748         449407956        
449439272         449470681         449502236      440720977         442215562
        442322525         442423612         442517686         442605317        
449093087         449125020         449157213         449189067        
449220904         449252683         449284322         449313824        
449345255         449376755         449407964         449439298        
449470699         449502244      440720993         442215588         442322533
        442423638         442517751         442605366         449093095        
449125038         449157221         449189075         449220912        
449252691         449284330         449313840         449345263        
449376763         449407972         449439306         449470707        
449502251      440721017         442215596         442322541         442423679
        442517801         442605374         449093103         449125046        
449157247         449189083         449220920         449252709        
449284348         449313857         449345271         449376771        
449407980         449439314         449470715         449502269      440721041
        442215604         442322566         442423729         442517876        
442605416         449093111         449125053         449157254        
449189091         449220938         449252717         449284355        
449313865         449345289         449376789         449407998        
449439322         449470723         449502277      440721058         442215646
        442322608         442423810         442517892         442605481        
449093129         449125061         449157262         449189109        
449220946         449252725         449284363         449313873        
449345297         449376797         449408012         449439330        
449470731         449502285      440721108         442215653         442322616
        442423828         442517918         442605499         449093137        
449125095         449157270         449189117         449220953        
449252733         449284371         449313881         449345305        
449376805         449408020         449439348         449470749        
449502293      440721124         442215661         442322715         442423950
        442517959         442605523         449093145         449125103        
449157288         449189125         449220961         449252741        
449284389         449313899         449345313         449376813        
449408038         449439355         449470756         449502301      440721165
        442215679         442322731         442423976         442517983        
442605549         449093152         449125111         449157296        
449189133         449220979         449252758         449284397        
449313907         449345321         449376821         449408046        
449439363         449470764         449502319      440721207         442215703
        442322764         442423992         442518015         442605572        
449093160         449125129         449157312         449189141        
449220987         449252766         449284405         449313915        
449345347         449376839         449408053         449439371        
449470772         449502327      440721298         442215802         442322780
        442424016         442518098         442605606         449093178        
449125137         449157338         449189158         449220995        
449252774         449284413         449313923         449345354        
449376847         449408061         449439389         449470780        
449502335      440721306         442215836         442322855         442424057
        442518106         442605671         449093194         449125145        
449157346         449189166         449221001         449252782        
449284421         449313931         449345362         449376854        
449408079         449439397         449470798         449502343      440721413
        442215851         442322871         442424065         442518155        
442605697         449093202         449125152         449157353        
449189174         449221019         449252790         449284439        
449313949         449345370         449376862         449408087        
449439405         449470806         449502350      440721421         442215901
        442322889         442424107         442518171         442605705        
449093210         449125160         449157361         449189182        
449221027         449252808         449284447         449313956        
449345388         449376870         449408095         449439413        
449470814         449502368      440721447         442215935         442322939
        442424149         442518197         442605747         449093228        
449125178         449157379         449189190         449221035        
449252816         449284454         449313964         449345396        
449376888         449408103         449439421         449470822        
449502376      440721462         442215992         442322962         442424180
        442518205         442605770         449093236         449125186        
449157387         449189208         449221043         449252824        
449284462         449313972         449345404         449376896        
449408111         449439439         449470830         449502384      440721470
        442216065         442323028         442424222         442518221        
442605788         449093251         449125194         449157395        
449189216         449221050         449252832         449284470        
449313980         449345412         449376904         449408129        
449439447         449470848         449502392      440721587         442216099
        442323036         442424230         442518239         442605838        
449093269         449125202         449157403         449189224        
449221068         449252840         449284488         449313998        
449345420         449376912         449408137         449439454        
449470855         449502400      440721629         442216180         442323044
        442424248         442518254         442605861         449093277        
449125210         449157411         449189232         449221076        
449252857         449284496         449314004         449345438        
449376920         449408145         449439462         449470863        
449502418      440721744         442216214         442323069         442424255
        442518312         442605887         449093285         449125228        
449157429         449189240         449221084         449252865        
449284504         449314012         449345446         449376938        
449408152         449439470         449470871         449502426      440721843
        442216222         442323077         442424289         442518411        
442605929         449093293         449125236         449157437        
449189257         449221092         449252873         449284512        
449314020         449345453         449376946         449408160        
449439488         449470889         449502434      440721876         442216313
        442323135         442424297         442518460         442605952        
449093301         449125251         449157445         449189265        
449221100         449252881         449284520         449314038        
449345461         449376953         449408178         449439496        
449470897         449502442      440722015         442216347         442323168
        442424313         442518486         442605986         449093319        
449125269         449157452         449189273         449221118        
449252899         449284538         449314046         449345479        
449376961         449408186         449439504         449470905        
449502459      440722213         442216362         442323176         442424321
        442518494         442606018         449093327         449125277        
449157460         449189281         449221126         449252907        
449284546         449314053         449345487         449376979        
449408194         449439512         449470913         449502467      440722361
        442216404         442323184         442424388         442518536        
442606042         449093335         449125285         449157478        
449189299         449221134         449252915         449284553        
449314061         449345503         449376987         449408202        
449439520         449470921         449502475      440722478         442216412
        442323192         442424412         442518569         442606067        
449093343         449125293         449157494         449189307        
449221142         449252923         449284561         449314079        
449345511         449376995         449408210         449439538        
449470939         449502483      440722486         442216420         442323226
        442424479         442518585         442606091         449093350        
449125301         449157502         449189315         449221159        
449252931         449284579         449314087         449345529        
449377001         449408228         449439546         449470947        
449502491      440722502         442216495         442323242         442424487
        442518593         442606117         449093368         449125319        
449157510         449189323         449221167         449252949        
449284587         449314095         449345537         449377019        
449408236         449439553         449470954         449502509      440722510
        442216503         442323259         442424537         442518601        
442606133         449093376         449125327         449157528        
449189331         449221175         449252956         449284595        
449314103         449345545         449377027         449408251        
449439561         449470962         449502517      440722676         442216578
        442323267         442424552         442518619         442606158        
449093384         449125335         449157544         449189349        
449221183         449252964         449284603         449314111        
449345552         449377035         449408269         449439579        
449470970         449502525      440722718         442216628         442323291
        442424578         442518635         442606257         449093392        
449125343         449157551         449189364         449221191        
449252972         449284611         449314129         449345560        
449377050         449408277         449439587         449470988        
449502533      440722726         442216636         442323333         442424586
        442518692         442606265         449093400         449125350        
449157569         449189372         449221209         449252980        
449284629         449314137         449345578         449377068        
449408285         449439595         449470996         449502541      440722866
        442216644         442323358         442424628         442518726        
442606273         449093418         449125368         449157577        
449189380         449221217         449252998         449284637        
449314145         449345586         449377076         449408293        
449439603         449471002         449502558      440723005         442216719
        442323366         442424644         442518759         442606299        
449093426         449125376         449157585         449189398        
449221225         449253004         449284645         449314152        
449345594         449377084         449408301         449439611        
449471010         449502566      440723039         442216743         442323382
        442424743         442518817         442606315         449093434        
449125384         449157593         449189406         449221233        
449253012         449284652         449314160         449345602        
449377092         449408319         449439629         449471028        
449502574      440723047         442216768         442323432         442424768
        442518825         442606349         449093442         449125392        
449157601         449189414         449221241         449253020        
449284660         449314178         449345610         449377100        
449408327         449439637         449471036         449502582      440723096
        442216776         442323473         442424776         442518833        
442606380         449093459         449125400         449157619        
449189422         449221258         449253038         449284678        
449314186         449345628         449377118         449408335        
449439645         449471051         449502590      440723146         442216784
        442323481         442424842         442518841         442606398        
449093467         449125418         449157627         449189430        
449221266         449253046         449284686         449314194        
449345636         449377126         449408343         449439652        
449471069         449502608      440723161         442216826         442323507
        442424867         442518874         442606406         449093475        
449125426         449157635         449189448         449221274        
449253053         449284694         449314202         449345644        
449377142         449408350         449439660         449471077        
449502616      440723179         442216917         442323515         442424875
        442518882         442606414         449093483         449125434        
449157643         449189455         449221282         449253061        
449284702         449314210         449345651         449377159        
449408368         449439678         449471085         449502624      440723252
        442216933         442323648         442424917         442518940        
442606471         449093491         449125442         449157650        
449189463         449221290         449253079         449284710        
449314228         449345669         449377167         449408376        
449439686         449471093         449502632      440724094         442216941
        442323663         442424933         442518981         442606497        
449093509         449125459         449157668         449189471        
449221308         449253087         449284728         449314236        
449345677         449377175         449408384         449439694        
449471101         449502640      440724136         442217022         442323671
        442424966         442519005         442606505         449093517        
449125467         449157676         449189489         449221316        
449253095         449284736         449314244         449345685        
449377183         449408392         449439702         449471119        
449502657      440724250         442217089         442323697         442424974
        442519013         442606521         449093525         449125475        
449157684         449189497         449221324         449253103        
449284744         449314251         449345693         449377191        
449408400         449439710         449471127         449502665      440724276
        442217097         442323747         442424982         442519047        
442606554         449093533         449125483         449157692        
449189505         449221332         449253111         449284751        
449314277         449345701         449377209         449408418        
449439728         449471143         449502673      440724326         442217220
        442323846         442425104         442519062         442606687        
449093541         449125491         449157700         449189513        
449221340         449253137         449284769         449314285        
449345719         449377217         449408426         449439736        
449471150         449502681      440724359         442217261         442323903
        442425146         442519070         442606752         449093558        
449125509         449157718         449189521         449221357        
449253145         449284777         449314293         449345727        
449377225         449408434         449439744         449471168        
449502699      440724532         442217295         442323911         442425179
        442519088         442606760         449093566         449125517        
449157726         449189547         449221365         449253152        
449284785         449314301         449345735         449377233        
449408442         449439751         449471176         449502707      440724557
        442217303         442323937         442425187         442519138        
442606794         449093574         449125525         449157734        
449189554         449221373         449253160         449284793        
449314319         449345743         449377241         449408459        
449439769         449471184         449502715      440724581         442217311
        442323952         442425211         442519161         442606851        
449093582         449125533         449157742         449189562        
449221381         449253178         449284801         449314327        
449345750         449377258         449408467         449439777        
449471192         449502723      440724672         442217329         442324067
        442425229         442519211         442606893         449093590        
449125541         449157759         449189570         449221399        
449253186         449284819         449314335         449345768        
449377266         449408475         449439785         449471200        
449502731      440724755         442217337         442324083         442425252
        442519252         442606901         449093608         449125558        
449157767         449189588         449221407         449253194        
449284827         449314343         449345776         449377274        
449408483         449439793         449471218         449502749      440725356
        442217352         442324117         442425278         442519260        
442606927         449093616         449125566         449157775        
449189596         449221415         449253202         449284835        
449314350         449345784         449377282         449408491        
449439801         449471226         449502756      440725422         442217378
        442324141         442425336         442519328         442606943        
449093624         449125574         449157783         449189604        
449221423         449253210         449284843         449314368        
449345792         449377290         449408509         449439819        
449471234         449502764      440725463         442217402         442324174
        442425344         442519385         442607016         449093632        
449125582         449157791         449189612         449221431        
449253228         449284850         449314376         449345800        
449377308         449408517         449439827         449471242        
449502772      440725471         442217410         442324182         442425369
        442519435         442607024         449093640         449125590        
449157809         449189620         449221449         449253236        
449284868         449314384         449345818         449377316        
449408525         449439835         449471259         449502780      440725679
        442217451         442324240         442425377         442519450        
442607032         449093657         449125608         449157817        
449189638         449221456         449253244         449284876        
449314392         449345826         449377324         449408533        
449439843         449471267         449502798      440725869         442217469
        442324349         442425484         442519468         442607107        
449093665         449125616         449157825         449189646        
449221464         449253251         449284884         449314400        
449345834         449377332         449408541         449439850        
449471275         449502806      440726016         442217519         442324372
        442425526         442519476         442607164         449093673        
449125624         449157833         449189653         449221472        
449253269         449284892         449314418         449345842        
449377340         449408558         449439868         449471283        
449502814      440726065         442217543         442324430         442425542
        442519484         442607172         449093681         449125632        
449157841         449189679         449221480         449253277        
449284900         449314426         449345859         449377357        
449408566         449439876         449471291         449502822   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440726107         442217600         442324463         442425591      
  442519559         442607180         449093699         449125640        
449157858         449189687         449221498         449253285        
449284918         449314434         449345867         449377365        
449408574         449439884         449471309         449502830      440726172
        442217683         442324521         442425641         442519567        
442607289         449093707         449125657         449157866        
449189695         449221506         449253293         449284926        
449314442         449345875         449377373         449408582        
449439892         449471317         449502848      440727063         442217709
        442324604         442425658         442519591         442607297        
449093715         449125665         449157874         449189703        
449221514         449253301         449284934         449314459        
449345883         449377381         449408590         449439900        
449471325         449502855      440727162         442217816         442324638
        442425716         442519609         442607305         449093723        
449125673         449157882         449189711         449221522        
449253319         449284942         449314467         449345891        
449377399         449408608         449439918         449471333        
449502863      440727238         442217899         442324695         442425740
        442519617         442607313         449093731         449125681        
449157890         449189729         449221530         449253327        
449284959         449314475         449345909         449377407        
449408616         449439926         449471341         449502871      440727337
        442218020         442324703         442425781         442519625        
442607321         449093749         449125699         449157908        
449189737         449221548         449253335         449284975        
449314483         449345917         449377415         449408624        
449439934         449471358         449502889      440727469         442218160
        442324711         442425856         442519633         442607339        
449093756         449125707         449157916         449189745        
449221555         449253343         449284983         449314491        
449345925         449377423         449408632         449439942        
449471366         449502897      440727584         442218202         442324760
        442425880         442519658         442607354         449093764        
449125715         449157924         449189752         449221563        
449253350         449284991         449314509         449345933        
449377431         449408640         449439959         449471374        
449502905      440727626         442218210         442324828         442426011
        442519666         442607362         449093772         449125723        
449157932         449189760         449221571         449253368        
449285006         449314517         449345941         449377449        
449408657         449439967         449471382         449502913      440727733
        442218368         442324851         442426029         442519682        
442607396         449093780         449125731         449157940        
449189778         449221589         449253376         449285014        
449314525         449345958         449377456         449408665        
449439975         449471390         449502921      440727840         442218459
        442324877         442426052         442519724         442607404        
449093798         449125749         449157957         449189786        
449221597         449253384         449285022         449314533        
449345966         449377464         449408673         449439983        
449471408         449502939      440727881         442218509         442324885
        442426078         442519773         442607446         449093806        
449125756         449157965         449189794         449221605        
449253392         449285030         449314541         449345974        
449377472         449408681         449439991         449471416        
449502947      440728772         442218590         442324893         442426086
        442519799         442607453         449093814         449125764        
449157973         449189802         449221613         449253400        
449285048         449314558         449345982         449377480        
449408699         449440007         449471424         449502954      440728822
        442218616         442324950         442426102         442519807        
442607479         449093822         449125772         449157981        
449189810         449221621         449253418         449285055        
449314566         449345990         449377498         449408707        
449440015         449471432         449502962      440728863         442218657
        442324976         442426128         442519831         442607537        
449093830         449125780         449157999         449189828        
449221639         449253426         449285063         449314574        
449346006         449377506         449408715         449440023        
449471440         449502970      440728939         442218780         442324984
        442426144         442519880         442607578         449093848        
449125798         449158005         449189836         449221654        
449253434         449285071         449314582         449346014        
449377514         449408723         449440031         449471457        
449502988      440728996         442218889         442325015         442426185
        442519906         442607586         449093855         449125806        
449158013         449189844         449221662         449253442        
449285089         449314590         449346022         449377522        
449408731         449440049         449471473         449502996      440729069
        442218897         442325049         442426193         442519930        
442607636         449093863         449125814         449158021        
449189851         449221670         449253459         449285097        
449314608         449346030         449377530         449408749        
449440056         449471499         449503002      440729291         442218905
        442325114         442426201         442519955         442607651        
449093871         449125830         449158039         449189869        
449221688         449253467         449285105         449314616        
449346048         449377548         449408756         449440064        
449471507         449503010      440729333         442218913         442325148
        442426227         442519963         442607693         449093889        
449125848         449158047         449189877         449221696        
449253475         449285113         449314624         449346055        
449377555         449408764         449440072         449471515        
449503028      440729531         442218962         442325171         442426250
        442519997         442607719         449093897         449125855        
449158054         449189885         449221704         449253483        
449285121         449314632         449346063         449377563        
449408772         449440080         449471523         449503036      440729598
        442218988         442325197         442426268         442520029        
442607735         449093905         449125863         449158062        
449189893         449221712         449253509         449285139        
449314640         449346071         449377571         449408780        
449440098         449471531         449503044      440729606         442218996
        442325247         442426334         442520037         442607800        
449093913         449125871         449158070         449189901        
449221720         449253517         449285147         449314657        
449346089         449377589         449408798         449440106        
449471549         449503051      440729614         442219028         442325304
        442426359         442520045         442607826         449093921        
449125889         449158088         449189919         449221738        
449253525         449285154         449314665         449346097        
449377597         449408806         449440114         449471556        
449503069      440729630         442219051         442325312         442426375
        442520052         442607867         449093939         449125897        
449158096         449189927         449221746         449253533        
449285162         449314673         449346105         449377605        
449408814         449440122         449471564         449503077      440729697
        442219077         442325361         442426425         442520078        
442607883         449093947         449125905         449158104        
449189935         449221753         449253541         449285170        
449314681         449346113         449377613         449408822        
449440130         449471572         449503085      440729770         442219143
        442325379         442426433         442520102         442607925        
449093954         449125913         449158112         449189943        
449221761         449253558         449285188         449314699        
449346121         449377621         449408830         449440148        
449471580         449503093      440729846         442219176         442325395
        442426458         442520110         442607933         449093962        
449125921         449158120         449189950         449221779        
449253566         449285196         449314707         449346139        
449377639         449408848         449440155         449471598        
449503101      440729994         442219192         442325429         442426516
        442520151         442607941         449093970         449125939        
449158138         449189968         449221787         449253574        
449285204         449314715         449346147         449377647        
449408855         449440163         449471606         449503119      440730117
        442219226         442325452         442426524         442520227        
442607958         449093988         449125947         449158146        
449189976         449221795         449253582         449285212        
449314723         449346154         449377654         449408863        
449440171         449471614         449503127      440730216         442219283
        442325536         442426532         442520250         442607966        
449093996         449125954         449158153         449189984        
449221803         449253590         449285220         449314731        
449346162         449377670         449408871         449440189        
449471622         449503135      440730224         442219309         442325577
        442426565         442520268         442607990         449094002        
449125962         449158179         449189992         449221811        
449253608         449285246         449314749         449346170        
449377688         449408889         449440197         449471630        
449503143      440730281         442219325         442325593         442426573
        442520292         442608089         449094010         449125970        
449158187         449190008         449221829         449253616        
449285253         449314756         449346188         449377696        
449408897         449440205         449471648         449503150      440730307
        442219382         442325627         442426607         442520300        
442608113         449094028         449125988         449158195        
449190016         449221837         449253624         449285261        
449314764         449346196         449377704         449408905        
449440213         449471655         449503168      440730448         442219390
        442325650         442426623         442520318         442608139        
449094036         449125996         449158203         449190024        
449221845         449253632         449285279         449314772        
449346204         449377712         449408913         449440221        
449471663         449503176      440730505         442219440         442325668
        442426664         442520326         442608147         449094044        
449126010         449158211         449190032         449221852        
449253640         449285287         449314780         449346212        
449377720         449408921         449440239         449471671        
449503184      440730513         442219457         442325684         442426680
        442520342         442608170         449094051         449126028        
449158229         449190040         449221860         449253657        
449285295         449314798         449346220         449377738        
449408939         449440247         449471689         449503192      440730547
        442219507         442325726         442426698         442520391        
442608188         449094069         449126036         449158245        
449190057         449221878         449253665         449285303        
449314806         449346238         449377746         449408947        
449440254         449471697         449503200      440730554         442219523
        442325734         442426706         442520458         442608196        
449094077         449126044         449158252         449190065        
449221886         449253673         449285311         449314814        
449346246         449377753         449408954         449440262        
449471705         449503218      440730596         442219531         442325783
        442426722         442520474         442608204         449094085        
449126051         449158260         449190073         449221894        
449253681         449285329         449314822         449346253        
449377761         449408962         449440270         449471713        
449503226      440731115         442219556         442325791         442426821
        442520508         442608220         449094093         449126069        
449158278         449190081         449221902         449253699        
449285337         449314830         449346261         449377779        
449408970         449440288         449471721         449503234      440731131
        442219564         442325809         442426862         442520516        
442608303         449094101         449126077         449158286        
449190099         449221910         449253707         449285345        
449314848         449346279         449377787         449408988        
449440296         449471739         449503242      440731289         442219572
        442325817         442426896         442520524         442608345        
449094119         449126085         449158294         449190107        
449221928         449253715         449285352         449314855        
449346287         449377795         449408996         449440304        
449471747         449503267      440731602         442219606         442325841
        442426904         442520557         442608360         449094127        
449126093         449158302         449190115         449221936        
449253723         449285360         449314863         449346295        
449377803         449409002         449440312         449471754        
449503275      440731610         442219614         442325858         442426912
        442520565         442608378         449094135         449126101        
449158310         449190123         449221944         449253731        
449285378         449314871         449346303         449377811        
449409010         449440320         449471770         449503283      440731750
        442219655         442325866         442426961         442520573        
442608394         449094143         449126119         449158328        
449190131         449221951         449253749         449285386        
449314889         449346311         449377829         449409028        
449440338         449471788         449503291      440731842         442219697
        442325890         442426979         442520599         442608436        
449094150         449126127         449158336         449190149        
449221969         449253756         449285394         449314897        
449346329         449377837         449409036         449440346        
449471796         449503309      440731891         442219739         442325924
        442426987         442520631         442608451         449094168        
449126135         449158344         449190156         449221977        
449253764         449285402         449314905         449346337        
449377845         449409044         449440353         449471804        
449503317      440731990         442219754         442325957         442427001
        442520656         442608469         449094176         449126143        
449158351         449190164         449221985         449253772        
449285410         449314913         449346345         449377852        
449409051         449440361         449471812         449503325      440732089
        442219762         442325981         442427027         442520672        
442608477         449094184         449126150         449158369        
449190172         449221993         449253780         449285428        
449314921         449346352         449377860         449409069        
449440379         449471820         449503333      440732113         442219812
        442326062         442427068         442520771         442608519        
449094192         449126168         449158377         449190180        
449222009         449253798         449285436         449314939        
449346360         449377878         449409085         449440387        
449471838         449503341      440732295         442219820         442326088
        442427092         442520789         442608535         449094200        
449126176         449158385         449190198         449222017        
449253806         449285444         449314947         449346378        
449377886         449409093         449440395         449471846        
449503358      440732329         442219853         442326104         442427167
        442520821         442608543         449094218         449126184        
449158393         449190206         449222025         449253814        
449285451         449314954         449346386         449377894        
449409101         449440403         449471853         449503366      440732535
        442219945         442326112         442427266         442520847        
442608550         449094226         449126192         449158401        
449190214         449222033         449253822         449285469        
449314962         449346394         449377902         449409119        
449440411         449471861         449503374      440732618         442219960
        442326153         442427274         442520854         442608576        
449094234         449126200         449158419         449190222        
449222041         449253830         449285477         449314970        
449346402         449377910         449409127         449440429        
449471879         449503382      440732634         442219994         442326161
        442427290         442520912         442608592         449094242        
449126218         449158427         449190230         449222058        
449253848         449285485         449314988         449346410        
449377928         449409135         449440437         449471887        
449503390      440732659         442220075         442326195         442427316
        442520953         442608634         449094259         449126226        
449158435         449190248         449222066         449253855        
449285493         449314996         449346428         449377944        
449409143         449440445         449471895         449503408      440732857
        442220091         442326252         442427357         442520979        
442608642         449094267         449126234         449158443        
449190255         449222074         449253863         449285501        
449315001         449346436         449377951         449409150        
449440452         449471903         449503416      440732881         442220109
        442326260         442427373         442521050         442608691        
449094275         449126242         449158450         449190263        
449222082         449253871         449285519         449315019        
449346444         449377969         449409168         449440460        
449471911         449503424      440732949         442220158         442326278
        442427399         442521068         442608717         449094283        
449126259         449158476         449190271         449222090        
449253889         449285527         449315027         449346451        
449377977         449409176         449440478         449471929        
449503432      440733038         442220166         442326435         442427431
        442521092         442608725         449094291         449126267        
449158484         449190289         449222108         449253905        
449285535         449315035         449346469         449377985        
449409184         449440486         449471937         449503440      440733053
        442220174         442326559         442427472         442521118        
442608733         449094309         449126275         449158492        
449190297         449222116         449253921         449285543        
449315043         449346477         449377993         449409192        
449440494         449471945         449503457      440733343         442220182
        442326625         442427498         442521142         442608741        
449094317         449126283         449158500         449190305        
449222124         449253939         449285550         449315050        
449346485         449378009         449409200         449440502        
449471952         449503465      440733376         442220190         442326658
        442427506         442521159         442608774         449094325        
449126291         449158518         449190313         449222132        
449253947         449285568         449315068         449346493        
449378017         449409218         449440510         449471960        
449503473      440733418         442220398         442326732         442427514
        442521175         442608790         449094333         449126309        
449158526         449190321         449222140         449253954        
449285576         449315076         449346501         449378025        
449409226         449440528         449471978         449503481      440733426
        442220455         442326740         442427548         442521191        
442608816         449094341         449126317         449158534        
449190339         449222157         449253962         449285584        
449315084         449346519         449378033         449409234        
449440536         449471986         449503499      440733558         442220471
        442326849         442427571         442521209         442608824        
449094358         449126325         449158542         449190347        
449222165         449253970         449285592         449315092        
449346527         449378041         449409242         449440544        
449472000         449503507      440733632         442220489         442326872
        442427597         442521217         442608899         449094366        
449126333         449158559         449190354         449222173        
449253988         449285600         449315100         449346535        
449378058         449409259         449440551         449472018        
449503515      440733822         442220505         442326880         442427605
        442521241         442608915         449094382         449126341        
449158567         449190362         449222181         449253996        
449285618         449315118         449346543         449378066        
449409267         449440569         449472026         449503523      440733848
        442220588         442326898         442427639         442521266        
442608956         449094390         449126358         449158575        
449190370         449222199         449254002         449285626        
449315126         449346550         449378074         449409275        
449440577         449472034         449503531      440733871         442220596
        442326906         442427647         442521274         442608972        
449094408         449126366         449158583         449190388        
449222207         449254010         449285634         449315134        
449346568         449378082         449409283         449440585        
449472042         449503549      440733889         442220620         442326914
        442427662         442521290         442608998         449094416        
449126374         449158591         449190396         449222215        
449254028         449285642         449315142         449346576        
449378090         449409291         449440593         449472059        
449503556      440733905         442220661         442326922         442427696
        442521308         442609038         449094424         449126382        
449158609         449190404         449222223         449254036        
449285659         449315159         449346584         449378108        
449409309         449440601         449472067         449503564   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440733913         442220711         442326997         442427712      
  442521316         442609053         449094432         449126408        
449158617         449190412         449222231         449254044        
449285667         449315167         449346592         449378116        
449409317         449440619         449472075         449503572      440733947
        442220745         442327003         442427738         442521357        
442609079         449094440         449126416         449158625        
449190420         449222249         449254051         449285675        
449315175         449346600         449378124         449409325        
449440627         449472083         449503580      440734572         442220752
        442327011         442427779         442521365         442609095        
449094457         449126424         449158633         449190438        
449222256         449254069         449285691         449315183        
449346618         449378132         449409333         449440643        
449472091         449503598      440734648         442220802         442327029
        442427803         442521381         442609137         449094465        
449126432         449158641         449190446         449222264        
449254077         449285709         449315191         449346626        
449378140         449409341         449440650         449472109        
449503606      440734663         442220810         442327052         442427811
        442521399         442609145         449094473         449126440        
449158658         449190453         449222272         449254085        
449285717         449315209         449346634         449378157        
449409358         449440668         449472117         449503614      440734705
        442220836         442327060         442427852         442521415        
442609152         449094481         449126457         449158666        
449190461         449222280         449254093         449285725        
449315217         449346642         449378165         449409366        
449440676         449472125         449503622      440734713         442220844
        442327094         442427902         442521449         442609202        
449094499         449126465         449158674         449190479        
449222298         449254101         449285733         449315225        
449346659         449378173         449409374         449440684        
449472133         449503630      440734739         442220851         442327110
        442427910         442521480         442609210         449094507        
449126473         449158682         449190487         449222306        
449254119         449285741         449315233         449346667        
449378181         449409382         449440692         449472141        
449503648      440734978         442220893         442327144         442427936
        442521506         442609335         449094515         449126481        
449158690         449190495         449222314         449254127        
449285758         449315241         449346675         449378199        
449409408         449440700         449472158         449503655      440734986
        442220927         442327169         442427993         442521548        
442609343         449094523         449126499         449158708        
449190503         449222322         449254135         449285766        
449315258         449346683         449378207         449409416        
449440718         449472166         449503663      440735173         442220943
        442327185         442428009         442521555         442609376        
449094549         449126507         449158716         449190511        
449222330         449254143         449285774         449315266        
449346691         449378215         449409424         449440726        
449472174         449503671      440735272         442220950         442327235
        442428017         442521589         442609426         449094556        
449126515         449158724         449190529         449222348        
449254150         449285782         449315274         449346709        
449378223         449409432         449440734         449472182        
449503689      440735314         442220992         442327243         442428058
        442521605         442609483         449094564         449126523        
449158732         449190537         449222355         449254168        
449285790         449315282         449346717         449378231        
449409440         449440742         449472190         449503697      440735397
        442221073         442327284         442428116         442521647        
442609509         449094572         449126531         449158740        
449190545         449222363         449254176         449285808        
449315290         449346725         449378249         449409457        
449440759         449472208         449503705      440735447         442221107
        442327326         442428140         442521662         442609525        
449094580         449126549         449158757         449190552        
449222371         449254184         449285816         449315308        
449346741         449378256         449409465         449440767        
449472216         449503713      440735470         442221149         442327409
        442428157         442521688         442609558         449094598        
449126556         449158765         449190560         449222389        
449254192         449285824         449315316         449346758        
449378264         449409473         449440775         449472224        
449503721      440735496         442221164         442327417         442428165
        442521738         442609574         449094606         449126564        
449158773         449190578         449222397         449254200        
449285832         449315324         449346766         449378272        
449409481         449440783         449472232         449503739      440735710
        442221255         442327433         442428181         442521753        
442609582         449094614         449126572         449158781        
449190586         449222405         449254218         449285840        
449315332         449346774         449378280         449409499        
449440791         449472240         449503747      440735728         442221263
        442327458         442428199         442521761         442609665        
449094622         449126580         449158799         449190594        
449222413         449254226         449285857         449315340        
449346782         449378298         449409507         449440809        
449472257         449503754      440735876         442221321         442327466
        442428207         442521811         442609780         449094630        
449126598         449158807         449190602         449222421        
449254234         449285865         449315357         449346790        
449378306         449409515         449440817         449472265        
449503762      440736064         442221347         442327482         442428223
        442521829         442609814         449094648         449126606        
449158815         449190610         449222439         449254242        
449285873         449315365         449346808         449378314        
449409523         449440825         449472273         449503770      440736072
        442221370         442327490         442428264         442521894        
442609848         449094655         449126622         449158823        
449190628         449222447         449254259         449285881        
449315373         449346816         449378322         449409531        
449440833         449472281         449503788      440736254         442221438
        442327508         442428314         442521944         442609855        
449094671         449126630         449158831         449190636        
449222454         449254267         449285899         449315381        
449346824         449378330         449409549         449440841        
449472299         449503796      440736346         442221446         442327565
        442428322         442521951         442609889         449094689        
449126648         449158849         449190644         449222462        
449254275         449285907         449315399         449346832        
449378348         449409556         449440858         449472307        
449503804      440736353         442221479         442327581         442428330
        442521977         442609905         449094697         449126655        
449158856         449190651         449222470         449254283        
449285915         449315407         449346840         449378355        
449409564         449440866         449472315         449503812      440736411
        442221503         442327656         442428371         442521985        
442609921         449094705         449126663         449158864        
449190669         449222488         449254291         449285923        
449315415         449346857         449378363         449409572        
449440874         449472323         449503820      440736429         442221578
        442327664         442428413         442522009         442609947        
449094713         449126671         449158872         449190677        
449222496         449254309         449285931         449315423        
449346865         449378371         449409580         449440882        
449472331         449503838      440736445         442221594         442327722
        442428488         442522041         442610077         449094721        
449126689         449158880         449190685         449222504        
449254317         449285949         449315431         449346873        
449378389         449409598         449440890         449472349        
449503846      440736452         442221610         442327748         442428496
        442522116         442610127         449094739         449126697        
449158898         449190693         449222512         449254325        
449285956         449315449         449346881         449378397        
449409606         449440908         449472356         449503853      440736536
        442221628         442327789         442428512         442522140        
442610135         449094747         449126705         449158906        
449190719         449222538         449254333         449285964        
449315456         449346899         449378405         449409614        
449440916         449472364         449503861      440736601         442221644
        442327805         442428546         442522157         442610143        
449094754         449126713         449158914         449190727        
449222546         449254341         449285972         449315464        
449346907         449378413         449409622         449440924        
449472372         449503879      440736627         442221669         442327847
        442428587         442522165         442610200         449094762        
449126721         449158922         449190735         449222553        
449254358         449285980         449315472         449346915        
449378421         449409630         449440932         449472380        
449503887      440736643         442221685         442327987         442428603
        442522173         442610234         449094770         449126739        
449158930         449190743         449222561         449254366        
449285998         449315480         449346923         449378439        
449409648         449440940         449472398         449503895      440736833
        442221719         442327995         442428629         442522249        
442610259         449094788         449126747         449158948        
449190750         449222579         449254374         449286004        
449315498         449346931         449378447         449409655        
449440957         449472406         449503903      440736874         442221818
        442328019         442428645         442522256         442610309        
449094796         449126754         449158955         449190768        
449222587         449254382         449286012         449315506        
449346949         449378454         449409663         449440965        
449472414         449503911      440736882         442221834         442328043
        442428652         442522264         442610317         449094804        
449126762         449158963         449190784         449222595        
449254390         449286020         449315514         449346956        
449378462         449409689         449440973         449472422        
449503929      440737328         442221925         442328050         442428702
        442522306         442610341         449094820         449126770        
449158971         449190792         449222603         449254408        
449286038         449315522         449346964         449378470        
449409697         449440981         449472430         449503937      440737351
        442221933         442328076         442428736         442522314        
442610416         449094838         449126788         449158989        
449190800         449222611         449254416         449286046        
449315530         449346972         449378488         449409705        
449440999         449472448         449503945      440737401         442221982
        442328092         442428751         442522348         442610424        
449094846         449126796         449158997         449190818        
449222629         449254424         449286053         449315548        
449346980         449378496         449409713         449441005        
449472455         449503952      440737443         442222097         442328134
        442428793         442522355         442610457         449094853        
449126804         449159003         449190826         449222637        
449254432         449286061         449315555         449346998        
449378504         449409721         449441013         449472463        
449503960      440737500         442222352         442328142         442428868
        442522397         442610507         449094861         449126812        
449159011         449190834         449222645         449254440        
449286079         449315563         449347004         449378512        
449409739         449441021         449472471         449503978      440737542
        442222394         442328225         442428892         442522421        
442610531         449094879         449126820         449159029        
449190842         449222652         449254457         449286087        
449315571         449347012         449378520         449409747        
449441039         449472489         449503994      440737575         442222402
        442328266         442428926         442522454         442610549        
449094887         449126838         449159037         449190867        
449222660         449254465         449286095         449315589        
449347020         449378538         449409754         449441047        
449472497         449504000      440737609         442222444         442328365
        442428934         442522488         442610556         449094895        
449126846         449159045         449190875         449222678        
449254473         449286103         449315597         449347038        
449378546         449409762         449441054         449472505        
449504018      440737617         442222451         442328399         442428967
        442522496         442610572         449094903         449126853        
449159052         449190883         449222686         449254481        
449286111         449315605         449347046         449378553        
449409770         449441062         449472513         449504034      440737633
        442222485         442328415         442429015         442522579        
442610598         449094911         449126861         449159060        
449190891         449222694         449254499         449286129        
449315613         449347053         449378561         449409788        
449441070         449472521         449504042      440737641         442222501
        442328449         442429064         442522587         442610614        
449094929         449126879         449159078         449190909        
449222702         449254507         449286137         449315621        
449347061         449378579         449409796         449441088        
449472539         449504059      440737765         442222543         442328456
        442429080         442522678         442610622         449094937        
449126887         449159086         449190917         449222710        
449254515         449286145         449315639         449347079        
449378587         449409804         449441096         449472547        
449504067      440737781         442222568         442328464         442429130
        442522694         442610648         449094945         449126895        
449159094         449190925         449222728         449254523        
449286152         449315647         449347087         449378595        
449409812         449441104         449472554         449504075      440737872
        442222576         442328522         442429148         442522702        
442610739         449094952         449126903         449159102        
449190933         449222736         449254531         449286160        
449315654         449347095         449378603         449409820        
449441112         449472562         449504083      440738011         442222584
        442328548         442429205         442522728         442610754        
449094960         449126911         449159110         449190941        
449222744         449254549         449286178         449315662        
449347103         449378611         449409838         449441120        
449472570         449504091      440738144         442222600         442328589
        442429239         442522769         442610788         449094986        
449126929         449159128         449190958         449222751        
449254564         449286186         449315670         449347111        
449378629         449409846         449441138         449472588        
449504109      440738219         442222618         442328597         442429262
        442522777         442610812         449094994         449126937        
449159136         449190966         449222769         449254572        
449286194         449315688         449347129         449378637        
449409853         449441146         449472596         449504117      440738243
        442222691         442328613         442429312         442522819        
442610846         449095009         449126945         449159144        
449190974         449222777         449254580         449286202        
449315696         449347137         449378645         449409861        
449441153         449472604         449504133      440738318         442222733
        442328639         442429353         442522843         442610853        
449095017         449126952         449159151         449190982        
449222785         449254598         449286210         449315704        
449347145         449378652         449409879         449441161        
449472612         449504141      440738391         442222774         442328696
        442429361         442522850         442610887         449095025        
449126960         449159169         449190990         449222801        
449254606         449286228         449315712         449347152        
449378660         449409887         449441179         449472620        
449504158      440738425         442222790         442328704         442429403
        442522868         442610911         449095033         449126978        
449159177         449191006         449222819         449254614        
449286236         449315720         449347160         449378678        
449409895         449441187         449472638         449504166      440738433
        442222808         442328720         442429411         442522876        
442615480         449095041         449126986         449159185        
449191014         449222827         449254622         449286244        
449315738         449347178         449378686         449409903        
449441195         449472646         449504174      440738581         442222824
        442328746         442429437         442522918         442615605        
449095058         449126994         449159193         449191022        
449222835         449254630         449286251         449315746        
449347186         449378694         449409911         449441203        
449472653         449504182      440738664         442222907         442328787
        442429445         442522967         442615688         449095066        
449127000         449159201         449191030         449222843        
449254648         449286269         449315753         449347194        
449378702         449409929         449441229         449472661        
449504190      440738771         442222923         442328803         442429478
        442522983         442615720         449095074         449127018        
449159219         449191048         449222850         449254655        
449286277         449315761         449347202         449378710        
449409937         449441237         449472679         449504208      440738862
        442222956         442328852         442429551         442523007        
442615753         449095082         449127026         449159227        
449191055         449222868         449254663         449286285        
449315779         449347210         449378728         449409945        
449441245         449472687         449504216      440738938         442222980
        442328910         442429627         442523064         442615837        
449095090         449127034         449159235         449191063        
449222876         449254671         449286293         449315787        
449347228         449378736         449409952         449441252        
449472695         449504224      440738946         442222998         442328928
        442429635         442523106         442615902         449095108        
449127042         449159243         449191089         449222884        
449254689         449286301         449315795         449347236        
449378744         449409960         449441260         449472703        
449504232      440739027         442223020         442329058         442429650
        442523122         442615910         449095116         449127059        
449159268         449191097         449222892         449254697        
449286319         449315803         449347244         449378751        
449409978         449441278         449472711         449504240      440739035
        442223061         442329066         442429700         442523155        
442616009         449095124         449127067         449159276        
449191105         449222900         449254705         449286327        
449315811         449347251         449378769         449409986        
449441286         449472729         449504257      440739050         442223095
        442329074         442429726         442523197         442616025        
449095132         449127083         449159284         449191113        
449222918         449254713         449286335         449315829        
449347269         449378777         449409994         449441294        
449472737         449504265      440739100         442223137         442329082
        442429742         442523205         442616058         449095140        
449127091         449159292         449191121         449222926        
449254721         449286343         449315837         449347277        
449378785         449410000         449441302         449472745        
449504273      440739217         442223160         442329116         442429775
        442523213         442616082         449095157         449127109        
449159300         449191139         449222934         449254739        
449286350         449315845         449347285         449378793        
449410018         449441310         449472752         449504281      440739233
        442223186         442329173         442429809         442523221        
442616124         449095165         449127117         449159318        
449191147         449222942         449254747         449286368        
449315852         449347293         449378801         449410026        
449441328         449472760         449504299      440739266         442223194
        442329215         442429833         442523239         442616140        
449095173         449127125         449159326         449191154        
449222959         449254754         449286376         449315860        
449347301         449378819         449410034         449441336        
449472778         449504307      440739316         442223202         442329256
        442429858         442523247         442616199         449095181        
449127133         449159334         449191162         449222967        
449254762         449286384         449315878         449347319        
449378827         449410042         449441344         449472786        
449504315      440739415         442223210         442329280         442429924
        442523304         442616306         449095199         449127141        
449159342         449191170         449222975         449254770        
449286392         449315886         449347327         449378835        
449410059         449441351         449472794         449504323   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440739506         442223293         442329355         442429932      
  442523346         442616322         449095207         449127158        
449159359         449191188         449222983         449254788        
449286400         449315894         449347335         449378843        
449410067         449441369         449472802         449504331      440739530
        442223327         442329363         442429957         442523353        
442616348         449095215         449127166         449159367        
449191196         449222991         449254796         449286418        
449315902         449347343         449378850         449410075        
449441377         449472810         449504349      440739548         442223418
        442329405         442429965         442523379         442616355        
449095223         449127174         449159375         449191204        
449223007         449254804         449286426         449315910        
449347350         449378868         449410083         449441385        
449472828         449504356      440739597         442223442         442329454
        442430039         442523403         442616371         449095231        
449127182         449159383         449191212         449223015        
449254812         449286434         449315928         449347368        
449378876         449410091         449441401         449472836        
449504364      440739670         442223483         442329462         442430088
        442523445         442616397         449095249         449127190        
449159391         449191220         449223023         449254820        
449286459         449315936         449347376         449378884        
449410109         449441419         449472844         449504372      440739811
        442223491         442329496         442430195         442523460        
442616413         449095256         449127208         449159409        
449191238         449223031         449254838         449286467        
449315944         449347384         449378892         449410117        
449441427         449472851         449504380      440739878         442223509
        442329553         442430211         442523486         442616447        
449095264         449127216         449159417         449191246        
449223049         449254846         449286475         449315951        
449347392         449378900         449410125         449441435        
449472869         449504398      440740017         442223558         442329595
        442430229         442523494         442616512         449095272        
449127224         449159425         449191253         449223056        
449254853         449286483         449315969         449347400        
449378918         449410133         449441443         449472877        
449504414      440740090         442223574         442329660         442430278
        442523502         442616520         449095280         449127232        
449159433         449191261         449223064         449254861        
449286491         449315977         449347418         449378926        
449410141         449441450         449472885         449504422      440740124
        442223582         442329710         442430302         442523510        
442616546         449095298         449127240         449159441        
449191279         449223072         449254879         449286509        
449315985         449347426         449378934         449410158        
449441468         449472893         449504430      440740165         442223608
        442329744         442430336         442523601         442616660        
449095306         449127257         449159458         449191287        
449223080         449254887         449286517         449315993        
449347434         449378942         449410166         449441476        
449472901         449504448      440740199         442223731         442329751
        442430377         442523635         442616678         449095314        
449127265         449159466         449191295         449223098        
449254895         449286525         449316009         449347442        
449378959         449410174         449441484         449472919        
449504455      440740322         442223780         442329785         442430393
        442523650         442616801         449095322         449127273        
449159474         449191303         449223106         449254903        
449286533         449316017         449347459         449378967        
449410182         449441492         449472927         449504463      440740447
        442223830         442329801         442430401         442523676        
442616827         449095330         449127281         449159482        
449191311         449223114         449254911         449286541        
449316025         449347467         449378975         449410190        
449441500         449472935         449504471      440740462         442223897
        442329819         442430419         442523684         442616835        
449095348         449127299         449159508         449191329        
449223122         449254929         449286566         449316033        
449347475         449378983         449410208         449441518        
449472943         449504489      440740587         442223939         442329900
        442430435         442523700         442616868         449095355        
449127307         449159516         449191337         449223130        
449254937         449286574         449316041         449347483        
449378991         449410216         449441526         449472968        
449504497      440740645         442223988         442329934         442430443
        442523726         442616900         449095363         449127315        
449159524         449191345         449223148         449254945        
449286582         449316058         449347491         449379007        
449410224         449441534         449472976         449504505      440740710
        442224028         442329983         442430492         442523734        
442616918         449095371         449127323         449159532        
449191352         449223155         449254952         449286590        
449316066         449347509         449379015         449410232        
449441542         449472984         449504513      440740728         442224051
        442330064         442430534         442523742         442616934        
449095389         449127331         449159540         449191360        
449223163         449254978         449286608         449316074        
449347517         449379023         449410240         449441559        
449472992         449504521      440740785         442224085         442330148
        442430559         442523809         442610937         449095397        
449127349         449159557         449191378         449223171        
449254986         449286616         449316082         449347525        
449379031         449410257         449441567         449473008        
449504539      440740793         442224093         442330288         442430567
        442523817         442610945         449095405         449127356        
449159565         449191386         449223189         449254994        
449286624         449316090         449347533         449379049        
449410265         449441575         449473016         449504547      440740850
        442224101         442330320         442430617         442523825        
442610952         449095413         449127364         449159573        
449191394         449223197         449255009         449286632        
449316108         449347541         449379056         449410273        
449441583         449473024         449504554      440740959         442224127
        442330338         442430658         442523882         442611026        
449095421         449127372         449159581         449191402        
449223205         449255017         449286640         449316116        
449347558         449379064         449410281         449441591        
449473032         449504562      440741130         442224135         442330429
        442430682         442523908         442611034         449095447        
449127380         449159599         449191410         449223213        
449255025         449286657         449316124         449347566        
449379072         449410299         449441609         449473040        
449504570      440741148         442224150         442330437         442430716
        442523932         442611059         449095454         449127398        
449159607         449191428         449223221         449255033        
449286665         449316132         449347574         449379080        
449410307         449441617         449473057         449504588      440741551
        442224192         442330494         442430724         442523940        
442611091         449095462         449127406         449159615        
449191436         449223239         449255041         449286673        
449316140         449347582         449379098         449410315        
449441625         449473065         449504596      440741577         442224218
        442330510         442430765         442523999         442611125        
449095470         449127414         449159623         449191444        
449223247         449255058         449286681         449316157        
449347590         449379106         449410323         449441633        
449473073         449504604      440741668         442224309         442330577
        442430781         442524005         442611141         449095488        
449127422         449159631         449191451         449223254        
449255066         449286699         449316165         449347608        
449379114         449410331         449441641         449473081        
449504612      440741759         442224317         442330585         442430856
        442524013         442611158         449095496         449127430        
449159649         449191469         449223262         449255074        
449286707         449316173         449347616         449379122        
449410349         449441658         449473099         449504620      440742112
        442224366         442330643         442430864         442524021        
442611190         449095504         449127448         449159656        
449191477         449223270         449255082         449286715        
449316181         449347624         449379130         449410356        
449441666         449473107         449504638      440742971         442224374
        442330650         442430898         442524070         442611224        
449095512         449127455         449159664         449191485        
449223288         449255090         449286723         449316199        
449347632         449379148         449410364         449441674        
449473115         449504646      440743037         442224390         442330742
        442430906         442524138         442611240         449095538        
449127463         449159672         449191493         449223296        
449255108         449286731         449316207         449347640        
449379155         449410372         449441682         449473123        
449504653      440743144         442224424         442330759         442430914
        442524195         442611281         449095546         449127471        
449159680         449191501         449223304         449255116        
449286749         449316223         449347657         449379163        
449410380         449441690         449473131         449504661      440743169
        442224515         442330767         442430922         442524237        
442611307         449095553         449127489         449159698        
449191519         449223312         449255124         449286756        
449316231         449347665         449379171         449410398        
449441708         449473149         449504679      440743276         442224523
        442330791         442430948         442524260         442611323        
449095561         449127497         449159706         449191527        
449223320         449255132         449286764         449316249        
449347673         449379189         449410406         449441716        
449473156         449504687      440743300         442224549         442330817
        442430963         442524294         442611349         449095579        
449127505         449159714         449191535         449223338        
449255140         449286772         449316256         449347681        
449379197         449410414         449441724         449473164        
449504695      440743359         442224564         442330874         442430971
        442524328         442611380         449095587         449127513        
449159722         449191543         449223346         449255157        
449286780         449316264         449347699         449379205        
449410422         449441732         449473172         449504703      440743524
        442224622         442330890         442431029         442524344        
442611398         449095595         449127521         449159730        
449191550         449223353         449255165         449286798        
449316272         449347707         449379213         449410430        
449441740         449473180         449504711      440743599         442224630
        442330916         442431037         442524351         442611406        
449095603         449127539         449159748         449191568        
449223361         449255173         449286806         449316280        
449347715         449379221         449410448         449441757        
449473198         449504729      440743607         442224697         442330940
        442431060         442524369         442611414         449095611        
449127547         449159755         449191576         449223379        
449255199         449286814         449316298         449347723        
449379239         449410455         449441765         449473206        
449504737      440743672         442224713         442330965         442431078
        442524377         442611448         449095629         449127554        
449159763         449191584         449223387         449255207        
449286822         449316306         449347731         449379247        
449410463         449441773         449473214         449504745      440743714
        442224721         442331013         442431128         442524401        
442611455         449095637         449127562         449159771        
449191592         449223395         449255215         449286830        
449316314         449347749         449379254         449410471        
449441781         449473222         449504752      440743995         442224747
        442331054         442431201         442524427         442611521        
449095645         449127570         449159789         449191600        
449223403         449255223         449286848         449316322        
449347756         449379262         449410489         449441799        
449473230         449504760      440744019         442224796         442331088
        442431227         442524450         442611539         449095652        
449127588         449159797         449191618         449223411        
449255231         449286855         449316330         449347764        
449379270         449410497         449441807         449473248        
449504778      440744076         442224812         442331104         442431235
        442524468         442611570         449095660         449127596        
449159805         449191626         449223429         449255249        
449286863         449316348         449347772         449379288        
449410505         449441815         449473255         449504786      440744175
        442224820         442331112         442431284         442524476        
442611588         449095678         449127604         449159813        
449191634         449223437         449255256         449286871        
449316355         449347780         449379296         449410513        
449441823         449473263         449504794      440744183         442224838
        442331138         442431375         442524484         442611620        
449095686         449127612         449159821         449191642        
449223445         449255264         449286889         449316363        
449347798         449379304         449410521         449441831        
449473271         449504802      440744225         442224911         442331146
        442431417         442524500         442611646         449095694        
449127638         449159839         449191659         449223452        
449255272         449286897         449316371         449347806        
449379312         449410539         449441849         449473289        
449504810      440744365         442224937         442331153         442431425
        442524518         442611679         449095702         449127646        
449159847         449191667         449223460         449255280        
449286905         449316389         449347814         449379320        
449410547         449441856         449473297         449504828      440744472
        442224960         442331237         442431482         442524559        
442611695         449095710         449127653         449159854        
449191675         449223478         449255298         449286913        
449316397         449347822         449379338         449410554        
449441864         449473305         449504836      440744530         442224986
        442331252         442431490         442524575         442611737        
449095728         449127661         449159862         449191683        
449223486         449255306         449286921         449316405        
449347830         449379346         449410562         449441872        
449473313         449504844      440745024         442224994         442331260
        442431573         442524617         442611810         449095736        
449127679         449159870         449191691         449223494        
449255314         449286939         449316413         449347848        
449379353         449410570         449441880         449473321        
449504851      440745040         442225017         442331286         442431581
        442524641         442611836         449095744         449127687        
449159888         449191709         449223502         449255322        
449286947         449316421         449347855         449379361        
449410588         449441898         449473339         449504869      440745099
        442225066         442331336         442431607         442524682        
442611869         449095751         449127695         449159896        
449191717         449223510         449255330         449286954        
449316439         449347863         449379379         449410596        
449441906         449473347         449504877      440745198         442225074
        442331369         442431698         442524690         442611877        
449095769         449127703         449159904         449191725        
449223528         449255348         449286962         449316447        
449347871         449379387         449410604         449441914        
449473354         449504885      440745222         442225116         442331377
        442431763         442524708         442611885         449095777        
449127711         449159912         449191733         449223536        
449255355         449286970         449316454         449347889        
449379395         449410612         449441922         449473362        
449504893      440745263         442225124         442331393         442431797
        442524716         442611919         449095785         449127729        
449159920         449191741         449223544         449255363        
449286988         449316462         449347897         449379403        
449410620         449441930         449473370         449504901      440745404
        442225181         442331443         442431805         442524757        
442611950         449095793         449127737         449159938        
449191758         449223551         449255371         449286996        
449316470         449347905         449379411         449410638        
449441948         449473388         449504919      440745453         442225207
        442331450         442431813         442524815         442612065        
449095801         449127745         449159946         449191766        
449223569         449255389         449287002         449316488        
449347913         449379429         449410646         449441955        
449473396         449504927      440745487         442225231         442331526
        442431821         442524849         442612099         449095819        
449127752         449159953         449191774         449223577        
449255397         449287010         449316496         449347921        
449379437         449410653         449441963         449473404        
449504935      440745602         442225272         442331575         442431847
        442524856         442612107         449095827         449127760        
449159961         449191782         449223585         449255405        
449287028         449316504         449347939         449379445        
449410661         449441971         449473412         449504943      440745743
        442225298         442331658         442431920         442524948        
442612115         449095835         449127778         449159979        
449191790         449223593         449255413         449287036        
449316512         449347947         449379452         449410679        
449441989         449473420         449504950      440745974         442225330
        442331674         442431938         442524955         442612214        
449095843         449127786         449159987         449191808        
449223601         449255421         449287044         449316520        
449347954         449379460         449410687         449441997        
449473438         449504968      440745982         442225454         442331682
        442431946         442525036         442612222         449095850        
449127794         449159995         449191816         449223619        
449255439         449287051         449316538         449347970        
449379478         449410695         449442003         449473446        
449504976      440746063         442225504         442331690         442431953
        442525051         442612255         449095868         449127802        
449160001         449191824         449223627         449255447        
449287069         449316546         449347988         449379486        
449410703         449442011         449473453         449504984      440746113
        442225538         442331724         442431979         442525093        
442612263         449095876         449127810         449160019        
449191832         449223635         449255454         449287077        
449316553         449347996         449379494         449410711        
449442029         449473461         449504992      440746188         442225561
        442331732         442431995         442525135         442612339        
449095884         449127828         449160027         449191840        
449223643         449255462         449287085         449316561        
449348002         449379502         449410737         449442037        
449473479         449505007      440746212         442225595         442331740
        442432019         442525176         442612362         449095892        
449127836         449160035         449191857         449223650        
449255470         449287093         449316579         449348010        
449379510         449410745         449442045         449473487        
449505015      440746261         442225603         442331799         442432027
        442525184         442612396         449095900         449127844        
449160043         449191865         449223668         449255488        
449287101         449316587         449348036         449379528        
449410752         449442052         449473495         449505023      440746295
        442225702         442331872         442432050         442525218        
442612404         449095918         449127851         449160050        
449191873         449223676         449255496         449287119        
449316595         449348044         449379536         449410760        
449442060         449473503         449505031      440746303         442225751
        442331906         442432068         442525291         442612420        
449095926         449127869         449160068         449191881        
449223684         449255504         449287127         449316603        
449348051         449379544         449410778         449442086        
449473511         449505049      440746428         442225769         442331914
        442432100         442525408         442612438         449095934        
449127877         449160076         449191899         449223692        
449255512         449287135         449316611         449348069        
449379551         449410786         449442094         449473529        
449505056      440746493         442225793         442331948         442432126
        442525416         442612479         449095942         449127885        
449160084         449191907         449223700         449255520        
449287143         449316629         449348077         449379569        
449410794         449442102         449473537         449505064   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440746683         442225801         442331955         442432159      
  442525424         442612495         449095959         449127893        
449160092         449191915         449223718         449255538        
449287150         449316637         449348085         449379577        
449410802         449442110         449473545         449505072      440746709
        442225843         442331963         442432183         442525499        
442612529         449095967         449127901         449160100        
449191923         449223726         449255546         449287168        
449316645         449348093         449379585         449410810        
449442128         449473552         449505080      440746766         442225892
        442331997         442432209         442525507         442612545        
449095983         449127919         449160118         449191931        
449223734         449255553         449287176         449316652        
449348101         449379593         449410828         449442136        
449473560         449505098      440746881         442225926         442332052
        442432274         442525523         442612602         449095991        
449127935         449160126         449191949         449223742        
449255561         449287184         449316660         449348119        
449379601         449410836         449442144         449473578        
449505106      440746923         442225967         442332110         442432282
        442525531         442612610         449096007         449127943        
449160134         449191956         449223759         449255579        
449287192         449316678         449348127         449379619        
449410844         449442151         449473594         449505114      440746964
        442225983         442332128         442432290         442525564        
442612644         449096023         449127950         449160142        
449191964         449223767         449255587         449287200        
449316686         449348135         449379627         449410851        
449442169         449473602         449505122      440747061         442225991
        442332169         442432340         442525580         442612651        
449096031         449127968         449160159         449191972        
449223775         449255595         449287218         449316694        
449348143         449379635         449410869         449442177        
449473610         449505130      440747079         442226031         442332243
        442432399         442525648         442612677         449096049        
449127976         449160167         449191980         449223783        
449255603         449287226         449316702         449348150        
449379643         449410877         449442185         449473628        
449505148      440747509         442226049         442332250         442432407
        442525671         442612685         449096056         449127984        
449160175         449191998         449223791         449255611        
449287234         449316710         449348168         449379650        
449410885         449442193         449473636         449505155      440747541
        442226221         442332268         442432423         442525697        
442612743         449096064         449127992         449160183        
449192004         449223809         449255629         449287242        
449316728         449348176         449379668         449410893        
449442201         449473644         449505163      440747608         442226312
        442332367         442432480         442525705         442612826        
449096072         449128008         449160191         449192012        
449223817         449255637         449287259         449316736        
449348184         449379676         449410901         449442219        
449473651         449505171      440747657         442226353         442332466
        442432498         442525754         442612875         449096080        
449128016         449160209         449192020         449223825        
449255645         449287267         449316744         449348192        
449379684         449410919         449442227         449473669        
449505189      440747681         442226528         442332581         442432506
        442525770         442612883         449096098         449128024        
449160225         449192038         449223833         449255652        
449287275         449316751         449348200         449379692        
449410927         449442235         449473677         449505197      440747764
        442226569         442332607         442432555         442525853        
442612891         449096106         449128032         449160233        
449192046         449223841         449255660         449287283        
449316769         449348218         449379700         449410935        
449442243         449473685         449505205      440747780         442226577
        442332615         442432571         442525861         442612958        
449096114         449128040         449160241         449192053        
449223858         449255678         449287291         449316777        
449348226         449379718         449410943         449442250        
449473693         449505213      440748697         442226585         442332631
        442432597         442525879         442612966         449096122        
449128057         449160258         449192061         449223866        
449255686         449287309         449316785         449348234        
449379726         449410950         449442268         449473701        
449505221      440748705         442226650         442332656         442432704
        442525887         442612982         449096130         449128065        
449160266         449192079         449223874         449255694        
449287317         449316793         449348242         449379734        
449410968         449442276         449473719         449505239      440748739
        442226692         442332664         442432712         442525895        
442613030         449096148         449128073         449160274        
449192087         449223882         449255702         449287325        
449316801         449348259         449379742         449410976        
449442284         449473727         449505247      440748747         442226700
        442332722         442432720         442525903         442613055        
449096155         449128081         449160282         449192095        
449223890         449255710         449287333         449316819        
449348267         449379759         449410984         449442292        
449473735         449505254      440748812         442226734         442332748
        442432787         442525986         442613071         449096171        
449128099         449160290         449192103         449223908        
449255728         449287341         449316827         449348275        
449379767         449410992         449442300         449473743        
449505262      440748861         442226742         442332771         442432795
        442526042         442613113         449096189         449128107        
449160308         449192111         449223916         449255736        
449287358         449316835         449348283         449379775        
449411008         449442318         449473750         449505270      440748879
        442226775         442332797         442432811         442526083        
442613170         449096197         449128115         449160316        
449192129         449223924         449255744         449287366        
449316843         449348291         449379783         449411024        
449442326         449473768         449505288      440748887         442226825
        442332854         442432886         442526166         442613188        
449096205         449128123         449160324         449192137        
449223932         449255751         449287374         449316850        
449348309         449379791         449411032         449442334        
449473776         449505296      440748903         442226833         442332862
        442433017         442526190         442613204         449096213        
449128131         449160332         449192145         449223940        
449255769         449287382         449316868         449348317        
449379809         449411040         449442342         449473784        
449505304      440748937         442226841         442332896         442433025
        442526224         442613212         449096221         449128149        
449160340         449192152         449223957         449255777        
449287390         449316876         449348325         449379817        
449411057         449442359         449473792         449505312      440748978
        442226924         442332904         442433033         442526232        
442613246         449096239         449128156         449160357        
449192160         449223965         449255785         449287408        
449316884         449348333         449379825         449411065        
449442367         449473800         449505320      440749034         442226932
        442332920         442433082         442526281         442613261        
449096247         449128164         449160365         449192178        
449223973         449255793         449287416         449316892        
449348341         449379833         449411073         449442375        
449473818         449505338      440749661         442226940         442333001
        442433140         442526307         442613279         449096254        
449128172         449160373         449192186         449223981        
449255819         449287424         449316900         449348358        
449379841         449411081         449442383         449473826        
449505346      440749687         442226999         442333043         442433207
        442526323         442613311         449096262         449128180        
449160381         449192194         449223999         449255827        
449287432         449316918         449348366         449379858        
449411099         449442391         449473834         449505353      440749836
        442227021         442333050         442433223         442526349        
442613360         449096270         449128198         449160399        
449192202         449224005         449255835         449287440        
449316926         449348374         449379866         449411107        
449442409         449473842         449505361      440749844         442227070
        442333092         442433249         442526422         442613386        
449096288         449128206         449160407         449192210        
449224013         449255843         449287457         449316934        
449348382         449379874         449411115         449442417        
449473859         449505379      440749992         442227104         442333118
        442433298         442526455         442613410         449096296        
449128214         449160415         449192228         449224021        
449255850         449287465         449316942         449348390        
449379882         449411123         449442425         449473867        
449505387      440750040         442227120         442333142         442433330
        442526463         442613436         449096304         449128222        
449160423         449192236         449224039         449255868        
449287473         449316959         449348408         449379890        
449411131         449442433         449473875         449505395      440750180
        442227138         442333159         442433348         442526505        
442613444         449096312         449128230         449160431        
449192244         449224047         449255876         449287481        
449316967         449348424         449379908         449411149        
449442441         449473883         449505403      440750321         442227187
        442333183         442433413         442526539         442613451        
449096320         449128248         449160449         449192251        
449224054         449255884         449287499         449316975        
449348432         449379916         449411156         449442458        
449473891         449505411      440750396         442227195         442333191
        442433421         442526547         442613527         449096338        
449128255         449160456         449192269         449224062        
449255892         449287507         449316983         449348440        
449379924         449411164         449442466         449473909        
449505429      440750495         442227237         442333225         442433439
        442526554         442613535         449096346         449128263        
449160464         449192277         449224070         449255900        
449287515         449316991         449348457         449379932        
449411172         449442474         449473917         449505437      440750545
        442227245         442333233         442433579         442526588        
442613550         449096353         449128271         449160472        
449192285         449224088         449255918         449287523        
449317007         449348473         449379940         449411180        
449442482         449473925         449505445      440750727         442227278
        442333258         442433652         442526596         442613584        
449096361         449128289         449160480         449192293        
449224096         449255926         449287531         449317015        
449348481         449379957         449411198         449442490        
449473933         449505452      440750735         442227328         442333282
        442433660         442526604         442613592         449096379        
449128305         449160498         449192301         449224104        
449255934         449287549         449317023         449348499        
449379965         449411206         449442508         449473941        
449505460      440750743         442227336         442333290         442433694
        442526612         442613600         449096387         449128313        
449160506         449192319         449224112         449255942        
449287556         449317031         449348507         449379973        
449411214         449442516         449473958         449505478      440750776
        442227443         442333316         442433710         442526661        
442613618         449096411         449128321         449160514        
449192327         449224120         449255959         449287564        
449317049         449348515         449379981         449411222        
449442524         449473966         449505486      440750917         442227476
        442333357         442433736         442526679         442613659        
449096437         449128339         449160522         449192335        
449224138         449255967         449287572         449317056        
449348523         449379999         449411230         449442532        
449473974         449505494      440750941         442227484         442333407
        442433751         442526687         442613675         449096445        
449128347         449160530         449192343         449224146        
449255983         449287580         449317064         449348531        
449380005         449411248         449442540         449473982        
449505502      440750958         442227492         442333464         442433777
        442526752         442613683         449096452         449128354        
449160548         449192350         449224153         449255991        
449287598         449317072         449348549         449380013        
449411255         449442557         449473990         449505510      440751006
        442227518         442333480         442433793         442526786        
442613709         449096460         449128362         449160555        
449192376         449224161         449256007         449287606        
449317080         449348556         449380021         449411263        
449442565         449474006         449505528      440751014         442227567
        442333498         442433801         442526794         442613790        
449096478         449128370         449160563         449192384        
449224179         449256015         449287614         449317098        
449348564         449380039         449411271         449442573        
449474014         449505536      440751055         442227575         442333548
        442433835         442526802         442613824         449096486        
449128388         449160571         449192392         449224187        
449256023         449287622         449317106         449348572        
449380047         449411289         449442581         449474022        
449505544      440751063         442227583         442333555         442433868
        442526844         442613832         449096494         449128396        
449160589         449192400         449224195         449256031        
449287630         449317114         449348580         449380054        
449411297         449442599         449474030         449505551      440751113
        442227617         442333647         442433918         442526851        
442613857         449096502         449128420         449160597        
449192418         449224203         449256049         449287648        
449317122         449348598         449380062         449411305        
449442607         449474048         449505569      440752012         442227666
        442333662         442433926         442526885         442613873        
449096510         449128438         449160605         449192426        
449224211         449256056         449287655         449317130        
449348606         449380070         449411313         449442615        
449474055         449505577      440752061         442227690         442333670
        442433942         442526893         442613949         449096528        
449128446         449160613         449192434         449224229        
449256064         449287663         449317148         449348614        
449380088         449411321         449442623         449474063        
449505585      440752160         442227716         442333704         442433983
        442526935         442613964         449096536         449128453        
449160621         449192442         449224237         449256072        
449287671         449317155         449348622         449380096        
449411339         449442631         449474071         449505593      440752186
        442227732         442333746         442433991         442527008        
442613998         449096544         449128461         449160639        
449192459         449224245         449256080         449287689        
449317163         449348630         449380104         449411347        
449442649         449474089         449505601      440752327         442227757
        442333753         442434049         442527016         442614004        
449096551         449128479         449160647         449192467        
449224252         449256098         449287697         449317171        
449348648         449380112         449411354         449442656        
449474097         449505619      440752426         442227781         442333787
        442434098         442527115         442614012         449096577        
449128487         449160654         449192475         449224260        
449256106         449287705         449317189         449348655        
449380120         449411362         449442664         449474105        
449505627      440752566         442227815         442333829         442434155
        442527149         442614038         449096585         449128495        
449160662         449192483         449224286         449256114        
449287713         449317197         449348663         449380138        
449411370         449442672         449474113         449505635      440752574
        442227823         442333860         442434163         442527180        
442614053         449096593         449128503         449160670        
449192491         449224294         449256122         449287721        
449317205         449348671         449380146         449411388        
449442680         449474121         449505643      440752681         442227849
        442333878         442434171         442527222         442614061        
449096601         449128511         449160696         449192509        
449224302         449256130         449287739         449317213        
449348689         449380153         449411396         449442698        
449474139         449505650      440752731         442227872         442333886
        442434189         442527255         442614095         449096619        
449128529         449160704         449192517         449224310        
449256148         449287747         449317221         449348697        
449380161         449411404         449442706         449474147        
449505668      440752772         442227914         442334140         442434197
        442527263         442614137         449096627         449128537        
449160712         449192525         449224328         449256155        
449287754         449317239         449348705         449380179        
449411420         449442714         449474154         449505676      440752814
        442227948         442334181         442434213         442527321        
442614178         449096635         449128545         449160720        
449192533         449224336         449256163         449287762        
449317254         449348713         449380187         449411438        
449442722         449474162         449505684      440752962         442227971
        442334207         442434247         442527339         442614210        
449096643         449128552         449160738         449192541        
449224344         449256171         449287770         449317262        
449348721         449380195         449411446         449442730        
449474170         449505692      440753028         442228003         442334215
        442434262         442527354         442614244         449096650        
449128560         449160746         449192558         449224369        
449256189         449287788         449317270         449348739        
449380203         449411453         449442748         449474188        
449505700      440753168         442228052         442334256         442434288
        442527370         442614350         449096668         449128578        
449160753         449192566         449224377         449256197        
449287796         449317288         449348747         449380211        
449411479         449442755         449474196         449505718      440753192
        442228086         442334264         442434304         442527388        
442614368         449096676         449128586         449160761        
449192574         449224385         449256205         449287804        
449317296         449348754         449380229         449411487        
449442763         449474204         449505726      440753226         442228094
        442334355         442434320         442527396         442614400        
449096700         449128594         449160779         449192582        
449224393         449256213         449287812         449317304        
449348762         449380237         449411495         449442771        
449474212         449505742      440753366         442228144         442334520
        442434353         442527438         442614426         449096718        
449128602         449160787         449192590         449224401        
449256221         449287820         449317312         449348770        
449380245         449411503         449442789         449474220        
449505759      440753499         442228169         442334546         442434379
        442527552         442614533         449096726         449128610        
449160795         449192608         449224419         449256239        
449287838         449317320         449348788         449380252        
449411511         449442797         449474238         449505767      440753507
        442228201         442334553         442434411         442527594        
442614541         449096734         449128628         449160803        
449192616         449224427         449256247         449287846        
449317338         449348796         449380260         449411529        
449442805         449474246         449505775      440753580         442228227
        442334561         442434437         442527602         442614558        
449096742         449128636         449160811         449192624        
449224435         449256254         449287853         449317346        
449348804         449380278         449411537         449442813        
449474253         449505783      440753598         442228284         442334587
        442434494         442527644         442614582         449096759        
449128644         449160829         449192632         449224443        
449256262         449287861         449317353         449348812        
449380286         449411545         449442821         449474261        
449505791      440753689         442228326         442334595         442434510
        442527651         442614624         449096767         449128651        
449160837         449192640         449224450         449256270        
449287879         449317361         449348820         449380294        
449411552         449442839         449474279         449505809   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440753911         442228367         442334629         442434528      
  442527677         442614723         449096775         449128669        
449160845         449192657         449224468         449256288        
449287887         449317379         449348838         449380302        
449411560         449442847         449474287         449505817      440753945
        442228375         442334702         442434585         442527735        
442614731         449096783         449128677         449160852        
449192665         449224476         449256296         449287895        
449317387         449348846         449380310         449411578        
449442854         449474295         449505825      440754026         442228425
        442334736         442434593         442527768         442614780        
449096791         449128685         449160860         449192673        
449224484         449256304         449287903         449317395        
449348853         449380328         449411586         449442862        
449474303         449505833      440754117         442228433         442334744
        442434601         442527875         442614798         449096809        
449128693         449160878         449192681         449224492        
449256312         449287911         449317411         449348861        
449380336         449411594         449442870         449474311        
449505841      440754224         442228441         442334801         442434619
        442527891         442614830         449096817         449128701        
449160886         449192699         449224500         449256320        
449287929         449317429         449348879         449380344        
449411602         449442888         449474329         449505858      440754349
        442228458         442334827         442434676         442527909        
442614848         449096833         449128719         449160894        
449192707         449224518         449256338         449287937        
449317437         449348887         449380351         449411610        
449442896         449474337         449505866      440754505         442228474
        442334868         442434684         442527917         442614871        
449096841         449128727         449160902         449192715        
449224526         449256346         449287945         449317445        
449348895         449380369         449411628         449442904        
449474345         449505874      440754596         442228508         442334900
        442434742         442527925         442614897         449096858        
449128735         449160910         449192723         449224534        
449256353         449287952         449317452         449348903        
449380377         449411636         449442912         449474352        
449505882      440754620         442228524         442334918         442434759
        442527933         442614921         449096866         449128743        
449160928         449192731         449224542         449256361        
449287960         449317460         449348911         449380385        
449411644         449442920         449474360         449505890      440754786
        442228540         442334934         442434783         442528006        
442614962         449096874         449128750         449160936        
449192749         449224559         449256379         449287978        
449317478         449348929         449380393         449411651        
449442938         449474378         449505908      440754828         442228557
        442334959         442434791         442528014         442614970        
449096882         449128768         449160944         449192756        
449224567         449256387         449287986         449317494        
449348937         449380401         449411669         449442946        
449474386         449505916      440754851         442228599         442335014
        442434809         442528030         442615019         449096890        
449128776         449160951         449192764         449224575        
449256395         449287994         449317502         449348945        
449380419         449411677         449442953         449474394        
449505924      440754901         442228623         442335022         442434833
        442528048         442615027         449096908         449128784        
449160969         449192772         449224583         449256403        
449288000         449317510         449348952         449380427        
449411685         449442961         449474402         449505932      440754919
        442228664         442335055         442434882         442528063        
442615043         449096916         449128792         449160977        
449192780         449224591         449256411         449288018        
449317528         449348960         449380435         449411693        
449442979         449474410         449505940      440754950         442228706
        442335097         442434890         442528139         442615092        
449096924         449128800         449160985         449192798        
449224609         449256429         449288026         449317536        
449348978         449380443         449411701         449442987        
449474428         449505957      440754968         442228722         442335188
        442434908         442528147         442615100         449096932        
449128818         449160993         449192806         449224617        
449256437         449288034         449317544         449348986        
449380450         449411719         449442995         449474436        
449505965      440754984         442228730         442335204         442434916
        442528154         442615126         449096940         449128826        
449161009         449192822         449224625         449256445        
449288042         449317551         449348994         449380468        
449411727         449443001         449474444         449505973      440755023
        442228748         442335212         442434940         442528170        
442615167         449096957         449128834         449161017        
449192830         449224633         449256452         449288059        
449317569         449349000         449380476         449411735        
449443019         449474451         449505981      440755254         442228797
        442335220         442435046         442528188         442615225        
449096965         449128842         449161025         449192848        
449224641         449256460         449288067         449317577        
449349018         449380484         449411743         449443027        
449474469         449505999      440755452         442228839         442335261
        442435053         442528196         442615241         449096973        
449128859         449161033         449192855         449224666        
449256478         449288075         449317585         449349026        
449380492         449411750         449443035         449474477        
449506013      440755734         442228847         442335329         442435087
        442528204         442615332         449096981         449128867        
449161041         449192863         449224674         449256486        
449288083         449317593         449349034         449380500        
449411768         449443043         449474485         449506021      440755767
        442228854         442335337         442435103         442528212        
442615365         449096999         449128875         449161058        
449192871         449224682         449256502         449288091        
449317601         449349042         449380518         449411776        
449443050         449474493         449506039      440755809         442228862
        442335345         442435111         442528253         442615472        
449097005         449128883         449161066         449192889        
449224690         449256510         449288109         449317619        
449349059         449380526         449411784         449443068        
449474501         449506047      440755940         442228870         442335386
        442435178         442528261         442616942         449097013        
449128891         449161074         449192897         449224708        
449256536         449288117         449317627         449349067        
449380534         449411792         449443076         449474519        
449506054      440755999         442228904         442335436         442435186
        442528287         442616959         449097021         449128909        
449161082         449192905         449224716         449256544        
449288125         449317635         449349075         449380542        
449411800         449443084         449474527         449506062      440756096
        442228946         442335469         442435202         442528352        
442617031         449097039         449128917         449161090        
449192913         449224724         449256551         449288133        
449317643         449349083         449380559         449411818        
449443092         449474535         449506070      440756104         442229001
        442335485         442435228         442528428         442617049        
449097047         449128925         449161108         449192921        
449224732         449256569         449288141         449317650        
449349091         449380567         449411826         449443100        
449474543         449506088      440756138         442229019         442335519
        442435251         442528444         442617056         449097054        
449128933         449161116         449192939         449224740        
449256577         449288158         449317668         449349117        
449380575         449411834         449443118         449474550        
449506096      440756146         442229027         442335626         442435269
        442528568         442617064         449097062         449128941        
449161124         449192947         449224757         449256593        
449288166         449317676         449349125         449380583        
449411842         449443126         449474568         449506104      440756286
        442229043         442335634         442435285         442528576        
442617072         449097070         449128958         449161132        
449192954         449224765         449256601         449288174        
449317684         449349133         449380591         449411859        
449443134         449474576         449506112      440756302         442229050
        442335675         442435319         442528626         442617098        
449097088         449128966         449161140         449192962        
449224773         449256619         449288182         449317692        
449349141         449380609         449411867         449443142        
449474584         449506120      440756351         442229076         442335816
        442435327         442528634         442617106         449097096        
449128974         449161157         449192970         449224781        
449256627         449288190         449317700         449349158        
449380617         449411875         449443159         449474592        
449506138      440756526         442229126         442335956         442435350
        442528659         442617114         449097104         449128982        
449161165         449192988         449224799         449256635        
449288208         449317718         449349166         449380625        
449411883         449443167         449474600         449506146      440756716
        442229167         442335998         442435368         442528667        
442617171         449097112         449128990         449161173        
449192996         449224815         449256643         449288216        
449317726         449349174         449380633         449411891        
449443175         449474618         449506153      440756781         442229183
        442336046         442435384         442528683         442617221        
449097120         449129006         449161181         449193002        
449224823         449256650         449288224         449317734        
449349182         449380641         449411909         449443183        
449474626         449506161      440757599         442229209         442336053
        442435426         442528717         442617254         449097138        
449129014         449161199         449193010         449224831        
449256668         449288232         449317742         449349190        
449380658         449411917         449443191         449474634        
449506179      440757961         442229217         442336103         442435483
        442528790         442617262         449097146         449129022        
449161207         449193028         449224849         449256676        
449288240         449317759         449349208         449380666        
449411925         449443209         449474642         449506187      440758217
        442229225         442336145         442435517         442528832        
442617320         449097153         449129030         449161215        
449193036         449224856         449256684         449288257        
449317767         449349216         449380674         449411933        
449443217         449474659         449506195      440758316         442229241
        442336194         442435525         442528923         442617346        
449097161         449129048         449161223         449193044        
449224864         449256692         449288265         449317775        
449349224         449380682         449411941         449443225        
449474667         449506203      440758340         442229266         442336228
        442435582         442528972         442617353         449097179        
449129055         449161231         449193051         449224872        
449256700         449288273         449317783         449349232        
449380690         449411958         449443233         449474675        
449506211      440758464         442229282         442336293         442435673
        442528980         442617387         449097187         449129063        
449161249         449193069         449224880         449256718        
449288281         449317791         449349240         449380708        
449411966         449443241         449474683         449506229      440758506
        442229357         442336368         442435681         442529053        
442617478         449097195         449129071         449161256        
449193077         449224898         449256726         449288299        
449317809         449349257         449380716         449411974        
449443258         449474691         449506237      440758522         442229415
        442336418         442435699         442529095         442617502        
449097203         449129089         449161264         449193085        
449224906         449256734         449288307         449317817        
449349265         449380724         449411982         449443266        
449474709         449506245      440758589         442229423         442336475
        442435707         442529111         442617536         449097211        
449129097         449161272         449193093         449224914        
449256742         449288315         449317825         449349273        
449380732         449411990         449443274         449474717        
449506252      440758605         442229498         442336509         442435715
        442529145         442617544         449097229         449129105        
449161306         449193101         449224922         449256759        
449288323         449317833         449349281         449380740        
449412006         449443282         449474725         449506260      440758621
        442229506         442336541         442435764         442529178        
442617577         449097237         449129113         449161314        
449193119         449224930         449256767         449288331        
449317858         449349299         449380757         449412014        
449443290         449474733         449506278      440758639         442229563
        442336558         442435855         442529202         442617593        
449097245         449129121         449161322         449193127        
449224948         449256775         449288349         449317866        
449349307         449380765         449412022         449443308        
449474741         449506286      440758647         442229571         442336582
        442435871         442529210         442617601         449097252        
449129139         449161330         449193135         449224955        
449256783         449288356         449317874         449349315        
449380773         449412030         449443316         449474758        
449506294      440758670         442229589         442336616         442435889
        442529277         442617650         449097260         449129147        
449161348         449193143         449224963         449256791        
449288364         449317882         449349323         449380781        
449412048         449443332         449474766         449506302      440758696
        442229639         442336624         442435939         442529285        
442617668         449097278         449129154         449161355        
449193150         449224971         449256809         449288372        
449317890         449349331         449380799         449412055        
449443340         449474774         449506310      440758704         442229647
        442336632         442435947         442529368         442617676        
449097286         449129162         449161363         449193168        
449224989         449256817         449288380         449317908        
449349349         449380807         449412063         449443357        
449474782         449506328      440758720         442229704         442336681
        442435988         442529400         442617700         449097294        
449129170         449161371         449193176         449224997        
449256825         449288398         449317916         449349356        
449380815         449412071         449443365         449474790        
449506336      440758829         442229746         442336707         442436028
        442529467         442617759         449097302         449129188        
449161389         449193184         449225002         449256833        
449288414         449317924         449349364         449380823        
449412089         449443373         449474808         449506344      440758837
        442229753         442336749         442436085         442529475        
442617791         449097310         449129196         449161397        
449193192         449225010         449256841         449288422        
449317932         449349372         449380831         449412097        
449443381         449474816         449506351      440758845         442229860
        442336772         442436101         442529491         442617809        
449097328         449129204         449161405         449193200        
449225028         449256858         449288430         449317940        
449349380         449380849         449412105         449443399        
449474824         449506369      440758878         442229902         442336806
        442436135         442529509         442617825         449097336        
449129212         449161413         449193218         449225036        
449256866         449288448         449317957         449349398        
449380856         449412113         449443407         449474832        
449506377      440759108         442229951         442336830         442436143
        442529533         442617841         449097344         449129220        
449161421         449193226         449225044         449256874        
449288455         449317965         449349406         449380864        
449412139         449443415         449474840         449506385      440759231
        442229969         442336863         442436192         442529558        
442617882         449097351         449129238         449161439        
449193234         449225051         449256882         449288463        
449317973         449349414         449380872         449412147        
449443423         449474857         449506393      440759306         442229993
        442336889         442436234         442529566         442617908        
449097369         449129246         449161447         449193242        
449225069         449256890         449288471         449317981        
449349422         449380880         449412154         449443431        
449474865         449506401      440759314         442230009         442336954
        442436242         442529574         442617973         449097377        
449129253         449161454         449193259         449225077        
449256908         449288489         449317999         449349430        
449380898         449412162         449443449         449474873        
449506419      440759330         442230025         442336988         442436267
        442529608         442617999         449097385         449129261        
449161462         449193267         449225085         449256916        
449288497         449318005         449349448         449380906        
449412170         449443464         449474881         449506427      440759355
        442230058         442337077         442436283         442529640        
442618039         449097393         449129279         449161470        
449193275         449225093         449256924         449288513        
449318013         449349455         449380914         449412188        
449443472         449474899         449506435      440759504         442230074
        442337093         442436291         442529657         442618088        
449097401         449129287         449161488         449193283        
449225101         449256932         449288521         449318021        
449349463         449380922         449412196         449443480        
449474907         449506443      440759561         442230140         442337168
        442436317         442529665         442618096         449097419        
449129295         449161496         449193291         449225119        
449256940         449288539         449318039         449349471        
449380930         449412204         449443498         449474915        
449506450      440759645         442230165         442337192         442436333
        442529673         442618179         449097427         449129303        
449161504         449193309         449225127         449256957        
449288547         449318047         449349489         449380948        
449412212         449443506         449474923         449506468      440759710
        442230199         442337200         442436341         442529707        
442618229         449097435         449129311         449161512        
449193317         449225135         449256965         449288554        
449318054         449349497         449380955         449412220        
449443514         449474931         449506476      440759736         442230207
        442337226         442436374         442529715         442618260        
449097443         449129329         449161520         449193325        
449225150         449256973         449288562         449318062        
449349505         449380963         449412238         449443522        
449474956         449506484      440759801         442230223         442337283
        442436390         442529772         442618286         449097450        
449129337         449161538         449193333         449225168        
449256981         449288570         449318070         449349513        
449380971         449412246         449443530         449474964        
449506492      440761005         442230280         442337333         442436416
        442529798         442618294         449097468         449129345        
449161546         449193341         449225176         449256999        
449288588         449318088         449349521         449380989        
449412253         449443548         449474972         449506500      440761310
        442230298         442337341         442436424         442529814        
442618302         449097476         449129352         449161553        
449193358         449225184         449257005         449288596        
449318096         449349539         449380997         449412261        
449443555         449474980         449506518      440761385         442230322
        442337358         442436440         442529913         442618344        
449097484         449129360         449161561         449193366        
449225192         449257013         449288604         449318104        
449349547         449381003         449412279         449443563        
449474998         449506526      440761419         442230363         442337382
        442436515         442529921         442618351         449097492        
449129378         449161587         449193374         449225200        
449257021         449288612         449318112         449349554        
449381011         449412287         449443571         449475003        
449506534      440761450         442230397         442337416         442436549
        442529947         442618393         449097500         449129386        
449161595         449193382         449225218         449257039        
449288620         449318120         449349562         449381029        
449412295         449443589         449475011         449506542   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440761484         442230405         442337424         442436622      
  442529954         442618419         449097518         449129394        
449161603         449193390         449225226         449257047        
449288638         449318138         449349570         449381037        
449412303         449443597         449475029         449506559      440762961
        442230413         442337457         442436713         442529962        
442618427         449097526         449129402         449161611        
449193408         449225234         449257054         449288646        
449318146         449349596         449381045         449412311        
449443605         449475037         449506567      440763282         442230504
        442337549         442436721         442530002         442618435        
449097534         449129410         449161629         449193416        
449225242         449257062         449288653         449318153        
449349604         449381052         449412329         449443613        
449475045         449506575      440763365         442230520         442337713
        442436762         442530010         442618526         449097542        
449129428         449161637         449193424         449225259        
449257070         449288661         449318161         449349612        
449381060         449412337         449443621         449475052        
449506583      440763423         442230694         442337804         442436820
        442530036         442618682         449097559         449129436        
449161645         449193432         449225267         449257088        
449288679         449318187         449349620         449381078        
449412345         449443639         449475060         449506591      440763589
        442230710         442337945         442436846         442530044        
442618716         449097567         449129444         449161652        
449193440         449225275         449257096         449288687        
449318195         449349638         449381086         449412352        
449443647         449475078         449506609      440763639         442230728
        442337994         442436887         442530085         442618724        
449097575         449129451         449161660         449193457        
449225283         449257104         449288695         449318203        
449349646         449381094         449412360         449443654        
449475086         449506617      440763647         442230769         442338000
        442436903         442530093         442618757         449097583        
449129469         449161678         449193473         449225291        
449257112         449288703         449318211         449349653        
449381102         449412378         449443662         449475094        
449506625      440763787         442230777         442338034         442436911
        442530119         442618773         449097591         449129477        
449161686         449193481         449225317         449257120        
449288711         449318229         449349661         449381110        
449412386         449443670         449475102         449506633      440763803
        442230801         442338091         442437000         442530143        
442618799         449097609         449129485         449161694        
449193499         449225325         449257138         449288729        
449318237         449349679         449381128         449412394        
449443688         449475110         449506641      440763811         442230868
        442338133         442437026         442530150         442618807        
449097617         449129493         449161702         449193507        
449225333         449257146         449288737         449318245        
449349687         449381136         449412402         449443696        
449475128         449506658      440763860         442230918         442338174
        442437034         442530176         442618849         449097625        
449129501         449161710         449193515         449225341        
449257153         449288745         449318252         449349695        
449381144         449412410         449443704         449475136        
449506666      440763878         442230942         442338208         442437042
        442530184         442618922         449097641         449129519        
449161728         449193523         449225358         449257161        
449288752         449318260         449349703         449381151        
449412428         449443712         449475144         449506674      440763985
        442231056         442338232         442437059         442530192        
442618930         449097658         449129527         449161736        
449193531         449225366         449257179         449288760        
449318278         449349711         449381169         449412436        
449443720         449475151         449506682      440764009         442231106
        442338265         442437091         442530218         442618971        
449097666         449129535         449161744         449193549        
449225374         449257187         449288778         449318286        
449349729         449381177         449412444         449443738        
449475169         449506690      440764082         442231171         442338307
        442437117         442530234         442619011         449097674        
449129543         449161751         449193556         449225382        
449257195         449288794         449318294         449349737        
449381185         449412451         449443746         449475177        
449506708      440764124         442231205         442338323         442437133
        442530242         442619037         449097682         449129550        
449161769         449193564         449225390         449257203        
449288802         449318302         449349745         449381193        
449412469         449443753         449475185         449506716      440764165
        442231239         442338364         442437141         442530267        
442619052         449097690         449129568         449161777        
449193572         449225408         449257211         449288810        
449318310         449349752         449381201         449412477        
449443761         449475193         449506724      440764231         442231254
        442338372         442437158         442530283         442619078        
449097708         449129576         449161785         449193580        
449225416         449257229         449288828         449318328        
449349760         449381219         449412485         449443779        
449475201         449506732      440764322         442231288         442338414
        442437182         442530309         442619128         449097716        
449129584         449161793         449193606         449225424        
449257237         449288836         449318336         449349778        
449381227         449412493         449443787         449475219        
449506740      440764397         442231312         442338422         442437273
        442530317         442619144         449097724         449129592        
449161801         449193614         449225432         449257245        
449288844         449318344         449349786         449381235        
449412501         449443795         449475227         449506757      440764512
        442231320         442338448         442437281         442530341        
442619151         449097732         449129600         449161819        
449193622         449225440         449257252         449288851        
449318351         449349794         449381243         449412519        
449443803         449475235         449506765      440764629         442231353
        442338463         442437323         442530382         442619169        
449097740         449129618         449161827         449193630        
449225465         449257260         449288869         449318369        
449349802         449381250         449412527         449443811        
449475243         449506773      440764694         442231361         442338489
        442437349         442530390         442619201         449097765        
449129626         449161835         449193648         449225473        
449257278         449288877         449318377         449349810        
449381268         449412535         449443829         449475250        
449506781      440764850         442231403         442338505         442437356
        442530408         442619227         449097773         449129634        
449161843         449193655         449225481         449257286        
449288885         449318385         449349828         449381276        
449412543         449443837         449475268         449506799      440764868
        442231411         442338513         442437380         442530416        
442619276         449097781         449129642         449161850        
449193663         449225499         449257294         449288893        
449318393         449349836         449381284         449412550        
449443845         449475276         449506807      440764892         442231478
        442338547         442437422         442530424         442619284        
449097799         449129659         449161868         449193671        
449225507         449257310         449288901         449318401        
449349844         449381292         449412568         449443852        
449475284         449506815      440764975         442231494         442338554
        442437430         442530432         442619326         449097807        
449129667         449161876         449193689         449225515        
449257328         449288919         449318419         449349851        
449381300         449412576         449443860         449475292        
449506823      440765014         442231536         442338562         442437471
        442530481         442619375         449097815         449129675        
449161884         449193697         449225523         449257336        
449288927         449318427         449349869         449381318        
449412584         449443886         449475300         449506831      440765071
        442231551         442338604         442437505         442530499        
442619383         449097823         449129683         449161892        
449193705         449225531         449257344         449288935        
449318435         449349877         449381326         449412592        
449443894         449475318         449506849      440765147         442231650
        442338638         442437513         442530507         442619482        
449097831         449129691         449161900         449193713        
449225549         449257351         449288943         449318443        
449349885         449381334         449412600         449443902        
449475326         449506856      440765188         442231684         442338729
        442437547         442530523         442619565         449097849        
449129709         449161918         449193721         449225556        
449257369         449288950         449318450         449349893        
449381342         449412618         449443910         449475334        
449506864      440765238         442231700         442338745         442437596
        442530531         442619581         449097856         449129717        
449161926         449193739         449225564         449257377        
449288968         449318468         449349901         449381359        
449412626         449443928         449475342         449506872      440765246
        442231726         442338752         442437661         442530572        
442619631         449097864         449129725         449161934        
449193747         449225572         449257385         449288976        
449318476         449349919         449381367         449412634        
449443936         449475367         449506880      440872265         442231759
        442338877         442437695         442530598         442619714        
449097872         449129733         449161942         449193754        
449225598         449257393         449288984         449318484        
449349927         449381375         449412642         449443944        
449475375         449506898      440873818         442231833         442338893
        442437703         442530630         442619722         449097880        
449129741         449161959         449193762         449225606        
449257401         449288992         449318492         449349935        
449381383         449412659         449443951         449475383        
449506906      440884153         442231858         442338901         442437711
        442530648         442619763         449097898         449129758        
449161967         449193770         449225614         449257419        
449289008         449318500         449349943         449381391        
449412667         449443969         449475391         449506914      440884187
        442231874         442338984         442437760         442530655        
442619797         449097906         449129766         449161975        
449193788         449225622         449257427         449289016        
449318518         449349950         449381409         449412675        
449443977         449475409         449506922      440884237         442231908
        442338992         442437786         442530689         442619805        
449097914         449129774         449161983         449193796        
449225630         449257435         449289024         449318526        
449349968         449381417         449412683         449443985        
449475417         449506930      440884252         442231940         442339032
        442437802         442530705         442619854         449097922        
449129782         449161991         449193804         449225648        
449257443         449289032         449318534         449349976        
449381425         449412691         449443993         449475425        
449506948      440884278         442231965         442339073         442437810
        442530713         442619904         449097930         449129790        
449162007         449193812         449225655         449257450        
449289040         449318542         449349984         449381433        
449412709         449444009         449475433         449506955      440884302
        442231981         442339107         442437828         442530747        
442619912         449097948         449129808         449162015        
449193820         449225663         449257468         449289057        
449318559         449349992         449381441         449412717        
449444017         449475441         449506963      440884377         442231999
        442339115         442437851         442530754         442619995        
449097955         449129816         449162023         449193838        
449225671         449257476         449289065         449318567        
449350008         449381458         449412725         449444033        
449475458         449506971      440884393         442232088         442339131
        442437877         442530788         442620001         449097963        
449129824         449162031         449193846         449225689        
449257484         449289073         449318575         449350016        
449381466         449412733         449444041         449475466        
449506989      440884401         442232096         442339198         442437893
        442530804         442620084         449097971         449129832        
449162049         449193853         449225697         449257492        
449289081         449318583         449350024         449381474        
449412741         449444058         449475474         449506997      440884492
        442232104         442339263         442437901         442530838        
442620092         449097989         449129840         449162056        
449193861         449225705         449257500         449289099        
449318591         449350032         449381490         449412758        
449444066         449475482         449507003      440884591         442232187
        442339313         442437950         442530861         442620142        
449097997         449129857         449162064         449193879        
449225713         449257518         449289107         449318609        
449350040         449381508         449412766         449444074        
449475490         449507011      440884617         442232211         442339347
        442438008         442530952         442620159         449098003        
449129865         449162080         449193887         449225721        
449257526         449289115         449318617         449350057        
449381516         449412774         449444082         449475508        
449507029      440884633         442232229         442339362         442438081
        442530978         442620175         449098011         449129873        
449162098         449193895         449225739         449257534        
449289123         449318625         449350065         449381524        
449412782         449444090         449475516         449507037      440884658
        442232237         442339388         442438099         442531000        
442620308         449098029         449129881         449162106        
449193903         449225747         449257542         449289131        
449318633         449350073         449381532         449412790        
449444108         449475524         449507045      440884708         442232278
        442339396         442438123         442531034         442620357        
449098037         449129899         449162114         449193911        
449225754         449257559         449289156         449318641        
449350081         449381540         449412808         449444124        
449475532         449507052      440884807         442232286         442339404
        442438156         442531042         442620423         449098045        
449129907         449162122         449193929         449225762        
449257567         449289164         449318658         449350099        
449381557         449412816         449444132         449475540        
449507060      440884815         442232310         442339412         442438180
        442531083         442620464         449098052         449129915        
449162130         449193937         449225770         449257575        
449289172         449318666         449350107         449381565        
449412824         449444140         449475557         449507078      440884823
        442232351         442339446         442438222         442531109        
442620498         449098060         449129923         449162155        
449193960         449225788         449257583         449289180        
449318674         449350115         449381573         449412832        
449444157         449475565         449507086      440885085         442232401
        442339479         442438230         442531158         442620514        
449098078         449129931         449162163         449193978        
449225796         449257609         449289198         449318690        
449350123         449381581         449412840         449444165        
449475573         449507094      440885119         442232419         442339495
        442438255         442531190         442620522         449098086        
449129949         449162171         449193986         449225804        
449257617         449289206         449318708         449350131        
449381599         449412857         449444173         449475581        
449507102      440885317         442232427         442339560         442438263
        442531224         442620530         449098094         449129956        
449162189         449193994         449225812         449257625        
449289222         449318716         449350149         449381607        
449412865         449444181         449475599         449507128      440885374
        442232435         442339594         442438297         442531265        
442620555         449098102         449129964         449162197        
449194000         449225820         449257633         449289230        
449318724         449350156         449381615         449412873        
449444199         449475607         449507136      440885390         442232443
        442339628         442438305         442531307         442620597        
449098110         449129972         449162205         449194018        
449225838         449257641         449289248         449318732        
449350164         449381623         449412881         449444207        
449475615         449507144      440885408         442232484         442339636
        442438321         442531356         442620605         449098128        
449129980         449162213         449194026         449225846        
449257658         449289255         449318740         449350172        
449381631         449412899         449444215         449475623        
449507151      440885416         442232518         442339644         442438362
        442531380         442620613         449098136         449129998        
449162221         449194034         449225853         449257666        
449289263         449318757         449350180         449381649        
449412907         449444223         449475631         449507169      440885465
        442232542         442339669         442438370         442531448        
442620654         449098144         449130004         449162239        
449194042         449225861         449257674         449289271        
449318765         449350198         449381656         449412915        
449444231         449475649         449507177      440885515         442232559
        442339701         442438396         442531455         442620688        
449098151         449130012         449162247         449194067        
449225879         449257682         449289289         449318773        
449350206         449381664         449412923         449444249        
449475656         449507185      440902104         442232641         442339719
        442438404         442531471         442620704         449098169        
449130020         449162254         449194075         449225887        
449257690         449289297         449318781         449350214        
449381672         449412931         449444256         449475664        
449507193      440902138         442232666         442339834         442438487
        442531497         442620712         449098177         449130038        
449162262         449194083         449225895         449257708        
449289305         449318799         449350222         449381680        
449412949         449444264         449475672         449507201      440902187
        442232690         442339859         442438503         442531521        
442620720         449098185         449130046         449162270        
449194091         449225903         449257716         449289313        
449318807         449350230         449381698         449412956        
449444272         449475680         449507219      440902252         442232724
        442339875         442438511         442531547         442620746        
449098193         449130053         449162288         449194109        
449225911         449257724         449289321         449318815        
449350248         449381706         449412964         449444280        
449475698         449507227      440902260         442232781         442339883
        442438545         442531562         442620795         449098201        
449130061         449162296         449194117         449225929        
449257732         449289339         449318823         449350255        
449381714         449412972         449444298         449475706        
449507235      440902377         442232823         442339925         442438586
        442531570         442620852         449098227         449130079        
449162304         449194125         449225937         449257740        
449289347         449318831         449350263         449381722        
449412980         449444306         449475714         449507243      440902385
        442232831         442339933         442438610         442531604        
442620886         449098235         449130087         449162312        
449194133         449225952         449257757         449289354        
449318849         449350271         449381730         449412998        
449444314         449475722         449507250      440902534         442232906
        442339966         442438651         442531661         442620910        
449098243         449130095         449162320         449194141        
449225960         449257765         449289362         449318856        
449350289         449381748         449413004         449444322        
449475730         449507268      440902542         442232930         442339974
        442438677         442531687         442620936         449098250        
449130103         449162338         449194158         449225978        
449257773         449289370         449318864         449350297        
449381755         449413012         449444330         449475748        
449507276      440902559         442232997         442339982         442438685
        442531695         442620951         449098268         449130111        
449162346         449194166         449225986         449257781        
449289388         449318872         449350305         449381763        
449413020         449444348         449475755         449507284   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440902583         442233078         442340071         442438701      
  442531786         442620969         449098276         449130129        
449162353         449194182         449225994         449257799        
449289396         449318880         449350313         449381771        
449413038         449444355         449475763         449507292      440902690
        442233086         442340089         442438727         442531794        
442620985         449098284         449130137         449162361        
449194190         449226000         449257807         449289404        
449318898         449350321         449381789         449413046        
449444363         449475771         449507300      440902773         442233094
        442340113         442438768         442531802         442620993        
449098292         449130145         449162379         449194208        
449226018         449257815         449289412         449318906        
449350339         449381797         449413053         449444371        
449475789         449507318      440902880         442233102         442340121
        442438834         442531810         442621025         449098300        
449130152         449162387         449194216         449226026        
449257823         449289420         449318914         449350347        
449381805         449413061         449444389         449475797        
449507326      440903193         442233110         442340139         442438867
        442531828         442621033         449098318         449130160        
449162395         449194224         449226034         449257831        
449289438         449318922         449350354         449381813        
449413079         449444397         449475805         449507334      440903235
        442233144         442340147         442438875         442531851        
442621074         449098326         449130178         449162403        
449194232         449226059         449257849         449289446        
449318930         449350362         449381821         449413087        
449444405         449475813         449507342      440903268         442233219
        442340154         442438883         442531901         442621116        
449098334         449130186         449162411         449194257        
449226067         449257856         449289453         449318948        
449350370         449381839         449413095         449444413        
449475821         449507359      440903383         442233235         442340188
        442438909         442531927         442621132         449098342        
449130194         449162429         449194265         449226075        
449257864         449289479         449318955         449350388        
449381847         449413103         449444421         449475839        
449507367      440903409         442233268         442340196         442438917
        442531943         442621157         449098359         449130202        
449162437         449194273         449226083         449257872        
449289495         449318963         449350396         449381854        
449413111         449444439         449475847         449507375      440903417
        442233276         442340220         442438933         442531968        
442621165         449098367         449130210         449162445        
449194281         449226091         449257880         449289503        
449318989         449350404         449381862         449413129        
449444447         449475854         449507383      440903466         442233318
        442340261         442438966         442532040         442621306        
449098375         449130228         449162452         449194299        
449226109         449257898         449289511         449318997        
449350412         449381870         449413137         449444454        
449475862         449507391      440903557         442233326         442340337
        442438990         442532057         442621355         449098383        
449130236         449162460         449194307         449226117        
449257906         449289529         449319003         449350420        
449381888         449413145         449444462         449475870        
449507409      440903581         442233359         442340352         442439014
        442532099         442621389         449098391         449130244        
449162478         449194323         449226125         449257914        
449289537         449319011         449350438         449381896        
449413152         449444470         449475888         449507417      440903615
        442233367         442340402         442439097         442532107        
442621421         449098409         449130251         449162486        
449194331         449226141         449257922         449289545        
449319029         449350446         449381904         449413160        
449444488         449475896         449507425      440919462         442233409
        442340550         442439105         442532131         442621454        
449098417         449130269         449162494         449194349        
449226158         449257930         449289552         449319045        
449350453         449381912         449413178         449444496        
449475904         449507433      440919496         442233417         442340568
        442439196         442532149         442621462         449098425        
449130277         449162502         449194356         449226166        
449257948         449289560         449319052         449350461        
449381920         449413186         449444504         449475912        
449507441      440919504         442233466         442340592         442439204
        442532206         442621470         449098433         449130285        
449162510         449194364         449226182         449257955        
449289578         449319060         449350479         449381938        
449413194         449444512         449475920         449507458      440919512
        442233698         442340600         442439212         442532214        
442621488         449098441         449130293         449162528        
449194372         449226190         449257963         449289586        
449319078         449350487         449381946         449413202        
449444520         449475938         449507466      440919538         442233722
        442340626         442439261         442532230         442621553        
449098458         449130301         449162536         449194380        
449226208         449257971         449289594         449319086        
449350495         449381953         449413210         449444538        
449475946         449507474      440919587         442233755         442340675
        442439303         442532248         442621561         449098466        
449130319         449162544         449194398         449226216        
449257989         449289602         449319094         449350503        
449381961         449413228         449444546         449475953        
449507490      440919603         442233771         442340758         442439311
        442532255         442621595         449098474         449130327        
449162551         449194406         449226224         449257997        
449289610         449319102         449350511         449381979        
449413236         449444553         449475961         449507508      440919678
        442233813         442340766         442439428         442532305        
442621611         449098482         449130335         449162569        
449194414         449226232         449258003         449289628        
449319110         449350529         449381987         449413244        
449444561         449475979         449507516      440919702         442233888
        442340774         442439436         442532313         442621629        
449098490         449130343         449162577         449194422        
449226240         449258011         449289636         449319128        
449350537         449381995         449413251         449444579        
449475987         449507524      440919710         442233896         442340782
        442439444         442532370         442621637         449098508        
449130350         449162585         449194430         449226257        
449258029         449289644         449319136         449350545        
449382001         449413269         449444587         449475995        
449507532      440919728         442233987         442340816         442439451
        442532388         442621645         449098516         449130368        
449162593         449194448         449226265         449258037        
449289651         449319144         449350552         449382019        
449413277         449444595         449476001         449507540      440919744
        442233995         442340824         442439469         442532396        
442621686         449098524         449130376         449162601        
449194455         449226273         449258045         449289669        
449319151         449350560         449382027         449413285        
449444603         449476019         449507557      440919751         442234100
        442340832         442439477         442532412         442621702        
449098532         449130384         449162619         449194463        
449226281         449258052         449289677         449319169        
449350578         449382035         449413293         449444611        
449476027         449507565      440919793         442234134         442340865
        442439493         442532420         442621710         449098540        
449130392         449162627         449194471         449226299        
449258060         449289685         449319177         449350586        
449382043         449413301         449444629         449476035        
449507573      440919843         442234142         442340907         442439550
        442532438         442621728         449098557         449130400        
449162635         449194489         449226307         449258078        
449289693         449319185         449350594         449382050        
449413319         449444637         449476043         449507581      440919850
        442234191         442340915         442439568         442532446        
442621736         449098565         449130418         449162643        
449194497         449226315         449258086         449289701        
449319193         449350602         449382068         449413327        
449444645         449476050         449507599      440919884         442234241
        442340956         442439592         442532461         442621793        
449098573         449130426         449162650         449194505        
449226323         449258094         449289719         449319201        
449350610         449382076         449413335         449444652        
449476068         449507607      440919918         442234316         442340998
        442439600         442532479         442621959         449098599        
449130434         449162668         449194513         449226331        
449258102         449289727         449319219         449350636        
449382084         449413343         449444660         449476076        
449507615      440919975         442234365         442341038         442439667
        442532495         442621975         449098607         449130442        
449162676         449194521         449226349         449258128        
449289735         449319227         449350644         449382092        
449413350         449444678         449476084         449507623      440920007
        442234423         442341079         442439675         442532537        
442621983         449098615         449130459         449162684        
449194539         449226356         449258136         449289743        
449319235         449350651         449382100         449413368        
449444686         449476092         449507631      440920023         442234449
        442341111         442439709         442532545         442622031        
449098623         449130467         449162692         449194547        
449226372         449258144         449289750         449319243        
449350669         449382118         449413376         449444694        
449476100         449507649      440920098         442234464         442341186
        442439725         442532610         442622056         449098631        
449130475         449162700         449194554         449226380        
449258151         449289768         449319250         449350677        
449382126         449413384         449444702         449476118        
449507656      440920270         442234472         442341194         442439832
        442532644         442622106         449098649         449130483        
449162718         449194562         449226398         449258169        
449289776         449319268         449350685         449382134        
449413392         449444710         449476134         449507664      440920445
        442234720         442341202         442439873         442532651        
442622114         449098656         449130491         449162742        
449194588         449226406         449258177         449289784        
449319276         449350693         449382142         449413400        
449444728         449476142         449507672      440920452         442234738
        442341236         442439907         442532693         442622155        
449098664         449130509         449162759         449194596        
449226414         449258185         449289792         449319284        
449350701         449382159         449413418         449444736        
449476159         449507680      440920478         442234746         442341434
        442439980         442532727         442622197         449098672        
449130517         449162767         449194604         449226422        
449258193         449289800         449319300         449350719        
449382167         449413426         449444744         449476167        
449507698      440920494         442234761         442341509         442440004
        442532768         442622205         449098680         449130525        
449162775         449194612         449226430         449258201        
449289818         449319318         449350727         449382175        
449413434         449444751         449476175         449507706      440920502
        442234944         442341517         442440061         442532776        
442622239         449098698         449130533         449162783        
449194620         449226448         449258219         449289826        
449319326         449350735         449382183         449413442        
449444769         449476183         449507714      440920585         442235115
        442341566         442440137         442532800         442622288        
449098706         449130541         449162791         449194638        
449226455         449258227         449289834         449319334        
449350743         449382191         449413459         449444777        
449476191         449507722      440920593         442235131         442341574
        442440145         442532818         442622296         449098714        
449130558         449162809         449194646         449226463        
449258235         449289842         449319342         449350750        
449382209         449413467         449444785         449476209        
449507730      440920668         442235164         442341590         442440228
        442532933         442622353         449098722         449130566        
449162817         449194653         449226471         449258243        
449289859         449319359         449350768         449382217        
449413475         449444793         449476217         449507748      440920700
        442235180         442341624         442440269         442532966        
442622387         449098730         449130574         449162825        
449194661         449226489         449258250         449289867        
449319367         449350776         449382225         449413483        
449444801         449476225         449507755      440920726         442235222
        442341640         442440285         442532974         442622445        
449098748         449130582         449162833         449194679        
449226497         449258268         449289875         449319375        
449350784         449382233         449413491         449444819        
449476233         449507763      440920866         442235263         442341681
        442440301         442532982         442622452         449098755        
449130590         449162841         449194687         449226505        
449258276         449289883         449319383         449350792        
449382241         449413509         449444827         449476241        
449507771      440920874         442235321         442341699         442440327
        442533014         442622536         449098763         449130608        
449162858         449194695         449226513         449258284        
449289891         449319391         449350800         449382258        
449413517         449444835         449476258         449507789      440936284
        442235404         442341806         442440335         442533022        
442622544         449098771         449130616         449162866        
449194703         449226521         449258292         449289909        
449319409         449350818         449382266         449413525        
449444843         449476266         449507797      440936367         442235438
        442341830         442440343         442533030         442622551        
449098789         449130624         449162874         449194711        
449226539         449258300         449289917         449319417        
449350826         449382274         449413533         449444850        
449476274         449507805      440936375         442235495         442341855
        442440350         442533063         442622577         449098797        
449130632         449162882         449194729         449226547        
449258318         449289925         449319425         449350834        
449382282         449413541         449444868         449476282        
449507813      440936383         442235529         442341863         442440368
        442533113         442622619         449098805         449130657        
449162890         449194737         449226554         449258326        
449289941         449319433         449350842         449382290        
449413558         449444876         449476290         449507821      440936482
        442235610         442341897         442440376         442533162        
442622635         449098813         449130665         449162908        
449194745         449226562         449258334         449289958        
449319441         449350859         449382308         449413566        
449444884         449476308         449507839      440936516         442235677
        442341905         442440442         442533170         442622650        
449098821         449130673         449162916         449194752        
449226570         449258342         449289966         449319458        
449350867         449382316         449413574         449444892        
449476316         449507847      440936540         442235701         442341913
        442440475         442533204         442622668         449098839        
449130681         449162932         449194760         449226588        
449258359         449289974         449319466         449350875        
449382324         449413582         449444900         449476324        
449507854      440936607         442235719         442341921         442440533
        442533212         442622676         449098847         449130699        
449162940         449194778         449226596         449258367        
449289982         449319474         449350883         449382332        
449413590         449444918         449476332         449507862      440936631
        442235735         442341962         442440566         442533220        
442622684         449098854         449130707         449162957        
449194786         449226604         449258375         449289990        
449319482         449350891         449382340         449413608        
449444934         449476340         449507870      440936656         442235800
        442341970         442440590         442533238         442622692        
449098862         449130715         449162965         449194794        
449226612         449258383         449290006         449319490        
449350909         449382357         449413616         449444942        
449476357         449507888      440936706         442235834         442341988
        442440616         442533246         442622767         449098870        
449130723         449162973         449194802         449226620        
449258391         449290014         449319508         449350917        
449382365         449413624         449444959         449476373        
449507896      440936730         442235875         442342051         442440632
        442533253         442622809         449098888         449130731        
449162981         449194810         449226638         449258409        
449290022         449319516         449350925         449382373        
449413632         449444967         449476381         449507904      440936771
        442235909         442342101         442440707         442533303        
442622841         449098896         449130749         449162999        
449194828         449226653         449258417         449290030        
449319524         449350933         449382381         449413640        
449444975         449476399         449507912      440936789         442235917
        442342127         442440715         442533378         442622858        
449098904         449130756         449163005         449194844        
449226661         449258425         449290048         449319532        
449350941         449382399         449413657         449444983        
449476407         449507920      440937043         442235933         442342135
        442440723         442533436         442622874         449098912        
449130764         449163013         449194851         449226679        
449258433         449290055         449319540         449350958        
449382407         449413665         449444991         449476415        
449507938      440937076         442236006         442342184         442440731
        442533469         442622882         449098920         449130772        
449163021         449194869         449226687         449258441        
449290063         449319557         449350966         449382415        
449413673         449445006         449476423         449507946      440937084
        442236048         442342200         442440772         442533501        
442622957         449098938         449130780         449163039        
449194877         449226703         449258458         449290071        
449319565         449350974         449382423         449413681        
449445014         449476431         449507953      440937167         442236063
        442342226         442440855         442533543         442622973        
449098946         449130798         449163047         449194885        
449226711         449258466         449290089         449319573        
449350982         449382431         449413699         449445022        
449476449         449507961      440937209         442236121         442342234
        442440871         442533568         442623005         449098953        
449130806         449163054         449194893         449226729        
449258474         449290097         449319581         449350990        
449382449         449413707         449445030         449476456        
449507979      440939056         442236147         442342275         442440939
        442533600         442623013         449098961         449130814        
449163062         449194901         449226737         449258482        
449290105         449319599         449351006         449382456        
449413715         449445048         449476464         449507987      440950780
        442236154         442342291         442440954         442533642        
442623039         449098979         449130822         449163070        
449194919         449226745         449258490         449290113        
449319607         449351014         449382464         449413723        
449445055         449476472         449507995      440950863         442236170
        442342333         442441028         442533667         442623047        
449098987         449130830         449163088         449194927        
449226752         449258508         449290121         449319615        
449351022         449382472         449413731         449445063        
449476480         449508001      440950913         442236196         442342390
        442441036         442533675         442623088         449098995        
449130848         449163096         449194935         449226760        
449258516         449290139         449319623         449351030        
449382480         449413749         449445071         449476498        
449508019      440950947         442236246         442342408         442441127
        442533691         442623096         449099001         449130855        
449163104         449194943         449226778         449258524        
449290147         449319631         449351048         449382498        
449413764         449445089         449476506         449508027   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440950970         442236394         442342473         442441143      
  442533709         442623104         449099019         449130863        
449163112         449194950         449226786         449258532        
449290154         449319649         449351055         449382506        
449413772         449445097         449476514         449508035      440950988
        442236444         442342499         442441150         442533758        
442623146         449099027         449130871         449163120        
449194968         449226794         449258540         449290162        
449319656         449351063         449382514         449413780        
449445105         449476522         449508043      440950996         442236477
        442342507         442441168         442533766         442623153        
449099035         449130889         449163138         449194976        
449226802         449258557         449290170         449319664        
449351071         449382522         449413798         449445113        
449476530         449508050      440951168         442236485         442342564
        442441176         442533782         442623179         449099043        
449130897         449163146         449194984         449226810        
449258565         449290188         449319672         449351089        
449382530         449413806         449445121         449476548        
449508068      440951259         442236501         442342614         442441184
        442533873         442623237         449099050         449130905        
449163153         449194992         449226828         449258573        
449290196         449319680         449351097         449382548        
449413814         449445139         449476555         449508076      440951309
        442236543         442342648         442441192         442533881        
442623286         449099068         449130913         449163161        
449195007         449226844         449258581         449290204        
449319698         449351105         449382555         449413822        
449445147         449476563         449508084      440951325         442236568
        442342705         442441200         442533899         442623310        
449099076         449130921         449163179         449195015        
449226851         449258599         449290212         449319706        
449351113         449382563         449413830         449445154        
449476571         449508092      440951366         442236618         442342739
        442441309         442533915         442623336         449099084        
449130939         449163187         449195023         449226869        
449258607         449290220         449319714         449351121        
449382571         449413848         449445162         449476589        
449508100      440951390         442236626         442342804         442441325
        442533949         442623377         449099092         449130947        
449163195         449195031         449226877         449258615        
449290238         449319722         449351147         449382589        
449413855         449445170         449476597         449508118      440951440
        442236634         442342820         442441333         442533972        
442623427         449099100         449130954         449163203        
449195049         449226885         449258623         449290246        
449319730         449351154         449382597         449413863        
449445188         449476605         449508126      440951515         442236667
        442342838         442441366         442534012         442623484        
449099118         449130970         449163211         449195056        
449226893         449258631         449290253         449319748        
449351162         449382605         449413871         449445196        
449476613         449508134      440951630         442236675         442342853
        442441382         442534038         442623492         449099126        
449130988         449163229         449195072         449226901        
449258649         449290261         449319755         449351170        
449382613         449413889         449445204         449476621        
449508142      440953321         442236709         442342861         442441390
        442534046         442623542         449099134         449130996        
449163237         449195080         449226927         449258656        
449290279         449319763         449351188         449382621        
449413897         449445212         449476639         449508159      440965093
        442236717         442342879         442441408         442534103        
442623575         449099142         449131002         449163245        
449195098         449226935         449258664         449290287        
449319771         449351196         449382639         449413905        
449445220         449476647         449508167      440965119         442236725
        442342895         442441432         442534129         442623591        
449099159         449131010         449163252         449195106        
449226943         449258672         449290295         449319789        
449351204         449382647         449413913         449445238        
449476662         449508175      440965192         442236733         442342911
        442441440         442534145         442623617         449099167        
449131028         449163260         449195114         449226950        
449258680         449290303         449319797         449351212        
449382654         449413921         449445246         449476670        
449508183      440965283         442236741         442342960         442441457
        442534152         442623625         449099175         449131036        
449163278         449195122         449226968         449258698        
449290311         449319805         449351220         449382662        
449413939         449445253         449476688         449508191      440965317
        442236774         442342978         442441507         442534160        
442623641         449099183         449131044         449163286        
449195130         449226976         449258706         449290329        
449319813         449351238         449382670         449413947        
449445261         449476696         449508209      440965424         442236816
        442343042         442441523         442534194         442623658        
449099191         449131051         449163294         449195148        
449226984         449258722         449290337         449319821        
449351246         449382688         449413954         449445279        
449476704         449508217      440965432         442236824         442343059
        442441531         442534202         442623666         449099209        
449131069         449163302         449195155         449227008        
449258730         449290345         449319839         449351253        
449382696         449413962         449445287         449476712        
449508225      440965473         442236873         442343141         442441556
        442534228         442623682         449099217         449131077        
449163310         449195163         449227016         449258748        
449290352         449319847         449351261         449382704        
449413970         449445295         449476720         449508233      440965481
        442236899         442343208         442441564         442534236        
442623708         449099225         449131093         449163328        
449195171         449227024         449258755         449290360        
449319854         449351279         449382712         449413988        
449445303         449476746         449508241      440965507         442236949
        442343224         442441572         442534319         442623716        
449099233         449131101         449163336         449195189        
449227032         449258763         449290378         449319862        
449351287         449382720         449413996         449445311        
449476753         449508258      440965572         442236998         442343257
        442441598         442534343         442623807         449099241        
449131119         449163344         449195197         449227040        
449258771         449290386         449319870         449351295        
449382738         449414002         449445329         449476761        
449508266      440965713         442237004         442343273         442441630
        442534400         442623914         449099258         449131127        
449163351         449195205         449227057         449258789        
449290394         449319888         449351303         449382746        
449414010         449445337         449476779         449508274      440965796
        442237087         442343364         442441697         442534426        
442623922         449099266         449131135         449163369        
449195213         449227065         449258797         449290402        
449319896         449351311         449382753         449414028        
449445345         449476787         449508282      440966018         442237145
        442343372         442441705         442534442         442623930        
449099274         449131143         449163377         449195221        
449227073         449258805         449290410         449319904        
449351329         449382761         449414036         449445352        
449476795         449508290      440978278         442237186         442343430
        442441788         442534459         442623963         449099282        
449131150         449163393         449195239         449227081        
449258813         449290428         449319912         449351337        
449382779         449414044         449445360         449476803        
449508308      440978302         442237202         442343463         442441796
        442534483         442623971         449099290         449131168        
449163401         449195247         449227099         449258821        
449290436         449319920         449351345         449382787        
449414051         449445378         449476811         449508316      440978401
        442237269         442343497         442441846         442534509        
442624003         449099308         449131176         449163419        
449195254         449227107         449258839         449290444        
449319938         449351352         449382795         449414069        
449445386         449476829         449508324      440978427         442237293
        442343513         442441853         442534558         442624029        
449099316         449131184         449163427         449195262        
449227115         449258847         449290451         449319946        
449351360         449382803         449414077         449445394        
449476837         449508332      440978443         442237368         442343539
        442441879         442534608         442624037         449099332        
449131192         449163435         449195270         449227123        
449258862         449290469         449319953         449351378        
449382811         449414085         449445402         449476845        
449508340      440978575         442237384         442343620         442441887
        442534632         442624052         449099340         449131200        
449163443         449195288         449227131         449258888        
449290477         449319961         449351386         449382829        
449414093         449445428         449476852         449508357      440978641
        442237434         442343638         442441895         442534640        
442624151         449099357         449131218         449163450        
449195296         449227156         449258896         449290485        
449319979         449351394         449382837         449414101        
449445436         449476860         449508365      440978674         442237459
        442343653         442441929         442534681         442624201        
449099365         449131226         449163468         449195304        
449227164         449258904         449290493         449319987        
449351402         449382845         449414119         449445444        
449476878         449508373      440978757         442237483         442343711
        442441978         442534707         442624268         449099373        
449131234         449163476         449195312         449227172        
449258912         449290501         449319995         449351410        
449382852         449414127         449445451         449476886        
449508381      440978773         442237509         442343745         442441986
        442534715         442624276         449099381         449131242        
449163484         449195320         449227180         449258920        
449290519         449320001         449351436         449382860        
449414135         449445469         449476894         449508399      440978781
        442237517         442343760         442442000         442534723        
442624300         449099399         449131259         449163492        
449195338         449227198         449258938         449290527        
449320019         449351444         449382878         449414143        
449445485         449476902         449508407      440978807         442237533
        442343786         442442018         442534756         442624367        
449099407         449131267         449163500         449195346        
449227206         449258946         449290535         449320027        
449351451         449382886         449414150         449445493        
449476928         449508415      440978815         442237574         442343885
        442442042         442534780         442624425         449099415        
449131275         449163518         449195353         449227214        
449258953         449290543         449320035         449351469        
449382894         449414168         449445501         449476936        
449508423      440978872         442237582         442343919         442442059
        442534830         442624466         449099423         449131283        
449163526         449195361         449227222         449258961        
449290550         449320043         449351477         449382902        
449414176         449445519         449476944         449508431      440978948
        442237657         442343935         442442075         442534855        
442624482         449099431         449131291         449163534        
449195379         449227230         449258979         449290568        
449320050         449351485         449382910         449414184        
449445527         449476951         449508449      440978955         442237673
        442343950         442442109         442534871         442624490        
449099449         449131309         449163542         449195395        
449227248         449258987         449290576         449320068        
449351493         449382928         449414192         449445535        
449476969         449508456      440978997         442237707         442343968
        442442133         442534954         442624516         449099456        
449131317         449163559         449195403         449227255        
449258995         449290584         449320076         449351501        
449382936         449414200         449445543         449476977        
449508464      440979151         442237749         442344008         442442166
        442534996         442624532         449099464         449131325        
449163567         449195411         449227263         449259001        
449290592         449320084         449351519         449382944        
449414218         449445550         449476985         449508472      440979425
        442237764         442344016         442442182         442535035        
442624540         449099472         449131333         449163575        
449195429         449227271         449259019         449290600        
449320092         449351527         449382951         449414226        
449445568         449476993         449508480      440979441         442237814
        442344032         442442232         442535043         442624557        
449099480         449131341         449163583         449195437        
449227289         449259027         449290618         449320100        
449351535         449382969         449414234         449445576        
449477009         449508498      440981579         442237822         442344057
        442442257         442535068         442624565         449099498        
449131358         449163591         449195445         449227297        
449259035         449290626         449320118         449351543        
449382985         449414242         449445584         449477017        
449508506      440993343         442237863         442344065         442442265
        442535076         442624581         449099506         449131366        
449163609         449195452         449227305         449259043        
449290634         449320126         449351550         449382993        
449414259         449445592         449477025         449508514      440993400
        442237897         442344073         442442273         442535118        
442624599         449099514         449131374         449163617        
449195460         449227313         449259050         449290642        
449320134         449351568         449383009         449414267        
449445600         449477033         449508522      440993418         442237905
        442344115         442442380         442535159         442624623        
449099522         449131382         449163625         449195478        
449227321         449259068         449290667         449320142        
449351576         449383017         449414275         449445618        
449477041         449508530      440993426         442237988         442344149
        442442414         442535183         442624656         449099530        
449131390         449163633         449195494         449227339        
449259076         449290675         449320159         449351584        
449383025         449414283         449445626         449477058        
449508548      440993509         442237996         442344156         442442430
        442535209         442624698         449099548         449131416        
449163641         449195502         449227347         449259084        
449290683         449320167         449351592         449383033        
449414291         449445634         449477066         449508555      440993566
        442238028         442344172         442442463         442535225        
442624748         449099555         449131424         449163658        
449195510         449227354         449259092         449290691        
449320175         449351600         449383041         449414309        
449445642         449477074         449508563      440993574         442238069
        442344180         442442471         442535241         442624763        
449099563         449131432         449163666         449195528        
449227362         449259100         449290709         449320183        
449351618         449383058         449414317         449445659        
449477082         449508571      440993590         442238093         442344214
        442442489         442535266         442624771         449099571        
449131440         449163674         449195536         449227370        
449259118         449290717         449320191         449351626        
449383066         449414325         449445667         449477090        
449508589      440993640         442238101         442344222         442442497
        442535282         442624805         449099589         449131457        
449163682         449195544         449227388         449259126        
449290725         449320209         449351634         449383074        
449414333         449445675         449477108         449508597      440993673
        442238150         442344248         442442505         442535308        
442624847         449099597         449131465         449163690        
449195551         449227396         449259134         449290733        
449320217         449351642         449383082         449414341        
449445683         449477116         449508605      440993707         442238168
        442344255         442442570         442535316         442624896        
449099605         449131473         449163708         449195569        
449227404         449259142         449290741         449320225        
449351659         449383090         449414358         449445691        
449477124         449508613      440993749         442238184         442344289
        442442661         442535357         442624904         449099613        
449131481         449163716         449195577         449227412        
449259159         449290758         449320233         449351667        
449383108         449414366         449445709         449477132        
449508621      440993764         442238218         442344297         442442679
        442535365         442624912         449099621         449131499        
449163724         449195593         449227420         449259167        
449290766         449320241         449351675         449383116        
449414374         449445717         449477140         449508639      440993863
        442238226         442344313         442442687         442535399        
442624920         449099639         449131507         449163732        
449195601         449227438         449259175         449290774        
449320258         449351683         449383124         449414382        
449445725         449477157         449508647      440993905         442238234
        442344347         442442786         442535407         442624938        
449099647         449131515         449163740         449195619        
449227446         449259183         449290782         449320266        
449351691         449383132         449414390         449445733        
449477165         449508654      440993913         442238267         442344396
        442442802         442535449         442624953         449099654        
449131523         449163757         449195627         449227453        
449259191         449290790         449320274         449351709        
449383140         449414408         449445741         449477173        
449508662      440993939         442238317         442344404         442442844
        442535456         442625000         449099662         449131531        
449163765         449195635         449227461         449259209        
449290808         449320282         449351717         449383157        
449414416         449445758         449477181         449508670      440993988
        442238374         442344453         442442851         442535472        
442625018         449099670         449131549         449163773        
449195643         449227479         449259225         449290816        
449320290         449351725         449383165         449414424        
449445766         449477199         449508688      440993996         442238416
        442344479         442442901         442535498         442625026        
449099688         449131556         449163781         449195650        
449227487         449259233         449290824         449320308        
449351733         449383173         449414432         449445774        
449477207         449508696      440994085         442238424         442344495
        442442919         442535506         442625034         449099696        
449131564         449163799         449195668         449227495        
449259241         449290832         449320316         449351741        
449383181         449414440         449445782         449477215        
449508712      440994143         442238432         442344537         442442950
        442535514         442625067         449099704         449131572        
449163807         449195676         449227503         449259258        
449290840         449320324         449351758         449383199        
449414457         449445790         449477223         449508720      440994184
        442238481         442344545         442442992         442535530        
442625075         449099712         449131580         449163815        
449195684         449227511         449259266         449290865        
449320332         449351766         449383207         449414465        
449445808         449477231         449508738      440994200         442238507
        442344594         442443024         442535555         442625091        
449099720         449131598         449163823         449195692        
449227529         449259274         449290873         449320340        
449351774         449383215         449414473         449445816        
449477249         449508746      440994424         442238523         442344651
        442443107         442535597         442625133         449099738        
449131606         449163831         449195700         449227537        
449259282         449290881         449320357         449351782        
449383223         449414481         449445832         449477256        
449508753      440994432         442238556         442344685         442443149
        442535670         442625158         449099746         449131622        
449163849         449195718         449227545         449259290        
449290899         449320365         449351790         449383231        
449414499         449445840         449477264         449508761   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     440994564         442238572         442344693         442443198      
  442535704         442625240         449099753         449131630        
449163856         449195726         449227552         449259308        
449290907         449320373         449351816         449383256        
449414507         449445857         449477272         449508779      440994606
        442238580         442344842         442443206         442535712        
442625257         449099761         449131648         449163864        
449195734         449227560         449259316         449290915        
449320381         449351824         449383264         449414515        
449445865         449477280         449508787      440994705         442238655
        442344859         442443214         442535738         442625281        
449099779         449131655         449163872         449195742        
449227578         449259324         449290923         449320407        
449351832         449383272         449414523         449445873        
449477298         449508795      440994713         442238663         442344941
        442443222         442535753         442625331         449099787        
449131663         449163880         449195759         449227586        
449259332         449290931         449320415         449351840        
449383280         449414531         449445881         449477314        
449508803      440994747         442238705         442344958         442443255
        442535787         442625349         449099795         449131671        
449163898         449195767         449227594         449259340        
449290949         449320423         449351857         449383298        
449414549         449445899         449477322         449508811      440994796
        442238739         442344974         442443271         442535795        
442625406         449099811         449131689         449163906        
449195775         449227602         449259357         449290956        
449320431         449351865         449383306         449414556        
449445907         449477330         449508829      440994994         442238747
        442344982         442443289         442535829         442625422        
449099829         449131697         449163914         449195783        
449227610         449259365         449290964         449320449        
449351873         449383314         449414564         449445915        
449477348         449508837      441008976         442238762         442344990
        442443297         442535886         442625554         449099837        
449131705         449163922         449195791         449227628        
449259373         449290972         449320456         449351881        
449383322         449414572         449445923         449477355        
449508845      441009081         442238770         442345039         442443313
        442535928         442625570         449099845         449131713        
449163930         449195809         449227636         449259381        
449290980         449320464         449351899         449383330        
449414580         449445931         449477371         449508852      441009107
        442238788         442345088         442443354         442535985        
442625596         449099852         449131721         449163948        
449195817         449227644         449259399         449290998        
449320472         449351907         449383348         449414598        
449445949         449477389         449508860      441009131         442238820
        442345112         442443370         442535993         442625604        
449099860         449131739         449163955         449195825        
449227651         449259407         449291004         449320480        
449351915         449383355         449414606         449445956        
449477397         449508886      441009149         442238846         442345153
        442443388         442536058         442625612         449099878        
449131747         449163963         449195833         449227669        
449259415         449291012         449320498         449351923        
449383363         449414614         449445964         449477405        
449508894      441009230         442238853         442345161         442443412
        442536066         442625729         449099886         449131754        
449163971         449195841         449227677         449259423        
449291020         449320506         449351931         449383371        
449414622         449445972         449477413         449508902      441009412
        442238879         442345203         442443461         442536090        
442625760         449099902         449131762         449163989        
449195858         449227685         449259431         449291038        
449320514         449351949         449383389         449414630        
449445980         449477421         449508910      441009560         442238895
        442345237         442443529         442536165         442625794        
449099910         449131770         449163997         449195866        
449227701         449259449         449291046         449320522        
449351956         449383397         449414648         449445998        
449477439         449508928      441009594         442238911         442345252
        442443552         442536173         442625810         449099928        
449131788         449164003         449195874         449227719        
449259456         449291053         449320530         449351964        
449383405         449414655         449446004         449477447        
449508936      441009644         442238978         442345286         442443578
        442536207         442625844         449099936         449131796        
449164011         449195882         449227727         449259464        
449291061         449320548         449351972         449383413        
449414663         449446012         449477454         449508944      441009651
        442238994         442345344         442443628         442536215        
442625851         449099944         449131804         449164029        
449195890         449227735         449259472         449291079        
449320555         449351998         449383421         449414671        
449446020         449477462         449508969      441009735         442239000
        442345351         442443636         442536223         442625893        
449099951         449131812         449164037         449195908        
449227743         449259480         449291087         449320563        
449352004         449383439         449414689         449446038        
449477470         449508977      441009743         442239067         442345393
        442443669         442536264         442625901         449099969        
449131820         449164045         449195916         449227750        
449259498         449291095         449320571         449352012        
449383447         449414697         449446046         449477488        
449508985      441009875         442239091         442345435         442443693
        442536298         442625935         449099977         449131838        
449164052         449195924         449227768         449259506        
449291103         449320589         449352020         449383454        
449414705         449446053         449477496         449508993      441009909
        442239141         442345476         442443701         442536306        
442625984         449099985         449131846         449164060        
449195932         449227776         449259514         449291111        
449320597         449352038         449383462         449414713        
449446061         449477504         449509009      441009933         442239182
        442345492         442443719         442536314         442626024        
449099993         449131853         449164078         449195940        
449227784         449259522         449291129         449320605        
449352046         449383470         449414721         449446079        
449477512         449509017      441009990         442239208         442345500
        442443735         442536322         442626057         449100007        
449131861         449164086         449195957         449227792        
449259530         449291137         449320613         449352053        
449383488         449414739         449446087         449477520        
449509033      441010055         442239232         442345526         442443792
        442536330         442626081         449100015         449131879        
449164094         449195965         449227800         449259555        
449291145         449320621         449352061         449383496        
449414747         449446095         449477538         449509041      441010162
        442239240         442345633         442443826         442536355        
442626099         449100023         449131887         449164102        
449195973         449227818         449259563         449291152        
449320639         449352079         449383504         449414754        
449446103         449477546         449509058      441022563         442239265
        442345641         442443941         442536363         442626107        
449100031         449131903         449164110         449195981        
449227826         449259571         449291160         449320647        
449352087         449383512         449414762         449446111        
449477553         449509066      441022738         442239281         442345666
        442443966         442536371         442626123         449100049        
449131911         449164136         449195999         449227834        
449259589         449291178         449320654         449352095        
449383520         449414770         449446129         449477561        
449509074      441022746         442239299         442345674         442444014
        442536389         442626149         449100056         449131929        
449164144         449196005         449227842         449259597        
449291186         449320662         449352103         449383538        
449414788         449446137         449477579         449509082      441022878
        442239315         442345682         442444055         442536439        
442626156         449100064         449131945         449164151        
449196013         449227859         449259605         449291194        
449320670         449352111         449383546         449414796        
449446145         449477587         449509090      441022886         442239356
        442345690         442444063         442536447         442626198        
449100072         449131952         449164169         449196021        
449227867         449259613         449291202         449320688        
449352129         449383553         449414804         449446152        
449477595         449509108      441022944         442239364         442345765
        442444097         442536454         442626222         449100080        
449131960         449164177         449196039         449227875        
449259621         449291210         449320696         449352137        
449383561         449414812         449446178         449477603        
449509116      441023116         442239455         442345799         442444105
        442536488         442626263         449100098         449131978        
449164193         449196047         449227883         449259639        
449291228         449320704         449352145         449383579        
449414820         449446186         449477611         449509124      441023215
        442239497         442345864         442444139         442536496        
442626321         449100106         449131986         449164201        
449196054         449227891         449259647         449291236        
449320712         449352152         449383587         449414838        
449446194         449477629         449509132      441023223         442239505
        442345872         442444154         442536520         442626339        
449100114         449131994         449164219         449196062        
449227909         449259654         449291244         449320720        
449352160         449383595         449414846         449446202        
449477637         449509140      441023322         442239513         442345922
        442444196         442536546         442626420         449100122        
449132018         449164227         449196070         449227917        
449259662         449291251         449320738         449352178        
449383603         449414853         449446210         449477645        
449509157      441023470         442239539         442345955         442444253
        442536553         442626479         449100130         449132026        
449164235         449196088         449227925         449259670        
449291269         449320746         449352186         449383611        
449414861         449446228         449477652         449509165      441023496
        442239554         442345989         442444261         442536587        
442626495         449100148         449132034         449164243        
449196096         449227933         449259688         449291277        
449320753         449352194         449383629         449414879        
449446236         449477660         449509173      441023694         442239588
        442345997         442444352         442536629         442626552        
449100155         449132042         449164250         449196104        
449227941         449259696         449291285         449320761        
449352202         449383637         449414887         449446244        
449477678         449509181      441034188         442239596         442346003
        442444410         442536736         442626586         449100163        
449132059         449164268         449196112         449227958        
449259704         449291293         449320779         449352210        
449383645         449414895         449446251         449477686        
449509199      441034220         442239604         442346011         442444428
        442536785         442626594         449100171         449132067        
449164276         449196120         449227966         449259712        
449291301         449320787         449352228         449383652        
449414903         449446269         449477694         449509207      441034261
        442239612         442346045         442444436         442536793        
442626693         449100189         449132075         449164284        
449196138         449227974         449259720         449291319        
449320795         449352236         449383660         449414911        
449446277         449477702         449509215      441034303         442239638
        442346052         442444469         442536884         442626701        
449100197         449132091         449164292         449196146        
449227982         449259738         449291327         449320803        
449352244         449383678         449414929         449446285        
449477710         449509223      441034352         442239703         442346086
        442444493         442536991         442626735         449100205        
449132109         449164300         449196153         449227990        
449259746         449291335         449320811         449352251        
449383686         449414937         449446293         449477728        
449509231      441034451         442239711         442346094         442444519
        442537015         442626768         449100213         449132117        
449164318         449196161         449228006         449259753        
449291343         449320829         449352269         449383694        
449414945         449446301         449477736         449509249      441034519
        442239760         442346102         442444535         442537080        
442626792         449100221         449132125         449164326        
449196179         449228014         449259761         449291350        
449320837         449352277         449383702         449414952        
449446319         449477744         449509256      441034527         442239794
        442346151         442444576         442537114         442626800        
449100247         449132133         449164334         449196187        
449228022         449259779         449291368         449320845        
449352285         449383710         449414960         449446327        
449477751         449509264      441034535         442239810         442346185
        442444592         442537122         442626867         449100254        
449132141         449164359         449196195         449228030        
449259787         449291376         449320852         449352293        
449383728         449414978         449446343         449477769        
449509272      441034568         442239836         442346227         442444618
        442537189         442626883         449100262         449132158        
449164367         449196203         449228048         449259795        
449291384         449320860         449352301         449383736        
449414986         449446350         449477777         449509280      441034584
        442239893         442346250         442444626         442537197        
442626891         449100270         449132166         449164375        
449196211         449228055         449259803         449291392        
449320878         449352319         449383744         449414994        
449446368         449477785         449509298      441034600         442240008
        442346268         442444642         442537205         442626909        
449100288         449132174         449164383         449196229        
449228063         449259829         449291400         449320886        
449352327         449383751         449415009         449446376        
449477793         449509306      441034642         442240032         442346334
        442444659         442537239         442626958         449100296        
449132182         449164391         449196237         449228071        
449259837         449291418         449320894         449352335        
449383769         449415017         449446384         449477801        
449509314      441034659         442240230         442346359         442444667
        442537296         442626974         449100304         449132190        
449164409         449196245         449228089         449259845        
449291426         449320902         449352343         449383777        
449415025         449446392         449477819         449509322      441034717
        442240479         442346367         442444725         442537312        
442627014         449100312         449132208         449164417        
449196252         449228097         449259852         449291434        
449320910         449352350         449383785         449415033        
449446400         449477827         449509330      441034816         442240529
        442346425         442444782         442537361         442627071        
449100320         449132216         449164425         449196260        
449228105         449259860         449291442         449320928        
449352368         449383793         449415058         449446418        
449477835         449509348      441034832         442240545         442346474
        442444790         442537387         442627089         449100338        
449132224         449164433         449196278         449228113        
449259878         449291459         449320944         449352384        
449383801         449415066         449446426         449477843        
449509355      441034873         442240602         442346490         442444816
        442537403         442627139         449100346         449132232        
449164441         449196286         449228121         449259886        
449291467         449320951         449352392         449383819        
449415074         449446434         449477850         449509363      441047404
        442240651         442346508         442444899         442537429        
442627147         449100353         449132240         449164458        
449196294         449228139         449259894         449291475        
449320969         449352400         449383827         449415082        
449446442         449477868         449509371      441047420         442240719
        442346516         442444949         442537437         442627279        
449100361         449132257         449164466         449196302        
449228147         449259902         449291483         449320977        
449352418         449383835         449415090         449446459        
449477876         449509389      441047438         442240776         442346524
        442444972         442537445         442627295         449100379        
449132265         449164474         449196310         449228154        
449259910         449291491         449320985         449352426        
449383843         449415108         449446467         449477884        
449509397      441047461         442240818         442346557         442444980
        442537494         442627311         449100387         449132273        
449164482         449196328         449228162         449259928        
449291509         449320993         449352434         449383850        
449415116         449446475         449477892         449509405      441047479
        442240842         442346565         442445045         442537528        
442627329         449100395         449132281         449164490        
449196336         449228170         449259936         449291517        
449321009         449352442         449383868         449415124        
449446483         449477918         449509413      441047552         442240875
        442346581         442445078         442537577         442627410        
449100403         449132299         449164508         449196344        
449228188         449259944         449291525         449321017        
449352459         449383876         449415132         449446491        
449477926         449509421      441047644         442240883         442346599
        442445110         442537601         442627436         449100411        
449132307         449164524         449196351         449228196        
449259951         449291533         449321025         449352467        
449383884         449415140         449446509         449477934        
449509439      441047651         442240933         442346649         442445136
        442537643         442627451         449100429         449132315        
449164532         449196369         449228204         449259969        
449291541         449321033         449352475         449383892        
449415157         449446517         449477942         449509447      441047701
        442240966         442346672         442445177         442537692        
442627477         449100437         449132323         449164540        
449196377         449228212         449259977         449291558        
449321041         449352483         449383900         449415165        
449446525         449477959         449509454      441047750         442240982
        442346698         442445193         442537700         442627519        
449100445         449132331         449164557         449196385        
449228220         449259985         449291566         449321058        
449352491         449383918         449415173         449446533        
449477967         449509462      441047818         442241030         442346722
        442445235         442537742         442627527         449100452        
449132349         449164565         449196393         449228238        
449259993         449291574         449321066         449352509        
449383926         449415181         449446541         449477975        
449509470      441047826         442241055         442346730         442445243
        442537767         442627535         449100460         449132356        
449164573         449196401         449228246         449260017        
449291582         449321074         449352517         449383934        
449415207         449446558         449477983         449509488      441047875
        442241063         442346755         442445250         442537775        
442627592         449100478         449132364         449164581        
449196419         449228253         449260025         449291590        
449321082         449352525         449383942         449415215        
449446566         449477991         449509496      441047941         442241071
        442346763         442445268         442537791         442627618        
449100486         449132372         449164599         449196427        
449228279         449260033         449291608         449321090        
449352533         449383959         449415223         449446574        
449478007         449509504      441047982         442241139         442346847
        442445326         442537825         442627675         449100494        
449132380         449164607         449196435         449228287        
449260041         449291616         449321108         449352541        
449383967         449415231         449446582         449478015        
449509512      441048063         442241162         442346854         442445334
        442537833         442627717         449100502         449132398        
449164615         449196443         449228295         449260058        
449291624         449321116         449352558         449383975        
449415249         449446590         449478023         449509520   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     441048139         442241196         442346888         442445375      
  442537858         442627725         449100510         449132406        
449164623         449196450         449228303         449260066        
449291632         449321124         449352566         449383983        
449415256         449446608         449478031         449509538      441048220
        442241238         442346938         442445383         442537890        
442627733         449100528         449132414         449164631        
449196468         449228311         449260074         449291640        
449321132         449352574         449383991         449415264        
449446616         449478049         449509546      441048386         442241279
        442346995         442445391         442537932         442627758        
449100536         449132422         449164649         449196476        
449228329         449260082         449291657         449321140        
449352582         449384007         449415272         449446624        
449478056         449509553      441049970         442241394         442347001
        442445409         442537940         442627808         449100544        
449132430         449164656         449196484         449228337        
449260090         449291665         449321157         449352590        
449384015         449415280         449446632         449478064        
449509561      441059714         442241402         442347027         442445433
        442537999         442627824         449100551         449132448        
449164664         449196492         449228345         449260108        
449291673         449321165         449352608         449384023        
449415298         449446640         449478072         449509579      441059771
        442241436         442347043         442445466         442538013        
442627931         449100569         449132455         449164672        
449196500         449228352         449260116         449291681        
449321173         449352616         449384031         449415306        
449446657         449478080         449509587      441059805         442241485
        442347050         442445474         442538047         442627956        
449100577         449132463         449164680         449196518        
449228360         449260124         449291699         449321181        
449352624         449384049         449415314         449446665        
449478098         449509595      441059854         442241493         442347068
        442445482         442538054         442628004         449100585        
449132471         449164698         449196526         449228378        
449260132         449291707         449321199         449352632        
449384056         449415322         449446673         449478106        
449509603      441059888         442241584         442347100         442445524
        442538096         442628020         449100593         449132489        
449164706         449196534         449228386         449260140        
449291715         449321207         449352640         449384064        
449415330         449446681         449478114         449509611      441059953
        442241592         442347167         442445532         442538104        
442628038         449100601         449132497         449164714        
449196542         449228394         449260157         449291723        
449321215         449352657         449384072         449415348        
449446699         449478122         449509629      441059961         442241618
        442347209         442445615         442538146         442628137        
449100619         449132505         449164722         449196559        
449228402         449260165         449291731         449321223        
449352665         449384080         449415355         449446707        
449478148         449509637      441059979         442241667         442347217
        442445631         442538153         442628152         449100627        
449132513         449164730         449196567         449228410        
449260173         449291749         449321231         449352673        
449384098         449415363         449446715         449478155        
449509645      441060019         442241683         442347233         442445664
        442538187         442628178         449100635         449132521        
449164748         449196575         449228428         449260181        
449291756         449321249         449352681         449384106        
449415371         449446723         449478163         449509652      441060068
        442241691         442347258         442445755         442538203        
442628186         449100643         449132539         449164755        
449196583         449228436         449260199         449291764        
449321256         449352699         449384114         449415389        
449446731         449478171         449509660      441060076         442241717
        442347308         442445854         442538252         442628210        
449100650         449132547         449164763         449196591        
449228444         449260207         449291772         449321264        
449352707         449384122         449415397         449446749        
449478189         449509678      441060142         442241758         442347324
        442445888         442538278         442628244         449100668        
449132554         449164771         449196609         449228451        
449260215         449291780         449321272         449352715        
449384148         449415405         449446756         449478197        
449509686      441060183         442241774         442347373         442445896
        442538302         442628319         449100676         449132562        
449164789         449196617         449228469         449260223        
449291798         449321280         449352723         449384155        
449415413         449446764         449478205         449509694      441060266
        442241824         442347415         442445987         442538336        
442628392         449100684         449132570         449164797        
449196625         449228477         449260231         449291806        
449321298         449352731         449384163         449415421        
449446772         449478213         449509702      441060332         442241857
        442347423         442446001         442538393         442628418        
449100692         449132588         449164805         449196633        
449228485         449260249         449291814         449321306        
449352749         449384171         449415439         449446780        
449478221         449509710      441060357         442241881         442347431
        442446027         442538427         442628467         449100718        
449132596         449164813         449196641         449228493        
449260256         449291822         449321314         449352756        
449384189         449415447         449446798         449478239        
449509728      441060399         442241899         442347472         442446050
        442538484         442628475         449100726         449132604        
449164821         449196658         449228501         449260264        
449291830         449321322         449352764         449384197        
449415454         449446806         449478247         449509736      441060449
        442241907         442347530         442446100         442538492        
442628525         449100734         449132612         449164839        
449196666         449228519         449260272         449291848        
449321330         449352772         449384205         449415462        
449446814         449478254         449509744      441060514         442241956
        442347597         442446142         442538518         442628558        
449100742         449132620         449164847         449196674        
449228527         449260280         449291855         449321348        
449352780         449384213         449415470         449446822        
449478262         449509751      441060548         442241964         442347613
        442446175         442538526         442628582         449100759        
449132638         449164854         449196682         449228535        
449260306         449291863         449321355         449352798        
449384221         449415488         449446830         449478270        
449509769      441060605         442241998         442347647         442446233
        442538559         442628590         449100767         449132646        
449164870         449196690         449228543         449260314        
449291871         449321363         449352806         449384239        
449415496         449446848         449478288         449509777      441060738
        442242079         442347654         442446290         442538567        
442628608         449100775         449132653         449164888        
449196708         449228550         449260322         449291889        
449321371         449352814         449384247         449415504        
449446855         449478296         449509785      441060746         442242095
        442347670         442446332         442538609         442628657        
449100783         449132661         449164896         449196716        
449228568         449260330         449291897         449321389        
449352822         449384254         449415512         449446863        
449478304         449509793      441073871         442242111         442347704
        442446357         442538682         442628665         449100791        
449132679         449164904         449196724         449228576        
449260348         449291905         449321397         449352830        
449384262         449415520         449446889         449478312        
449509801      441073954         442242202         442347746         442446373
        442538716         442628681         449100809         449132687        
449164912         449196732         449228584         449260355        
449291913         449321405         449352848         449384270        
449415538         449446897         449478320         449509819      441074077
        442242210         442347753         442446399         442538740        
442628699         449100817         449132695         449164920        
449196740         449228592         449260363         449291921        
449321413         449352855         449384288         449415546        
449446905         449478338         449509827      441074093         442242228
        442347803         442446407         442538807         442628715        
449100825         449132703         449164938         449196757        
449228600         449260371         449291947         449321421        
449352863         449384296         449415553         449446913        
449478346         449509835      441074101         442242251         442347811
        442446423         442538823         442628723         449100833        
449132729         449164946         449196765         449228618        
449260389         449291954         449321439         449352871        
449384304         449415561         449446921         449478353        
449509843      441074168         442242277         442347837         442446472
        442538831         442628731         449100841         449132737        
449164953         449196773         449228626         449260397        
449291962         449321447         449352889         449384312        
449415579         449446939         449478361         449509850      441074275
        442242285         442347860         442446480         442538856        
442628780         449100858         449132745         449164961        
449196781         449228634         449260405         449291970        
449321454         449352897         449384320         449415587        
449446947         449478379         449509868      441074291         442242293
        442347878         442446548         442538864         442628830        
449100866         449132752         449164979         449196799        
449228642         449260413         449291988         449321462        
449352905         449384338         449415595         449446954        
449478387         449509876      441074309         442242301         442347886
        442446563         442538906         442628863         449100874        
449132760         449164987         449196807         449228659        
449260421         449291996         449321470         449352913        
449384346         449415603         449446962         449478395        
449509884      441074390         442242319         442347944         442446597
        442539029         442628871         449100882         449132778        
449164995         449196815         449228667         449260439        
449292002         449321488         449352921         449384353        
449415611         449446970         449478403         449509892      441074739
        442242400         442347993         442446613         442539078        
442628897         449100890         449132786         449165000        
449196823         449228675         449260447         449292010        
449321496         449352939         449384361         449415629        
449446988         449478411         449509900      441074762         442242418
        442348017         442446639         442539102         442628905        
449100908         449132794         449165018         449196831        
449228683         449260454         449292028         449321504        
449352947         449384379         449415637         449446996        
449478429         449509918      441074770         442242434         442348066
        442446647         442539136         442628913         449100916        
449132802         449165026         449196849         449228691        
449260462         449292036         449321512         449352954        
449384387         449415645         449447002         449478437        
449509926      441074788         442242459         442348074         442446654
        442539185         442628947         449100924         449132828        
449165034         449196856         449228709         449260470        
449292044         449321520         449352962         449384395        
449415652         449447010         449478445         449509934      441076668
        442242467         442348082         442446662         442539219        
442628970         449100932         449132836         449165042        
449196864         449228717         449260488         449292051        
449321538         449352970         449384403         449415660        
449447028         449478452         449509942      441078821         442242475
        442348116         442446670         442539227         442628996        
449100940         449132844         449165059         449196872        
449228725         449260496         449292069         449321546        
449352988         449384411         449415678         449447044        
449478460         449509959      441082914         442242509         442348132
        442446688         442539250         442629010         449100957        
449132851         449165067         449196880         449228733        
449260504         449292077         449321553         449352996        
449384429         449415686         449447051         449478478        
449509967      441087772         442242517         442348157         442446704
        442539268         442629036         449100965         449132869        
449165075         449196898         449228741         449260512        
449292085         449321561         449353002         449384437        
449415694         449447069         449478486         449509975      441088044
        442242533         442348165         442446712         442539284        
442629077         449100973         449132877         449165083        
449196906         449228758         449260520         449292093        
449321579         449353010         449384445         449415702        
449447077         449478494         449509983      441088127         442242582
        442348173         442446720         442539292         442629085        
449100981         449132885         449165091         449196914        
449228766         449260538         449292101         449321587        
449353028         449384452         449415710         449447085        
449478502         449509991      441088168         442242590         442348397
        442446746         442539391         442629101         449100999        
449132893         449165109         449196922         449228774        
449260546         449292119         449321595         449353036        
449384460         449415728         449447093         449478510        
449510007      441088226         442242640         442348413         442446779
        442539409         442629150         449101005         449132901        
449165117         449196930         449228782         449260553        
449292127         449321603         449353044         449384478        
449415736         449447101         449478528         449510015      441088234
        442242723         442348512         442446787         442539433        
442629184         449101013         449132919         449165125        
449196948         449228790         449260561         449292135        
449321629         449353051         449384486         449415744        
449447119         449478536         449510023      441088291         442242756
        442348538         442446803         442539466         442629200        
449101021         449132927         449165133         449196955        
449228808         449260579         449292143         449321637        
449353069         449384494         449415751         449447127        
449478544         449510031      441088309         442242772         442348553
        442446837         442539508         442629226         449101039        
449132935         449165141         449196963         449228816        
449260587         449292150         449321645         449353077        
449384502         449415769         449447135         449478551        
449510049      441088358         442242780         442348579         442446845
        442539516         442629259         449101047         449132943        
449165158         449196971         449228824         449260595        
449292168         449321652         449353085         449384510        
449415777         449447143         449478569         449510056      441088374
        442242988         442348611         442446860         442539524        
442629283         449101054         449132950         449165166        
449196989         449228832         449260603         449292176        
449321660         449353093         449384528         449415785        
449447150         449478577         449510064      441088390         442242996
        442348629         442446878         442539532         442629291        
449101062         449132968         449165174         449196997        
449228840         449260611         449292184         449321678        
449353101         449384536         449415793         449447168        
449478585         449510072      441088432         442243002         442348694
        442446894         442539557         442629317         449101070        
449132976         449165182         449197003         449228857        
449260629         449292192         449321686         449353119        
449384544         449415801         449447176         449478593        
449510080      441088507         442243036         442348710         442446936
        442539623         442629325         449101088         449132984        
449165190         449197011         449228865         449260637        
449292218         449321694         449353127         449384551        
449415819         449447184         449478601         449510098      441088523
        442243044         442348736         442446985         442539631        
442629366         449101096         449132992         449165208        
449197029         449228873         449260645         449292226        
449321702         449353135         449384569         449415827        
449447192         449478619         449510106      441088598         442243069
        442348751         442446993         442539664         442629374        
449101104         449133008         449165216         449197037        
449228881         449260652         449292234         449321710        
449353143         449384577         449415835         449447200        
449478627         449510114      441088663         442243077         442348777
        442447017         442539698         442629390         449101112        
449133016         449165224         449197045         449228899        
449260660         449292242         449321728         449353150        
449384585         449415843         449447218         449478635        
449510122      441088721         442243093         442348801         442447041
        442539714         442629457         449101120         449133024        
449165232         449197052         449228907         449260678        
449292259         449321736         449353168         449384593        
449415850         449447226         449478643         449510130      441088739
        442243168         442348827         442447066         442539722        
442629465         449101138         449133032         449165240        
449197060         449228915         449260686         449292267        
449321744         449353176         449384601         449415868        
449447234         449478650         449510148      441088804         442243176
        442348975         442447108         442539755         442629473        
449101146         449133040         449165257         449197078        
449228923         449260694         449292275         449321751        
449353184         449384619         449415876         449447242        
449478668         449510155      441088879         442243192         442349106
        442447116         442539789         442629499         449101153        
449133057         449165265         449197086         449228931        
449260702         449292283         449321769         449353192        
449384627         449415884         449447259         449478676        
449510163      441088911         442243226         442349130         442447124
        442539797         442629507         449101161         449133065        
449165273         449197094         449228949         449260710        
449292291         449321777         449353218         449384635        
449415892         449447267         449478684         449510171      441088929
        442243242         442349171         442447140         442539805        
442629523         449101179         449133073         449165281        
449197102         449228956         449260728         449292309        
449321785         449353226         449384643         449415900        
449447275         449478692         449510189      441101557         442243259
        442349189         442447181         442539870         442629531        
449101187         449133081         449165307         449197110        
449228964         449260736         449292317         449321793        
449353234         449384650         449415918         449447291        
449478718         449510197      441101631         442243283         442349221
        442447215         442539904         442629549         449101195        
449133099         449165315         449197128         449228972        
449260744         449292325         449321801         449353242        
449384668         449415926         449447309         449478726        
449510205      441101649         442243333         442349247         442447231
        442539912         442629572         449101203         449133107        
449165323         449197136         449228980         449260751        
449292333         449321819         449353259         449384676        
449415934         449447317         449478734         449510213      441101714
        442243341         442349304         442447256         442539946        
442629614         449101211         449133115         449165331        
449197144         449228998         449260769         449292341        
449321827         449353275         449384684         449415942        
449447325         449478742         449510221      441101730         442243424
        442349411         442447264         442539953         442629697        
449101229         449133123         449165349         449197151        
449229004         449260777         449292358         449321835        
449353283         449384692         449415959         449447333        
449478759         449510239      441101805         442243465         442349460
        442447348         442539979         442629705         449101237        
449133131         449165356         449197169         449229020        
449260785         449292366         449321843         449353291        
449384700         449415967         449447341         449478767        
449510247      441101896         442243507         442349551         442447405
        442540001         442629713         449101245         449133149        
449165364         449197177         449229038         449260793        
449292374         449321850         449353317         449384718        
449415975         449447358         449478775         449510254   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     441101938         442243531         442349569         442447462      
  442540050         442629739         449101252         449133156        
449165372         449197185         449229046         449260801        
449292382         449321868         449353325         449384726        
449415983         449447366         449478783         449510262      441101979
        442243622         442349585         442447488         442540076        
442629754         449101260         449133164         449165380        
449197193         449229053         449260819         449292390        
449321876         449353333         449384734         449415991        
449447374         449478791         449510270      441101995         442243655
        442349601         442447504         442540175         442629770        
449101278         449133172         449165398         449197201        
449229061         449260835         449292408         449321884        
449353341         449384742         449416007         449447382        
449478809         449510288      441102001         442243671         442349627
        442447512         442540191         442629853         449101286        
449133180         449165406         449197219         449229079        
449260843         449292416         449321892         449353358        
449384759         449416015         449447390         449478817        
449510296      441102027         442243697         442349676         442447546
        442540316         442629861         449101294         449133198        
449165414         449197227         449229087         449260850        
449292424         449321900         449353366         449384767        
449416023         449447408         449478825         449510304      441102191
        442243747         442349734         442447595         442540332        
442629929         449101302         449133206         449165422        
449197235         449229095         449260868         449292432        
449321918         449353374         449384775         449416031        
449447416         449478833         449510312      441102241         442243804
        442349809         442447637         442540340         442629978        
449101310         449133214         449165430         449197243        
449229103         449260876         449292440         449321934        
449353382         449384783         449416049         449447424        
449478841         449510320      441102340         442243812         442349817
        442447652         442540365         442629986         449101328        
449133222         449165455         449197250         449229111        
449260884         449292457         449321942         449353390        
449384791         449416056         449447432         449478858        
449510338      441113461         442243820         442349833         442447728
        442540381         442629994         449101336         449133230        
449165463         449197268         449229129         449260892        
449292465         449321959         449353408         449384809        
449416064         449447440         449478866         449510346      441113529
        442243853         442349882         442447751         442540399        
442630000         449101344         449133248         449165471        
449197276         449229137         449260900         449292473        
449321967         449353416         449384817         449416072        
449447457         449478874         449510353      441113677         442243937
        442349957         442447785         442540407         442630018        
449101351         449133255         449165497         449197284        
449229145         449260918         449292481         449321975        
449353424         449384825         449416098         449447465        
449478882         449510361      441113735         442243945         442350013
        442447843         442540431         442630083         449101369        
449133263         449165505         449197292         449229152        
449260926         449292499         449321983         449353432        
449384833         449416106         449447473         449478890        
449510379      441113784         442243952         442350021         442447884
        442540464         442630117         449101377         449133271        
449165513         449197300         449229160         449260934        
449292507         449321991         449353440         449384841        
449416114         449447481         449478908         449510387      441113818
        442243978         442350047         442447926         442540480        
442630141         449101385         449133289         449165521        
449197318         449229178         449260942         449292515        
449322007         449353457         449384858         449416122        
449447499         449478916         449510395      441113867         442243994
        442350088         442447967         442540498         442630158        
449101393         449133297         449165539         449197326        
449229186         449260959         449292523         449322015        
449353465         449384866         449416130         449447507        
449478924         449510403      441113891         442244018         442350096
        442448098         442540514         442630182         449101401        
449133305         449165547         449197334         449229194        
449260967         449292531         449322023         449353481        
449384874         449416148         449447515         449478932        
449510411      441114006         442244042         442350104         442448130
        442540563         442630190         449101419         449133313        
449165554         449197342         449229202         449260975        
449292549         449322031         449353499         449384882        
449416155         449447523         449478940         449510429      441114048
        442244059         442350120         442448155         442540571        
442630216         449101427         449133321         449165562        
449197359         449229210         449260983         449292556        
449322049         449353507         449384890         449416163        
449447531         449478957         449510437      441114113         442244083
        442350138         442448163         442540605         442630240        
449101435         449133339         449165570         449197367        
449229228         449260991         449292564         449322064        
449353515         449384908         449416171         449447549        
449478965         449510445      441114204         442244109         442350161
        442448189         442540613         442630273         449101443        
449133347         449165588         449197375         449229236        
449261007         449292572         449322072         449353523        
449384916         449416189         449447556         449478973        
449510452      441114238         442244117         442350179         442448197
        442540647         442630281         449101450         449133362        
449165596         449197383         449229244         449261015        
449292580         449322080         449353531         449384924        
449416197         449447564         449478981         449510460      441114246
        442244133         442350195         442448205         442540688        
442630299         449101468         449133370         449165604        
449197409         449229251         449261023         449292598        
449322098         449353549         449384932         449416205        
449447572         449478999         449510478      441114261         442244158
        442350211         442448213         442540696         442630356        
449101476         449133388         449165612         449197417        
449229269         449261031         449292606         449322106        
449353556         449384940         449416213         449447580        
449479005         449510486      441114352         442244166         442350245
        442448262         442540704         442630372         449101484        
449133396         449165620         449197425         449229277        
449261049         449292614         449322114         449353564        
449384957         449416221         449447598         449479013        
449510494      441123254         442244174         442350252         442448270
        442540712         442630398         449101492         449133404        
449165638         449197433         449229285         449261056        
449292622         449322122         449353572         449384965        
449416239         449447606         449479021         449510502      441124898
        442244182         442350260         442448296         442540720        
442630414         449101500         449133412         449165646        
449197441         449229293         449261064         449292630        
449322130         449353580         449384973         449416247        
449447614         449479039         449510510      441126547         442244216
        442350310         442448304         442540746         442630471        
449101518         449133420         449165653         449197458        
449229301         449261072         449292648         449322148        
449353598         449384981         449416254         449447622        
449479047         449510528      441126554         442244281         442350369
        442448346         442540753         442630489         449101526        
449133438         449165661         449197466         449229319        
449261080         449292655         449322155         449353606        
449384999         449416262         449447630         449479054        
449510536      441126604         442244323         442350393         442448361
        442540811         442630521         449101534         449133446        
449165679         449197474         449229327         449261098        
449292663         449322163         449353614         449385004        
449416270         449447648         449479062         449510544      441126620
        442244349         442350401         442448379         442540894        
442630539         449101542         449133453         449165687        
449197482         449229335         449261106         449292671        
449322171         449353622         449385012         449416288        
449447655         449479070         449510551      441126653         442244364
        442350443         442448411         442540928         442630554        
449101559         449133461         449165695         449197490        
449229343         449261114         449292689         449322189        
449353630         449385020         449416296         449447663        
449479088         449510569      441126695         442244422         442350468
        442448445         442540993         442630588         449101567        
449133479         449165703         449197508         449229350        
449261122         449292697         449322197         449353648        
449385038         449416304         449447671         449479096        
449510577      441126703         442244448         442350476         442448478
        442541009         442630596         449101575         449133487        
449165711         449197516         449229368         449261130        
449292705         449322205         449353655         449385046        
449416312         449447689         449479104         449510585      441126711
        442244455         442350526         442448486         442541033        
442630687         449101583         449133495         449165729        
449197532         449229376         449261148         449292713        
449322213         449353663         449385053         449416320        
449447697         449479112         449510593      441126729         442244463
        442350542         442448494         442541041         442630703        
449101591         449133503         449165737         449197540        
449229384         449261155         449292721         449322221        
449353671         449385061         449416338         449447705        
449479120         449510601      441126760         442244471         442350617
        442448502         442541116         442630752         449101609        
449133511         449165745         449197565         449229392        
449261163         449292747         449322239         449353689        
449385079         449416346         449447713         449479138        
449510619      441126844         442244489         442350765         442448528
        442541124         442630760         449101617         449133529        
449165752         449197573         449229400         449261171        
449292754         449322247         449353697         449385087        
449416353         449447721         449479146         449510627      441127107
        442244497         442350807         442448536         442541132        
442630778         449101625         449133537         449165760        
449197581         449229426         449261189         449292762        
449322254         449353705         449385095         449416361        
449447739         449479153         449510635      441127172         442244539
        442350831         442448544         442541157         442630794        
449101641         449133545         449165778         449197599        
449229434         449261197         449292770         449322262        
449353713         449385103         449416379         449447747        
449479161         449510643      441127230         442244547         442350906
        442448585         442541165         442630828         449101658        
449133552         449165786         449197607         449229442        
449261205         449292788         449322270         449353721        
449385111         449416387         449447754         449479179        
449510650      441127339         442244570         442350914         442448619
        442541173         442630851         449101666         449133560        
449165794         449197615         449229459         449261213        
449292796         449322288         449353739         449385129        
449416395         449447762         449479187         449510668      441127370
        442244588         442350930         442448627         442541199        
442630869         449101674         449133578         449165802        
449197623         449229467         449261239         449292804        
449322296         449353747         449385137         449416403        
449447770         449479195         449510676      441130887         442244604
        442350948         442448650         442541215         442630901        
449101682         449133586         449165810         449197631        
449229475         449261247         449292812         449322304        
449353754         449385145         449416411         449447788        
449479203         449510684      441136116         442244612         442350963
        442448700         442541231         442630950         449101690        
449133594         449165828         449197649         449229483        
449261254         449292820         449322312         449353762        
449385152         449416429         449447796         449479211        
449510692      441140001         442244646         442350971         442448767
        442541272         442630984         449101708         449133602        
449165836         449197656         449229491         449261262        
449292838         449322320         449353770         449385160        
449416437         449447804         449479229         449510700      441140068
        442244661         442350989         442448791         442541298        
442631016         449101716         449133610         449165844        
449197664         449229509         449261270         449292846        
449322338         449353788         449385178         449416445        
449447812         449479237         449510718      441140076         442244695
        442351011         442448825         442541330         442631040        
449101724         449133628         449165851         449197672        
449229517         449261288         449292853         449322346        
449353796         449385186         449416452         449447820        
449479245         449510726      441140092         442244711         442351029
        442448833         442541348         442631099         449101732        
449133636         449165869         449197680         449229525        
449261296         449292861         449322353         449353804        
449385194         449416460         449447838         449479260        
449510734      441140100         442244745         442351052         442448858
        442541363         442631115         449101740         449133644        
449165877         449197698         449229533         449261304        
449292879         449322361         449353812         449385202        
449416478         449447846         449479278         449510742      441140118
        442244844         442351078         442448882         442541397        
442631164         449101757         449133651         449165885        
449197706         449229541         449261312         449292887        
449322379         449353820         449385210         449416486        
449447853         449479286         449510759      441140209         442245007
        442351128         442448916         442541413         442631206        
449101765         449133669         449165893         449197714        
449229558         449261320         449292895         449322387        
449353838         449385228         449416494         449447861        
449479294         449510767      441140266         442245189         442351144
        442448999         442541421         442631248         449101773        
449133677         449165901         449197722         449229566        
449261338         449292903         449322395         449353846        
449385236         449416502         449447879         449479302        
449510775      441140365         442245254         442351185         442449005
        442541447         442631339         449101781         449133685        
449165919         449197730         449229574         449261346        
449292911         449322403         449353853         449385244        
449416510         449447887         449479310         449510783      441140381
        442245288         442351342         442449039         442541462        
442631362         449101799         449133693         449165927        
449197748         449229582         449261353         449292929        
449322429         449353861         449385251         449416528        
449447895         449479328         449510791      441140472         442245296
        442351375         442449054         442541496         442631396        
449101807         449133701         449165935         449197755        
449229590         449261361         449292937         449322437        
449353879         449385269         449416536         449447903        
449479336         449510809      441140522         442245338         442351383
        442449096         442541538         442631404         449101823        
449133719         449165943         449197763         449229608        
449261379         449292945         449322445         449353887        
449385277         449416544         449447911         449479344        
449510817      441140605         442245411         442351391         442449104
        442541546         442631420         449101831         449133727        
449165950         449197771         449229616         449261387        
449292952         449322452         449353895         449385285        
449416551         449447929         449479351         449510825      441140613
        442245437         442351474         442449112         442541553        
442631461         449101849         449133735         449165968        
449197789         449229624         449261395         449292960        
449322460         449353903         449385293         449416569        
449447937         449479369         449510833      441140621         442245452
        442351532         442449120         442541579         442631479        
449101856         449133743         449165976         449197797        
449229632         449261403         449292978         449322478        
449353929         449385301         449416577         449447945        
449479377         449510841      441140647         442245460         442351557
        442449146         442541637         442631537         449101864        
449133750         449165984         449197805         449229640        
449261411         449292986         449322486         449353937        
449385319         449416585         449447952         449479385        
449510858      441140720         442245478         442351581         442449161
        442541652         442631552         449101872         449133768        
449166008         449197813         449229657         449261429        
449292994         449322494         449353945         449385327        
449416593         449447960         449479393         449510866      441140753
        442245486         442351599         442449179         442541660        
442631586         449101880         449133784         449166016        
449197821         449229665         449261437         449293000        
449322502         449353952         449385335         449416601        
449447978         449479401         449510874      441149366         442245502
        442351607         442449203         442541686         442631602        
449101898         449133792         449166024         449197839        
449229673         449261445         449293018         449322510        
449353960         449385343         449416619         449447986        
449479419         449510882      441149408         442245551         442351615
        442449229         442541694         442631644         449101906        
449133800         449166032         449197847         449229681        
449261452         449293026         449322528         449353978        
449385350         449416627         449447994         449479427        
449510890      441149416         442245668         442351680         442449252
        442541702         442631651         449101914         449133818        
449166040         449197854         449229699         449261460        
449293034         449322536         449353986         449385368        
449416635         449448000         449479435         449510908      441149457
        442245676         442351698         442449328         442541744        
442631669         449101922         449133826         449166057        
449197862         449229707         449261478         449293042        
449322544         449353994         449385376         449416643        
449448018         449479443         449510916      441149499         442245700
        442351706         442449344         442541793         442631693        
449101930         449133834         449166065         449197870        
449229715         449261486         449293059         449322551        
449354000         449385384         449416650         449448026        
449479450         449510924      441149549         442245718         442351748
        442449385         442541819         442631727         449101948        
449133842         449166073         449197888         449229723        
449261494         449293067         449322569         449354018        
449385392         449416668         449448034         449479468        
449510932      441149556         442245726         442351763         442449393
        442541835         442631776         449101955         449133859        
449166081         449197896         449229731         449261502        
449293075         449322577         449354026         449385400        
449416676         449448042         449479476         449510940      441149564
        442245759         442351847         442449419         442541850        
442631818         449101963         449133867         449166099        
449197904         449229749         449261510         449293083        
449322585         449354034         449385418         449416684        
449448059         449479484         449510957      441149648         442245775
        442351870         442449443         442541868         442631826        
449101971         449133875         449166107         449197912        
449229756         449261528         449293091         449322593        
449354042         449385426         449416692         449448067        
449479492         449510965      441149663         442245866         442351912
        442449476         442541918         442631909         449101989        
449133883         449166115         449197920         449229764        
449261536         449293109         449322601         449354059        
449385434         449416700         449448075         449479500        
449510973      441149697         442246054         442351938         442449484
        442541959         442631941         449101997         449133891        
449166123         449197938         449229772         449261544        
449293117         449322619         449354067         449385442        
449416718         449448083         449479518         449510981   



--------------------------------------------------------------------------------

Total Inital Cut

 

Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number      Loan
Number     441149903         442246112         442351946         442449526      
  442542007         442632006         449102003         449133909        
449166131         449197946         449229780         449261551        
449293125         449322627         449354075         449385459        
449416726         449448091         449479526         449510999      441152410
        442246195         442351979         442449617         442542049        
442632063         449102011         449133917         449166149        
449197953         449229798         449261569         449293133        
449322635         449354083         449385467         449416734        
449448109         449479534         449511005      441159332         442246229
        442352084         442449641         442542056         442632311        
449102029         449133925         449166156         449197961        
449229806         449261577         449293141         449322643        
449354091         449385475         449416742         449448117        
449479542         449511013      441159407         442246260         442352118
        442449666         442542080         442632378         449102037        
449133933         449166164         449197979         449229814        
449261585         449293158         449322668         449354109        
449385483         449416759         449448125         449479559        
449511021      441159449         442246310         442352126         442449674
        442542098         442632394         449102045         449133941        
449166172         449197987         449229822         449261593        
449293166         449322676         449354117         449385509        
449416767         449448133         449479567         449511039      441159589
        442246328         442352142         442449690         442542106        
442632451         449102052         449133958         449166180        
449197995         449229830         449261601         449293174        
449322684         449354125         449385517         449416783        
449448141         449479575         449511047      441159597         442246377
        442352191         442449708         442542130         442632485        
449102060         449133966         449166198         449198001        
449229848         449261619         449293182         449322692        
449354133         449385525         449416791         449448158        
449479583         449511054      441159647         442246385         442352217
        442449765         442542148         442632493         449102078        
449133974         449166206         449198019         449229855        
449261627         449293190         449322700         449354141        
449385533         449416809         449448166         449479591        
449511062      441159696         442246419         442352241         442449781
        442542163         442632535         449102086         449133982        
449166214         449198027         449229863         449261635        
449293208         449322718         449354158         449385541        
449416817         449448174         449479609         449511070      441159746
        442246484         442352316         442449807         442542171        
442632550         449102094         449133990         449166222        
449198035         449229871         449261643         449293216        
449322726         449354166         449385558         449416825        
449448182         449479617         449511088      441159803         442246492
        442352373         442449823         442542197         442632600        
449102102         449134006         449166230         449198043        
449229889         449261650         449293224         449322734        
449354174         449385566         449416833         449448190        
449479625         449511096      441163904         442246534         442352399
        442449856         442542213         442632626         449102110        
449134014         449166248         449198050         449229897        
449261668         449293232         449322742         449354182        
449385574         449416841         449448208         449479633        
449511104      441167913         442246567         442352464         442449872
        442542221         442632675         449102128         449134022        
449166255         449198068         449229905         449261676        
449293240         449322759         449354190         449385582        
449416858         449448216         449479641         449511112      441167921
        442246591         442352530         442449914         442542239        
442632691         449102136         449134030         449166263        
449198076         449229913         449261684         449293257        
449322767         449354208         449385590         449416866        
449448224         449479658         449511120      441167939         442246617
        442352605         442449930         442542254         442632725        
449102144         449134048         449166271         449198084        
449229939         449261692         449293265         449322775        
449354216         449385608         449416874         449448232        
449479666         449511138      441167954         442246666         442352613
        442449989         442542262         442632733         449102151        
449134055         449166289         449198092         449229947        
449261700         449293273         449322783         449354224        
449385616         449416882         449448240         449479674        
449511146      441168101         442246690         442352688         442450052
        442542304         442632766         449102169         449134063        
449166297         449198100         449229954         449261718        
449293281         449322791         449354232         449385624        
449416890         449448257         449479682         449511153      441168218
        442246724         442352696         442450078         442542338        
442632774         449102177         449134071         449166305        
449198118         449229962         449261726         449293299        
449322809         449354240         449385632         449416908        
449448265         449479690         449511161      441168226         442246765
        442352738         442450086         442542346         442632808        
449102193         449134089         449166313         449198126        
449229970         449261734         449293307         449322817        
449354257         449385640         449416916         449448273        
449479708         449511179      441168291         442246773         442352761
        442450102         442542395         442632972         449102201        
449134097         449166321         449198134         449229988        
449261742         449293315         449322825         449354265        
449385657         449416924         449448281         449479716        
449511187      441177722         442246799         442352852         442450110
        442542445         442633061         449102219         449134105        
449166339         449198142         449229996         449261759        
449293323         449322833         449354273         449385665        
449416932         449448299         449479724         449511195      441177748
        442246815         442352878         442450136         442542478        
442633129         449102227         449134113         449166347        
449198159         449230002         449261767         449293331        
449322841         449354281         449385673         449416940        
449448307         449479732         449511203      441177805         442246898
        442352886         442450151         442542494         442633186        
449102235         449134121         449166354         449198167        
449230010         449261775         449293349         449322858        
449354299         449385681         449416957         449448315        
449479740         449511211      441177821         442246906         442352910
        442450169         442542585         442633228         449102243        
449134139         449166362         449198175         449230028        
449261791         449293356         449322866         449354307        
449385699         449416965         449448331         449479757        
449511229      441177920         442246930         442352936         442450177
        442542650         442633251         449102250         449134147        
449166370         449198183         449230036         449261809        
449293364         449322874         449354315         449385707        
449416973         449448349         449479765         449511237      441177979
        442246989         442352969         442450185         442542668        
442633277         449102268         449134154         449166388        
449198191         449230044         449261817         449293372        
449322882         449354323         449385715         449416981        
449448356         449479773         449511245      441178068         442246997
        442353017         442450193         442542676         442633293        
449102276         449134162         449166396         449198209        
449230051         449261825         449293380         449322890        
449354331         449385723         449416999         449448364        
449479781         449511252      441187275         442247128         442353058
        442450243         442542734         442633301         449102284        
449134170         449166404         449198217         449230069        
449261833         449293398         449322908         449354349        
449385731         449417005         449448372         449479799        
449511260      441187325         442247144         442353090         442450250
        442542742         442633327         449102292         449134188        
449166412         449198225         449230077         449261841        
449293406         449322916         449354356         449385749        
449417013         449448380         449479807         449511278      441187804
        442247177         442353116         442450268         442542767        
442633335         449102300         449134196         449166420        
449198233         449230085         449261858         449293414        
449322924         449354364         449385756         449417021        
449448398         449479815         449511286      441194818         442247201
        442353124         442450292         442542825         442633343        
449102318         449134204         449166438         449198241        
449230093         449261866         449293422         449322932        
449354372         449385764         449417039         449448406        
449479823         449511294      441195104         442247243         442353140
        442450318         442542841         442633376         449102326        
449134212         449166446         449198258         449230101        
449261874         449293430         449322940         449354380        
449385772         449417047         449448414         449479831        
449511302      441202652         442247268         442353215         442450391
        442542874         442633384         449102334         449134246        
449166453         449198266         449230119         449261882        
449293448         449322957         449354398         449385780        
449417054         449448422         449479849         449511310      441202694
        442247284         442353249         442450458         442542890        
442633392         449102342         449134253         449166461        
449198274